              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 1 of 233



 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                    IN AND FOR THE WESTERN DISTRICT OF WASHINGTON

 9
      MG PREMIUM LTD, a limited liability
10    company organized under the laws of the              Case No.
      Republic of Cyprus,
11                                                         COMPLAINT FOR DAMAGES AND
                            Plaintiff,
12                                                         INJUNCTIVE RELIEF
                      vs.
13                                                         DEMAND FOR JURY TRIAL
      DOES 1-20, d/b/a YESPORNPLEASE.COM
14    and/or VSHARE.IO,
15                          Defendants.
16

17          Plaintiff MG Premium Ltd (hereinafter referred to as “Plaintiff” or “MG Premium”) by and

18   through its counsel of record files this Complaint against Defendants Does 1-20, d/b/a

19   Yespornplease.com and/or vshare.io (collectively hereinafter referred to as “Defendant” or

20   “Defendants”).

21                                        PRELIMINARY STATEMENT

22          1.      MG Premium is among the world’s leading providers of premium adult

23   entertainment content. By this lawsuit, MG Premium seeks to protect thousands of its copyrighted

24   audiovisual works from blatant infringement by Defendants.

25          2.      The conduct that gives rise to this lawsuit is egregious and willful. Defendants own

26   and operate websites engaged in the business of copying and distributing infringing audiovisual

     works. Under the guise of acting as a distributor of “user-generated content,” Defendants in fact are

      COMPLAINT FOR DAMAGES AND INJUNCTIVE                            FREEMAN LAW FIRM, INC.
      RELIEF- 1                                                          1107 ½ Tacoma Avenue South
                                                                              Tacoma, WA 98042
                                                                      (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 2 of 233



 1   directly and knowingly involved in the trafficking of tens of thousands of pirated works – including

 2   thousands of works owned by MG Premium. Moreover, though Defendants are not “service

 3   providers,” not engaged in the storage of content at the direction of users, and thus are not entitled

 4   to any of the safe-harbors afforded under Section 512 of the Digital Millennium Copyright Act

 5   (“DMCA”) (17 U.S.C. § 512), Defendants do not even attempt to comply with their obligations

 6   under the DMCA. Instead, Defendants systematically refuse to comply with proper and compliant

 7   DMCA takedown notices.

 8          3.      Defendants’ actions are causing serious harm to MG Premium and its business and

 9   must be put to a stop immediately. Because Defendants will not do so voluntarily, MG Premium
10   now comes before this Court seeking injunctive relief and substantial damages.

11
                                       JURISDICTION AND VENUE
12
            4.      This is a civil action seeking damages and injunctive relief for copyright
13
     infringement under the Copyright Act, 17 U.S.C. § 101 et seq.
14
            5.      This Court has subject matter jurisdiction over MG Premium’s claims for copyright
15
     infringement and violation of the Digital Millennium Copyright Act pursuant to 28 U.S.C. §§ 1331
16
     and 1338.
17
            6.      Defendant Does 1-20 are currently unknown individual(s) and/or entity(ies) that own
18
     and operate two websites, one located at the uniform resource locator
19
     (“URL”) https://yespornplease.com (the “YesPornPlease Web Site”) and the other located at the
20
     URL https://vshare.io (the “VShare Web Site”).
21
            7.      Defendant Does 1-20 act in concert with each other in the operation of the
22
     YesPornPlease Web Site and the VShare Web Site.
23
            8.      The YesPornPlease Web Site and the VShare Web Site are operated in concert with
24
     each other for purposes of the copyright infringement allegations alleged herein.
25

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                              FREEMAN LAW FIRM, INC.
      RELIEF- 2                                                             1107 ½ Tacoma Avenue South
                                                                                 Tacoma, WA 98042
                                                                         (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 3 of 233



 1          9.      Defendants knowingly and purposefully market to and target the entire United

 2   States, including residents of this District, through the YesPornPlease Web Site, directly supported

 3   by and in concert with the VShare Web Site.

 4          10.     Based on a website analysis overview report prepared by Similarweb.com, an

 5   industry trusted web site analytics company, dated January 2020 (the “SimilarWeb Report”), for the

 6   three-month period ending December 31, 2019, the YesPornPlease Web Site averaged

 7   approximately 96.63 million monthly visitors. Of these users, visitors from the United States made

 8   up the largest market at 17.63%, with the next largest market being visitors from Poland at 5.21%.

 9          11.     Based on the SimilarWeb Report, for the three-month period ending December 31,
10   2019, Internet traffic driven to the YesPornPlease Web Site from social media platforms came

11   predominantly from United States based entities, such as Youtube, LLC, a California based

12   company, which accounted for 62.32% of such traffic, Facebook, Inc., a California based company,

13   which accounted for 14.15% of such traffic, and Reddit, Inc., a California based company, which

14   accounted for 9.33% of such traffic.

15          12.     Defendants utilize domain name servers for the YesPornPlease Web Site that are

16   located in California and owned by Cloudflare, Inc., a corporation incorporated under the laws of

17   the State of Delaware.

18          13.     Defendants utilized, at times relevant herein, Name.com, Inc., a corporation
19   incorporated under the laws of the State of Nevada that has an address in Colorado, as the domain

20   registrar for the YesPornPlease Web Site.

21          14.     Defendants have attempted to hide their identity as the registrant of the

22   YesPornPlease Web Site by use of a United States privacy services, Domain Protection Services,

23   Inc., a corporation incorporated under the laws of the State of Nevada that has an address in Denver,

24   Colorado.

25

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                             FREEMAN LAW FIRM, INC.
      RELIEF- 3                                                           1107 ½ Tacoma Avenue South
                                                                               Tacoma, WA 98042
                                                                       (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 4 of 233



 1          15.     Defendants utilize Namecheap.com, a corporation incorporated under the laws of the

 2   State of Delaware and headquartered in California that provides an address in Phoenix, Arizona for

 3   contact information, as domain registrar for the VShare Web Site.

 4          16.     Advertising links on Yespornplease.com were once displayed from hibinds10.com, a

 5   domain hosted in New York at Webair Internet Development Company, Inc.

 6          17.     The YesPornPlease Web Site displays geo-targeted pop-up advertisement to U.S.

 7   users, meaning the operators of the web site have means to determine the general locale of each user

 8   and displays advertisements consistent and/or specific to the U.S.

 9          18.     Defendants use of U.S. vendors for domain name servers, privacy services,
10   advertisers, geo-targeted ads and other services illustrate that Defendants are expressly aiming their

11   web site and business at the United States Market.

12          19.     Upon information and belief, the Defendants all transact business in this Judicial

13   District by way of their interactive website and through their interactivity with United States and

14   Washington residents who have been offered the infringing and unlawful content at issue herein and

15   who have, themselves, engaged in acts of infringement in this District and State. The Court has

16   personal jurisdiction over the Defendants, who have engaged in business activities in and directed to

17   this District and have committed tortious acts within this District or directed at this District. The

18   Defendants are amenable to service of process pursuant to the state Long-Arm Statute, and
19   Fed.R.Civ.P. 4(e).

20          20.     Any alien defendant is subject to jurisdiction in any district. See 28 U.S.C. 1391

21   (“An alien may be sued in any district.”) See also Fed. R. Civ. P. 4(k)(2).

22          21.     This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant to

23   17 U.S.C. § 101 et seq., 28 U.S.C. §1331 and 28 U.S.C. §1338.

24          22.     Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b) and/or (c).

25          23.     This Court has personal jurisdiction pursuant to 28 U.S.C. §§ 1391(b), (c) and/or

26   (d) and 28 U.S.C. § 1400(a).



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                               FREEMAN LAW FIRM, INC.
      RELIEF- 4                                                              1107 ½ Tacoma Avenue South
                                                                                  Tacoma, WA 98042
                                                                          (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 5 of 233



 1                                                PARTIES

 2          24.     MG Premium is, and at all relevant times was, a private limited liability company

 3   organized under the laws of the Republic of Cyprus, and has its head office at 195-197 Old Nicosia-

 4   Limassol Road, Block 1 Dali Industrial Zone, Cyprus 2540. MG Premium is the holder of the

 5   copyrights associated with many well-known brands of adult content, including “Reality Kings”,

 6   “Brazzers”, MOFOS”, “Babes.com”, and “Twistys” among others.

 7          25.     MG Premium owns and operates one of the largest portfolios of premium adult-

 8   oriented audiovisual content in the world. MG Premium routinely registers copyrights in its

 9   contents with the U.S. Copyright Office.
10          26.     A schedule of the MG Premium copyrighted works at issue in this case thus far,

11   which have been registered with the U.S. Copyright Office, is attached hereto as Schedule A (the

12   “Subject Works”).

13          27.     MG Premium licenses its content for valuable consideration, including for display on

14   various adult entertainment web sites.

15          28.     MG Premium has never authorized or given consent to Defendants to use their

16   copyrighted works in the manner displayed or exploited by Defendants and as complained therein.

17          29.     Upon information and belief, Defendants own and operate the YesPornPlease Web

18   Site and the VShare Web Site.
19          30.     Upon information and belief, the YesPornPlease Web Site and the VShare Web Site

20   are each based and operated outside the United States, with full intention of broadcasting,

21   distributing, or making available content in the United States and earning money from the United

22   States market. It appears that the YesPornPlease Web Site is hosted by a company in Russia, but it

23   is currently unknown where the owners and operators are located.

24          31.     Defendants Does 1 through 20 are the owners, operators, shareholder executives,

25   and affiliates of the YesPornPlease Web Site and the VShare Web Site. MG Premium is unaware

26   of the true names or capacities of Does 1 through 20. MG Premium is informed and believes, and



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                             FREEMAN LAW FIRM, INC.
      RELIEF- 5                                                           1107 ½ Tacoma Avenue South
                                                                               Tacoma, WA 98042
                                                                       (253) 383-4500 - (253) 383-4501 (fax)
                Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 6 of 233



 1   on that basis alleges, that Does 1 through 20 either (a) directly performed the acts alleged herein,

 2   (b) were acting as the agents, principals, alter egos, employees, or representatives of the owners

 3   and operators of the web sites, and/or (c) otherwise participated in the acts alleged herein with the

 4   owners and operators of the web sites. Accordingly, Does 1 through 20 each are liable for all the

 5   acts alleged herein because they were the cause in fact and proximate cause of all injuries suffered

 6   by MG Premium as alleged herein. MG Premium will amend the complaint to state the true names

 7   of Does 1 through 20 when their identities are discovered.

 8                                        STATEMENT OF FACTS

 9             32.   The YesPornPlease Web Site is a pirate website, displaying copyrighted adult
10   entertainment content without authorization or license. The YesPornPlease Web Site is operated in

11   conjunction with the VShare Web Site, wherein purported Internet users desiring to post videos on

12   the YesPornPlease Web Site must actually upload the video to the VShare Web Site and then are

13   directed to “copy and paste” the URL assigned to the uploaded video on the VShare Web Site onto

14   the YesPornPlease Web Site.

15             33.    In order to gain access to all of the highly interactive web site represented

16   functions, users of the YesPornPlease Web Site must sign up for an account. Internet users can

17   simply watch videos on the YesPornPlease Web Site for free without an account.

18             34.   The sign-up process for the YesPornPlease Web Site requires entry of a username,

19   password, email address, gender identity, age certification, agreement to Terms of Use and Privacy

20   Policy, and captcha entry (Completely Automated Public Turing test to tell Computes and Humans

21   Apart).

22             35.   Neither Terms of Use nor Privacy Policy exist on the YesPornPlease Web Site.

23   Selecting either link results in redirection to the site’s homepage.

24             36.   The entry of an email address during the YesPornPlease Web Site sign-up process

25   does not result in an email verification for the user.

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                                  FREEMAN LAW FIRM, INC.
      RELIEF- 6                                                                1107 ½ Tacoma Avenue South
                                                                                    Tacoma, WA 98042
                                                                            (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 7 of 233



 1          37.     Once a YesPornPlease Web Site user has signed up, the user can, among other

 2   things, post videos for display on the site.

 3          38.     A user cannot upload a video directly to the YesPornPlease Web Site. In fact, a user

 4   cannot upload on the YesPornPlease Web Site without utilizing the VShare Web Site.

 5          39.     To post a video on YesPornPlease Web Site, users are instructed to first upload the

 6   video on the VShare Web Site. Once the video is uploaded onto the VShare Web Site, instructions

 7   on the YesPornPlease Web Site tell the user to copy the URL assigned to the video by the VShare

 8   Web Site and paste the link on the YesPornPlease Web Site.

 9          40.     A user may anonymously upload content onto the VShare Web Site without
10   providing identifiable information. In fact, a user may upload content onto the VShare Web Site

11   with a simple “drag and drop” process.

12          41.     Users of the YesPornPlease Web Site are provided the following instruction for

13   uploading content:

14                  1.      Visit vShare.io (https://vshare.io/?upload=1), vShare.io is a free
                            service that allows you to upload and store your files.
15
                    2.      Upload your file. Just follow the instructions on vShare.io
16                          (https://vshare.io/?upload=1). It is a simple drag & drop process.
                    3.      Get the link. Press Get a link to file in your File Manager. Link
17
                            should look like that: http://vshare.io/d/xxxxxx
18
19          42.     While the process appears to have the user posting an embedded link on the

20   YesPornPlease Web Site, such is not the case as it appears the YesPornPlease Web Site and VShare

21   Web Site share servers or the YesPornPlease Web Site copies the video from the VShare Web Site

22   onto its own server.

23          43.     When viewing the video on the YesPornPlease Web Site, the URL does not lead

24   back to the VShare Web Site as it would if the video were an embedded link being served from

25   VShare. Rather, the video streams from a YesPornPlease Web Site URL, indicating that it is

26   streamed from a location utilized specifically by the YesPornPlease Web Site.



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                             FREEMAN LAW FIRM, INC.
      RELIEF- 7                                                           1107 ½ Tacoma Avenue South
                                                                               Tacoma, WA 98042
                                                                       (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 8 of 233



 1          44.     When viewing the video on the YesPornPlease Web Site, a moving intermittent

 2   watermark is visible on the videos stating that “This video was uploaded to Yespornplease.com.”

 3          45.     If one were to locate a video available on the YesPornPlease Web Site on the

 4   VShare Web Site, the video would also display the watermark stating, “This video was uploaded to

 5   Yespornplease.com.”

 6          46.     On the YesPornPlease Web Site page where a user is directed to add a video, the

 7   user is informed:

 8                  “We accept only full-length HD [1080p source file] videos with original

 9                  title and full list of tags. [Example]. You can add 1 videos [sic] daily. The
10                  more your videos are accepted to HOT section the more you can add every

11                  day. Focus on quality not quantity.”

12          47.     Thus, while initially only permitted to post one video per day, users are encouraged

13   to post higher quality videos in order to receive an increase in the limits to their posting on the

14   YesPornPlease Web Site.

15          48.     The encouragement for users to earn increased posting limits comes with a

16   monetary reward. When posting a video on the VShare Web Site, users are further informed of an

17   affiliate program whereby they can earn money. By becoming an affiliate to the VShare Web Site,

18   users can earn money for each view of a video on the YesPornPlease Web Site posted through the

19   VShare Web Site. The affiliate’s payout rate is determined based upon a variety of factors,

20   including file size (calculated in minutes), the amount of content downloaded, and the length of

21   time content is watched/viewed. The more content watched, the more money an affiliate makes.

22          49.     The example link that is/was utilized as an illustration of quality directs the user to a

23   web page on the YesPornPlease Web Site that features professionally produced infringing content

24   from Brazzers Network, for which MG Premium holds the copyrights.

25          50.     The scheme to monetize the unlawful copyright infringement on the YesPornPlease

26   Web Site may not be obvious to the general observer. There are currently no advertising banners



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                               FREEMAN LAW FIRM, INC.
      RELIEF- 8                                                             1107 ½ Tacoma Avenue South
                                                                                 Tacoma, WA 98042
                                                                         (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 9 of 233



 1   visible on the site, though such were present during earlier documentation of the infringements

 2   alleged herein. However, advertising was and is the sole manner in which Defendants make

 3   money on the YesPornPlease Web Site.

 4          51.     Instead of static banner advertisement, upon viewing videos on the YesPornPlease

 5   Web Site, the user will be periodically shown pop-up advertisement. A “pop-up” advertisement is

 6   just that, an ad that seemingly randomly appears on the user’s screen.

 7          52.     The pop-up advertisements on the YesPornPlease Web Site are geo-targeted,

 8   meaning the operators of the YesPornPlease Web Site have means to determine the general locale

 9   of each user and displays advertisements consistent and/or specific to the locale.
10          53.     Videos on the YesPornPlease Web Site may be shared on other sites, in addition to

11   the user being provided with direct links for posting on or to any social media site including, but not

12   limited to, Facebook, Twitter, Google or via Email to anyone. Such functionality makes it

13   impossible to know how many times and where an unlicensed copyrighted video has been posted

14   and displayed illegally as a direct result of Defendants unlawful display.

15          54.     The YesPornPlease Web Site fails to fulfill the requisite conditions precedent to

16   qualify for the safe harbor provisions of the DMCA. Specifically, the YesPornPlease Web Site does

17   not have an appointed registered DMCA Agent. Further, Defendants fail to honor take-down

18   notices sent to the YesPornPlease Web Site and have failed to implement a reasonable repeat
19   infringer policy.

20          55.     MG Premium’s agents routinely police web sites to identify infringement of MG

21   Premium’s copyrighted works. In the course of doing so, MG Premium’s agents discovered many

22   MG Premium’s copyrighted works made available, in full, to the public on the YesPornPlease Web

23   Site for free and without license or authorization from MG Premium.

24          56.     Specifically, between July 2017 and January 2020 it was discovered that the

25   YesPornPlease Web Site displayed 3,078 of Plaintiff’s copyright registered works over 6,395

26   separate and distinct URLs - each a part of the YesPornPlease Web Site. These copyrighted works



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                              FREEMAN LAW FIRM, INC.
      RELIEF- 9                                                            1107 ½ Tacoma Avenue South
                                                                                Tacoma, WA 98042
                                                                        (253) 383-4500 - (253) 383-4501 (fax)
                Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 10 of 233



 1   are listed in Exhibits A with the YesPornPlease.com infringing URLs in Exhibit B, attached hereto.

 2   Defendants have no authority or license to display or distribute any portion of Plaintiffs’

 3   copyrighted works in the manner displayed or exploited by Defendants and as complained therein.

 4          57.      For a substantial portion of the unauthorized videos, MG Premium sent a series of

 5   takedown notices to the YesPornPlease Web Site and to the VShare Web Site pursuant to 17 U.S.C.

 6   § 512(c). Collectively, MG Premium has sent takedown notices referencing thousands of infringing

 7   URLs to the YesPornPlease Web Site and to the VShare Web Site, over 98% of which have been

 8   ignored.

 9          58.      Of the users that posted MG Premium’s copyrighted works on YesPornPlease.com,
10   based upon the number of take-down notices sent, many ought to be properly classified as repeat

11   infringers under any reasonable repeat infringement policy. Defendants do not have a stated repeat

12   infringer policy and none of the users were terminated by Defendants.

13          59.      Upon information and belief, Defendants have actual knowledge and clear notice of

14   the infringement of Plaintiff’s titles. The infringement is clear and obvious even to the most naïve

15   observer. Plaintiff’s copyrighted works are indexed, displayed and distributed on the

16   YesPornPlease Web Site and the VShare Web Site through Defendants and the Doe Defendants

17   acting in concert. Plaintiff’s and other major producers’ trademarks are used to index infringing

18   material along with obfuscation of watermarks and other identifiers which is evidence of knowledge
19   and intent.

20          60.      By virtue of the conduct alleged herein, Defendants knowingly promote, participate

21   in, facilitate, assist, enable, materially contribute to, encourage, and induce copyright infringement,

22   and thereby have infringed, secondarily infringed, and induced infringement by others, the

23   copyrights in Plaintiffs’ copyrighted work.

24          61.      Defendants, either jointly, severally, actually, constructively, and with or without

25   direct concert with one another, deprived Plaintiffs of the lawful monetary rewards that accompany

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                              FREEMAN LAW FIRM, INC.
      RELIEF- 10                                                            1107 ½ Tacoma Avenue South
                                                                                 Tacoma, WA 98042
                                                                         (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 11 of 233



 1   its rights in the copyrighted works. Defendants disregard for copyright trademark laws threaten

 2   Plaintiff’s business.

 3            62.    Defendants intentionally, knowingly, negligently, or through willful blindness

 4   avoided reasonable precautions to deter rampant copyright infringement on their website.

 5            63.    Defendants’ acts and omissions allow them to profit from their infringement while

 6   imposing the burden of monitoring Defendants’ website onto copyright holders, without sufficient

 7   means to prevent continued and unabated infringement.

 8

 9
                                             FIRST CAUSE OF ACTION
10                                  Copyright Infringement – 17 U.S.C. §§ 101 et. seq.
                                                Against All Defendants
11
              64.    MG Premium repeats, re-alleges, and incorporates by reference each preceding
12
     allegation set forth herein.
13
              65.    MG Premium is the owner of valid and registered copyrights in the Subject Works.
14
              66.    MG Premium registered each copyright with the United States Copyright Office.
15
              67.    Defendants have infringed, and are continuing to infringe, MG Premium’s
16
     copyrights by reproducing, adapting, distributing, publicly performing, and/or publicly displaying
17
     and authorizing others to reproduce, adapt, distribute, publicly perform, and/or publicly display
18
     copyrighted portions and elements of the Subject Works, and/or the Subject Works in their
19
     entireties, without authorization, in violation of the Copyright Act, 17 U.S.C. § 101 et seq.
20
              68.    Defendants did not have authority or license to copy and/or display the Subject
21
     Works.
22
              69.    MG Premium has never authorized or given consent to Defendants to use the Subject
23
     Works in the manner displayed and exploited by Defendants.
24
              70.    Defendants knew or reasonably should have known they did not have permission to
25
     exploit the Subject Works on the YesPornPlease Web Site and on the VShare Web Site and further
26
     knew or should have known their acts constituted copyright infringement.


      COMPLAINT FOR DAMAGES AND INJUNCTIVE                              FREEMAN LAW FIRM, INC.
      RELIEF- 11                                                           1107 ½ Tacoma Avenue South
                                                                                Tacoma, WA 98042
                                                                        (253) 383-4500 - (253) 383-4501 (fax)
             Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 12 of 233



 1          71.       Defendants’ acts of infringement are willful, in disregard of, and with indifference to

 2   the manner displayed and exploited by Defendants.

 3          72.       Defendants engaged in intentional, knowing, negligent, or willfully blind conduct

 4   sufficient to demonstrate they engaged actively in the improper collection and distribution of

 5   Plaintiffs’ copyrighted works.

 6          73.       The quantity and quality of copyright files available to users increased the

 7   attractiveness of Defendants’ service to its customers, increased its users base, and increased its ad

 8   sales revenue.

 9          74.       Based on information and belief, Defendants actively uploaded pirated
10   copyrighted files and/or embedded code, enabling users of the YesPornPlease Web Site and of

11   the VShare Web Site to view copyrighted videos and images for free.

12          75.       Defendants controlled the files owned by MG Premium and determined which

13   files remained for display and distribution.

14          76.       Defendants never implemented or enforced a “repeat infringer” policy.

15          77.       Defendants either were aware, actually or constructively, should have been aware, or

16   were willfully blind that pirated copyrighted materials comprised the most popular videos on

17   the Defendants websites.

18          78.       Defendants, through the YesPornPlease Web Site and the VShare Web Site,

19   affirmatively and willfully accommodated Internet traffic generated by the illegal acts.

20          79.       Defendants’ conduct was willful within the meaning of 17 U.S.C. § 101, et seq. At a

21   minimum, Defendants acted with willful blindness and reckless disregard of MG Premium’s

22   registered copyrights.

23          80.       Because of their wrongful conduct, Defendants are liable to MG Premium for

24   copyright infringement. See 17 U.S.C. §501. Plaintiff suffers and will continue to suffer

25   substantial losses, including, but not limited to, damage to its business reputation and goodwill.

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                               FREEMAN LAW FIRM, INC.
      RELIEF- 12                                                            1107 ½ Tacoma Avenue South
                                                                                 Tacoma, WA 98042
                                                                         (253) 383-4500 - (253) 383-4501 (fax)
             Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 13 of 233



 1           81.     The law permits Plaintiff to recover damages, including readily ascertainable direct

 2   losses and all profits Defendants made by their wrongful conduct. 17 U.S.C. §504.

 3   Alternatively, the law permits Plaintiff to recover statutory damages. 17 U.S.C. §504(c).

 4           82.     Because of Defendants’ willful infringement, the law permits enhancement of

 5   the allowable statutory damages. 17 U.S.C. §504(c) (2).

 6           83.     The law permits Plaintiff injunctive relief. 17 U.S.C. §502. Further, the law

 7   permits a Court Order impounding all infringing materials. 17 U.S.C. §503.

 8           84.     Because of Defendants’ acts and conduct, MG Premium has sustained and will

 9   continued to sustain substantial, immediate, and irreparable injury, for which there is not
10   adequate remedy at law. Unless enjoined and restrained by the Court, Defendants will

11   continue to infringe MG Premium’s rights in the Subject Works. MG Premium is entitled to

12   temporary, preliminary, and permanent injunctive relief to restrain and enjoin Defendants’

13   continuing infringing conduct.

14

15
                                          SECOND CAUSE OF ACTION
16                                     Inducement of Copyright Infringement
                                              Against All Defendants
17
             85.     MG Premium repeats, re-alleges, and incorporates by reference each preceding
18
     allegation set forth herein.
19
             86.     Defendants designed and/or distributed technology and/or devices and/or
20
     induced individuals to use this technology to promote the use of infringed and copyrighted
21
     material. As a direct and proximate result of Defendants’ inducement, individuals infringed MG
22
     Premium’s copyrighted works. These individuals reproduced, distributed and publicly disseminated
23
     MG Premium’s copyrighted works through Defendants’ website.
24
             87.     On information and belief, Defendants have encouraged the illegal uploading and
25
     downloading of MG Premium’s copyrighted works, thus inducing the unauthorized reproduction,
26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                              FREEMAN LAW FIRM, INC.
      RELIEF- 13                                                           1107 ½ Tacoma Avenue South
                                                                                Tacoma, WA 98042
                                                                        (253) 383-4500 - (253) 383-4501 (fax)
             Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 14 of 233



 1   adaptation, public display and/or distribution of copies of the MG Premium’s copyrighted works,

 2   and thus to the direct infringement of MG Premium’s copyrighted works.

 3          88.      Defendants’ actions constitute inducing copyright infringement of MG Premium’s

 4   copyrights and exclusive rights under copyright in the MG Premium’s copyrighted works in

 5   violation of the Copyright Act, 17 U.S.C. §§ 106 and 501.

 6          89.      The infringement of MG Premium’s rights in and to each of the MG Premium’s

 7   copyrighted works constituted a separate and distinct infringement.

 8          90.      The acts of infringement by Defendants have been willful, intentional, purposeful

 9   and in reckless disregard of and with indifference to MG Premium’s rights.
10          91.      As a direct and proximate result of the infringements by Defendants of MG

11   Premium’s copyrights and exclusive rights under copyright in the MG Premium’s copyrighted

12   works, MG Premium is entitled to its actual damages and Defendants’ profits pursuant to 17 U.S.C.

13   § 504(b).

14          92.      Alternatively, MG Premium is entitled to maximum statutory damages, pursuant to

15   17 U.S.C. § 504(c), in the amount of $150,000 with respect to each work infringed, or such other

16   amounts as may be proper under 17 U.S.C. § 504(c).

17          93.      MG Premium is further entitled to their attorneys’ fees and full costs pursuant to 17

18   U.S.C. § 505.
19          94.      Because of Defendants’ acts and conduct, MG Premium has sustained and will

20   continue to sustain substantial, immediate, and irreparable injury, for which there is no

21   adequate remedy at law. Unless enjoined and restrained by the Court, Defendants will

22   continue to infringe MG Premium’s rights in the Subject Works. MG Premium is entitled to

23   temporary, preliminary, and permanent injunctive relief to restrain and enjoin Defendants’

24   continuing infringing conduct.

25

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                              FREEMAN LAW FIRM, INC.
      RELIEF- 14                                                           1107 ½ Tacoma Avenue South
                                                                                Tacoma, WA 98042
                                                                        (253) 383-4500 - (253) 383-4501 (fax)
              Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 15 of 233



 1                                          PRAYER FOR RELIEF

 2           WHEREFORE, Plaintiff MG Premium Ltd prays that this Court enter judgment in its favor

 3   on each and every claim for relief set forth above and award MG Premium relief including, but not

 4   limited to, an Order:

 5           A.     Preliminarily and permanently enjoining Defendants, their agents, servants, officers,

 6   directors, employees, attorneys, privies, representatives, successors and assigns and parent and

 7   subsidiary corporations or other related entities, and any or all persons acting in concert or

 8   participation with any of them, or under their direction or control, from any of the following

 9   activities:
10                  (1)      Hosting, linking to, distributing, reproducing, copying, downloading,

11                  uploading, making available for download, indexing, displaying, exhibiting, publicly

12                  performing, communicating to the public, streaming, transmitting, or otherwise

13                  exploiting or making any use of any of MG Premium’s copyrighted works, including

14                  the Subject Works, or any portion(s) thereof in any form;

15                  (2)      Enabling, facilitating, permitting, assisting, soliciting, encouraging or

16                  inducing, whether directly or indirectly, any user or other third party (i) to host, link

17                  to, distribute, reproduce, copy, download, upload, make available for download,

18                  index, display, exhibit, publicly perform, communicate to the public, stream,
19                  transmit, or otherwise exploit or make any use of MG Premium’s copyrighted

20                  works, including the Subject Works, or portion(s) thereof; or (ii) to make available

21                  any of MG Premium’s copyrighted works, including the Subject Works, for hosting,

22                  linking to, distributing, reproducing, copying, downloading, uploading, making

23                  available for download, indexing, displaying, exhibiting, publicly performing,

24                  communicating to the public, streaming, transmitting, or other exploitation or use;

25                  (3)      Using, operating, maintaining, distributing, or supporting any computer

26                  server, website, software, domain name, email address, social media account, bank



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                               FREEMAN LAW FIRM, INC.
      RELIEF- 15                                                             1107 ½ Tacoma Avenue South
                                                                                  Tacoma, WA 98042
                                                                          (253) 383-4500 - (253) 383-4501 (fax)
             Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 16 of 233



 1                  account, or payment processing system in connection with the hosting, linking to,

 2                  distributing, reproducing, copying, downloading, uploading, making available for

 3                  download, indexing, displaying, exhibiting, publicly performing, communicating to

 4                  the public, streaming, transmitting, or other exploitation or use of any of MG

 5                  Premium’s copyrighted works, including the Subject Works;

 6                  (4)    Enabling, facilitating, permitting, assisting, soliciting, encouraging or

 7                  inducing, whether directly or indirectly, any user or other third party to visit any

 8                  website, including but not limited to any website operated by Defendants, that hosts,

 9                  links to, distributes, reproduces, copies, downloads, uploads, makes available for
10                  download, indexes, displays, exhibits, publicly performs, communicates to the

11                  public, streams, transmits, or otherwise exploits or makes any use of MG Premium’s

12                  copyrighted works, including the Subject Works, or portion(s) thereof;

13                  (5)    Transferring or performing any function that results in the transfer of the

14                  registration of the domain name of the Yespornplease Website or the Vshare Web

15                  Site to any other registrant or registrar; and

16                  (6)    Assisting, aiding or abetting any other person or business entity in engaging

17                  in or performing any of the activities referred to in this Paragraph.

18          B.      Requiring Defendants and their officers, servants, employees, agents and any persons
19   who are, or on notice and upon continued provision of services would be, in active concert or

20   participation with them, including but not limited to the domain name registrars and registries

21   administering, holding, listing, or otherwise having control over the domain name

22   https://yespornplease.com or any other domain name used in conjunction with Defendant’s

23   infringing activities, to transfer such domain name to MG Premium’s ownership and control,

24   including, inter alia, by changing the registrar of record to the registrar of MG Premium’s choosing,

25   unless MG Premium requests that such domain name be held and/or released rather than transferred.

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                              FREEMAN LAW FIRM, INC.
      RELIEF- 16                                                           1107 ½ Tacoma Avenue South
                                                                                Tacoma, WA 98042
                                                                        (253) 383-4500 - (253) 383-4501 (fax)
             Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 17 of 233



 1           C.      Requiring Defendants, their agents, servants, officers, directors, employees,

 2   attorneys, privies, representatives, successors and assigns and parent and subsidiary corporations or

 3   other related entities, and any or all persons or entity acting in concert or participation with any of

 4   them, or under their direction or control, including any internet search engines, web hosting and

 5   Internet service providers, domain name registrars, domain name registries and other service or

 6   software providers, within five (5) business days from the issuance of this Order:

 7                   (1)     To block or attempt to block access by United States users of the

 8                   YesPornPlease Web Site and the VShare Web Site by blocking or attempting to

 9                   block access to all domains, subdomains, URLs, and/or IP Addresses that has as its
10                   sole or predominant purpose to enable to facilitate access to the YesPornPlease Web

11                   Site and/or the VShare Web Site;

12                   (2)     To re-route all domains, subdomains, URLs, and/or IP Addresses that

13                   provides access to each and every URL available from each of the YesPornPlease

14                   Web Site and/or the VShare Web Site and their domains and subdomains.

15           D.      That Defendants be ordered to file with the Court and serve upon Plaintiff, within

16   thirty (30) after the entry of an injunction, a report in writing and under oath, setting forth in detail

17   the manner and form in which Defendants have complied with any ordered injunction;

18           E.      That Plaintiff be awarded statutory damages in an amount to be determined at trial
19   for all infringing activities, or actual damages including Plaintiff’s damages and lost profits,

20   Defendants’ profit;

21           F.      That Defendants be ordered to account to Plaintiff for all profits, gains and

22   advantages that they have realized as a consequence of their unauthorized use of Plaintiff’s

23   copyrighted works;

24           G.      That Plaintiff be awarded enhanced damages and attorney’s fees;

25           H.      That Plaintiff be awarded pre-judgment and post-judgment interest;

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                                FREEMAN LAW FIRM, INC.
      RELIEF- 17                                                             1107 ½ Tacoma Avenue South
                                                                                  Tacoma, WA 98042
                                                                          (253) 383-4500 - (253) 383-4501 (fax)
             Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 18 of 233



 1          I.      That Plaintiff be awarded costs and expenses incurred in prosecuting this action,

 2   including expert witness fees; and

 3          J.      That such other and further preliminary and permanent relief be awarded to Plaintiff

 4   as the Court deems appropriate.

 5

 6

 7                                     DEMAND FOR JURY TRIAL

 8          Plaintiff hereby respectfully demands a jury trial as provided by Rule 38(a) of the Federal

 9   Rules of Civil Procedure.
10

11   DATED: January __, 2020.
                                                   FREEMAN LAW FIRM, INC.
12

13
                                                   By ___________
14                                                    Spencer D. Freeman, WSBA No. 25069
                                                   1107 ½ Tacoma Avenue South
15                                                 Tacoma, Washington 98042
                                                   253-383-4500
16                                                 253-383-45101 (fax)
                                                   sfreeman@freemanlawfirm.org
17
                                                   Counsel for Plaintiff MG Premium Ltd
18
19

20

21

22

23

24

25

26



      COMPLAINT FOR DAMAGES AND INJUNCTIVE                            FREEMAN LAW FIRM, INC.
      RELIEF- 18                                                         1107 ½ Tacoma Avenue South
                                                                              Tacoma, WA 98042
                                                                      (253) 383-4500 - (253) 383-4501 (fax)
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 19 of 233




                                  EXHIBIT A
                               3,078 Registrations
    US Copyright                                Video Title
 Registration Number
PA0001641456           MOMMY GOT BOOBS.
PA0001641459           MILFS LIKE IT BIG.
PA0001644866           MRS. CONDUCT.
PA0001836936           Pussy Play Funtime.
PA0001837555           Act Now Ass Later.
PA0001837734           I'm Not A Doctor But I Play One On Brazzers.
PA0001837759           One Part Keiran Two Parts Tits.
PA0001840794           Rate My Rack.
PA0001840803           Welcome the Don
PA0001840806           Soaking Up Some Cunture.
PA0001840810           Acing the Interview.
PA0001840870           Probe-Ation Therapy.
PA0001840877           Wonder Pussy
PA0001841058           After Work Seduction
PA0001841063           Jewels and the Gang.
PA0001841077           21 Hump Street
PA0001841079           To Live and Fuck in L.A. Part 2.
PA0001841081           Ass Excess.
PA0001841138           Milfshake
PA0001841301           Big Twits in Uniform: Danny D Comes to America!
PA0001841315           Wide Open House.
PA0001841361           Seek and You Shall Fuck.
PA0001841412           Freaks And Geeks And Teets.
PA0001841434           Sacred Holes
PA0001842705           Greasy Grip Training.
PA0001843237           Strip Science.
PA0001846175           Mysterious MILF.
PA0001846203           Sofa So Good.
PA0001846211           Boss Likes the Bad Boys
PA0001846330           Sliding Into Home.
PA0001847832           Retail Therapy.
PA0001848428           Fucking the Deal.
PA0001848525           Duel Intentions.
PA0001848571           Deep In The Bowels of India
PA0001848917           Earning Her Allowance.
PA0001848968           Cock n Roll Thanksgiving.
PA0001848980           My Friend's Ex
PA0001849033           Casting Cunt.
PA0001849046           Deep Tissue Orgasm.
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 20 of 233



PA0001849059        Office 4-Play: Christmas Edition!
PA0001849076        A Brazzers Christmas Party.
PA0001849104        Jiggle All the Way.
PA0001853750        Picture Her Naked.
PA0001853757        Motion In The Ocean.
PA0001853759        Ogling in the Office
PA0001853767        My Mom The Hooker.
PA0001853780        Naughty Nurses.
PA0001853781        One Ride Two Brides.
PA0001853997        Playing Pick-up Ball With Raylene
PA0001854023        Pumping The Poolboy.
PA0001854057        Rookie Nookie.
PA0001854064        Secret Society.
PA0001854065        Sex by the Pool.
PA0001854078        Surrender to Destiny
PA0001854082        Subtle Suck.
PA0001854087        Sexual Harassment In The Work Place.
PA0001854088        Slip and Slay.
PA0001854113        Slumber Party Prankster.
PA0001854128        The Man-Eater.
PA0001854130        The Only Roommate.
PA0001854158        Two Boobs One Bone
PA0001854252        Big Butts Oh Yeah!
PA0001854259        You’re Goin’ Down
PA0001854321        Wet and Wild Whooty.
PA0001854323        Wel-Cum Home Soldier!
PA0001855162        Massage My Arse.
PA0001855181        Time For Your Spongebath.
PA0001855187        The Seance of Sucking Dick.
PA0001855197        Locker Room Hijinks.
PA0001855227        You Do What I Say!
PA0001855714        Husband's Away Time To Get Laid.
PA0001855786        Give Me Your Breast Offer.
PA0001856148        Ep-3: Trust Issues.
PA0001856168        Ass Under Construction.
PA0001856342        Doctor Doctor Gimme Your Cock!
PA0001856351        Cock-ditions.
PA0001856850        Cumshot At the End of the Tunnel.
PA0001856851        Cum Stay Awhile.
PA0001856863        Cheating On Her Wife.
PA0001856865        Charming Her Panties Off
PA0001857035        Being Bad.
PA0001858538        Such a Dirty Little Whore.
PA0001859308        Carwash Day! Bubble Butts and Sudsy Sluts.
PA0001859440        All His Wishes Cum True.
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 21 of 233



PA0001859462        Rio Lee gets Rio Laid.
PA0001859741        She Knows What She Wants.
PA0001859769        No Stress Nookie.
PA0001859818        Doc Loosen Up My Throat!
PA0001859856        Cum inside!
PA0001859861        Massage Time
PA0001859865        Mommy Takes Care Of Your Future.
PA0001859969        Lily Loves It!
PA0001860030        Filthy Christy.
PA0001860884        Standing Ovation For Britney.
PA0001863282        Double Cock For Mahina.
PA0001863361        Implant my Ass.
PA0001863484        Displaying The Model.
PA0001863557        Babes in Black 2.
PA0001863565        Massage for the Assage.
PA0001863574        War Whore
PA0001864067        I Hate Johnny Sins.
PA0001864227        Fuck The Tape.
PA0001864234        Addicted To Ass Massages
PA0001864242        Cheating In Poker
PA0001864247        IT's Day Dreams.
PA0001864248        Two Milfs, One Cock.
PA0001864253        Who's The Boss Now? .
PA0001864375        The Big Things in Life
PA0001864398        Tied Up and Spanked at the Bank.
PA0001864426        All for a Good Piece of Pussy.
PA0001864439        My Neck, My Back
PA0001864464        It’s Fair Play in a Threeway.
PA0001864509        You’re no Nurse.
PA0001864584        Fucking my Conscience.
PA0001864610        Beachside Bang
PA0001865450        Cocked And Loaded.
PA0001865451        Casual Friday.
PA0001865508        Prom Night Dance.
PA0001865554        Memoirs of a Call Girl Pt. 2.
PA0001866770        Dirty DP Desires.
PA0001866929        Monique Keeps it Fresh.
PA0001866998        Nurse Nailing.
PA0001867010        Give My Girl A Massage.
PA0001867018        Why We Love Women’s Tennis.
PA0001867030        Anal Beads and a Shower Fuck
PA0001867039        Door to Door Whores.
PA0001867074        Let's Play Whore
PA0001867139        The Long Cock of the Law
PA0001867152        Hot Stone Massage
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 22 of 233



PA0001867155        Burglarize My Butt.
PA0001867405        Happiness in Slavery.
PA0001870413        Dick In The Shrink.
PA0001870436        Tittyfuck For A Fresh Start.
PA0001870440        Desperate Housewife Domination.
PA0001870445        Maid For Anal.
PA0001871188        Cunt-Cern Mothers of America
PA0001871812        Bottomless Anal Fuck.
PA0001871821        Things That Go Hump in the Night.
PA0001871836        Final Fuck.
PA0001871838        The B.O.O.B.S.
PA0001871846        Upgrade You.
PA0001871852        Abbey's Beautiful Bounty.
PA0001871878        You Could Be A Little Meaner.
PA0001871946        You're No Friend Of Mine... Bitch!
PA0001871958        Nightmare Before XXX-Mas.
PA0001871972        Professor's Got the Moves
PA0001872023        Twice as Nice.
PA0001872071        Clean A Dirty Whore.
PA0001872073        Big Bone Bonanza.
PA0001872098        Poolside Hair Pie.
PA0001872125        I Fucked Your Spouse In Your House
PA0001872183        CUMatose.
PA0001873557        On the Case.
PA0001873563        Ass Cock-Tail.
PA0001873571        Welcoming Your Cock To The Building.
PA0001873605        Slut du Jour - Part 2.
PA0001873661        Taking the Bitches For A Stroll.
PA0001873716        Fucked on the Fourth of July.
PA0001873726        What’s In The Box?
PA0001873772        One Soggy Afternoon.
PA0001873839        Private Massage Room.
PA0001874086        Payback's A Cock.
PA0001874431        Breanna.
PA0001874446        Cumming Straight From The Underground.
PA0001874452        The Icing on the Cock .
PA0001874465        Fuck the Law.
PA0001874467        Going Deep at the Gym.
PA0001874470        One Thing on Their Minds.
PA0001874521        Sexual Performance Review.
PA0001874533        Corporal Pleasurement.
PA0001874538        Take My Anal Virginity Instead.
PA0001874575        Amy's Ass Massage
PA0001874723        Worshiping Joslyn's Feet.
PA0001874755        Don't Cum for the Food.
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 23 of 233



PA0001874792        NSFW: No Sex For Work.
PA0001875272        The Dinner Date.
PA0001875480        Dealing With A Dickhead.
PA0001875518        Panties Down.
PA0001875669        Seducing The Slutty Stepmom
PA0001875850        CFNM Secret video (2013.8-1)
PA0001876247        Dayna Vendetta in Everybody Cheats.
PA0001876497        Reservoir Sluts.
PA0001876522        Sometimes I Fuck Anything.
PA0001876540        Slut Wives.
PA0001876560        Love Boobies Need Loving.
PA0001876727        Screw the Apple, I Want to Fuck the Tree.
PA0001876760        Pussy That Sucks Cock
PA0001876782        Getting Head in Sex Ed.
PA0001876886        Graduation Lay.
PA0001876991        Mother's Lay.
PA0001877090        Threesome With The Date Coach
PA0001879374        Double Penetrating Belgian Booty.
PA0001879378        Valentine’s Day Anal.
PA0001879397        White Yoga Pants.
PA0001879401        After School Titty Special
PA0001879413        Diamond Is A Cock's Best Friend.
PA0001879415        In Search Of Big Tits.
PA0001879516        My Sister-In-Law Is A Whore!
PA0001879521        Vice Squad Discipline.
PA0001879526        Big Cock In The Back Pocket.
PA0001879538        I Spy With My Little Eye One Huge Cock.
PA0001879568        Home Invasion.
PA0001879802        Titty Tape.
PA0001879841        Spanish Doll DP
PA0001880131        Squirting On Santa.
PA0001880133        Santa's Horny Helpers.
PA0001880139        Fuck, Forgive, and Forget.
PA0001880141        Two For One Busty Blondes.
PA0001880351        Stepmom Lends A Hand.
PA0001880400        At Home Booty.
PA0001880483        Ashli’s Oily DP.
PA0001880762        Angelina Valentine VS Danny the Diva.
PA0001882624        Anal Superstar.
PA0001882636        Brazzers Cuntathlon.
PA0001883892        You Want Us to Clean Your Dick?
PA0001884633        Blacklight Booty
PA0001884644        Doctors without Bras.
PA0001884736        Fuck The News.
PA0001884804        That's My Money Bitch!
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 24 of 233



PA0001885324        The Whore of Wall Street : Part One.
PA0001885940        Double Timing Wife.
PA0001886086        I'll Teach You How To Fuck My Ex.
PA0001886172        ERection.
PA0001886178        Mean Teacher Fuck Her Former Student.
PA0001888951        Staircase Sex.
PA0001889017        The Whore of Wall Street Ep-2: The Anal Office Queen.
PA0001889091        Maleficunt.
PA0001889548        El Pelon de Brazzers aka Johnny Mexico
PA0001889549        Tight Jeans, Big Booty.
PA0001889552        Doctor’s Orders.
PA0001891305        School Discipline : Part Two.
PA0001891320        The Whore of Wall Street Ep-4: Double Teamed On The High
                    Seas.
PA0001891556        Love at First Fuck.
PA0001892649        MILF Science.
PA0001892668        Nurse Booty on Duty.
PA0001892874        Pork Me.
PA0001893967        Wash My Tits.
PA0001894039        Anal Lessons From A Milf.
PA0001894518        My Pussy Is Your Cure.
PA0001894784        Double D at Zero G.
PA0001894807        Dorm Room Mix Up.
PA0001894829        Thrill-Her!
PA0001894971        Milf Massage
PA0001895094        Masters of Fuck.
PA0001895135        Real Ex-Wives Of Beverly Hills.
PA0001897300        How to consult a Perfect Ass.
PA0001897486        Caught at the Peephole
PA0001897966        Anal Lessons: Part Two.
PA0001903301        Foodtruck Fuck Fest.
PA0001903895        Porno P.I. : Part One.
PA0001903960        Happy Stepdaddy Day
PA0001904093        Dirty Massage Instruction.
PA0001904675        Ass Training.
PA0001904702        Stepmom In Control.
PA0001905131        Kortney's Slutty Circuit Training.
PA0001905138        Stretch my Ass.
PA0001905272        The Whore of the Opera
PA0001905931        The J.O.R.D.A.N System.
PA0001905999        Training Day Bitch!
PA0001906265        The Purple Head of Cairo.
PA0001906384        Till Cum Do Us Part.
PA0001906386        Angry Milfs in the E.R.
PA0001907036        All The Better To Fuck You With.
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 25 of 233



PA0001907235        My Boyfriend Would Never Cheat On Me
PA0001907319        Porno P.I. : Part Three.
PA0001907323        Minivan Milf Muff.
PA0001907386        A Fuck In The Park.
PA0001907695        Sex Call Of Duty.
PA0001908319        Please Don’t Fuck Him, Honey.
PA0001908458        Persuading Lela.
PA0001908469        You Blew My Job.
PA0001908558        Sex Therapist.
PA0001908582        Don't Tell Mom The Babysitter's a Slut.
PA0001908667        Cockaphrenia
PA0001908686        Cock Easy Cooking With Sindy.
PA0001908728        Wet Wild Cleaning Service.
PA0001909120        Kayla Kayden is Dripping Wet.
PA0001909162        Fucking With Her Boss.
PA0001909911        Nursing Nookie.
PA0001910570        Back Of The Classroom
PA0001912375        I'm Horny - Call an Ambulance!
PA0001912376        Your Darling Stepmom.
PA0001913439        Under The Desk.
PA0001914024        MILF Makeover
PA0001914403        All Roads Lead to Sex: Part One.
PA0001914404        This Pharmacist Can Fuck Off.
PA0001914835        Wake Me Up Before You Cum Cum.
PA0001915562        Ariella Loves Anal.
PA0001916040        I'm The Boss Now.
PA0001916549        Double D-Tention
PA0001916563        Brazzers 8367.
PA0001916567        Going Behind Her BF's Back for Big Cock.
PA0001917258        Masters of Fuck 2.
PA0001917270        My Husband's Student - Part Two.
PA0001917719        Kelsi Monroe's Juicy Booty.
PA0001917731        Hands-On Stepmom
PA0001918308        So Fine.
PA0001918599        How to Make a Tart .
PA0001918648        Say Hello to Mrs. Dahl .
PA0001919172        House-Sitting Whore.
PA0001919174        Frankenslut.
PA0001919349        World War XXX Part One.
PA0001919704        Major Trust Issues .
PA0001919707        Slutty Stepmom Threesome.
PA0001919733        Teaching Miss Darby a Hard Lesson.
PA0001919737        Meat The Parents
PA0001919771        Weremilf.
PA0001921021        Testing Her Concentration
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 26 of 233



PA0001921431        The Two Sides of Samantha.
PA0001923536        Work Hard . . . Fuck Harder
PA0001923737        Mommy's Best Kept Secrets .
PA0001923897        Tour of London: Part One.
PA0001923982        High School Reunion.
PA0001924647        Peta Pledges Her Cleavage Allegiance.
PA0001925181        Devyn’s Double D’s .
PA0001925654        Massage my Daughter.
PA0001925883        Xmas Sweater Party .
PA0001925885        Operation Ho Ho Ho
PA0001926037        Mia and the MILF.
PA0001926076        Feet Fanatics .
PA0001927088        Break The Internet... For Real This Time.
PA0001927284        Young Big Butt Anal.
PA0001927631        Pounding Skin.
PA0001928312        Teacher Needs It Now
PA0001928313        Family Titty Counseling
PA0001928603        Disciplinary Action Part One
PA0001928608        Cops And Daughters.
PA0001929825        Sneaky MILF Sucks In The Theater .
PA0001930332        I Hate My Daughter's Boyfriend .
PA0001930334        The Great Booty of Aleksa
PA0001930341        Superbang Sunday
PA0001930411        Disciplinary Action Part Two
PA0001930482        This Is What It Sounds Like When Moms Fuck .
PA0001930509        No Husbands Allowed .
PA0001930516        The Perfect Maid .
PA0001930527        Ass No Questions Spray No Lies.
PA0001931038        Summers Fling
PA0001931393        1,000,000 Years Big Boob.
PA0001931922        Two Bangz vs Nancy
PA0001931995        St-Valentine's Day Assacre Part Two.
PA0001931996        Britney's Butt Bang.
PA0001932092        Onesie Party.
PA0001932445        Stock Broker, Cock Smoker.
PA0001932604        British Pornstar Loves Big Dick Anal .
PA0001933062        I Deserve What's Mine!
PA0001933189        Too Much Dick For Her Daughter.
PA0001933557        Making him Wait.
PA0001933734        Stolen Orgasm.
PA0001933788        I'll Teach You To Fuck, Boy.
PA0001933825        Danny D Is Willing To Die.
PA0001933896        How Rough Does She Want It? .
PA0001934847        The Anal Method
PA0001934852        The Terms of Summer .
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 27 of 233



PA0001934853        Lay Me Off .
PA0001934871        Sins Life Part Two
PA0001935093        Hard Fuck For A Confession
PA0001935712        This Evening's Girlfriend Part One .
PA0001935971        Sins Life Part three.
PA0001936407        This Nurse Is a Hooker
PA0001936526        Fuck Products Inc.
PA0001936563        Brazzers House Episode 1 .
PA0001936563        Brazzers House : 1.
PA0001937465        Taste Marsha's Treat
PA0001937513        My Mother In Law Likes it Raw.
PA0001937539        Brazzers House Episode Two.
PA0001938052        [Anal Cult]
PA0001938135        Hustling Whore
PA0001938389        Lisa's Big Secret .
PA0001938787        Brazzers House Episode Three
PA0001938817        Spring Break Slut
PA0001939635        Brazzers House : 4.
PA0001940395        Jackhammering Richelle Ryan.
PA0001940512        Brazzers House Episode Five
PA0001940759        Double Timing Wife - Part 3 .
PA0001941312        Exchange of Favors .
PA0001941327        Mom's Dirty Book .
PA0001941548        Fucking the Help .
PA0001941549        Big Titty Country .
PA0001942556        Stacking The Deck.
PA0001942764        My Big Butt Maid
PA0001944831        Whore Fuckers.
PA0001945188        Stuck In A Pickle.
PA0001946458        Show Me Yours.
PA0001950421        Canadian Gigolo.
PA0001954722        Nobody Rides For Free.
PA0001954825        Kagney Hustles for That Tip
PA0001961575        SHARED PLEASURES.
PA0001965596        Ass Grinder
PA0001965604        The Study Buddy
PA0001965646        Stepmom Sex Ed
PA0001972403        Domingo de Super Tazon Brazzers.
PA0001975597        Working Hard
PA0001976400        A Union Nutbuster
PA0001976767        Downton Grabby 2
PA0001976772        Her Turn to Cheat
PA0001976777        That Touch of MILF
PA0001977569        The Future Of Fucking
PA0001978587        Wet & Naughty Sponge Bath Party
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 28 of 233



PA0001978719        The Moaning After
PA0001978854        The Cocksuckers Club .
PA0001982567        Bodystocking Butt
PA0001982677        August Briefs Her Boss .
PA0001985359        The Bra Collector
PA0001987208        The MILF Next Door
PA0001988767        Renter's Pussy
PA0001990222        Morning Glory
PA0001990237        Lost In Brazzers Episode 3
PA0001990815        Clean and Clear
PA0001990829        The Ballad of Johnny Nathan Part 2
PA0002008384        The Garage
PA0002009821        Spanglish Lessons .
PA0002009822        Surprise Invasion .
PA0002011419        MILF Sex Toy Party
PA0002015295        Fire Drill
PA0002030885        Don't Touch Her 4
PA0002030889        My Mom's Boyfriend's Cock
PA0002030891        Big Booty Balling .
PA0002030897        Mommy Issues - Part 1
PA0002030914        Doctor’s Orders .
PA0002030915        The Submissive Stripper .
PA0002030918        Stranded Stepmom .
PA0002030919        BBC Stretches Wife's Pussy
PA0002030935        The Best Distraction .
PA0002030959        The Lumbersexual
PA0002030962        Slut Hotel: Part 3
PA0002030966        Preserve Your Virginity With Anal
PA0002031101        If The Dick Fits: Part 1
PA0002031108        Double Timing Wife 2
PA0002031109        Easy Like Sunday Morning
PA0002031110        The Princess's Peach: A XXX Parody
PA0002031124        She's So Uptight, But...
PA0002047861        Blown Away
PA0002050648        The Pussy's Wetter On The Other Side
PA0002050793        Pool Club Newcummer
PA0002050794        Cabang-A-Bro
PA0002050795        The Whore Who Needed More
PA0002050796        Mother's Day Ass Massage .
PA0002050797        Tits Out To Lunch
PA0002050799        Punishable Behavior
PA0002050800        Nina's Pool Day
PA0002050820        Fast Times On A First Date
PA0002050826        Power Bangers: A XXX Parody Part 5
PA0002050829        Our Homemade Sex Tape
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 29 of 233



PA0002050831        I Fucked Your Spouse In Your House
PA0002050835        Affair On The Air
PA0002050837        Cheating Hubby Rewarded for Gift
PA0002050840        Post-Workout Treat for Gym Babe
PA0002050852        Stealing Sister's Boyfriend
PA0002050878        Our College Librarian
PA0002050887        BabeZZ Watch: A XXX Parody
PA0002050937        Sexy Secretary's Secret Cam Work
PA0002050973        Ladies, Twerk It Out! .
PA0002053398        Teasing, Twerking, Begging Brunette
PA0002053410        Slip And Slide Into My Ass
PA0002053412        Mom's Got A Meeting
PA0002053413        Blair's Private Shower
PA0002054202        The Kitchen Helper .
PA0002055338        Teaching Anal
PA0002055369        The Whore & Her Chores
PA0002055370        Summer Internship
PA0002055377        Butting Out
PA0002055379        Like Mother, Like Daughter
PA0002055382        The Mess Over The Dress
PA0002055414        Just Like That, Nurse
PA0002055416        Milf And Cookies
PA0002056474        Romi & Rachel
PA0002056475        My Husband's Babysitter
PA0002056476        Shy Mom's First Squirt
PA0002056477        A Mystic Massage
PA0002056484        Miama Latina Goes Straight for Cash
PA0002056489        Latina Beauty Delights with BJ
PA0002056490        Don't Touch Her 5
PA0002056496        Nailed It
PA0002056539        Rub The Boss's Daughter
PA0002056541        Bring On Bella .
PA0002056543        Stuck N' Fuck
PA0002056563        Gloryhole Mistake Leads to Threeway
PA0002056571        Cum Competition
PA0002056576        No Distractions .
PA0002056578        The House Christening
PA0002056581        Business Too Casual .
PA0002057042        Amia Miley's Pool Party
PA0002057213        Bloodthirsty Biker Babes: Part 2
PA0002057224        Taking Care Of Businessman
PA0002057255        Photo Finish On My Tits
PA0002057280        Not My Brother's Keeper
PA0002057282        I Can Do Anal Though...
PA0002057388        Dirty Laundry, Dirtier MILF .
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 30 of 233



PA0002057389        Business With Pleasure .
PA0002057391        Happy Bday, Fuck My Mom! .
PA0002057393        Bodystocking Rubdown 2 .
PA0002057394        Slip And Slide 2
PA0002057396        Toying Around With My Step Mom
PA0002057398         Give Me Your Ass Or Get Out Of My House!
PA0002057441        Daddy's Debt
PA0002057444        Fries With That Fuck
PA0002057456        [If The Bra Fits] .
PA0002057458        You Can't Leave The House Like That! .
PA0002057460        Touching After Tennis
PA0002058235        Dick For Her Debt .
PA0002058258        Our Cute Little Plaything 2 .
PA0002058258        Our Cute Little Plaything 2 .
PA0002058278        Sauna Sex Schooling
PA0002069608        Seducing The Shopgirl
PA0002069610        Pussyfooting Around
PA0002070888        Nanny Adventures .
PA0002071631        Doctoring the Results
PA0002072365        A Big Load
PA0002072367        A Natural Distraction
PA0002072368        A Side Piece Of Pornstars
PA0002072369        An Aptitude for Ass
PA0002072374        Big Booty Babe Begs for Hard Fuck
PA0002072376        Bound To Be Pleasurable
PA0002072382        Cum Like It's Hot
PA0002072391        Dildo Focus Group Starts Threesome
PA0002072396        Doggystyle Hero Dunks GF in Bath
PA0002072400        Don’t Bother Me .
PA0002072405        Fellatio From The She-E-O
PA0002072412        Friendly Blonde Fucks in Public
PA0002072421        Haute Couture
PA0002072454        Moaning In The Morning Light
PA0002072524        Under My Coworker's Skirt
PA0002072527        This One Weird Trick...
PA0002072530        Shower Show and Anal by Alex Harper
PA0002072534        Rub-And-Tug-Tub
PA0002072535        The Secret To Succ-sex
PA0002072538        The Fever Dream
PA0002072540        Who's Your Butler?
PA0002072546        Stick 'Em Up, Pussy .
PA0002072547        Showing Her Who's Boss .
PA0002072551        Russian Gymnast Pleasures Rescuer
PA0002072558        Teasing The Teaser
PA0002072849        Sexy Cowgirl Bucked Then Fucked
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 31 of 233



PA0002072918        Sexy Cop Does Splits on Cock
PA0002073730        Fucking Friend's Daddy
PA0002073739        Driving Dick
PA0002073740        Wish Upon A Pornstar
PA0002073747        My Conjugal Stepmother
PA0002073748        Return Of Ivy
PA0002073749        He Makes Wifey Watch
PA0002073751        Mother's Little Helper
PA0002073752        The Joys Of A Long Hot Shower
PA0002073753        Conscious Uncoupling Massage
PA0002073754        My Pool, My Rules
PA0002073755        If at First You Don't Succeed
PA0002073819        Movie Night .
PA0002074570        Queen Of Thrones: Part 1 (A XXX Parody)
PA0002074572        Birthday Gloryhole Anal Surprise
PA0002074574        Ms. Shea's Summer School
PA0002074575        Interracial Threesome Surprise
PA0002074584        Horny In Home Ec .
PA0002074587        Two Balls in the Corner Pocket
PA0002074589        The Nuru Guru
PA0002074590        My Slutty Stepmom's Wedding
PA0002074595        How To Train Your MILF
PA0002074596        Cum Contest: Winner Takes Remote!
PA0002074599        Anal Breakup
PA0002074600        DP’d On Her Honeymoon .
PA0002074632        The Scarlett A+
PA0002074634        Massage A Trois
PA0002074637        The MILF Man
PA0002074639        Getting Obscene On The Trampoline
PA0002074650        Tied Up Tittyfuck
PA0002074972        The Second Cumming: Part 1
PA0002075000        street_twerker
PA0002075053        grocery_store_adventures
PA0002075055        teeny weeny bikini
PA0002075241        Angels In Lace
PA0002075243        public_fun_in_the_sun
PA0002075246        target_that_ass
PA0002075251        bouncing_boobies
PA0002075253        hardcore_centerfold
PA0002075255        Gimme That Cock .
PA0002075257        honey im home
PA0002075259        Spicy Meatball
PA0002075260        learning to share
PA0002075261        make_her_dreams_cum_true
PA0002075266        sealing_the_deal
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 32 of 233



PA0002075273        shopping_for_dick
PA0002075275        after_school_shenanigans
PA0002075281        russian_sex_party
PA0002075284        lost_ride
PA0002075286        monster_curves_science
PA0002075291        promiscuous_ivy
PA0002075293        double_dicking_doll
PA0002075297        slam_dunk_booty
PA0002075383        Boot Camp
PA0002075384        Queen Of Thrones: Part 2 (A XXX Parody)
PA0002075395        my_stepsons_fiancee
PA0002075397        getting_dirty_with_ms_croft
PA0002075399        fucking_with_friends
PA0002075421        you_had_your_chance
PA0002075426        bubble_bath_beauties
PA0002075430        pleasing_my_stepmom
PA0002075435        cutting_it_close
PA0002075442        taxing_titties
PA0002075450        sticking_a_pipe_in_her_pussy
PA0002075452        slut_lust_pizza
PA0002075454        dirty_laundry
PA0002075458        baking_with_bae
PA0002075462        pussy_for_breakfast
PA0002075484        hula_ho
PA0002075502        he_likes_to_watch
PA0002075563        so busted
PA0002075576        help_please
PA0002075605        sneaky_salon_sluts
PA0002075609        damn_daya
PA0002075673        One Hot Rubdown
PA0002075674        Ctrl Alt Titties
PA0002075677        pussy_in_charge
PA0002075766        kira_gets_stuffed
PA0002075780        Tempting Titties .
PA0002075780        tempting_titties
PA0002075785        money_or_sasha
PA0002075801        pervert_punishment
PA0002075803        Vacation Bae
PA0002075807        sock_my_puppet
PA0002076170        Sit On It And Spin
PA0002076219        The New Girl Episode 1
PA0002076309        cooking_with_cristal
PA0002076311        Welcome To The Neighborhood
PA0002076319        Inspecting Bruna
PA0002076325        We Love Alexis
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 33 of 233



PA0002076329        Sophia Cums In Waves
PA0002076330        My Maid Is A Foxxx
PA0002076974        Sicilian Babe and Monster Dick
PA0002076988        Good Wife, Bad Wife
PA0002076993        One Very Important Business Call
PA0002076994        Ballerina Booty
PA0002077177        Birthday With Bae
PA0002077183        So Juicy .
PA0002077183        So Juicy
PA0002077347        Happy Birthday Sir
PA0002077351        My Shower My Rules
PA0002077353        Give It To Me .
PA0002077362        wash_me
PA0002077370        Party Crasher
PA0002077377        Afternoon Special
PA0002077377        Afternoon Special
PA0002077379        Bad Kat .
PA0002077385        The Pussy Wall
PA0002077389        Ms Ballbreaker
PA0002077390        naked_lunch_with_lacey
PA0002077399        St Pattys Pounding .
PA0002077409        Gamer Girlfriend
PA0002077420        Kylies Big Surprise .
PA0002077421        Slutty Spring Breakers
PA0002077422        laundry_and_lingerie
PA0002077424        Lil Home Cooking
PA0002077425        shower_action
PA0002077430        a_fucking_fiesta
PA0002077692        Apolonias Blew Movie
PA0002077696        Banging Harley
PA0002077699        Big Tits Maid Service
PA0002077708        crashing_the_party_girls
PA0002077709        Cristal Ticket To Ride
PA0002077715        Dick Devour .
PA0002078481        Public Sex With Jade Amber
PA0002078494        Living On The Edge
PA0002078497        Keys To Her Pussy
PA0002078782        Leggy Wife Spices it up With Anal
PA0002078929        Olivia's Wet Little Secret .
PA0002078930        Bubbliest Butt
PA0002078931        Deeper In The Housekeeper
PA0002078933        Double Occupancy
PA0002078934        stealing_her_phone
PA0002078952        First Time Trying Big Dick
PA0002078954        Lesbian Shower Hookup
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 34 of 233



PA0002078960        Cassidy's Big Bouncing Tits
PA0002078966        Queen Of Thrones: Part 4 (A XXX Parody)
PA0002078969        Ice Cream, You Cream
PA0002078972        Sister Of The Bride
PA0002078976        Hung Out To Dry
PA0002078979        Cops and Knobbers
PA0002078984        1 800 Phone Sex: Line 4
PA0002079038        Pillow Riding Roommate
PA0002079041        All Natural Beauty Keeps Panties On
PA0002079053        Giving It To Mrs. DeArmond
PA0002079053        Giving It To Mrs. DeArmond
PA0002079055        1 800 Phone Sex: Line 2
PA0002079062        Midnight Cowgirl
PA0002079065        1 800 Phone Sex: Line 1
PA0002079074        Girls Who Squat
PA0002079079        The Second Cumming: Part 2
PA0002079087        Getting My Hands On A MILF
PA0002079193        Mini Skirts, Huge Cock
PA0002079195        Pre-Trip Facial and Fuck
PA0002079198        Cum Hungry
PA0002079199        A Knob Well Done
PA0002079201        Elsa and Katrina
PA0002079203        Mind Blowing
PA0002079217        Prank Vid Turns Into Sex Tape
PA0002079219        GF Cheats With Driver
PA0002079220        Teen in Pigtails Gets Plowed
PA0002079249        big_tip_for_pizza_sluts
PA0002079250        working_out_with_briana
PA0002079253        Bad Tutor
PA0002079256        Jogging For Dick
PA0002079258        oil_me_up
PA0002079259        sexy_sextet
PA0002079261        Something To Lick .
PA0002079263        private_rub_down
PA0002079268        back_to_school
PA0002079271        slut_patrol
PA0002079273        lucky_driver
PA0002079274        fucking the cable guy
PA0002079278        veronica's_panties
PA0002079281        bossy_boobies
PA0002079299        movie_night_done_right
PA0002079322        tits_are_a_massive_distraction
PA0002079330        boob_wash_2
PA0002079331        breakfast_with_boobies
PA0002079472        Tight Little Slit
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 35 of 233



PA0002079473        House Sitter Lacey's Sexy Dance
PA0002079474        Taste Test This Dick
PA0002079476        A Madison Massage
PA0002079481        Bailey Fucks a Stranger
PA0002079485        Brazzers House 2: Day 1
PA0002079490        Charming His Snake
PA0002079491        Closed for Maintenance
PA0002079492        Cock Locked Up.
PA0002079495        Dick Deep In The Designer.
PA0002079507        Fucking The Busker
PA0002079509        Full Of Surprises
PA0002079513        Glazed and Cumfused
PA0002079517        Happy Rear-Ending!
PA0002079547        How I Fucked Your Mother: A DP XXX Parody Episode 1
PA0002079549        i_dream_of_jenna
PA0002079554        In The Ass
PA0002079589        massaging_anissa
PA0002079776        No Teasing
PA0002079781        Ohh Cassidy
PA0002079848        The Gift Registry
PA0002080932        My Busty Boss Sara .
PA0002080935        shoe_fetish
PA0002080942        gropist_2
PA0002080946        fun_foursome
PA0002080951        latin_rubdown
PA0002080964        too sore for work
PA0002080967        how_fitting
PA0002080970        Cumming To The Cookout
PA0002080972        all_aboard
PA0002080974        big_tits_on_her_sis
PA0002080976        katrina pays her rent
PA0002080985        lovely_day_for_an_orgy
PA0002081018        blowing_the_birthday_cock
PA0002081020        my_gf_kimber
PA0002081039        big_tits_benefits
PA0002081050        getting_wet_with_ashley
PA0002081056        maid_to_get_dirty
PA0002081057        Shake That Ass .
PA0002081063        anal_gamer
PA0002081066        kinky car wash
PA0002081076        Lunch Served Raw
PA0002081120        Gina Loves Swaberry .
PA0002081124        bigger_than_you_imagined
PA0002081181        Mystery Tape: A XXX Parody
PA0002081186        Off The Rack
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 36 of 233



PA0002081193        The New Girl Episode 4
PA0002081197        Would Taking Off My Alge-bra Help?
PA0002081198        Swipe The Slate Clean: Part Two.
PA0002081201        Triage These Tits
PA0002081206        Mother Of The Bride
PA0002081211        Sex Toy Story
PA0002081212        Swipe The Slate Clean: Part Three
PA0002081214        Stay-At-Home Slut
PA0002081216        The House Call
PA0002081218        Sister Doesn't Mind Sharing
PA0002081219        One Last Time With Anal
PA0002081225        Study Break Squirter
PA0002081248        jerk_instructor
PA0002081332        Blow Me Blair
PA0002081336        gym_and_pussy_juice
PA0002081385        richelle_loves_riding_dick
PA0002081387        birthday_surprise
PA0002081404        How I Fucked Your Mother: A DP XXX Parody Episode 2
PA0002081412        Outdoor Sex With Aidra Fox
PA0002081414        Brazzers House 2: Day 2 .
PA0002081415        The Energizer Pussy
PA0002081416        PhDick
PA0002081418        gamer_girls
PA0002081431        Let Your Freak Flag Fuck
PA0002081439        along_for_the_ride
PA0002081445        pretty_pussy_from_prague
PA0002081448        Office Cafuckteria
PA0002081451        Massage Mirage
PA0002081984        helping_my_stepmom_finish
PA0002081985        showering_her_with_cum
PA0002081989        Madison On The Prowl
PA0002081992        What's Your Fantasy?
PA0002081995        Deep Anal for Ballet Booty
PA0002082014        Blowjob 101
PA0002082021        Busty Neighbor Catches Peeping Tom
PA0002082022        Curvy Latina Futbol Babe
PA0002082027        Any Friend Of Yours Is A Friend Of Mine
PA0002082092        Forecasting Several Inches
PA0002082096        The Bang Ring: Part 1
PA0002082102        Lay Her Over
PA0002082107        2 Feet, 10 Inches
PA0002082110        The Headhunter
PA0002082113        The Ol' Ball And Chain
PA0002082124        late_to_the_party
PA0002082127        little_red_hood_riding_xxx_parody
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 37 of 233



PA0002082132        Banging Dat Booty
PA0002082199        Latina's Big Tits and Plump Lips
PA0002082201        Brazzers House 2: Day 3.
PA0002082214        The Bang Ring: Part 3
PA0002082277        Water Shortage Poundage
PA0002082281        Tasting The Chef
PA0002082293        The Roaring, Whoring 20s
PA0002082297        Catch The Garter Belt, Fuck The Bride
PA0002082302        Taking Wifey To Work
PA0002082304        VIP
PA0002085017        Sharing And Caring
PA0002085071        A Surprise Stroke And Squirt
PA0002085075        audrey works for her tip
PA0002085080        backstage_pass
PA0002085081        banging_the_bridesmaid
PA0002085092        busty_gold_digger
PA0002085094        cramming_for_finals
PA0002085095        dancing_for_dick
PA0002085100        dont_tell_my_mom
PA0002085104        Footjob and Pantyhose Play
PA0002085105        fucking_my_sisters_friend
PA0002085109        group discount
PA0002085111        Hiker Blowjob on a Quad
PA0002085131        Lesbian Converts Straight Bestie
PA0002085139        milf_craves_young_cock
PA0002085145        Mom's Panty Bandit
PA0002085146        Monica the Miniature Maid
PA0002085149        Moving In On Busty Neighbor.
PA0002085617        Naked Yoga .
PA0002085624        no_fucking_around
PA0002085627        Our Horny Lesbian Housemates
PA0002085629        Paint Job
PA0002085630        Personal Touch
PA0002085631        Pool Hall Twerk
PA0002085634        Pool Party
PA0002085635        Pussy Hunting With Stepmom.
PA0002085640        sapphic_shower_sluts
PA0002085643        School Slut
PA0002085645        selling_nuts
PA0002085668        sweet_18
PA0002085672        The Art Of Anal
PA0002085675        The Bang Ring: Part 2
PA0002085690        undressing_for_success
PA0002085692        wet_hot_american_stunner
PA0002085940        never_ask_your_gf_to_pay_rent
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 38 of 233



PA0002085959        Special Lessons .
PA0002085961        babysitting_on_my_dick
PA0002085962        be_prepared
PA0002085963        wildlife_photography
PA0002086415        A Run For His Money
PA0002086420        All Night Rager
PA0002086423        Angry Roommates Share Big Cock
PA0002086426        Assk and Ye Shall Receive
PA0002086430        bang_n_breakfast
PA0002086433        barcelona_welcome
PA0002086434        Brazzers House 2: Unseen Moments
PA0002086437        Bubble Butt Spinner Talks Dirty
PA0002086438        Cock Reading
PA0002086439        Cocktoberfest
PA0002086441         creepin_n_peepin
PA0002086447        deep_discount
PA0002086449        dirty_little_secrets
PA0002086452        Dripping for Daddy's Best Friend
PA0002086471        free_yoga_fuck
PA0002086473        Gamer Girl Fucks and Plays
PA0002086474        Giving Her A Big Tip
PA0002086502        How I Fucked Your Mother: A DP XXX Parody Episode 5
PA0002086509        In Tents Fucking: Part 1
PA0002086512        In Tents Fucking: Part 2
PA0002086515        In Through The French Exit
PA0002086534        My Girlfriend Gets Revenge.
PA0002086535        My Son's Teacher
PA0002086545        no_picnic_for_milf
PA0002086552        Pickup Truck Fuck
PA0002086559        Private Dick
PA0002086563        Pulled Over Pussy.
PA0002086573        Roadside Sex With Teen Cutie
PA0002086611        Squirtin' On A Nerd
PA0002086620        Sugar Baby Blues
PA0002086842        The Future Family's Fuck Robot: Part 1
PA0002086851        White Coat, Pink Pussy
PA0002086858        XXX-POSED
PA0002086859        The Future Family's Fuck Robot: Part 2
PA0002086861        XXX Treadmill Tan Lines
PA0002087174        cumming_for_her_landlord
PA0002087195        boho_babe
PA0002087196        amazing_aysha
PA0002087212        Wife Coach
PA0002087214        The Siren's Cry
PA0002087290        Bathing With My BFF's Mom
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 39 of 233



PA0002087292        Cumming Up With The Evidence
PA0002087294        Backstage Booty
PA0002087296        A Dream Cum True
PA0002087301        Khloe Khapri Caught in the Act
PA0002087303        Pussy Tax
PA0002087309        Don’t Toy With Me! .
PA0002087310        Pussy Is International
PA0002087314        ashlyn_and_her_loves
PA0002087318        The Mischievous Maid
PA0002087325        Brazzers House 2 Finale
PA0002087326        My Mom Would Never Expect This!
PA0002087329        Friend Zone Bone
PA0002087331        Madison and Adriana
PA0002087335        The Anal Ballet
PA0002087336        Lesbian Affair Leads to Cum Kisses
PA0002087341        Spanish Beauty's Back Room Sex
PA0002087353        Natural Cutie's Sex in Plaid Skirt
PA0002087355        Celeb Look-Alike in Thong Bikini
PA0002087359        Loud Neighbor Apologizes With Pussy
PA0002090070        back_alley_beauties
PA0002090073        Bath Bombshell
PA0002090083        Big Asian Tits In Sexy Costume
PA0002090085        body_work
PA0002090090        Bounce That Bubble Butt
PA0002090254        cheaters_win
PA0002090260        fresh_paint
PA0002090267        happy_hour_hunting
PA0002090268        hard_bargain
PA0002090274        hurry_up
PA0002090282        Let Me Fuck Your Manager
PA0002090285        Mandy Muse Got Back
PA0002090287        mary_the_hot_maid
PA0002090291        my_best_friends_brother
PA0002090293        my_stepdaughter_the_cheerleader
PA0002090294        Nailing The Neighborhood Bully
PA0002090303        Photoshoot Turns Into Sex Tape
PA0002090305        Picnic Pussies
PA0002090306        Pitch it Down the Pipe
PA0002090316        Pussy Call
PA0002090321        real_asstate
PA0002090325        running_around
PA0002090328        shae_the_dick_sucker
PA0002090329        sinfully_sexy_becky
PA0002090333        Slumber Party Crush
PA0002090335        Stepsister Wife Threesome
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 40 of 233



PA0002090336        testing_my_relationship
PA0002090338        The Boyfriend Whisperer
PA0002090344        The Surprise Party
PA0002090348        Tiffany Watson Under the Table
PA0002090352        tutor_tits
PA0002090574        Wake up to Sex With Apolonia
PA0002090602        Hallowanking
PA0002090687        Tasting The Trophy Wife
PA0002090688        Bubble Bath Booty Call
PA0002090690        Diva Demands Dick
PA0002090699        Turning Tricks
PA0002090715        Tiny Russian With a Big Butt
PA0002090728        The Fuckening
PA0002090729        Voyeur Boyfriend Likes to Watch
PA0002090730        When Friends Cum Over.
PA0002090731        Pocket Asses
PA0002090736        Fallen Fuckbunny
PA0002090738        Stop and Go Hoe
PA0002090746        best_home_workout
PA0002090748        nosy_neighbor
PA0002090754        the_babysitters_cock
PA0002090755        bleacher_booty
PA0002091097        1 800 Phone Sex: Line 3
PA0002091507        Abigail and Keisha
PA0002091510        All Backed Up .
PA0002091517        Bed, Head & Breakfast
PA0002091519        boning_the_bookworm
PA0002091521        Booty On The Bike
PA0002091522        Boss Bitches Episode 3
PA0002091524        Bratty Babe Outdoor Sex
PA0002091526        bucket_list_bae
PA0002091527        Busty Black Light Babe
PA0002091529        Catsuit Booty Bang
PA0002091530        caught_on_camera
PA0002091534        Cold Feet Hot Tits
PA0002091539        deep_end_sucking
PA0002091541        Don't Tell Mom the Babysitter Gives Head
PA0002091543        dorm_shenanigans
PA0002091545        foxy_angela_loves_anal
PA0002091548        Get Off The Phone
PA0002091549        Hardcore Halloween Prank
PA0002091552        Just Desserts
PA0002091553        keep_your_mask_on
PA0002091733        Milf Surprise
PA0002091735        Pumping My Pantyhose
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 41 of 233



PA0002091739        Pick and Choose
PA0002091749        poke_her_face
PA0002091761        mia_the_cheater
PA0002091765        tits_and_ass
PA0002091767        One Hot Robber.
PA0002091777        Our Little Secret
PA0002091786        two_for_one_fun
PA0002091788        no_need_for_repairs
PA0002092005        Maid Of Honor
PA0002092091        Hard Pressed .
PA0002092114        Put Her To The Test
PA0002092128        Pornstar Protection Program
PA0002092135        The Lust Picture Show
PA0002092137        Late For Church
PA0002092845        party_favors
PA0002092847        the_pink_taco
PA0002093065        The Mother Load
PA0002093094        Laundromat Lust .
PA0002093105        Painted Pussy
PA0002093108        It Puts the Lotion on the Cock
PA0002093112        Payback’s a Bitch .
PA0002093117        Taming the Wild Thing
PA0002093120        The Letters
PA0002093188        Suck And Blow
PA0002093189        Look Don't Touch
PA0002093191        It Was A Dark And Stormy MILF
PA0002093198        The Candy Stripper
PA0002093199        Cosplay With My Ass
PA0002093202        Playing With Fire
PA0002093203        Spanish Asian Amateur's Sloppy BJ
PA0002093205        Cheater Gets Make Up Sex
PA0002093209        Seductive Tutor Threesome
PA0002093244        dirty sluts in the tub
PA0002093247        jailbreak
PA0002093259        redhead_firecracker
PA0002093261        jog_for_the_cock
PA0002093263        audacious_audition
PA0002093378        Pick and Choose 2
PA0002093383        Vocal Warm Up
PA0002093388        Crossing the Panty Line
PA0002093392        Lusty Landlord
PA0002093395        Dressing For The Dean
PA0002093397        pro_bone_her
PA0002093399        Perfect Strangers
PA0002093409        Free Anal 4
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 42 of 233



PA0002093415        Runaway Ride
PA0002093426        New House Kitchen Sex
PA0002093427        Braces and Butt Sex
PA0002093428        MILF Shares Stepdaughter's BF
PA0002093432        Secret JOI Turns Into Sex Tape
PA0002093436        the_big_bust
PA0002093438        hot_doggystyle
PA0002093441        karma_and_her_selfies
PA0002093704        The Exxxceptions: Episode 1
PA0002093706        Massaged By Her Mother
PA0002093708        Anal Swinger
PA0002093709        Our Sorority Sucks
PA0002093714        Dicks For Pics
PA0002093715        The Mommy Maid
PA0002093723        Trading Sides: Part 1
PA0002093763        Going Through A Fucking Phase
PA0002093765        Nail Her!
PA0002093767        Betty Cocker
PA0002093769        Wedding Belles
PA0002093776        nurse_titfuck
PA0002093777        Sister Swap: Part 1
PA0002093783        Car Thief Road Head
PA0002093785        my_stepsisters_girlfriend
PA0002093797        Fucking The Fraud
PA0002093829        Chloe Scott Creampie
PA0002093858        Old Game New Rules
PA0002093890        Bounce Her
PA0002093900        Ladies First
PA0002094009        Trading Sides: Part 2
PA0002095136        poolside_pussy_persuasion
PA0002095148        Follow Me
PA0002095152        Stocks and Bonds-age
PA0002095157        Girlfriend Mistress Threesome
PA0002095159        Cum In The Back Door
PA0002095162        What's This Hole For?
PA0002095167        Panting In Public.
PA0002095171        The Exxxceptions: Episode 4
PA0002095173        No Fucking Spoilers!
PA0002095175        The Magician's Ass-istant
PA0002095176        Hard 'Core' Training
PA0002095180        Secret Slut
PA0002095186        happy_shopping_america
PA0002095192        sausage_party
PA0002095199        scooter_trouble
PA0002095652        selfies_and_sextoys
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 43 of 233



PA0002095656        european_teen_hardcore
PA0002095657        Babysitter Got Boobs
PA0002095659        Sister Swap: Part 2
PA0002095660        My Secret Garden
PA0002095661        Whore-O-Scoping.
PA0002095663        Kimmy Granger Gets Acrobatic
PA0002095666        Curvy Glasses Chick Outdoor Sex
PA0002095672        Getting Even With Cheating Exes
PA0002095674        Thanksgiving Voyeur
PA0002095686        Nevermore Episode 4
PA0002095738        mindfucking_and_muffdiving
PA0002095763        naughty_trainer
PA0002095765        shae_is_hungry_for_big_cock
PA0002095767        the_sluttiest_of_them_all
PA0002095774        A Lesson From Lily
PA0002095783        Juicy Jade
PA0002095796        Breaking and Scissoring
PA0002095798        Sexy Ass Shay.
PA0002095801        sublime_asian_massage
PA0002095855        Cum Get A Massage
PA0002095867        the_beach_can_wait
PA0002096546        My Wife's Trainer
PA0002096550        The Trophy Husband
PA0002096554        I Don't Eat Out
PA0002096556        All Hands on Dick
PA0002096557        Ex Sex
PA0002096560        The Allure of Azure
PA0002096567        Kali Roses Takes on J Mac
PA0002096571        Blue Eyed Blonde Public Sex
PA0002096573        Slim Teen in Fishnets
PA0002096634        Nevermore Episode 5
PA0002096659        threesome_caught_on_camera
PA0002096660        sneaky_at_the_movies
PA0002096661        delivery_service_slut
PA0002096664        motorboating_my_professor
PA0002096665        cock_salesman
PA0002096673        grand_slammin
PA0002096676        jungle_dick
PA0002096680        Public Handjob Turns Andi On
PA0002096681        happy_fucksgiving
PA0002096846        Sneaky Webcam Slut .
PA0002096906        Why She Likes To Bike
PA0002096923        Teen Cutie Ava Parker
PA0002096935        Big Tits BFF Seduces Friend's Man
PA0002096961        Born Again Virgin Anal
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 44 of 233



PA0002096964        Peeping Gardener Shares Big Cock
PA0002096966        A Lunchtime Licking
PA0002096970        Helicopter MILF
PA0002096981        Putting Her Feet Up
PA0002097053        Tickling The Ivories
PA0002097055        Spin This!
PA0002097077        The Coach's Wife
PA0002097079        Jailhouse Fuck Four
PA0002097086        Dorm To Be Wild
PA0002097088        face_fuck_your_fears
PA0002097091        Can You Fix My Wi-Fi?
PA0002097092        Head Over Heels
PA0002097094        Laid Rent
PA0002097096        One Slutty Shopping Spree
PA0002097099        overxxxposure
PA0002097102        Full Steam a-Head
PA0002097103        girl_to_girl
PA0002097104        All Dolled Up
PA0002097107        Anal the Morning After
PA0002097109        Arch Support
PA0002097115        bicycle_booty
PA0002097121        cory_the_cougar
PA0002097123        Designated Ass Fucking Friend
PA0002097126        Die Hardcore: Part 1 (A XXX Parody)
PA0002097127        The Exxxceptions: Episode 2
PA0002097134        dumpster_diving
PA0002097137        Undercover Step-Mother
PA0002097138        Extra Credit
PA0002097139        pussy_on_the_loose
PA0002097143        Kiss My Dick Under the Mistletoe
PA0002097145        Fixing For A Fuck
PA0002097147        Flashing Roadtripper
PA0002097149        Porn Star Sex Tips
PA0002097150        game_time
PA0002097152        Her First Big Sale 2.
PA0002097153        hole_in_one
PA0002097155        Homemade Porn With Stepmom.
PA0002097156        Latina is too Juicy for her Pants
PA0002097157        Leave It To Teacher
PA0002097161        three_gropists
PA0002097163        Virtual Ramming
PA0002097170        Slipping Between Sisters
PA0002097175        This Week Only
PA0002097177        Start-Up Culture
PA0002097178        Pool Humping
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 45 of 233



PA0002097180        Tit Fucking Rollergirl
PA0002097182        quiet_please
PA0002097186        whats_not_to_like
PA0002097187        Putting In Work
PA0002097193        Practice Makes Her Purrrrfect
PA0002097194        Spanish Dirty Talking Stepmom
PA0002097345        My Neighbor the Horny Mermaid
PA0002097346        ZZ Pizza Party: Part 2
PA0002097404        Erotic Self-Defense Lesson
PA0002097408        Dakota Gets Her Pussy Stretched
PA0002097411        Fit Babe Fucks Outside
PA0002097415        Gagging on the Pool Guy's Cock
PA0002097490        vacation_squatting
PA0002097491        one_last_night_stand
PA0002097501        Die Hardcore: Part 2 (A XXX Parody)
PA0002097530        Porn Preference Test
PA0002097539        fucking_dentist_appointment
PA0002097547        Bothered By The Bush
PA0002097553        On The Sidelines, On Her Knees
PA0002097556        I Spy
PA0002097557        What Ms. Koxxx Wants
PA0002097559        Trolling For Trolls
PA0002097564        break_time
PA0002097565        After The Party .
PA0002097929        Groom Bangs the Bridesmaid
PA0002098041        7 Minutes in Mrs. Heaven
PA0002098048        absolutely_anal
PA0002098065        Beat Off On The Brat
PA0002098093        Teen Loves Public Cock
PA0002098100        Tits, Thighs And Office Supplies
PA0002098111        Radiant Booty
PA0002098374        a_close_shave_with_my_stepdaughter
PA0002098376        bending_and_tending
PA0002098380        sexting_sisters_bf
PA0002098386        naughty_girls_for_santa
PA0002098391        Christmas Surprise .
PA0002098393        Teaching Her To Suck Cock.
PA0002098498        Smoke Em Out
PA0002098499        Pussy Creampie for Ashly Anderson
PA0002098516        pranking_my_gf_and_her_stepsister
PA0002098518        Empty Nesters Episode 4
PA0002098520        countdown_to_midnight
PA0002098522        the_new_years_club
PA0002098525        our_euro_sex_trip
PA0002098526        Jack Of Oil Trades
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 46 of 233



PA0002098528        Up To Code, And Up Her Ass
PA0002098666        Abs and Ass on Thin Babe Kira
PA0002098669        Audrey Royal Sucks and Swallows
PA0002098673        beautiful_and_flexible
PA0002098680        Chloe Couture in Torn Tights
PA0002098688        Die Hardcore: Part 3 (A XXX Parody)
PA0002098699        0
PA0002098705        Empty Nesters Episode 3
PA0002098711        Fucking Your Friend's Sexy Ex
PA0002098715        Georgia Peach Hannah Hays
PA0002098719        good_labor
PA0002098724        ho_ho_homewrecker
PA0002098737        Mariah's Expert Blowjob Technique
PA0002098746        Office 4-Play: Christmas Bonuses
PA0002098779        Santa's Twerkshop
PA0002098783        POV With Amirah Adara
PA0002098785        Tiny Lacey VS Huge Cock
PA0002098799        So You Think You Know Porn Stars?
PA0002098803        Roommate Wrestling
PA0002098808        triple_trouble
PA0002098811        the_school_of_hard_cocks
PA0002099402        Divorce Will Set You Free
PA0002099837        Hot Mic
PA0002099840        Zen In The A.M. .
PA0002099841        Confessions From Suburbia
PA0002099878        Fucking Her French Seams
PA0002099965        Blonde Threesome Competition
PA0002099967        Blow Team Blow!
PA0002099971        casting_couch_cuck
PA0002099974        Cheating Cutie Has A Foot Fetish
PA0002099978        Cock Hungry Cowgirl
PA0002099981        corrupted_by_karma
PA0002099982        Penetrating Pantyhose
PA0002099984        Cream My Jeans
PA0002099986        Stepmom's Sloppy Blowjob
PA0002099987        Blonde Videochats Anal To Ex
PA0002099990        Empty Nesters Episode 5
PA0002099997        fresh_pussy_special
PA0002100002        Nutjob Nurse
PA0002100003        Harder Faster Milfier
PA0002100004        Hole In One
PA0002100005        The Agency
PA0002100006        horny_hostess
PA0002100007        Tiny Dancer
PA0002100013        Laundry Day Deepthroat
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 47 of 233



PA0002100019        meet_my_stepmom
PA0002100020        Mind If Stepmom Joins You?
PA0002100022        My Professor Thinks I'm Perfect
PA0002100026        Bath Bomb Booty
PA0002100029        Alexis and Chanel
PA0002100040        Full Service Banking
PA0002100043        Showing Her The Ropes
PA0002100044        Blessing In Disguise
PA0002100055        four_is_a_party
PA0002100057        hooker_on_the_run
PA0002100064        jades_jewels
PA0002100067        strawberry_slutcakes
PA0002100070        Private Island Pussy
PA0002100093        horny_holiday
PA0002100101        stepmoms_coaching
PA0002100108        wet_for_a_dilf
PA0002100145        Girls with Guns
PA0002100148        mouth_for_rent
PA0002100149        My Stepmom's Social Club.
PA0002100151        Pinkblot Test
PA0002100153        poon_vibrations
PA0002100154        Pussy Pat-Down
PA0002100162        Test 101 - Charity's Girlfriend Xperience
PA0002100469        Bad Babysitter Episode 1
PA0002100501        under_the_covers_agent
PA0002100518        from_posing_to_moaning
PA0002100522        commando_coochies
PA0002100523        deliver_me_the_cock
PA0002100531        perfect_fit_for_a_perfect_ass
PA0002100540        My Professor's Pantyhose.
PA0002100558        fly_me_to_the_poon
PA0002100562        working_out_with_the_kings
PA0002100563        rich_girl_learns_a_lesson
PA0002100566        Downward Facing Dick
PA0002100567        Leather Lover
PA0002100569        Good Taste
PA0002100571        Cockervention
PA0002100573        Sweet Cheeks
PA0002100575        Public Hammock Threesome
PA0002100576        Blonde Spinner Rides Huge Cock
PA0002100579        Blindfolded, Tied Up, And Fucked
PA0002100628        Bad Babysitter Episode 2
PA0002100825        Asking For It Anon.
PA0002100940        HR Whorientation
PA0002100942        1 800 Phone Sex: Line 7
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 48 of 233



PA0002100944        1 800 Phone Sex: Line 8
PA0002102125        mind fuck backdoor psychology
PA0002102127        Tiny Redhead Takes Dick In Park
PA0002102134        Brazzers - 2347999 - Nothing Like A Mother's Love
PA0002102136        Brazzers - 2345112 - Putting It In Her Slot
PA0002102306        Evelin's First Time Anal
PA0002102308        Blonde Swingers Threesome
PA0002102310        Naomi Woods Takes On Huge Cock
PA0002102312        moving_day
PA0002102315        suck_it_up
PA0002102317        milf_from_above
PA0002102321        milf_next_door
PA0002102331        Bad Babysitter Episode 3
PA0002102335        Wandering Hands
PA0002102336        Does This Make My Booty Look Big?
PA0002102338        Sensory Deprivation
PA0002102340        This Guy Works Wonders
PA0002102342        Sampling Her Goods
PA0002102345        1 800 Phone Sex: Line 5
PA0002102346        1 800 Phone Sex: Line 6
PA0002102351        Brazzers - 11264 - A-Mature Magic
PA0002102353        aaliyah_gets_her_gangbang
PA0002102357        Ass In The End Zone.
PA0002102370        big_black_cock_for_kat
PA0002102384        Drilling My Sergeant .
PA0002103578        GF Fucks Around The House
PA0002103580        Gamer Babe Plays With Cock
PA0002103590        Hard Day At Work
PA0002103596        hot_taco_for_sale
PA0002103600        Hottie Cheats On The Phone With BF
PA0002103603        How To Bake A Creampie
PA0002103605        Huge Dick Crammed In Tiny Pussy
PA0002103623        mias_moment
PA0002103627        Nasty Nuru
PA0002103676        Skyla Novea Fucks To Her Porn
PA0002103677        Threesome With Hot Bike Thief
PA0002103787        nothing_butt_wet
PA0002103792        sloppy_sucking
PA0002103795        the_nympho_milf_awakens_2
PA0002103797        teach_me
PA0002103800        threesome_rubdown
PA0002103803        oil_and_water
PA0002103806        while_my_guitar_gently_creeps
PA0002103930        Brazzers - 2357068 - A Big Load 2
PA0002103951        Blonde Teen Valentine's Surprise
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 49 of 233



PA0002103953        Brazzers - 2358445 - Branded By A Babe
PA0002103956        campside_cheat
PA0002103961        Brazzers - 2322098 - Eat Her Cheater!
PA0002103965        Brazzers - 2345897 - Get A Room
PA0002103966        Italian Cutie Rides Dick At School
PA0002103967        Brazzers - 2353774 - Just Don't Fuck The Boss's Daughter
PA0002103973        my stepbrother the perv
PA0002103974        Brazzers - 2349835 - My Stripping Stepmom
PA0002103975        One Night Stand Dildo Play
PA0002103976        Brazzers - 2340028 - Parent Teacher Cumference
PA0002103977        party_girl_poon
PA0002103983        Prank Whores Sexy Robbery
PA0002103985        Brazzers - 2356946 - Prude And Prejudice
PA0002103986        round_brown_and_soapy_wet
PA0002103989        Selling His Soul Episode 1
PA0002103993        Stranded Latina Outdoor Fucking
PA0002103996        Brazzers - 2256156 - The Perfect Applicant: Part 1
PA0002103999        Brazzers - 2287633 - These Boots Were Made For Fucking
PA0002104166        Brazzers - 2309036 - ZZ Sneakshot Superstars
PA0002104594        Sperm Donor Needed
PA0002104644        mind fuck dicknosis
PA0002104650        Brazzers - 2368229 - The Morning After Mess
PA0002104655        Brazzers - 2339502 - Xander's World Tour - Ep.1
PA0002104662        Surprise For The Party Planner
PA0002104663        yoga_assistant
PA0002104670        Back To School Banging
PA0002104674        in_the_garden_of_eden
PA0002104675        Loyal GF Stays In To Fuck
PA0002104677        Blonde Nerd Loves Public Fucking
PA0002104683        Sneaky Apartment Pussy Pounding
PA0002104686        Threesome's Company
PA0002104687        Afterparty Sex
PA0002104688        Brazzers - 2413504 - Cumming At Customs
PA0002105002        a_big_tip_for_andy
PA0002105003        analentines_day_gift
PA0002105008        BDSM Babe Abella Danger
PA0002105016        Blonde Babe Sneaks Cock In
PA0002105021        Blonde Teen Rides Boss' Husband
PA0002105026        bex_jennifer_white
PA0002105029        checkmating with kali roses
PA0002105030        Clean Up On Aisle Valentina
PA0002105032        2271648_blkb_december_feature_fc011318
PA0002105033        darcie_loves_noelle
PA0002105042        erotic_art
PA0002105049        Brazzers - 2359073 - Fireside Fap
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 50 of 233



PA0002105053        Go Fuck Your Selfie!
PA0002105059        Brazzers - 2351543 - Waking Up With Katrina
PA0002105060        valentines_vagina
PA0002105062        use_me
PA0002105065        under_the_bed
PA0002105068        First Time Anal For Tara Ashley
PA0002105073        Fucking Millennials! .
PA0002105076        full_of_desire
PA0002105077        Georgie's Workout Plan
PA0002105119        honk_if_you_are_horny
PA0002105121        How To Use A Dildo
PA0002105122        i_heart_avalon
PA0002105127        learning_the_hard_way
PA0002105128        learning the mother tongue
PA0002105132        Lost and Pound
PA0002105136        Movie Buff
PA0002105137        Brazzers - 2317137 - Ms. Nicolette's Academy For Exceptional
                    Women
PA0002105138        my_gf_seduces_her_roommate
PA0002105140        Brazzers - 2339945 - My Slutty Valentine: Part 1
PA0002105141        Brazzers - 2339972 - My Slutty Valentine: Part 2
PA0002105144        Public Pussy Pounding
PA0002105160        Selling His Soul Episode 2
PA0002105162        sex_shop_hop
PA0002105165        Brazzers - 2357354 - She's A Free Spirit
PA0002105177        Soaking Stepmom
PA0002105186        soccer_slut
PA0002105189        the_sluts_in_the_hall
PA0002105191        thick and fine
PA0002105192        Brazzers - 2355911 - The Perfect Applicant: Part 2
PA0002105194        Brazzers - 2362158 - Teasing Toes
PA0002105199        Tiny Hottie Takes A Huge Cock
PA0002106189        Baby Its Cold Outside
PA0002106190        Bad Bitches Break In
PA0002106192        bathing_with_bae
PA0002106193        bff beach sluts
PA0002106194        Blonde Braceface Fucks Outdoors
PA0002106195        Blonde GF Loves Big Dick
PA0002106197        Clutching Her Pearls
PA0002106200        Color Theory
PA0002106774        freaky_photographer
PA0002106775        get in the van
PA0002106781        bex_kimmy_granger_dd011218
PA0002106786        Hot Horny Housewives In Your Area!
PA0002106789        I'll Take It Thick & Creamy
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 51 of 233



PA0002106791        Initiation Sex
PA0002106792        Joslyn's Secret Shower
PA0002106795        bwb_kiki_minaj_dd010418
PA0002106799        lowkey_freak
PA0002106803        MILFriendly Neighborhood
PA0002106809        Model Whisperer
PA0002106811        Mommy Needs A MANicure
PA0002106815        0
PA0002106819        Pale Cutie Begs For Cock
PA0002106820        peeping on katie morgan
PA0002106825        Brazzers - 2422034 - Pornstar Personal Shopper
PA0002106830        rose love
PA0002106832        0
PA0002106835        Selling His Soul Episode 4
PA0002106837        sexy slutty jane
PA0002106843        Sir Keiran's School of Anal Training Part 3
PA0002106846        0
PA0002108133        Xander's World Tour - Ep.3
PA0002108149        Taking A Shine To Her Tits
PA0002108152        Tiny Blonde Loves Big Dick
PA0002108153        Xander's World Tour - Ep.4
PA0002108154        Brazzers - 2369012 - Wanna Buy My Virginity?
PA0002108156        Take Me Home
PA0002108157        Brazzers - 2342381 - Xander's World Tour - Ep.2
PA0002108256        Anal By The Parking Lot
PA0002108257        Cult Of Love
PA0002108259        Room Serviced .
PA0002108273        If The Shoe Fits
PA0002108275        One Strict Mama.
PA0002108277        Candid Camgirl
PA0002108278        Riding That Endorphin High
PA0002108279        The Cuntry Club
PA0002108285        Paying Up
PA0002108286        your daughter my slut
PA0002108288        Drone Bone .
PA0002108292        7 Year Anal
PA0002108294        Home Sweet Hoe
PA0002108295        Ryan Keely Contracts A Cock
PA0002108297        Cleaning Up His Mess
PA0002108301        What Wifey Wants
PA0002108302        Busted At The Babyshower
PA0002108304        Horny and Dangerous
PA0002108305        Boss Shares Wife With Hot Secretary
PA0002108306        Pierced Pussy Fucked Live
PA0002108314        Blonde Braceface Begs For Big Dick
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 52 of 233



PA0002108315        Roadside Footjob
PA0002108316        Facial For Hot Tub Hottie
PA0002109549        The Exxxceptions: Episode 5
PA0002109550        Just Trying To Earn A Little Extra College Money
PA0002109551        Growth Spurt
PA0002109554        You'll Never Be Cool
PA0002109556        Undercover Ass
PA0002109557        Queen vs Pawn
PA0002109559        Get Her Juices Flowing
PA0002109562        Chock-Full Of Cock
PA0002109564        Fitness Babe Loves Public Sex
PA0002109568        Cuckhold Watches Busty Babe Fuck
PA0002109574        Bite Me!
PA0002109634        tiny tag team
PA0002109636        spring_break_beach_house_party
PA0002109645        temper tantrum
PA0002109646        creampie surprise
PA0002109648        cum gobbler
PA0002109649        athena cums from miami
PA0002109659        Boning The Butler
PA0002109660        0
PA0002109661        Sending Stepmom's Nudes
PA0002109662        Brazzers - 2359054 - Wild Thots
PA0002109664        Getting Off On The Job
PA0002109670        Cheaterâ€™s Threesome Surprise
PA0002109674        maya gets soaking wet
PA0002109676        Brazzers - 2368905 - Plump As A Peach
PA0002109681        VR Cuckhold Cheater
PA0002109683        Blonde Teen Fucks For Ride
PA0002109684        pop it hard
PA0002109685        pep rally pussies
PA0002109687        Turn Me Off And On Again
PA0002109688        Hard At The Yard Sale
PA0002109689        Physical Education
PA0002109690        blacklight babe
PA0002109691        Blonde Pussy Fucked In Public
PA0002109693        noise complaints
PA0002109703        Stepsisters Bedtime Pussy Play
PA0002109705        Tiny Blonde Wrangles Huge Cock
PA0002109715        a_night_with_charlotte_and_kiara
PA0002109716        Brazzers - 2426773 - A Package Deal
PA0002109717        abella_gets_physical
PA0002109718        Afterparty Ebony Threesome
PA0002109720        Brazzers - 2409996 - Asstronomy
PA0002109721        Auction Cock
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 53 of 233



PA0002109722        best_fucking_vacation_ever
PA0002109725        Bucked and Fucked
PA0002109726        Brazzers - 2430180 - Cafe Au Milf
PA0002109727        Brazzers - 2440432 - Caught On Cumming Camera
PA0002109728        cock_out_cop_out
PA0002109731        college_confessions
PA0002109732        comic fuck fest
PA0002109733        Corporate Espionage
PA0002109739        deep in chasity
PA0002109751        EscÃ¡ndalo!
PA0002109762        fuck_mid_terms
PA0002109766        GF Fucks To Get Out Of Trouble
PA0002109768        getting milf handled
PA0002109778        got_juice
PA0002109782        Brazzers - 2368981 - Her Husband's Whipped
PA0002109784        Here For Oral Support
PA0002109787        hot milf at the gym
PA0002109793        It's Raining Anya
PA0002109800        Jaye Summers Rebound Sex
PA0002109852        Late Night At The Library
PA0002109854        made_to_order
PA0002109856        mechanical bull booty
PA0002109857        Milfs Grab Back
PA0002109858        Moving Truck Public Fuck
PA0002109859        Neighbor's Crazy Ex Revenge Sex
PA0002109866        Brazzers - 2416055 - Pot O' Dongs
PA0002109867        pounded on st pattys
PA0002109870        punk_rock_pussy
PA0002109871        Brazzers - 2437972 - Pussy Pressure Points
PA0002109872        putting_her_thickness_on_display
PA0002109873        Right In The Pussy
PA0002109874        Brazzers - 2365358 - Secretly Rubbed In The Hot Tub
PA0002109875        sexy secrets
PA0002109876        Shady Spa Shakedown
PA0002109877        Shopping For A Big Dick
PA0002109878        Shy Cutie Joins Camgirl Threesome
PA0002109879        sign here
PA0002109880        Slim Cutie Filled With Mega Cock
PA0002109881        slumber party sluts
PA0002109882        small town tush
PA0002109884        speech 101
PA0002109885        Spinner Pounded By Huge Dick
PA0002109887        St. Paddy's Pussy Pounding
PA0002109888        star stroked
PA0002109889        stepsister_swap
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 54 of 233



PA0002109896        Stripper Lessons
PA0002109897        strong_head_game
PA0002109898        sucked_by_a_skater_slut
PA0002109900        sweet hart
PA0002109902        sweet_like_kandy
PA0002109903        Brazzers - 2431931 - Sweet Tits
PA0002109905        Teen Tastes Horny Stepmom's Pussy
PA0002109906        The Bewitcher: A DP XXX Parody Episode 1
PA0002109907        The Bewitcher: A DP XXX Parody Episode 2
PA0002109909        The Foreman Is A Whore, Man
PA0002109911        Brazzers - 2409997 - The More Carolina The Better!
PA0002109912        Threesome Sex With The Ex
PA0002109914        Tickled Titties
PA0002109919        twerk it
PA0002109921        working_on_a_threesome
PA0002109928        Brazzers - 2437987 - Wife Insurance
PA0002109929        Valentina's Bilingual Threesome
PA0002109932        Your mom is a cocksucker
PA0002109935        Brazzers - 2436835 - What's Good For The Goose
PA0002109975        Brazzers - 2436836 - Dick-O-Gram
PA0002109982        Happy To Help
PA0002109984        Horny & Dangerous: Conjugal Visit
PA0002109992        sharing the shower
PA0002109995        liza_kolt_gets_cocked
PA0002109998        Stage Stepmom
PA0002109999        The Next Big Thing
PA0002110001        My Boss Gets Off
PA0002110002        sister_seduction
PA0002110003        Brazzers - 2366056 - Bully Me Bitch
PA0002110004        redhead_redemption
PA0002110007        i had no idea
PA0002110009        Brazzers - 2440437 - Conference Call
PA0002110667        Seducing The Stripper
PA0002110668        Tanned GF Fucks Around The House
PA0002110669        Stealing from the Easter Bunny's Basket
PA0002110675        Armenian Babe Gets Cum in Her Eye
PA0002110694        April Fooling Around
PA0002110755        spring break night club
PA0002110958        next_door_gotti
PA0002110959        punishing the freeloader
PA0002110960        fucking with mimi
PA0002110961        girlfriends_gone_wild
PA0002110963        world class ass
PA0002111321        Brazzers - 2440411 - Booty Call With My Bro's Mom
PA0002111338        Powder Puff Girl
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 55 of 233



PA0002111340        The Horniest Woman On Earth
PA0002111344        Ramming The Reporter
PA0002111345        The Wife-I Password
PA0002111347        Latina MILF Fucks The Wrong Guy
PA0002111348        Ukrainian Babe Loves Public Sex
PA0002111356        The Easter Hunny
PA0002111359        Club Cunts
PA0002111361        Porn Logic 2
PA0002111363        Bangin Like Bunnies
PA0002111364        Flexible Cutie Gets Stretched
PA0002111558        Spontaneous Sextape
PA0002111559        Serenading Ukulele Lay
PA0002111562        League of Pornstars: A XXX Parody
PA0002111563        The Great ZZ Egg Hunt
PA0002111946        Pornstar Convention Penetration
PA0002112047        ***
PA0002112482        Teen Tastes Stepfatherâ€™s Cock
PA0002112486        Looking For Guidance
PA0002112488        Bad News Boyfriend
PA0002112737        Sexy Latina Quick Hookup
PA0002112738        Undercover Rub n' Tug
PA0002112746        Nerdy Cutie Straddles Huge Cock
PA0002112751        Tiny Blonde In Fishnets
PA0002112753        0
PA0002112757        Would Your Wife Do This? Bailey's First Anal
PA0002112761        Hurricane Adriana Floods Basement
PA0002112765        First Time Anal Fun
PA0002112774        Brazzers - 2472736 - Gimme Gimme Never Get
PA0002112780        My Best Fucking Friend
PA0002112785        Brazzers - 2573100 - Laying Pipe For A Pornstar
PA0002112791        Poker Face
PA0002112792        Brazzers - 2412234 - None
PA0002112793        Doing Double Duty
PA0002112794        Her Daughter's Best Friend 3
PA0002112841        I Dream Of Gina
PA0002112842        Therapeutic Fuck
PA0002112845        Brazzers - 2468570 - Stuck-Up Stepmom
PA0002112847        Couples Counselling
PA0002112848        Brazzers - 2469491 - Monique's Wicked Web
PA0002112850        Strictly Hardcore
PA0002112851        Brazzers - 2417585 - Ella at Sunset
PA0002112852        emily takes it
PA0002112859        round and brownies
PA0002112862        horny models pool party
PA0002112865        hot slut next door
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 56 of 233



PA0002112867        cheating together
PA0002112868        Tits On A Plane
PA0002112871        the naughty librarian
PA0002112873        round rump on rhonda
PA0002112877        lesbifriends
PA0002112879        wet and ready
PA0002112894        The Finisher: A DP XXX Parody Episode 3
PA0002113981        a_slut_in_the_streets
PA0002113985        A Sneaky Threesome Situation
PA0002113986        a squirt for a cheat
PA0002113988        Ass Safari
PA0002113990        beat the meat
PA0002113992        big natural exercise boobs
PA0002113995        Blonde Filled With Customer Service
PA0002113996        Boinking And Bowling
PA0002113997        Boning Her Bodyguard
PA0002114005        Capture My Booty
PA0002114007        cheating with her bestie
PA0002114010        Cock Reduction
PA0002114015        daycare milf
PA0002114019        dirty little step mommy
PA0002114022        Doubling Up Under the Table
PA0002114175        Feelin' Myself
PA0002114181        Filling Her Best Friendâ€™s Holes
PA0002114189        fucking_the_squatter
PA0002114196        gym prankers
PA0002114198        gym prankers 2
PA0002114203        hose_in_the_garden
PA0002114209        How To Lose Your Virginity In 10 Days.
PA0002114226        just juicy
PA0002114227        Keiran Appreciates Brandi
PA0002114307        kendra loves cum
PA0002114313        Lela Commissions A Cock
PA0002114316        Man On the Run
PA0002114317        ms fox busts the teens
PA0002114318        My Blindfolded Stepmom
PA0002114319        My Piano Teacher Is A Pervert
PA0002114327        oil change
PA0002114328        online ass
PA0002114329        Painted Booty
PA0002114330        paying rent with a sex tape
PA0002114333        pool_nympho
PA0002114334        Poolside Perving
PA0002114335        pranking a gold digger
PA0002114337        Brazzers - 2412465 - Progress Report
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 57 of 233



PA0002114338        Pussy On Pointe
PA0002114341        Quick Bathroom Break
PA0002114345        sex doll
PA0002114346        She's In Control Now
PA0002114348        slop top
PA0002114349        Soapy Self-Care
PA0002114352        spring break beach house party 2
PA0002114353        spring break house party 3
PA0002114354        spring break night club 2
PA0002114355        spring break night club 3
PA0002114356        stepmother seduction
PA0002114365        Sucking Balls at Table Tennis
PA0002114368        That Warm And Fuzzy Feeling
PA0002114369        The Bewitcher: A DP XXX Parody Episode 4
PA0002114371        The Finisher: A DP XXX Parody Episode 1
PA0002114372        The Finisher: A DP XXX Parody Episode 2
PA0002114374        Brazzers - 2432362 - The Size Queen
PA0002114377        thick euro chicks
PA0002114380        tight_and_tempting
PA0002114382        Tiny Babe Rides Dick Around The Room
PA0002114383        Tiny Blonde Pussy Stretched Out
PA0002114387        ukrainian_anal_queen
PA0002114388        urban sexxxploration
PA0002114391        Brazzers - 2464667 - Winner's Casting Couch
PA0002115225        fuck_me_pay_me
PA0002115232        putting on a show
PA0002115263        pole_position
PA0002115266        namastanal
PA0002115276        Shower Cappers
PA0002115415        Brazzers - 2447179 - Baby Batter Cakes
PA0002115424        Confessions Of A Buttaholic
PA0002115425        Christening the Cougar
PA0002115426        Stormy's Secret
PA0002115427        Brand New Bimbo
PA0002115428        Brazzers - 2410650 - Rich Fucks: Part 1
PA0002115437        Hitchhiker Gives Blowjob In Car
PA0002115444        Old Man's Sneaky Nurse Gets Perverse
PA0002115449        Rich Fucks: Part 2
PA0002115450        Brazzers - 2590194 - The Oil Spill
PA0002115452        No Pain No GPA Gain
PA0002115456        lovers in the backseat
PA0002115461        bodacious boxer
PA0002115586        Whoredrobe
PA0002115587        full house
PA0002115588        Backstreet Pussy Stretching
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 58 of 233



PA0002115589        omg its cinco de mayo
PA0002115628        Rich Fucks: Part 3
PA0002115631        Driving Mommy Wild
PA0002115633        Brazzers - 2410663 - Rich Fucks: Part 4
PA0002115642        Porn Habits
PA0002115643        Brazzers - 2409994 - Peacocking
PA0002115645        Dinner For Cheats
PA0002115671        Borrow A Boyfriend
PA0002115675        ramming_adriana
PA0002115679        Abby Loves Seamen In Her Mouth
PA0002115691        Hotel Room Booty Call
PA0002115699        Backyard Camping for Hottie on House Arrest
PA0002115710        The Hangover Threesome
PA0002115731        Spinner Gets Drilled Hard
PA0002115734        tiny pussy big cock
PA0002115747        too horny to sleep
PA0002115763        Pumping Under Pressure
PA0002115774        Peeping Stepson
PA0002115775        Radiant Booty 2
PA0002115776        Going In Blind
PA0002115779        Porn Star Sex Tips 2
PA0002115780        Athena's Risque Photoshoot
PA0002115781        Pros & Cons
PA0002115782        Brazzers - 2465868 - Breaking In My New Girlfriend
PA0002115879        double booked
PA0002115884        one thick latina chick
PA0002115887        the breast best friend
PA0002115908        Crazy for Cosplay Episode 1
PA0002115925        Tight As Tape
PA0002115938        Plasster Cast
PA0002115941        dick in delirious
PA0002117259        a long time cumming
PA0002117261        Brazzers - 2411161 - All Dolled Up: Spring Break Edition
PA0002117264        banging raye
PA0002117269        big boob problems
PA0002117308        dildocycle
PA0002117311        go team go
PA0002117318        Gold Standard
PA0002117323        Brazzers - 2417603 - I Like To Be Natural
PA0002117328        Laying Carpet
PA0002117330        Living Room Suck & Fuck
PA0002117342        Brazzers - 2461926 - Mermaid Vibes
PA0002117346        milf railed at the station
PA0002117365        miranda and kirby love sucking
PA0002117366        Brazzers - 2461837 - Moriah Fucks Her Muse
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 59 of 233



PA0002117368        Brazzers - 2412434 - Mounted By My Mother-In-Law
PA0002117378        my day with joseline
PA0002117385        Brazzers - 2432374 - Our Valedick-Torian
PA0002117392        paola gets more than a tour
PA0002117394        photoshoot fuck
PA0002117404        Sacrifice My Ass
PA0002117409        Sexy Spinner Gets Spun
PA0002117412        Smokin' Hot Charity on a Rooftop
PA0002117413        Sneaky Mom 2
PA0002117417        snow cabin fever
PA0002117422        Brazzers - 2569914 - Something Borrowed Something Blew
PA0002117429        Stepmom's Day
PA0002117432        Stretch it Out
PA0002117433        String Me Along
PA0002117435        test drive
PA0002117438        the late night out
PA0002117447        vr you kidding me
PA0002117449        Wild Forest Fucking
PA0002117451        You've Changed Part 1
PA0002117963        stepsister succubus
PA0002118044        Brazzers - 2569907 - Busting The Barista
PA0002118048        Brazzers - 2569900 - Eye on the Infield
PA0002118053        Brazzers - 2412291 - My Stepmom Is A Sex Fiend
PA0002118054        Yoni Yogi
PA0002118059        The Boss' Daughter
PA0002118067        schoolgirl seductress
PA0002118087        a_squirt_in_the_streets
PA0002118091        Crazy for Cosplay Episode 2
PA0002118100        elevator creeping
PA0002118126        pure lesbian lust
PA0002118251        hiking up mount cock
PA0002118252        the_wetter_the_better
PA0002118261        snow angel
PA0002118262        dine and dash
PA0002118266        valentinas anal paradise
PA0002118449        You've Changed Part 2
PA0002118463        Brazzers - 2569918 - Taking Artistic Liberties
PA0002118465        The Perfect Hostess 2
PA0002118466        Brazzers - 2439725 - Bisexual Bride
PA0002118468        Brazzers - 2464976 - Night Caps
PA0002118469        Brazzers - 2464708 - Flex and Sex
PA0002118473        Brazzers - 2362126 - Oil Spill Thrills
PA0002118475        Brazzers - 2469307 - Fuck the Bourgeois
PA0002118486        Brazzers - 2360051 - Anal Surprise Party
PA0002118488        Whitney Goes Wild
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 60 of 233



PA0002118489        Bossy Threesome
PA0002118492        Call Girl's First Time
PA0002118494        Welcome to My Dungeon
PA0002118965        Brazzers - 2412377 - 1 800 Phone Sex: Line 10
PA0002118967        Brazzers - 2412384 - 1 800 Phone Sex: Line 11
PA0002118970        Brazzers - 2412342 - 1 800 Phone Sex: Line 9
PA0002118978        Adulteress in Distress
PA0002118981        Babysitter Threesome
PA0002118986        Brazzers - 2412418 - Bloodthirsty Biker Babes: Part 3
PA0002118993        Brazzers - 2439732 - Burst On My Balloons
PA0002118996        Brazzers - 2439763 - Buttsex Next To Bubby
PA0002119008        Crazy for Cosplay Episode 3
PA0002119015        dirty little secret
PA0002119037        Hand Solo: A DP XXX Parody
PA0002119038        handy fuck
PA0002119043        Brazzers - 2443723 - Happy Anniversary Darling
PA0002119078        Brazzers - 2636092 - Kelsi Gets Down
PA0002119347        MILF Thinks Sheâ€™s Sneaky
PA0002119349        Brazzers - 2572029 - Mail Order Dominatrix
PA0002119350        molly meets ms swayze
PA0002119353        naughty ms yummy
PA0002119354        Newbie Brunette Stretched Out
PA0002119355        no_boys_allowed
PA0002119357        Brazzers - 2439762 - Pounded At The Pro Shop
PA0002119365        Roleplaying Voyeurism
PA0002119366        Brazzers - 2573092 - Schoolgirl Striptease
PA0002119369        sexercise slut
PA0002119372        Brazzers - 2412288 - Stepmother Stepson Bonding
PA0002119384        friendly neighborhood slut
PA0002119387        Brazzers - 2461932 - Noise Cumplaint
PA0002119388        Brazzers - 2573746 - Polishing His Trophy
PA0002119390        Brazzers - 2412383 - 1 800 Phone Sex: Line 12
PA0002119392        Brazzers - 2681662 - Two To Tango
PA0002119393        Brazzers - 2419633 - Up and Cummer
PA0002119395        Brazzers - 2412406 - Yoga Freaks: Episode 9
PA0002119399        Brazzers - 2465060 - Welcome to the Neighborwhore
PA0002119400        Wannabe Dancer Fucked In Public
PA0002119405        Whisking Abella Away From Danger
PA0002119859        Neighborly Suck & Fuck
PA0002119860        innocent and ripe
PA0002119862        Don't Breathe...Just Fuck
PA0002119864        Brazzers - 2461840 - Hardcore Initiation
PA0002119871        sugar for hannah
PA0002119872        crystal beach babe
PA0002119875        Brunette Babeâ€™s Public Fuck
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 61 of 233



PA0002119876        stepdaughters_dirty_friend
PA0002119880        watch me fuck your best friend
PA0002119887        long_stroke
PA0002119892        sneaky piano slut
PA0002119896        Brazzers - 2432361 - Milking Clit
PA0002119898        Brazzers - 2469451 - Cucked For Historical Accuracy
PA0002120216        Brazzers - 2469447 - Tell Me When It's Over!
PA0002120219        Masquerade Swap
PA0002120223        Teen Gives Ass For Cash
PA0002120262        busted lesbian threesome
PA0002120268        Big Boobies
PA0002120285        amazing aspen
PA0002120287        shower bang
PA0002121016        Brazzers - 2439742 - Squeegee This
PA0002121466        Brazzers - 2443199 - A Treat For Her Feet
PA0002121468        Brazzers - 2638935 - 30 Minutes In Heaven
PA0002121473        Alina's Acro-Yoga Sex
PA0002121480        Brazzers - 2638933 - Buttaholics Anonymous
PA0002121482        Brazzers - 2578366 - Cabin Fever
PA0002121503        Dictating Lesbian Sex
PA0002121505        Brazzers - 2461984 - Dream Analysis
PA0002121520        Brazzers - 2571839 - Sex With Her Bestie's Boyfriend
PA0002121522        Brazzers - 2439743 - Nailing Like It's On Sale
PA0002122062        Follow me
PA0002122065        Fucking My Stepmom for Eva
PA0002122131        Brazzers - 2469303 - Fucking Her Uncanny Valley
PA0002122196        Brazzers - 2578026 - Domestic Disruption
PA0002122200        Brazzers - 2635925 - Let Them Eat Ass
PA0002122204        Brazzers - 2432381 - First Time With My BFF
PA0002122206        Brazzers - 2412295 - Showering His Wife With Attention
PA0002122267        Tiny Nerd Takes It All
PA0002122288        Italian Blonde Loves Public Sex
PA0002122298        Small Guy Shaming
PA0002122304        Tanned And Stretched Out
PA0002122309        Brazzers - 2635368 - I'm Not a Regular Mom I'm a Cool Mom
PA0002122318        Brazzers - 2417690 - Help Me Out
PA0002122370        Brazzers - 2572139 - Ladies In Leather
PA0002123676        my_bae_molly_mae
PA0002125186        hitting hard
PA0002125417        Brazzers - 2461947 - Getting Smashed
PA0002125438        Brazzers - 2638915 - Fucking The Ugly Duckling
PA0002125442        Double Dicking Doublecross
PA0002125446        Brazzers - 2638637 - Pop Up Cock
PA0002125451        Brazzers - 2655148 - Brandi's Boot Camp
PA0002125452        Brazzers - 2439769 - Foot Clerk At Work
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 62 of 233



PA0002125454        Brazzers - 2635921 - Big Wet Bridal Butt
PA0002126235        Hot Churro for Alina
PA0002126237        Hot Teen Gets Recycled
PA0002126239        house slutting
PA0002126241        hows_it_hanging
PA0002126251        Brazzers - 2417761 - Just A Regular Massage
PA0002126259        making movies
PA0002126260        Meet the Fuckers: A DP XXX Parody Episode 2
PA0002126262        Brazzers - 2578042 - Mrs. Shea's Room Service
PA0002126267        my_girlfriend_gets_a_lapdance
PA0002126269        office intern
PA0002126277        Paparazzi Pussy
PA0002126281        Polish That Cock
PA0002126283        private_film
PA0002126284        rich_girl_gets_greasy
PA0002126289        Brazzers - 2439722 - Rub A Tug Tug
PA0002126290        Brazzers - 2412215 - Shadowplay
PA0002126292        she got game
PA0002126298        snatched_my_roommate
PA0002126301        Brazzers - 2635917 - Sneaking Around With Her BFF's Son
PA0002126305        Sneaky Spinning
PA0002126306        Brazzers - 2578023 - Stepmom Gets Soaked
PA0002126310        Reality Kings - 2433784 - Stranded MILF
PA0002126313        Super Head
PA0002126321        Petite Redhead Takes a Big Dick
PA0002126328        The Icing on the Cock
PA0002126332        Fucking his Stepdaughter's Bestie
PA0002126341        Brazzers - 2461830 - Tia's Sneaky Steam
PA0002126345        Tight Leather Pants
PA0002126346        Tiny Blonde Snacking On Dick
PA0002126347        Teach Me How to Swim
PA0002126348        two_cocks_for_ms_tequila
PA0002126351        viva valentina
PA0002126357        Brazzers - 2417511 - Wedding Planning Pt. 1
PA0002126362        Brazzers - 2417637 - Wedding Planning Pt. 2
PA0002126377        Wild Car Wash
PA0002126381        Brazzers - 2409980 - Wet And Waiting
PA0002126529        Brazzers - 2635476 - Traffic Violation
PA0002126530        Brazzers - 2635929 - Cougar Training
PA0002126531        Brazzers - 2675886 - What's Up Her Ass?
PA0002126534        Brazzers - 2635583 - You Have The Right To Remain Sexy
PA0002126535        Brazzers - 2675831 - Crushing His Dreams
PA0002126537        Brazzers - 2686348 - I Need My Protein Shake
PA0002126542        Brazzers - 2412276 - Fix Your Fucking Marriage
PA0002126546        Brazzers - 2639288 - Make-Up Sexam
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 63 of 233



PA0002126553        Brazzers - 2639285 - Making A Mess On The Maid
PA0002126557        Brazzers - 2655108 - Lela Pays Her Dues
PA0002126564        Ebony Chick Gets A Sneaky Dick
PA0002126569        Recycling Bin Continued
PA0002126573        Tina Teaches a Slut
PA0002126780        Brazzers - 2417777 - Massage Yourself
PA0002126781        Hide That Big Booty
PA0002126787        Side Of The Road Slut
PA0002126789        Brazzers - 2473791 - Always Read The Instructions!
PA0002126793        Brazzers - 2638984 - Pounding The Pool Boy
PA0002126798        Self Defense Ass
PA0002126800        Brazzers - 2569906 - Scanner Scandal
PA0002126809        Room Service Anal
PA0002126810        Skater Girl
PA0002126811        Maya Oh My!
PA0002126812        Cheating Wife Gets Punished
PA0002126813        Poolside Peeking
PA0002126814        Naughty Nova
PA0002126827        My Night with Kayla
PA0002126830        Brazzers - 2639149 - The Cum-Soaked Gardener
PA0002126833        Brazzers - 2639274 - ZZ Motel: Dicking The Drifter
PA0002126835        Brazzers - 2638883 - Mommy's Got Some Bazookas
PA0002126841        slick_swimsuit
PA0002126842        Brazzers - 2439694 - Class Jerk
PA0002126847        Brazzers - 2412407 - Dykes In Debt
PA0002126848        Brazzers - 2412207 - Jerking The Morning Shift
PA0002126850        Poolside Poontang
PA0002126854        sneaky salon
PA0002126856        So Dirty Lucy
PA0002126867        Anal Sex Education
PA0002126868        Assh Twerks
PA0002126870        Catfighting for Cock
PA0002126883        Brazzers - 2639280 - Acupussy Therapy
PA0002127192        Hideaway Sex to Avoid the Ex
PA0002127225        New Cock Smell
PA0002127226        Panty Sniffing Stepdaughter
PA0002127230        Slutty Mary
PA0002127887        Open For Business
PA0002127928        Cuckold in the Closet
PA0002127934        Teen Temptress
PA0002127935        Tongue Game
PA0002127936        Play Me
PA0002127940        Sex with Lexxxus
PA0002127944        horny_riders
PA0002127951        Pussy For Breakfast
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 64 of 233



PA0002128076        soaking_wet_kitty
PA0002128079        sapphic_when_wet
PA0002128082        stepmom in the closet
PA0002128091        rich bitch
PA0002128097        take_it_all
PA0002128101        this should fit
PA0002128104        bad cop black cock
PA0002128113        aspen gets her wish
PA0002128117        my neighbor is a squirting nympho
PA0002128119        prom queen pussy
PA0002128165        Brazzers - 2661248 - Welcum To The Neighborhood
PA0002128168        Brazzers - 2635918 - The Future Is Fucked
PA0002128176        Brazzers - 2819639 - Sauna Seduction
PA0002128308        twisted shampoo prank
PA0002128309        bottle service sluts
PA0002128318        miami_car_wash
PA0002128334        Brazzers - 2638978 - Betting On The Backspin
PA0002128382        Brazzers - 2655126 - The Mad Dr. Deville
PA0002128385        Getting Over Him & Under Her
PA0002128386        Penis Reduction Surgery: The Dos & Don'ts
PA0002128419        Brazzers - 2676910 - Express Pussy Packaging
PA0002128423        Brazzers - 2672984 - It's Going To Be Lit
PA0002128457        street_audition
PA0002128511        Brazzers - 2639279 - House Humping
PA0002128513        Brazzers - 2635571 - Horsing Around With The Stable Boy
PA0002128514        Brazzers - 2635922 - Our Cute Little Plaything 3
PA0002128515        Brazzers - 2675835 - Dripping The Ball
PA0002128520        Brazzers - 2412211 - Go HAM Or Go Home
PA0002128524        cute_mode_slut_mode
PA0002128865        Brazzers - 2635367 - Lick My Limo
PA0002128893        exorcise the semen
PA0002128910        Brazzers - 2635584 - Finally Some Good Fucking Food
PA0002128921        Brazzers - 2676471 - The Butt Plug Burglar
PA0002128930        Brazzers - 2676467 - Pornstar PR: Crisis Management
PA0002129001        Bath Time
PA0002129015        Lilly Fucks Her BF"s Roommate
PA0002129036        Dragon Queen Cosplay
PA0002129038        Rich Couple's BDSM Fetish
PA0002129063        depths_of_depravity
PA0002129066        shopping with bae
PA0002129070        pussy hunting at the beach
PA0002129072        home_alone_with_my_gfs_stepmom
PA0002129714        Brazzers - 2635586 - Athena For Dessert
PA0002129715        Bachelorette Booty Call
PA0002129718        bone on the fourth of july
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 65 of 233



PA0002129720        Brazzers - 2653349 - Brazzers Porn School
PA0002129722        canadanal day
PA0002129723        Cheaters Keepers
PA0002129724        Brazzers - 2573093 - Checking Into Athena
PA0002129726        Brazzers - 2635427 - Deep Dive
PA0002129729        Brazzers - 2672992 - Disobeying The Mistress
PA0002129731        Don't Die on the 4th of July
PA0002129733        double rub down
PA0002129734        Brazzers - 2638360 - Eager Beaver
PA0002130269        The Next Morning
PA0002130383        Jiggly Jump Rope.
PA0002130385        Kalis Rose
PA0002130417        Slippery When Wet .
PA0002130717        Pleasureville: A DP XXX Parody Episode 3
PA0002137709        wrong_turn_on_eighth_street
PA0002137712        cock_sucking_coaching
PA0002137720        Three Way Ask Me Anything
PA0002137725        Your Day With Kimmy Granger
PA0002137729        Bush Or Bare
PA0002137948        Chest Chaser
PA0002137953        Overzealous Director
PA0002137955        ready_player_cum
PA0002137965        Thick And Wet
PA0002137970        my stepsisters girlfriend 2
PA0002137978        My Girlfriends Mom
PA0002137981        Ebony Boob Wash
PA0002137986        Viennas Cocksucking Marathon
PA0002138250        305 Miami Mayhem
PA0002138426        Tiny Teen Drools For Huge Cock
PA0002138427        Public Display
PA0002139312        Afternoon Delight .
PA0002139329        Bambi Faces The Bench
PA0002139337        Big Titted Bubble Bath
PA0002139574        Flexible Cammer Craves Cock
PA0002139575        Behavior Modification
PA0002139659        fucking the fluffer
PA0002139665        good looking tits
PA0002139693        lovely lucia
PA0002139902        Vrod Gets Dangerass
PA0002139903        customer satisfaction
PA0002139904        Stripper Lessons
PA0002139905        Big Tits On Britt
PA0002139908        From Behind Behind The Scenes
PA0002140054        One Hell Of A Pounding
PA0002140060        Pornographic Pilates
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 66 of 233



PA0002140090        Searching For A Selfie Slut
PA0002140096        Shower Room Lovers
PA0002140102        squirting_luna_loves_anal
PA0002140106        stuffing_skylar
PA0002140549        cocktoberfest
PA0002140550        A Foot In Hot Pussy
PA0002140551        Kendras Workout
PA0002140555        Titty Accuracy
PA0002140556        Naturally Submissive Latina
PA0002140559        Naughty Nancy Ace
PA0002140564        Should Have Known Better
PA0002140565        tea party trollop
PA0002140566        Make Me Wet Not Wait
PA0002140569        Bath Bombshell
PA0002140886        behind the threesome
PA0002140965        cum for me honey
PA0002141014        Mate Training
PA0002141031        Pussy Napped
PA0002141051        Tickles To Jiggles
PA0002141060        zoe too tight for scene
PA0002141239        flick and lick
PA0002141379        sneaky pussies
PA0002143113        Towel Girl
PA0002143144        bex_diamond_kitty
PA0002143149        Rub Down Diamond
PA0002143467        Clean Your Room
PA0002145857        Sit and Spin .
PA0002148319        Lusty Laundry Day
PA0002149354        Ebony Three Player Game
PA0002173141        Friendly Neighborly Milf
PA0002175115        Give The Gift Of Dick
PA0002178049        Skater Slut .
PA0002178058        Booty Pop .
PA0002178067        Dont Bring Your Husband To The Salon .
PA0002178119        But Shes My Fuck Toy
PA0002184688        All Over Her Overalls
PA0002184715        Cumming Home From The Festival
PA0002184717        Enhanced Lap Dance
PA0002184911        Absolutely Bootiful
PA0002184919        Catfishing Milf
PA0002184921        Cold Breeze Tease
PA0002184942        Moist Neon Lights
PA0002186678        Old Enough
PA0002186789        Scoring Love
PA0002189271        Cum Inside And Make Yourself At Home .
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 67 of 233



PA0002189277        Dusting Off Dat Ass .
PA0002190671        Amazing Ava .
PA0002190712        Smoothies For Sale
PA0002190714        Breaking In The Burglar
PA0002192239        One Sweet Cinn
PA0002192313        We Tease Together
PA0002194747        Curbed .
PA0002194756        Day With A Pornstar: Abella Danger .
PA0002194819        Pogo Smoke Show
PA0002196123        Fashionista Sex Fiesta
PA0002196483        Pulling Off A Swap
PA0002196766        Cum Thru .
PA0002198067        Volley Vagina
PAu003765500        Fuck Three Times On The Ceiling If You Want Me.
PAu003766191        Birthday Diagnos-ass .
PAu003766192        Happy Stepmothers Day
PAu003766197        Kim K Fucks The Paparazzi .
PAu003766205        Fine, I’ll Fuck Your Son .
PAu003766597        My Cop Sucking Wife .
PAu003767392        Knockout Knockers
PAu003767543        National Pornographic: The Teen Porn Star.
PAu003767601        Free Screw at Hardware Store
PAu003767755        Lazy Daze With Lola.
PAu003767756        A Family Affair Part Three.
PAu003767757        Anal Breaking and Entering.
PAu003767768        In the Navy Now.
PAu003768071        Fade To Black.
PAu003768123        Monique is a Sweet Creampie Dream
PAu003768133        College Midterm Stress Release
PAu003768539        Eat Me Out.
PAu003768706        Fuck The Frustration Right Out Of Me .
PAu003768715        My Horrible Boss’ Wife .
PAu003768917        Our Son's Girlfriend .
PAu003769683        Brazzers House Sex Challenge.
PAu003769958        Brazzers House Orgy Finale.
PAu003770255        Hide and Cock Seek.
PAu003770429        Sharing The Secretary.
PAu003771727        Aching For Ana
PAu003772577        A Double Milf Stack
PAu003772579        Thirsty For Some Titties
PAu003772583        Ass Candy .
PAu003772586        This Warehouse is a Whorehouse
PAu003773625        The Cougar Den.
PAu003773626        Night Nurse.
PAu003773897        Setting the Table.
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 68 of 233



PAu003774302        Horny Schoolgirl vs Perverted Teacher .
PAu003774350        Overnight With Stepmom: Part One.
PAu003774366        Anal Twist and Shout!
PAu003774765        Rubbing Down A Horny Slut
PAu003774851        Wife Fucks Boss On Business Trip.
PAu003774888        We're Just Wrestling Mom
PAu003775150        Fucking Clueless .
PAu003775174        Couch Cooch
PAu003775187        Lost In London
PAu003775544        Yes Ma’am
PAu003775552        Serving the Landlord's Daughter
PAu003777390        That Big Tasty Ding Dong.
PAu003778650        Testing The Teacher.
PAu003782386        Ra Ra Fuck My Ma
PAu003782443        Boss's Bratty Daughter
PAu003782479        Good Girl Breaks Bad.
PAu003782494        Little British Cock-Whore.
PAu003782519        Smoothie Slut
PAu003782985        This Tit Is Not A Toy
PAu003783256        A Reporter In The Rough
PAu003783379        Sex With A Salesman
PAu003783394        Wet and Wild .
PAu003783772        Cogiendo en el Parque.
PAu003783808        El cruce .
PAu003783839        Dr. Carrera's Orders.
PAu003784739        ZZ Courthouse - Part Two .
PAu003784744        Infiltrating Kim K .
PAu003784831        Asking Her Friend's Dad For A Ride
PAu003786342        Take A Seat On My Dick .
PAu003786347        Bet Your Ass
PAu003786347        Bet Your Ass
PAu003786655        Pussy Lessons
PAu003786762        Thanksgiving Fuckfeast
PAu003786766        Deadly Rain: Part Two .
PAu003786962        Deadly Rain Part Three .
PAu003787239        Obsessive Cum-pulsive Disorder
PAu003787242        Hot Nurse Gets The Cock Pumpin
PAu003787251        The Perfect Size
PAu003788118        Best Kept Secret.
PAu003788134        Your Son’s a Fuck Up.
PAu003788816        Anal Yoga
PAu003789353        Our Holiday Three Way
PAu003789410        ZZ Sex Doll .
PAu003790527        Milf Squad Vegas: The Stakeout
PAu003790572        Deez Tits For President .
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 69 of 233



PAu003790579        Priya’s Private Pounding .
PAu003790640        My Stepsister's New Outfit
PAu003790659        The Cougar Countdown
PAu003790675        Comfort Me With Cum
PAu003790713        Ethics In Detention
PAu003790717        Doctor D Sperm Service
PAu003790718        Get The Picture?
PAu003790721        Cum to My Yard Sale!
PAu003790758        Pimp My Mom!
PAu003790759        A Slut Never Changes Her Stripes
PAu003790794        My Dirty Talking Prof
PAu003790796        Pantyhose Anal Ho
PAu003790797        Working Out The Wives
PAu003790802        One Wet Cheerleader
PAU003790815        Recital of Her Dreams
PAu003790894        My Three Wives
PAu003790895        Her First Footjob
PAu003790899        Big Titty GF's First Anal
PAu003791233        Cutie's Anal Pajama Party
PAu003791529        Becoming Johnny Sins: Part Two
PAu003791600        The Dick Fairy
PAu003791870        Huge Cock For Hire
PAu003791872        Fists of Anal Fury
PAu003791873        Don't Touch Her
PAu003791897        Let's Get Facials! .
PAu003791897        Let’s Get Facials! .
PAu003791900        The Vocal Coach .
PAu003791901        The Fucking Food Inspector
PAu003791912        Sibling Rivalry 2
PAu003791929        Peeping The Pornstar
PAu003791933        Fifty CC's Of Cum
PAu003791995        The Other Way Around
PAu003791996        Bringing Stepsiblings Closer Together
PAu003791997        Three Fingers Deep, Doc
PAu003792005        Big Booty Dream Jeans
PAu003792007        Spin Cycle
PAu003792009        Our Little Secret-Ary .
PAu003792011        Living With a Girl Is Rough
PAu003792016        Hot Teen Plays With Sex Toy
PAu003792019        The Gift Of Anal
PAu003792020        Anything He Desires
PAu003792022        How Do I Look?
PAu003792022        How Do I Look?
PAu003792023        Nailing Ms. Chase: Part One .
PAu003792026        Halftime Show
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 70 of 233



PAu003792029        Downward Doggystyle
PAu003792034        How To Take A Load
PAU003792041        Fallen Model
PAu003792045        Sneaky Little Slut
PAu003792053        Misha Cross Cums Clean
PAu003792054        Teasing My Teacher
PAu003792085        Dress Code Cunt
PAu003792089        Blonde Babe's Anal Celebration
PAu003794757        Pearly Whites
PAu003794760        Kim's Yoga Pants
PAu003794762        Fluids on the Flight
PAu003794762        Fluids on the Flight
PAu003794861        Sharing Is Caring
PAu003794873        The Replacement
PAu003795146        A Horny Devil
PAu003795219        Nailing Ms. Chase: Part Two .
PAu003795267        World War XXX Part Five .
PAu003795268        Bump In The Night
PAu003795268        Bump In The Night
PAu003795272        Sinfully Sweet
PAu003795274        Jackhammer My Ass
PAu003795275        Take Notes .
PAu003795277        Sitting on the Sitter's Dick
PAu003795654        Bathing Your Friend's Dirty Mama
PAu003795701        The Slut In The Shower
PAu003795707        Brazzertarians: Worshippers Of Porn
PAu003795712        Belly Dancing 4 Big Dicks
PAu003795721        Pussy Fever
PAu003795722        Can I Touch It?
PAu003795725        Yoga Freaks: Episode One
PAu003795800        The Mommy Method
PAu003795850        Playful Spinner Sucks Major Dick
PAu003795855        Meme Lover .
PAu003795892        Megan Rain's Pussy Gets Nailed
PAu003795896        Twerking Hottie's Anal Pounding
PAu003795930        A Glass of Bubbly Butt
PAu003795940        Bikini Blonde Flashes for Cash
PAu003795957        Destiny: Queen of Footjobs
PAu003795963        The MILF Experience
PAu003795968        The Window Watcher
PAu003795969        My Friend's Blindfolded Mom
PAu003796015        Marsha May Bangs a Random Perv
PAu003796046        The Late Night Orgy
PAu003796047        The Great Public Cock Hunt
PAu003796049        Our New Maid: Part Four
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 71 of 233



PAu003796207        The Last Dick On Earth
PAu003796242        Titty Sucking Skills
PAu003796450        The Dick Doctor .
PAu003796456        Stuck In The Elevator
PAu003796457        Living in an Anal Paradise
PAu003796458        A Burning Desire
PAu003796459        A Strange Case of Bubble Butt
PAu003796461        Flirty Blonde Fucked in Car
PAu003796462        Hold The Phone, Not The Moan
PAu003796466        Dr. Buttfucker
PAu003796475        Lesbian Nurses
PAu003796901        AJ Applegate’s Anal Study Break .
PAu003798951        Let Her Chase You
PAu003798961        Going Once, Cumming Twice .
PAu003798987        Taking It Twice .
PAu003799041        Anal Tutor
PAu003799066        My Uncle's GF Wants My Dick!
PAu003799397        New Tits On the Block .
PAu003799568        A Storm of Kings Part 1 .
PAu003799605        It's A Nice Day For A White Lez Wedding
PAu003799607        Tempted By Teens
PAu003799643        Hammering Out The Details
PAu003799662        Fucking The Feds
PAu003800181        Milfer Madness
PAu003800187        Yoga Freaks: Episode Two .
PAu003800546        Yoga To Be Kidding Me!
PAu003804098        Pounding Piper
PAu003804102        The Naked Mom
PAu003804105        Waiting For You
PAu003804110        Fucked In The Seat .
PAu003804319        The Bookworm
PAu003804327        Pedal To The Anal
PAu003804332        Storm of Kings XXX Parody: Part 3 .
PAu003804334        The Whore In The Lot
PAu003804336        Tease And Stimulate
PAu003804338        Stick To The Script
PAu003804347        Fucking The Invisible Man
PAu003804352        Prom Pussy
PAu003804353        Dirty-Talking Spinner Gets it Good
PAu003808769        Captain America: A XXX Parody
PAu003808816        The Wettest Dream
PAu003808858        Sex Machina: A XXX Parody
PAu003808869        Flesh: House of Hedonism - Episode 1
PAu003809061        The C.E.Hoe
PAu003809063        Beady Booty .
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 72 of 233



PAu003809080        A Late Night Visitor
PAu003809537        Storm of Kings XXX Parody: Part 4
PAu003809592        One In the Pink, Under The Sink
PAu003810305        The Power of Porn .
PAu003810324        Spank Tank
PAu003810686        Webcam Model gets Freaky for Tokens
PAu003810687        Bored Stiff .
PAu003810695        How to Become a Pornstar in 8 Easy Inches .
PAu003810700        Big Titty Neighbor Loves Dick
PAu003811579        Rachel vs Kagney
PAu003811590        Booty Work
PAu003811592        XXX-Men: Shagging the Shapeshifter (XXX Parody)
PAu003811595        The Blow-Job Seeker
PAu003811596        Don't Trust Your Friends .
PAu003812288        Tell Me Who You Like More
PAu003812476        Switching Teams: Part 1 .
PAu003812478        My Son's Best Friends
PAu003812480        The Inside Her
PAu003812486        A Juggling Sex Act
PAu003813015        Engine Trouble
PAu003813018        My Scissoring Stepmom
PAu003813046        London Knights: A Heroes and Villains XXX Parody Series -
                    Episode 1
PAu003813160        Spinner Deepthroats Upside Down
PAu003813190        Eating In The Meeting.
PAu003813251        Nurse Riley
PAu003813798        Switching Teams: Part 2 .
PAu003813806        Free Anal 2 .
PAu003813813        The Sex Test
PAu003813815        Curly-Haired Euro Babe Begs for It
PAu003813824        Anal Fun With Kagney's Buns
PAu003813826        Doc, We’re Stuck .
PAu003813855        Pass The Snake
PAu003813860        Special Assistant To Ms. Carter
PAu003813869        Pussy O Plomo: Part 4
PAu003813870        Day With A Pornstar: Keisha And Abella
PAu003813894        Horny Latina Works that Pussy
PAu003813895        Need A Hand? .
PAu003813914        Meddling Mother-In-Law
PAu003813925        Nekane's Sweet Pussy
PAu003813927        Ass In Heat .
PAu003813928        Cum-Petitive Pricing
PAu003813935        Janice Griffith's Extra Tiny Pussy
PAu003813949        Petite Latina Stretched Out
PAu003813958        Study Buddies
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 73 of 233



PAu003813962        ZZ Erection 2016: Part 2
PAu003813985        Cosplay Cutie Takes it Deep
PAu003813992        Yoga For Perverts .
PAu003814028        The Mommy Market
PAu003814029        Ramming Rebecca
PAu003814043        London Knights: A Heroes and Villains XXX Parody Series -
                    Episode 3
PAu003814093        School Sucks
PAu003814139        ZZ Lemonade: Dani Daniels
PAu003814150        The Interview: Round 1
PAu003814175        Pussy O Plomo: Part 3
PAu003814198        Russian Brunette Fucks Outdoors
PAU003814306        Best Things Come
PAu003814310        If I Was Your Boss
PAu003814316        Don't Be Shy
PAu003814325        One Hot Slice .
PAu003814326        ZZ Lemonade: Aidra Fox .
PAu003814364        Nicole Aniston Bent Over and Plowed
PAu003814376        Router Issues
PAu003814387        Ghostbusters XXX Parody: Part 3 .
PAu003814395        London Knights: A Heroes and Villains XXX Parody Series -
                    Episode 5
PAu003814407        Bad Babysitter
PAu003814450        Speed Dating
PAU003814456        Closer Than Ever
PAu003814457        The Milf In The Mirror
PAu003814470        A New Direction
PAu003814492        Riley Loves Gabriella
PAu003814494        Sweaty Ass Workout .
PAu003814497        Cumming To America
PAu003814500        The Interview: Round 2
PAu003814502        The Submissive Sub
PAu003814504        What the Client Wants, the Client Gets
PAu003814506        A Bottom Bunk Banging
PAu003814507        The Dinner Invitation
PAu003814509        Now Show Me The Money
PAu003814516        Stepmom's Sweet Glory Hole
PAu003814520        Titty-Fucking Hungarian Babe
PAu003814526        Skinny Dipping
PAu003814527        The Pleasure Provider Episode 1
PAu003814543        Sink the Pink .
PAu003814544        Russian Cutie Licks Lollipop
PAU003814546        Full-Body Massage
PAu003814576        Ghostbusters XXX Parody: Part 2.
PAu003814623        Riley Reid Doesn't Wear Panties
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 74 of 233



PAu003814628        I Want More
PAu003814629        Supercalafraga-Lick Me .
PAu003814645        Let Me Teach You
PAu003814646        The Interview: Round 3
PAu003814647        A Real Bang For Your Buck
PAu003815097        Stepsibling Slumber Party
PAu003815100        Wonder Woman: A XXX Parody
PAu003815102        Busty Brit Makes Amateur Sex Tape
PAu003815114        Teaching Your Tutor To Suck Dick
PAu003815118        Mixed Race Hottie's Thick Booty
PAu003815125        You Snore, She Whores
PAu003815131        Good Executive Fucktions
PAu003815133        A Guilty Conscience
PAu003815134        Honey Nut Booty-O's
PAu003815135        A Hard Pill To Swallow
PAu003815137        Sybian Gamer Girl
PAu003815138        For...Psychology
PAu003815141        Moving Day
PAu003815142        Stepmom Swap
PAU003815147        Garden of Earthly Delights
PAu003815148        Blonde MILF's Anal Experiment
PAu003815179        Pornstar GO XXX Parody
PAu003815180        Horny Babe Plays with Anal Beads
PAU003815197        Make a Splash
PAU003815199        Bed of Roses
PAu003815202        The Heat Wave
PAu003815203        Ghostbusters XXX Parody: Part 4
PAu003815207        Hot, Hot, Heatwave
PAu003815209        Fuck Games In The Olympic Village
PAU003815214        Melt In Your Mouth
PAu003815242        Cali's Special Workout
PAu003815243        Clandestine Coochie
PAu003815244        A Dick Before Divorce
PAu003815249        All-Natural Teen's Juicy Pink Peach
PAu003815251        Euro Babe Fucked in the Woods
PAu003815252        Our Babysitter’s Butt: Part 1.
PAu003815253        The Perfect Maid 2
PAu003815254        Dick Reduction
PAu003815255        Outing The Outed
PAu003815257        Honey, Would You Mind Milking My Nuts 2
PAu003815275        Anal Is A Girl's Best Friend
PAu003815288        She Wants It Both Ways
PAu003815297        Let's Bake A Titty Cake
PAu003815303        Hungarian Hottie Pounded Outdoors
PAu003815306        Let's Massage The Babysitter
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 75 of 233



PAu003815308        Petite Teen's Perfect Cupcake Tits
PAU003815312        Chick Flick
PAu003815313        Day With A Pornstar: Monique
PAu003815315        Honey Hole
PAu003815316        Cumming In
PAu003815320        Road Head
PAu003815326        Gym And Juice
PAu003815333        Work Is Long When You're Wearing A Thong
PAu003815354        Sneaky Sharing .
PAu003815378        Hot, Bothered & Horny
PAu003815380        Sex Fighter: Chun Li vs. Cammy (XXX Parody)
PAu003815381        La Seductora
PAu003815385        Breaking And Entering And Insertion
PAu003815390        Switching Teams: Part 3
PAu003815391        Harley In The Nuthouse (XXX Parody)
PAu003815392        The Real Deal
PAu003815403        Blonde in Glasses Banged Doggystyle
PAu003815427        Forest Hump
PAu003815428        Watch & Learn
PAu003815446        Adriana Chechik Deepthroats her BF
PAu003815451        Dillion Harper Stuffs her Mouth
PAu003815455        Sweet Ass Candy
PAu003815461        A Hardcore Massage From Hell
PAu003815466        Rich Bitch Has An Itch
PAu003815470        Bet Your Ass 2
PAu003815473        New Cock on the Block
PAu003815525        Double Dare
PAu003815532        Yoga Freaks: Episode Six
PAu003815533        My Naked Boss
PAu003815542        Let’s Get Facials 2 .
PAU003815553        All New Experience
PAu003815589        Sexy Bartender's Perky Nipples
PAu003815591        Dark Chocolate
PAu003815635        Naked Lunch
PAU003815645        Important Words
PAu003815655        The Cock Healer
PAu003815693        Raven Haired Euro Chick Gets Banged
PAu003815694        Thick Booty Babe's First Anal Fuck
PAu003815696        Blind Experiment Two
PAu003815698        Adopt A Pornstar
PAu003815706        Big Tits In History: Part 2
PAu003815708        Step Up
PAu003815709        Pole Play
PAU003815712        Girls Aloud
PAu003815717        Euro Hitchhiker's Roadside Swallow
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 76 of 233



PAu003815719        Cum Into My Business Deal
PAu003815747        Let's Welcome The New Student
PAu003815748        Kleio & Cassidy
PAu003815750        The Ex Best Thing
PAu003815753        Nikki Gets Wet
PAu003815754        Cock for Cox
PAu003815757        Petite Brunette in Ripped Leggings
PAu003815758        Rub and Fuck Thy Neighbor
PAu003815759        ZZ Medical Center
PAu003815762        Jillian For Sale
PAu003815763        A Dick Before Dropout
PAu003815764        Day With A Pornstar: Abigail and Romi
PAu003815765        The Memento
PAU003815766        Take A Good Look
PAu003815771        Natural Gal Gets Paid for Blowjob
PAu003815772        Hitching For A Dicking
PAu003815773        Extra Amenities
PAu003815774        Pushing For A New Prescription
PAu003815775        Natural Serbian's Outdoor Fuck
PAu003815782        The Make-Up Exam
PAu003815791        Lez Be Honest
PAu003815792        Trimmed Blonde on her Back
PAu003815793        Tattooed Busty Babe Tries Anal
PAu003815795        Girl Next Door
PAu003815801        My Boyfriend's Mom
PAu003815804        Have You Seen The Valet?
PAu003815805        Nikki's Blind Taste Test
PAu003815807        Sister in Law Means Well
PAu003815813        Euro Hottie Rides Cock
PAu003815825        Gamer Chick Gets Stretched Out
PAu003815827        A POV Patient Pounding
PAu003815828        Hungry For A Job
PAu003815834        Stepsisters Share Everything
PAu003815837        My Three Stepsons
PAu003815839        Big Tits In History: Part 1
PAu003815840        S Is For Squirt
PAu003815842        Free Anal 3
PAu003815843        Liar Liar, Pants On Fire
PAu003815847        But I'm Straight!
PAu003815849        Massaging Mercedes' Melons
PAu003815852        Pornstar In The Pool
PAu003815853        Bringing Down The House
PAu003815899        Movie Night
PAu003815902        The Stranger
PAu003815904        Pass the Peta
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 77 of 233



PAu003815909        Game, Set, Match Pussy
PAu003815912        Our Babysitter's Butt: Part 2
PAu003815914        You Can't Spell Horny Without 'HR'
PAu003815916        Masseuse Training 101
PAu003815920        Athletic Blonde Plays with Sextoys
PAu003815923        The Clumsy Intern
PAu003815924        My Stepmom's Physical .
PAu003815928        Tall Hitchhiker's Juicy Pussy
PAu003815935        There Goes The Neighborhood Scoundrel
PAu003815938        Pantyhose Playtime
PAu003815942        Don't Touch Her 2
PAu003815943        Stay Away From My Daughter
PAu003815947        Bad Grades, Good Girl
PAu003815950        When Katrina Met Leigh
PAu003815954        Trapped And Fucked
PAu003815956        When A Doctor Needs Help
PAu003815959        Lick A Boss
PAu003815962        Pressing News
PAu003815965        Monique's Secret Spa: Part 2
PAu003815971        ZZ Lemonade: Kristina Rose
PAu003815976        Ghost of Blowjobs Past
PAu003815989        Big Naturals in Hot Threesome
PAU003815990        Apple Of My Eye
PAu003815993        Napping Naked
PAu003815996        Dr. Taylor Takes Her Medicine
PAu003815999        What's Taking Her So Long?
PAu003816004        Elsa Jean Knows How to Fuck
PAu003816011        Big Tits In History: Part 3
PAu003816012        Star Wars One Sith
PAu003816013        Power Play
PAu003816015        Euro Hottie's Sexy Amateur Pussy
PAu003816017        Oversnatch: A XXX Parody
PAu003816018        Highbrow Pussy
PAu003816021        Anal Glory
PAu003816024        Poolside Bang Bang
PAu003816025        Car Wash Coochie
PAu003816028        Yoga Obsessed Blonde Gets Banged
PAu003816029        A Big Titted Bully
PAu003816030        Two Latinas Give Sloppy Blowjobs
PAu003816031        My Stepsister The Gamer
PAu003816033        Euro Cutie's Outdoor Facial
PAu003816034        The Cock Starved Slut
PAu003816035        Personal Trainers
PAu003816036        Marsha May Fucks on Teacher's Desk
PAu003816037        Nice to Meat You
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 78 of 233



PAu003816038        Massaging My Stepmom
PAu003816048        Lying Doggystyle
PAu003816049        Babysitter Caught In The Action
PAu003816050        Mantequilla Bay Bay!
PAu003816051        Tiny Brunette Takes BBC
PAu003816052        The Butt Doctor
PAu003816053        ZZ Lemonade: Charlotte Cross
PAu003816054        He Says, She Fucks
PAu003816055        Grounded And Pounded
PAu003816071        The Joys of DJing
PAu003816106        Button Mashing
PAu003816109        The Deal Breaker
PAu003816110        Clueless Cum Lessons
PAu003816111        Emergency Titty Fuck
PAu003816115        Angela White Titty-Fucks a Voyeur
PAu003816122        Petite Asian Stuffed with Cock
PAu003816363        Monique's Secret Spa: Part 1
PAu003816364        Eva's Dirty Laundry
PAu003816365        Baking Cutie Rides Reverse Cowgirl
PAu003816366        Young Bitchy Boss
PAu003816508        Stepsisters Share A Bed
PAu003816509        Cuffed And Fucked
PAu003816510        All Grown Up
PAu003816511        Sneaking Into The Teacher's Lounge
PAu003816514        Monique's Secret Spa: Part 3
PAu003816515        Too Hot To Handle
PAu003816525        Innocent Brunette Gags on Cock
PAu003816527        Cum For Nurse Sarah
PAU003816534        The Measure of a Man
PAu003816535        Gia Paige and Marsha May Get Plowed
PAu003816537        Infernal: Episode 4
PAu003816538        Cheating Teen has a Secret Fuck
PAu003816541        All Natural Intern
PAu003816544        Slip And Slide
PAu003816546        Squeaky Clean
PAu003816549        Get Well Poon
PAU003816550        Magic Tricks
PAu003816557        The Bigger The Better
PAu003816597        Hot Mom Swims
PAu003816601        Bubble Butt Jeans
PAU003816650        Sparks Fly
PAu003816651        Math Can Be Stimulating
PAu003816800        Open For Business
PAu003816811        My Husband's Best Friend
PAu003816815        Stepmom's Boobs II
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 79 of 233



PAu003816857        Never Marry A Milf
PAu003816869        The Final Exam
PAu003816897        Amateur Euro Blonde's Sextape
PAu003816899        Busty Little Cutie Loves to 69
PAu003816904        Parent Fucking Teacher Meetings!
PAu003816906        Toying With A Pornstar
PAu003816907        The Whole Package
PAu003816910        Monique's Secret Spa: Part 4
PAU003816911        Playful Passions
PAu003816918        Homeschool Sex Ed
PAu003816957        She Wants My Dragon Balls! (XXX Parody)
PAu003817020        Sunny With A Chance of Big Dick
PAu003817215        The Easiest Test
PAu003817217        A Talk With Teacher
PAu003817220        Petite Asian Inspects her Asshole
PAu003817222        A Fistful of Heaven
PAu003817226        Fuck Friends Never Get Married
PAu003817227        ZZ Erection 2016: Part 4
PAu003817230        Paid In Full
PAu003817234        Sexy Pictures Worth A Thousand Words
PAu003817235        Cock Of Duty: A XXX Parody .
PAu003817236        Dick Stuck In Fleshlight
PAu003817237        Shake Your Money Maker
PAu003817240        Dick Or Treat
PAu003817241        ZZ Presents: Hot And Meania
PAu003817242        Brunette Spinner Fucks on Halloween
PAu003817246        Miss Anal 2016
PAu003817247        Spilling The Boobs
PAu003817257        Vampirella: A XXX Parody
PAu003817260        The Placebo
PAu003817270        My Stepbrother, The Panty Thief
PAu003817275        Creampie for Hottie in Glasses
PAu003817276        Teacher Takes Advantage
PAu003817278        Nerdy Latina's Sexy Study Session
PAu003817287        Trick And Treat
PAu003817288        Two Bikini Babes Share a Boyfriend
PAu003817297        The Ultimate Pedicure
PAu003817300        The Office Mummy
PAu003817320        All Natural Texan Fucked in Car
PAu003817495        That Bra Isn't Going To Take Itself Off!
PAu003817497        Kendra's Thanksgiving Stuffing
PAu003817499        Horny Girlfriend Gets Face Fucked
PAu003817506        Point of Sale
PAu003817518        A Dose Of Cock For Co-Ed Blues
PAu003817524        A Fuck To Remember
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 80 of 233



PAu003817528        Nurse Nikki's House Call
PAu003817529        College Dreams
PAu003817531        Perfect Pantyhose
PAu003817534        Big Butt Blonde Makes Sex Tape For Her Ex
PAu003817541        Busted Lesbians Share Boyfriend's Dick
PAu003817547        Southern Brunette Takes a Pounding
PAu003817573        Don't Fuck The Mother-In-Law
PAu003817588        A Nurse Has Needs
PAu003817592        What A Fucking Coincidence! 2
PAu003817596        Teens In The Backseat
PAu003817611        Inspector Ass
PAu003817614        Say Yes To Getting Fucked In Your Wedding Dress
PAu003817633        Team Player
PAu003817674        One For The Road
PAu003817689        Bon Appetitties!
PAu003817690        Athletic Brunette's Perfect DDDs
PAu003817693        Game Night Shenanigans
PAu003817716        My Girlfriend Is In Love With You
PAu003817719        Drive By Milf
PAu003817720        The Caterer
PAu003817738        Best Jog Ever
PAu003817799        Going HAM On The Nurse
PAu003817810        Pervert In The Park
PAu003819892        Homemade American Tits
PAU003823470        Katie's Sanctuary Part 2
PAu003823701        Facial for Blonde Artist
PAu003823703        Angela Loves Anal
PAu003825241        Pussy on a Platter Part 1
PAu003825247        The Headshot
PAu003825248        Sharing the Siblings: Part 1
PAu003825258        Shy Student Fucks for Cruise Money
PAu003825259        Arya Fae Enjoys Hard Spanking
PAu003825274        The Cheater's Choice
PAu003825275        Doing The Dirty Work
PAu003825281        The Big Butt Ballet
PAu003825285        My Stepdaughter Loves Porn
PAu003825286        Show My Dad Who's Boss!
PAu003825288        Dirty Bride
PAu003825289        A Hard Fuck in Torn Stockings
PAu003825297        Kristen's Long Legs and Multiple Orgasms
PAu003825298        Terrible Darlings
PAu003825299        Oiling A Whore
PAu003825300        Slim Hungarian Takes Fat Dick
PAu003825302        Chasing That Big D .
PAu003825303        Sales Pitch
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 81 of 233



PAu003825304        Doctors Without Boners
PAU003825305        Coffee House Hookup
PAu003825306        Pumpkin Spice Slut
PAu003825310        Alexa and Valentina Give Deepthroat BJ
PAu003825314        Two Can Play That Game!
PAu003825320        Brunette Teen Cheats for Cash
PAu003825325        Latex Lust
PAu003825328        Save The Tits!
PAu003825340        Blowjob Bootcamp
PAu003825341        Can You Feel The Tightness?
PAu003825370        Under The Table Deal
PAu003825372        Odd Jobs
PAU003825381        This Can't Wait
PAU003825390        On The Sneak
PAu003825396        Riley Reid Gets Fucked Upside Down
PAu003825425        DP Star 3 Audition Episode 3
PAu003825439        Our Cute Little Plaything
PAu003825442        A Brazzers Christmas Special: Part 2
PAu003825443        Virgin Lessons
PAu003825444        Smiley Cutie's Sneaky Teen Sex
PAu003825447        My Wife's Girlfriend
PAu003825451        Another Marriage Down The Drain
PAu003825454        Naughty Tourist Sucks Dick for Cash
PAu003825455        Too Big For Buttfucking
PAU003825488        babes_lena_paul_fc120416
PAu003825509        A Brazzers Christmas Special: Part 1
PAU003825511        Masked Woman Fucks Her Friend's Man
PAU003825528        Taking Care Of Business
PAu003825540        Personal Trainers: Session 2
PAu003825550        Scrub That Trunk
PAu003825553        Call To Pussy Worship
PAu003825555        Life Assistant Doll
PAu003825557        My Husband Is Right Outside...
PAu003825559        Welcum Wagon
PAu003825561        Personal Trainers: Session 1 .
PAu003825564        Bunk, Bed & Bang
PAu003825565        So You Think You Can Twerk, Too?
PAu003825600        Naughty Nympho Ties Up Boyfriend
PAu003825603        Slide Into My DMs
PAu003825607        Internet Outage Poundage
PAu003825609        Pierced Nipples On Teen Spinner
PAu003825612        Girlfriend Fucked With Strap-On
PAu003825613        My Stepmother's Pantyhose
PAu003825614        Sex Ed Abroad
PAu003825616        Pushing Boundaries
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 82 of 233



PAu003825621        Girl Fight
PAu003825622        Pornstar Workout
PAu003825623        Survey My Pussy .
PAu003825624        A Tip To The School Nurse
PAu003825625        Jailhouse Fuck Three
PAu003825628        New Years Sleaze
PAu003825630        You Can Cream On Me
PAu003825631        Skyla Hates Studying
PAu003825632        Brazzers New Years Eve Party
PAu003825633        Shy Brunette Flashes Pussy
PAu003825637        She's Crazy For Cock! Part 1
PAu003825638        Open Wide
PAU003825639        Wild At Heart
PAu003825641        Cute Student 69's For Travel Money
PAu003825642        Ebony Babe's Tits Rubbed With Cream
PAu003825643        0
PAu003825644        Milfs On Vacation: Part 1
PAu003825645        My Stepmom And Her Sister
PAu003825648        My Lil' Dungeon Keeper
PAU003825649        Won't Quit You
PAu003825651        Big Dick Treat for Hyper Cutie
PAu003825653        Power Rack: A XXX Parody .
PAu003825655        Personal Trainers: Session 3
PAu003825655        Personal Trainers: Session 3 .
PAu003825659        Haley the Horny Christmas Hitchhiker
PAu003825660        Curvy Latina Gets Paid to Fuck
PAu003825662        Anal Quickie With Teenie Janice!
PAu003825664        Whore On Whore
PAu003825666        A Brazzers Christmas Special: Part 4
PAu003825669        Worker's Cumpensation
PAu003825671        Tight Fitting House Sitting
PAu003825685        Happy New Rear!
PAu003825688        We Can Share
PAu003825693        The Dinner Party
PAU003825695        Junk Male
PAU003825697        She Gets The Job
PAu003825702        Sharing the Siblings: Part 2 .
PAu003825723        Nice Nylons
PAu003825737        Anal Xmas
PAu003825738        Hardcore High Notes
PAU003825744        Employee Of The Month
PAu003825757        Flashing Schoolgirls Share Big Cock
PAu003825758        The Listener
PAu003825762        She's Not What He Expected
PAu003825763        The Farmer's Wife
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 83 of 233



PAu003825765        Holistic Healing
PAu003825766        A Brazzers Christmas Special: Part 3
PAu003825767        DP Presents: Cassidy Klein
PAu003825778        Dominative Assistant
PAu003825792        Toeing The Line
PAu003825794        Don't Tell Daddy
PAu003825815        Backyard Sex Adventure
PAu003825821        Pussy On The Pool Table
PAu003825840        The Big Stiff
PAu003825844        The New Girl: Part 2
PAu003825849        A Case of the Moan Days
PAu003825850        Stepbrotherly Love
PAu003825852        No Bubblecum In The Classroom
PAu003825854        Cute Brazilian Blows Monster Cock
PAu003825856        Latina Gets Facial In Laundromat
PAu003825857        The Scoundrel Ruins A Sleepover
PAu003825860        Doggystyle Fuck On Gym Bike
PAu003825861        Touching Lena
PAu003825866        Sweet Treat For A Neighbor
PAu003825870        Take Your Teen To Work Day
PAu003825873        The New Girl: Part 1
PAu003825874        Horny Stunner Shares BF's Cumshot
PAu003825875        Yoga Freaks: Episode Seven
PAu003825877        Getting Their Own Facials .
PAu003825879        Doctor's High School Crush
PAu003825882        Hayden Sucks Dick For Ride Home
PAu003825889        Homeless & Horny
PAu003825900        Neighborwhore Twatch
PAu003825906        She's Crazy For Cock! Part 2 .
PAu003825908        Whose Room Is It Anyway?
PAu003825922        A Stepson's Duty
PAu003825963        Nicole's Work Is Never Done
PAu003825981        Surprise Birthday Threesome
PAu003825989        Not Safe For Work
PAu003825993        Big Wet Bubble Butt Bath
PAu003826008        Babe's Pussy Pounded By Angry BF
PAu003826009        Mom Visits Doc
PAu003826011        The Temptation Of Teen
PAu003826012        My Stepmom's Obsessed With Me
PAu003826033        Reverse Psychology
PAu003826033        Reverse Psychology
PAu003826034        Oiling Up The Client
PAu003826036        Load For A Loan
PAu003826480        That's My Boyfriend, Bitch!
PAu003826482        Audrey Bends Over For Hard Fuck
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 84 of 233



PAu003826483        Hot Wife Showered In Cum
PAu003826485        I Won't Tell Your Father
PAu003826486        Learning The Hard Way
PAu003826488        Doctor, I Cheated On My Girlfriend
PAu003826491        Nurse A Cock In Her .
PAu003826502        Curious Cock Massager
PAu003826503        Romance Languages
PAu003826506        Trophy Wife Touchdown
PAu003826508        Large Hard-On Collider .
PAu003826509        Anal Stretching After Yoga
PAu003826511        Onesie In The Bunsie
PAu003826512        What You See Is What You Get
PAu003826514        Amateur Singer Banged In Studio
PAu003826518        Kinky Homeowner Rides Big Dick
PAu003826523        ReStockings
PAu003826528        Dirty And Clean In College
PAu003826531        The New Girl: Part 3
PAu003826540        While My Husband Was Dozing
PAu003826544        Full Swing
PAu003826558        Washing Her Mouth Out With Cum
PAu003826561        Betty & Veronica: An Archie Comics XXX Parody
PAu003826583        My Wife's Sister
PAU003826584        Big Tit Latina Blows Client
PAU003826585        Teanna Trump Tears Her Yoga Pants
PAu003826634        The Liar, The Bitch And The Wardrobe
PAu003826638        Bake Sale Bang
PAu003826640        Lick Me In The Locker Room
PAu003826641        Sneaky Slut Needs To Learn
PAu003826653        My Fucking High School Reunion
PAu003826659        Hankering For A Spanking
PAu003826662        Beauty With Big Bush Has Public Sex
PAu003826663        Putting Her Tits To Good Use
PAu003826665        Facial for Blonde Flight Attendant
PAu003826667        When The Food Truck Is A Rockin'...
PAu003826669        Thick On Thin
PAu003826670        The Loophole
PAu003826672        Be More Like Your Stepsister
PAu003826673        Hands-On Learning
PAu003826675        Meals On Wheels
PAu003826676        The Replacement
PAu003826678        Tiny Spinner Craves Huge Cock
PAu003826734        Tight And Tanned: Part 2
PAu003826735        Sneaking Out
PAu003826737        Teacher Tease
PAu003826739        The Mechanic
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 85 of 233



PAu003826740        Anal About My Jeans
PAu003826742        Daddy's Hardest Worker
PAu003826743        My Date's Mom
PAu003826749        Cum Credits
PAu003826958        Skyla and Kimber Share BF's Dick
PAu003828332        A Burglar Fucked My Daughter
PAu003828345        My No Good Brother-In-Law
PAU003828364        Election T&A
PAu003828365        Ripe And Ready
PAu003828959        My Two Fuck Boys
PAu003828962        Danny D: Life On The Road (XXX Parody)
PAU003828966        Leggy Brit With Big Tits Loves Big Cock
PAU003828968        Hot Teens in Blowjob Lesson
PAu003829086        Blowing On Some Other Guy's Dice .
PAU003829087        The Substitute Slut
PAU003829090        My Mean Sugar Daddy
PAu003829092        Doing The Dishes
PAU003829095        From Football to Footjob
PAU003829096        Yurizan's Cum Addiction
PAU003829102        Otaku Orgasm
PAu003829104        Slut Hotel: Part 2
PAU003829116        The Brazzers Halftime Show II
PAu003829117        Applying Pressure To The Tender Pussy .
PAu003829118        Good Things Cum in Small and Big Packages .
PAU003829121        Post-Party Indiscretion
PAU003829122        Smoking Russian Swallows Cum
PAU003829126        Virgin Medical Massage
PAU003829131        My Buddy's Sister's Boobs
PAU003829136        Dirty Little Gamer
PAu003829145        Lubed Up Cupid
PAU003829147        Anal Time For My Valentine
PAU003829148        See No BJ, Hear No BJ
PAu003829149        Tipping The Driver
PAU003829150        No Skatewhoreding!
PAU003829163        Anal Audit
PAU003829183        Anal Reward for Winning Teen
PAU003829186        Desperate For V-Day Dick
PAU003829195        Big Booty Recruit
PAU003829196        Swamp Buggy Booty
PAU003829199        I Like Creeps
PAu003829205        Raving About Her Tits
PAU003829207        It's A Wonderful Sex Life
PAU003829220        Red Toe Cumshot for Foot Lover
PAu003829364        All My Thongs Are Too Small!
PAU003829366        Smokin' Hot Shoplifter Makes A Deal
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 86 of 233



PAU003829367        A Family Affair 2 - Part One
PAU003829369        Like A Mother: Part 1
PAu003829375        Cunnilingus: A ZZ Medical Study.
PAU003829383        Mommy Issues: Part 2
PAU003829385        Piledriver for Hot Twerking Teen
PAu003829386        Rubbing A Cock In Her Poon .
PAU003829387        Doggy with the Dean
PAU003829391        Practice Makes Perfect Porn
PAu003829413        Fucking the Family Friend
PAU003829422        Young Wife Fucks for Charity
PAU003829427        Spanish Babe Seduces Salesman
PAU003829428        A Ticket to Ride Her
PAU003829432        Plump Pantyhose
PAU003829435        The Ass On Adriana
PAU003829440        Home Is Where The Whore Is
PAU003829451        Stream Creaming
PAU003829452        Snowballing Stepsister and GF
PAu003829455        I Spy
PAU003829507        Tomboy Treats Her Hero
PAU003829513        Nina's Workout
PAU003829523        There's A Pornstar In My House
PAU003829524        Secret Sauna Sex
PAu003829527        Last Dance With Brett Rossi
PAU003829532        Never Interrupt Mommy Time
PAU003829639        If The Dick Fits: Part 2
PAU003829640        Forest Sex with Hot Hungarian
PAU003829643        My Ex-Girlfriend's Daughter
PAU003829645        Massaging Mrs. Moore
PAU003829648        Girth In Her Shell: A XXX Parody
PAu003829665        Family Affair 2: Part 3 .
PAU003829687        A Family Affair 2 - Part Two
PAU003829691        JMAC Takes on Khloe Kapri
PAU003829692        Rubbing Her The Right Way
PAU003829693        Quid Pro Blow
PAU003829695        Teacher's Tits Are Distracting
PAU003829696        Sheer Rear
PAu003829700        Like A Mother: Part 2 .
PAu003829704        Don't Touch Her 3
PAu003829747        Valentina's Ass Is A Work Of Art .
PAu003829752        My Girlfriend's PHAT Ass Roommate
PAU003829754        Bankrupt Morals
PAu003829757        Slut Hotel: Part 1 .
PAu003829758        Fucking Two Pussies With One Bone
PAu003829760        Metal Rear Solid: The Phantom Peen (A XXX Parody)
PAu003829761        Amirah's Anal Orgasms
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 87 of 233



PAU003829763        Aaliyah Gets a Booty Cumshot
PAU003829866        That's My Bush!
PAU003829876        Peeping Tomboy
PAu003829878        Benedict With Benefits
PAU003829885        Yoga Freaks: Episode Eight
PAu003829887        What Do You Think You're Doing?
PAU003829891        Porn Logic
PAU003829915        My Boss Wants My Wife
PAU003829917        Sex-Starved Soccer Moms
PAu003829925        If The Dick Fits: Part 3
PAU003829927        Office Anal
PAU003829931        The Teen in the Tub
PAU003829932        Mom, Hands Off My Boyfriend!
PAU003829936        Hooked On Bras
PAU003829948        I'd Rather Be In Cali
PAu003829955        There’s A Jordi In My Bed .
PAU003829958        BFF Birthday Blowjob
PAu003835228        Fuck Romance .
PAu003835233        How Convenient!
PAu003835235        Spanking My Best Friend's Mom .
PAU003835300        Smoking Blonde Flashes for Fun
PAu003848320        Ebony GF's Pre-Party Pounding
PAu003849075        Home From College
PAu003851796        Teaching Teens
PAu003853757        Secret Desires
PAu003879663        Couples Vacation
PAu003886276        Swipe the Slate Clean: Part One.
PAu003886279        The Biggest Whore In Hollywood
V9963D963           Queen Of Thrones: Part 3 (A XXX Parody)
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 88 of 233




                                EXHIBIT B
                                6,395 Links
Infringing URL
yespornplease.com/v/211808229
yespornplease.com/v/576299365
yespornplease.com/v/640018066
yespornplease.com/v/731366930
yespornplease.com/v/779109967
yespornplease.com/v/809895046
yespornplease.com/v/826157679
yespornplease.com/v/890372489
yespornplease.com/v/196435215
yespornplease.com/v/202573309
yespornplease.com/v/558255850
yespornplease.com/v/672576495
yespornplease.com/v/835401071
yespornplease.com/v/926875636
yespornplease.com/v/990037728
yespornplease.com/v/248240791
yespornplease.com/v/251346876
yespornplease.com/v/126042708
yespornplease.com/v/776419295
yespornplease.com/v/742780726
yespornplease.com/v/830400450
yespornplease.com/v/140811734
yespornplease.com/v/263543763
yespornplease.com/v/373026344
yespornplease.com/v/362634406
yespornplease.com/v/593304028
yespornplease.com/v/618070273
yespornplease.com/v/185984696
yespornplease.com/v/301499743
yespornplease.com/v/514537000
yespornplease.com/v/224207257
yespornplease.com/v/815732750
yespornplease.com/v/909171649
yespornplease.com/v/392384494
yespornplease.com/v/990552339
yespornplease.com/v/472900401
yespornplease.com/v/963357927
yespornplease.com/v/432209901
yespornplease.com/v/440765145
yespornplease.com/v/964743744
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 89 of 233



yespornplease.com/v/382466082
yespornplease.com/v/179318312
yespornplease.com/v/908126131
yespornplease.com/v/711888373
yespornplease.com/v/829151695
yespornplease.com/v/712653286
yespornplease.com/v/345672846
yespornplease.com/v/793206370
yespornplease.com/v/642427557
yespornplease.com/v/642790295
yespornplease.com/v/102662604
yespornplease.com/v/555548663
yespornplease.com/v/162709317
yespornplease.com/v/168640418
yespornplease.com/v/571005694
yespornplease.com/v/874498719
yespornplease.com/v/535367957
yespornplease.com/v/790861803
yespornplease.com/v/747096593
yespornplease.com/v/300978048
yespornplease.com/v/476287348
yespornplease.com/v/785747569
yespornplease.com/v/586860632
yespornplease.com/v/408718355
yespornplease.com/v/302072359
yespornplease.com/v/318294975
yespornplease.com/v/562985589
yespornplease.com/v/465951265
yespornplease.com/v/411900203
yespornplease.com/v/202936331
yespornplease.com/v/479945312
yespornplease.com/v/653435972
yespornplease.com/v/257351907
yespornplease.com/v/112362341
yespornplease.com/v/654673051
yespornplease.com/v/133312279
yespornplease.com/v/654896389
yespornplease.com/v/380846692
yespornplease.com/v/569450595
yespornplease.com/v/339452077
yespornplease.com/v/400710382
yespornplease.com/v/193236074
yespornplease.com/v/161182030
yespornplease.com/v/627405773
yespornplease.com/v/216515271
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 90 of 233



yespornplease.com/v/954104866
yespornplease.com/v/550093110
yespornplease.com/v/193645555
yespornplease.com/v/341234278
yespornplease.com/v/146283302
yespornplease.com/v/504909233
yespornplease.com/v/605299055
yespornplease.com/v/320058539
yespornplease.com/v/479698744
yespornplease.com/v/978006870
yespornplease.com/v/674716815
yespornplease.com/v/161153922
yespornplease.com/v/383520209
yespornplease.com/v/381680085
yespornplease.com/v/675694746
yespornplease.com/v/686132268
yespornplease.com/v/913036285
yespornplease.com/v/611131639
yespornplease.com/v/122608843
yespornplease.com/v/666251658
yespornplease.com/v/235633932
yespornplease.com/v/851221071
yespornplease.com/v/400924132
yespornplease.com/v/132921480
yespornplease.com/v/963390488
yespornplease.com/v/585090245
yespornplease.com/v/156646165
yespornplease.com/v/567355249
yespornplease.com/v/967581112
yespornplease.com/v/930684455
yespornplease.com/v/773594015
yespornplease.com/v/312998353
yespornplease.com/v/242889728
yespornplease.com/v/512250371
yespornplease.com/v/325807751
yespornplease.com/v/692626896
yespornplease.com/v/281695390
yespornplease.com/v/297104588
yespornplease.com/v/250683864
yespornplease.com/v/965891765
yespornplease.com/v/144941538
yespornplease.com/v/700586109
yespornplease.com/v/692167716
yespornplease.com/v/723318114
yespornplease.com/v/995199101
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 91 of 233



yespornplease.com/v/188020337
yespornplease.com/v/452886494
yespornplease.com/v/302271742
yespornplease.com/v/401718995
yespornplease.com/v/192081185
yespornplease.com/v/231847053
yespornplease.com/v/366753907
yespornplease.com/v/178648336
yespornplease.com/v/602163893
yespornplease.com/v/578189629
yespornplease.com/v/128475226
yespornplease.com/v/430583612
yespornplease.com/v/279954726
yespornplease.com/v/163338288
yespornplease.com/v/315853036
yespornplease.com/v/186609574
yespornplease.com/v/540595743
yespornplease.com/v/497584871
yespornplease.com/v/717068196
yespornplease.com/v/274496945
yespornplease.com/v/291185401
yespornplease.com/v/892350096
yespornplease.com/v/215853135
yespornplease.com/v/407153179
yespornplease.com/v/834699478
yespornplease.com/v/481819521
yespornplease.com/v/927847208
yespornplease.com/v/474779118
yespornplease.com/v/395849017
yespornplease.com/v/106445500
yespornplease.com/v/466485583
yespornplease.com/v/740806501
yespornplease.com/v/764047466
yespornplease.com/v/388232510
yespornplease.com/v/465697099
yespornplease.com/v/751464484
yespornplease.com/v/974204537
yespornplease.com/v/219756979
yespornplease.com/v/882565562
yespornplease.com/v/377613772
yespornplease.com/v/866305450
yespornplease.com/v/904023487
yespornplease.com/v/407890316
yespornplease.com/v/336070741
yespornplease.com/v/435418230
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 92 of 233



yespornplease.com/v/380447875
yespornplease.com/v/884980851
yespornplease.com/v/650573008
yespornplease.com/v/559316861
yespornplease.com/v/373497308
yespornplease.com/v/990536972
yespornplease.com/v/514932257
yespornplease.com/v/342626881
yespornplease.com/v/546729908
yespornplease.com/v/704290142
yespornplease.com/v/242268143
yespornplease.com/v/295172019
yespornplease.com/v/897011374
yespornplease.com/v/922722502
yespornplease.com/v/384134000
yespornplease.com/v/284590756
yespornplease.com/v/665762821
yespornplease.com/v/665762821
yespornplease.com/v/604678062
yespornplease.com/v/331028364
yespornplease.com/v/326566184
yespornplease.com/v/593042672
yespornplease.com/v/478821867
yespornplease.com/v/166482710
yespornplease.com/v/775465524
yespornplease.com/v/892350096
yespornplease.com/v/809266429
yespornplease.com/v/336610709
yespornplease.com/v/253365337
yespornplease.com/v/508639187
yespornplease.com/v/595942546
yespornplease.com/v/843547350
yespornplease.com/v/688449551
yespornplease.com/v/432729472
yespornplease.com/v/605646874
yespornplease.com/v/915196967
yespornplease.com/v/990616738
yespornplease.com/v/286411780
yespornplease.com/v/858308241
yespornplease.com/v/445057353
yespornplease.com/v/255968220
yespornplease.com/v/415288610
yespornplease.com/v/954637097
yespornplease.com/v/710096845
yespornplease.com/v/596411058
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 93 of 233



yespornplease.com/v/968268088
yespornplease.com/v/129013112
yespornplease.com/v/394505002
yespornplease.com/v/180078653
yespornplease.com/v/376509605
yespornplease.com/v/475243710
yespornplease.com/v/551978538
yespornplease.com/v/240945262
yespornplease.com/v/126955423
yespornplease.com/v/988811807
yespornplease.com/v/988811807
yespornplease.com/v/463666349
yespornplease.com/v/775775654
yespornplease.com/v/775775654
yespornplease.com/v/179039703
yespornplease.com/v/825880943
yespornplease.com/v/334034936
yespornplease.com/v/792739546
yespornplease.com/v/290718868
yespornplease.com/v/253756881
yespornplease.com/v/840269276
yespornplease.com/v/310465380
yespornplease.com/v/673532224
yespornplease.com/v/953896826
yespornplease.com/v/169594794
yespornplease.com/v/257442456
yespornplease.com/v/363465528
yespornplease.com/v/360301314
yespornplease.com/v/350319361
yespornplease.com/v/405689890
yespornplease.com/v/338793987
yespornplease.com/v/349979934
yespornplease.com/v/763107896
yespornplease.com/v/247938978
yespornplease.com/v/425355612
yespornplease.com/v/940053755
yespornplease.com/v/941086032
yespornplease.com/v/848769932
yespornplease.com/v/424461356
yespornplease.com/v/124377975
yespornplease.com/v/979560447
yespornplease.com/v/889289090
yespornplease.com/v/943338488
yespornplease.com/v/198350345
yespornplease.com/v/195833101
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 94 of 233



yespornplease.com/v/662582621
yespornplease.com/v/396759290
yespornplease.com/v/198196706
yespornplease.com/v/298491598
yespornplease.com/v/498630604
yespornplease.com/v/567910634
yespornplease.com/v/811987969
yespornplease.com/v/266974176
yespornplease.com/v/787799749
yespornplease.com/v/245859822
yespornplease.com/v/174055607
yespornplease.com/v/562772630
yespornplease.com/v/815469804
yespornplease.com/v/818436396
yespornplease.com/v/749453329
yespornplease.com/v/830741594
yespornplease.com/v/310465929
yespornplease.com/v/127972325
yespornplease.com/v/665968716
yespornplease.com/v/616256131
yespornplease.com/v/897683099
yespornplease.com/v/794091087
yespornplease.com/v/321423441
yespornplease.com/v/477109228
yespornplease.com/v/722595575
yespornplease.com/v/814566760
yespornplease.com/v/354154894
yespornplease.com/v/370816374
yespornplease.com/v/806912266
yespornplease.com/v/316867398
yespornplease.com/v/482862788
yespornplease.com/v/707732905
yespornplease.com/v/550196010
yespornplease.com/v/905581240
yespornplease.com/v/231178739
yespornplease.com/v/828378917
yespornplease.com/v/962834800
yespornplease.com/v/962834800
yespornplease.com/v/427859487
yespornplease.com/v/165466716
yespornplease.com/v/104122867
yespornplease.com/v/365529760
yespornplease.com/v/615934550
yespornplease.com/v/751266528
yespornplease.com/v/142504887
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 95 of 233



yespornplease.com/v/352598232
yespornplease.com/v/644816603
yespornplease.com/v/806212662
yespornplease.com/v/722116369
yespornplease.com/v/587326750
yespornplease.com/v/671987714
yespornplease.com/v/818389489
yespornplease.com/v/587326750
yespornplease.com/v/240792661
yespornplease.com/v/324163753
yespornplease.com/v/987194311
yespornplease.com/v/506704085
yespornplease.com/v/187682934
yespornplease.com/v/733355059
yespornplease.com/v/220461267
yespornplease.com/v/552142623
yespornplease.com/v/699438606
yespornplease.com/v/174897629
yespornplease.com/v/314286949
yespornplease.com/v/782543950
yespornplease.com/v/783418906
yespornplease.com/v/244040008
yespornplease.com/v/852727815
yespornplease.com/v/845714993
yespornplease.com/v/175510266
yespornplease.com/v/238801191
yespornplease.com/v/297122491
yespornplease.com/v/905366203
yespornplease.com/v/449909763
yespornplease.com/v/807746022
yespornplease.com/v/979190216
yespornplease.com/v/883801968
yespornplease.com/v/431943738
yespornplease.com/v/391928691
yespornplease.com/v/998169859
yespornplease.com/v/145796196
yespornplease.com/v/926380682
yespornplease.com/v/544797441
yespornplease.com/v/145669008
yespornplease.com/v/766111178
yespornplease.com/v/508476208
yespornplease.com/v/284557932
yespornplease.com/v/286795764
yespornplease.com/v/910004293
yespornplease.com/v/148534424
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 96 of 233



yespornplease.com/v/848251454
yespornplease.com/v/848251454
yespornplease.com/v/359792718
yespornplease.com/v/745349855
yespornplease.com/v/883841007
yespornplease.com/v/538987207
yespornplease.com/v/120942459
yespornplease.com/v/148356881
yespornplease.com/v/828271012
yespornplease.com/v/398766714
yespornplease.com/v/268230383
yespornplease.com/v/882285060
yespornplease.com/v/808888981
yespornplease.com/v/485675403
yespornplease.com/v/232599540
yespornplease.com/v/527736921
yespornplease.com/v/818505185
yespornplease.com/v/196371549
yespornplease.com/v/259028072
yespornplease.com/v/648214120
yespornplease.com/v/377841928
yespornplease.com/v/500515862
yespornplease.com/v/341291165
yespornplease.com/v/382506233
yespornplease.com/v/453617147
yespornplease.com/v/453617147
yespornplease.com/v/291591624
yespornplease.com/v/357209746
yespornplease.com/v/533238151
yespornplease.com/v/131932708
yespornplease.com/v/477948998
yespornplease.com/v/221106710
yespornplease.com/v/111402749
yespornplease.com/v/485231383
yespornplease.com/v/475263715
yespornplease.com/v/661668733
yespornplease.com/v/286068646
yespornplease.com/v/882200848
yespornplease.com/v/989330805
yespornplease.com/v/293803369
yespornplease.com/v/125265489
yespornplease.com/v/612084564
yespornplease.com/v/600311049
yespornplease.com/v/543261317
yespornplease.com/v/833251557
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 97 of 233



yespornplease.com/v/151688309
yespornplease.com/v/404959513
yespornplease.com/v/475330908
yespornplease.com/v/596581745
yespornplease.com/v/596581745
yespornplease.com/v/763882500
yespornplease.com/v/301954638
yespornplease.com/v/260673680
yespornplease.com/v/404276227
yespornplease.com/v/853030833
yespornplease.com/v/996996012
yespornplease.com/v/155906939
yespornplease.com/v/308960012
yespornplease.com/v/890861431
yespornplease.com/v/850924666
yespornplease.com/v/993923485
yespornplease.com/v/334913708
yespornplease.com/v/620118427
yespornplease.com/v/556747227
yespornplease.com/v/239822971
yespornplease.com/v/418714008
yespornplease.com/v/127988322
yespornplease.com/v/214409424
yespornplease.com/v/262337563
yespornplease.com/v/158340569
yespornplease.com/v/190560176
yespornplease.com/v/502429013
yespornplease.com/v/497965488
yespornplease.com/v/506319476
yespornplease.com/v/569754813
yespornplease.com/v/348669803
yespornplease.com/v/910200695
yespornplease.com/v/809200503
yespornplease.com/v/275533582
yespornplease.com/v/250642074
yespornplease.com/v/253572470
yespornplease.com/v/922767560
yespornplease.com/v/906162071
yespornplease.com/v/215584438
yespornplease.com/v/698442959
yespornplease.com/v/717033401
yespornplease.com/v/727166556
yespornplease.com/v/194038929
yespornplease.com/v/392317892
yespornplease.com/v/723981265
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 98 of 233



yespornplease.com/v/605217204
yespornplease.com/v/908106333
yespornplease.com/v/406144127
yespornplease.com/v/449218339
yespornplease.com/v/179248517
yespornplease.com/v/305947420
yespornplease.com/v/937654587
yespornplease.com/v/937654587
yespornplease.com/v/845933607
yespornplease.com/v/816296652
yespornplease.com/v/779940581
yespornplease.com/v/291032254
yespornplease.com/v/583876211
yespornplease.com/v/730692822
yespornplease.com/v/731310336
yespornplease.com/v/902619541
yespornplease.com/v/104665366
yespornplease.com/v/888885239
yespornplease.com/v/737299108
yespornplease.com/v/535811011
yespornplease.com/v/535811011
yespornplease.com/v/216547688
yespornplease.com/v/203065082
yespornplease.com/v/935435113
yespornplease.com/v/669596695
yespornplease.com/v/162411588
yespornplease.com/v/144836937
yespornplease.com/v/808292199
yespornplease.com/v/146996134
yespornplease.com/v/185490513
yespornplease.com/v/625619908
yespornplease.com/v/998983846
yespornplease.com/v/504720577
yespornplease.com/v/325959420
yespornplease.com/v/227143396
yespornplease.com/v/201033028
yespornplease.com/v/571153309
yespornplease.com/v/396636378
yespornplease.com/v/714116431
yespornplease.com/v/147982428
yespornplease.com/v/283744067
yespornplease.com/v/120234694
yespornplease.com/v/172980341
yespornplease.com/v/584979099
yespornplease.com/v/381055719
      Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 99 of 233



yespornplease.com/v/897511213
yespornplease.com/v/188941397
yespornplease.com/v/933893557
yespornplease.com/v/570434264
yespornplease.com/v/509284238
yespornplease.com/v/618367028
yespornplease.com/v/156540887
yespornplease.com/v/514593077
yespornplease.com/v/154463313
yespornplease.com/v/938265124
yespornplease.com/v/215989056
yespornplease.com/v/237186728
yespornplease.com/v/725725414
yespornplease.com/v/500871758
yespornplease.com/v/826386127
yespornplease.com/v/108091891
yespornplease.com/v/986012748
yespornplease.com/v/416128884
yespornplease.com/v/279126793
yespornplease.com/v/457890610
yespornplease.com/v/527212334
yespornplease.com/v/844441008
yespornplease.com/v/326534244
yespornplease.com/v/974996033
yespornplease.com/v/167224520
yespornplease.com/v/532807429
yespornplease.com/v/674371664
yespornplease.com/v/823288092
yespornplease.com/v/682970539
yespornplease.com/v/412007938
yespornplease.com/v/118562556
yespornplease.com/v/632822623
yespornplease.com/v/822520644
yespornplease.com/v/255022528
yespornplease.com/v/351033232
yespornplease.com/v/527772062
yespornplease.com/v/151183510
yespornplease.com/v/432044550
yespornplease.com/v/592621467
yespornplease.com/v/819012907
yespornplease.com/v/215322117
yespornplease.com/v/312356922
yespornplease.com/v/823317264
yespornplease.com/v/366484430
yespornplease.com/v/520752257
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 100 of 233



yespornplease.com/v/658899586
yespornplease.com/v/218702283
yespornplease.com/v/751159119
yespornplease.com/v/632026820
yespornplease.com/v/891837719
yespornplease.com/v/468720782
yespornplease.com/v/839907825
yespornplease.com/v/718737348
yespornplease.com/v/319929069
yespornplease.com/v/270882551
yespornplease.com/v/919323954
yespornplease.com/v/186908267
yespornplease.com/v/892357143
yespornplease.com/v/903125277
yespornplease.com/v/617201359
yespornplease.com/v/543823831
yespornplease.com/v/459770976
yespornplease.com/v/676532105
yespornplease.com/v/504385761
yespornplease.com/v/210930164
yespornplease.com/v/955202425
yespornplease.com/v/552603378
yespornplease.com/v/112807645
yespornplease.com/v/784350950
yespornplease.com/v/166472531
yespornplease.com/v/544563617
yespornplease.com/v/306783499
yespornplease.com/v/769787524
yespornplease.com/v/663877763
yespornplease.com/v/514761786
yespornplease.com/v/633348464
yespornplease.com/v/967599889
yespornplease.com/v/520767509
yespornplease.com/v/802464117
yespornplease.com/v/140624584
yespornplease.com/v/152090931
yespornplease.com/v/255777336
yespornplease.com/v/532696054
yespornplease.com/v/499967603
yespornplease.com/v/503071576
yespornplease.com/v/927431669
yespornplease.com/v/292535154
yespornplease.com/v/351586253
yespornplease.com/v/465022746
yespornplease.com/v/294433481
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 101 of 233



yespornplease.com/v/410240002
yespornplease.com/v/860658849
yespornplease.com/v/940837598
yespornplease.com/v/283326825
yespornplease.com/v/682442873
yespornplease.com/v/125741592
yespornplease.com/v/884948745
yespornplease.com/v/998161643
yespornplease.com/v/414264524
yespornplease.com/v/418796597
yespornplease.com/v/562422871
yespornplease.com/v/309511320
yespornplease.com/v/922648945
yespornplease.com/v/509638931
yespornplease.com/v/937088246
yespornplease.com/v/532686185
yespornplease.com/v/763444898
yespornplease.com/v/548330560
yespornplease.com/v/450105907
yespornplease.com/v/454286183
yespornplease.com/v/776236431
yespornplease.com/v/139798260
yespornplease.com/v/354499597
yespornplease.com/v/575696806
yespornplease.com/v/129627135
yespornplease.com/v/786081906
yespornplease.com/v/632996894
yespornplease.com/v/656613981
yespornplease.com/v/709835320
yespornplease.com/v/309334334
yespornplease.com/v/165643613
yespornplease.com/v/805677834
yespornplease.com/v/710393332
yespornplease.com/v/741766847
yespornplease.com/v/669250004
yespornplease.com/v/129448802
yespornplease.com/v/546450896
yespornplease.com/v/693112518
yespornplease.com/v/718255024
yespornplease.com/v/776790890
yespornplease.com/v/703764925
yespornplease.com/v/795751714
yespornplease.com/v/434307511
yespornplease.com/v/935737079
yespornplease.com/v/575464682
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 102 of 233



yespornplease.com/v/918300351
yespornplease.com/v/673959352
yespornplease.com/v/925487873
yespornplease.com/v/715464988
yespornplease.com/v/422759823
yespornplease.com/v/453732355
yespornplease.com/v/138266117
yespornplease.com/v/168342642
yespornplease.com/v/161119446
yespornplease.com/v/793583589
yespornplease.com/v/319309416
yespornplease.com/v/812732719
yespornplease.com/v/945341846
yespornplease.com/v/566108699
yespornplease.com/v/613485863
yespornplease.com/v/803008399
yespornplease.com/v/982820363
yespornplease.com/v/839273611
yespornplease.com/v/993103613
yespornplease.com/v/717232863
yespornplease.com/v/489136778
yespornplease.com/v/987101935
yespornplease.com/v/662605244
yespornplease.com/v/108226242
yespornplease.com/v/144743226
yespornplease.com/v/511996528
yespornplease.com/v/659705760
yespornplease.com/v/231215138
yespornplease.com/v/128231854
yespornplease.com/v/313592403
yespornplease.com/v/372505608
yespornplease.com/v/508031650
yespornplease.com/v/944750527
yespornplease.com/v/656036439
yespornplease.com/v/322107606
yespornplease.com/v/483110376
yespornplease.com/v/637317004
yespornplease.com/v/395266739
yespornplease.com/v/405701585
yespornplease.com/v/970625684
yespornplease.com/v/278735786
yespornplease.com/v/762445178
yespornplease.com/v/972593511
yespornplease.com/v/460048492
yespornplease.com/v/714064374
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 103 of 233



yespornplease.com/v/729732869
yespornplease.com/v/505164143
yespornplease.com/v/869989983
yespornplease.com/v/339604136
yespornplease.com/v/737064794
yespornplease.com/v/634542477
yespornplease.com/v/186841765
yespornplease.com/v/414628263
yespornplease.com/v/732473640
yespornplease.com/v/401457496
yespornplease.com/v/122358935
yespornplease.com/v/347446293
yespornplease.com/v/592162133
yespornplease.com/v/474286280
yespornplease.com/v/949492064
yespornplease.com/v/778604395
yespornplease.com/v/648291830
yespornplease.com/v/159386910
yespornplease.com/v/677311168
yespornplease.com/v/747764677
yespornplease.com/v/166485123
yespornplease.com/v/579070498
yespornplease.com/v/896445317
yespornplease.com/v/730311993
yespornplease.com/v/147651184
yespornplease.com/v/298908656
yespornplease.com/v/395730327
yespornplease.com/v/305972912
yespornplease.com/v/416631311
yespornplease.com/v/458586104
yespornplease.com/v/473604211
yespornplease.com/v/347146377
yespornplease.com/v/103146053
yespornplease.com/v/132346894
yespornplease.com/v/156060431
yespornplease.com/v/165873629
yespornplease.com/v/170202441
yespornplease.com/v/173863684
yespornplease.com/v/195683588
yespornplease.com/v/172722114
yespornplease.com/v/111607127
yespornplease.com/v/339773688
yespornplease.com/v/740550049
yespornplease.com/v/257626952
yespornplease.com/v/434562818
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 104 of 233



yespornplease.com/v/190347920
yespornplease.com/v/112280155
yespornplease.com/v/406859920
yespornplease.com/v/380276918
yespornplease.com/v/493532504
yespornplease.com/v/440714048
yespornplease.com/v/347227833
yespornplease.com/v/290560618
yespornplease.com/v/456339508
yespornplease.com/v/464770912
yespornplease.com/v/515623658
yespornplease.com/v/709143922
yespornplease.com/v/883811859
yespornplease.com/v/219037993
yespornplease.com/v/800579322
yespornplease.com/v/560290374
yespornplease.com/v/388568987
yespornplease.com/v/287845367
yespornplease.com/v/361873781
yespornplease.com/v/145016228
yespornplease.com/v/911634493
yespornplease.com/v/605105895
yespornplease.com/v/388251807
yespornplease.com/v/982105945
yespornplease.com/v/243220437
yespornplease.com/v/298390144
yespornplease.com/v/819840518
yespornplease.com/v/201106487
yespornplease.com/v/195396102
yespornplease.com/v/729147268
yespornplease.com/v/450324427
yespornplease.com/v/709938738
yespornplease.com/v/948923184
yespornplease.com/v/962339989
yespornplease.com/v/909560222
yespornplease.com/v/354592360
yespornplease.com/v/354592360
yespornplease.com/v/778658040
yespornplease.com/v/781231647
yespornplease.com/v/470586443
yespornplease.com/v/501849732
yespornplease.com/v/462852186
yespornplease.com/v/247141865
yespornplease.com/v/653384773
yespornplease.com/v/627779196
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 105 of 233



yespornplease.com/v/435399737
yespornplease.com/v/664687963
yespornplease.com/v/351355201
yespornplease.com/v/548654669
yespornplease.com/v/561344444
yespornplease.com/v/101845151
yespornplease.com/v/257199961
yespornplease.com/v/367228858
yespornplease.com/v/449884530
yespornplease.com/v/680146547
yespornplease.com/v/689365298
yespornplease.com/v/300545304
yespornplease.com/v/577120047
yespornplease.com/v/763831498
yespornplease.com/v/129150191
yespornplease.com/v/299839216
yespornplease.com/v/888020496
yespornplease.com/v/907218241
yespornplease.com/v/907218241
yespornplease.com/v/228469745
yespornplease.com/v/472365962
yespornplease.com/v/611772504
yespornplease.com/v/826940711
yespornplease.com/v/451710771
yespornplease.com/v/423932317
yespornplease.com/v/734838606
yespornplease.com/v/138483627
yespornplease.com/v/666169763
yespornplease.com/v/189654330
yespornplease.com/v/872823311
yespornplease.com/v/432930222
yespornplease.com/v/689021828
yespornplease.com/v/743447296
yespornplease.com/v/779185402
yespornplease.com/v/379445308
yespornplease.com/v/474636000
yespornplease.com/v/320921377
yespornplease.com/v/226641932
yespornplease.com/v/798635931
yespornplease.com/v/979235339
yespornplease.com/v/223274355
yespornplease.com/v/434472980
yespornplease.com/v/323974523
yespornplease.com/v/468755932
yespornplease.com/v/237028817
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 106 of 233



yespornplease.com/v/530978286
yespornplease.com/v/598928122
yespornplease.com/v/202120074
yespornplease.com/v/373438971
yespornplease.com/v/511771325
yespornplease.com/v/125131731
yespornplease.com/v/731932985
yespornplease.com/v/590342809
yespornplease.com/v/625082364
yespornplease.com/v/534957472
yespornplease.com/v/120068802
yespornplease.com/v/338526656
yespornplease.com/v/132000090
yespornplease.com/v/445790976
yespornplease.com/v/422902601
yespornplease.com/v/532935520
yespornplease.com/v/750043034
yespornplease.com/v/866460599
yespornplease.com/v/480105728
yespornplease.com/v/751363081
yespornplease.com/v/859235345
yespornplease.com/v/716643967
yespornplease.com/v/901260953
yespornplease.com/v/559629626
yespornplease.com/v/237288871
yespornplease.com/v/948474460
yespornplease.com/v/953566334
yespornplease.com/v/490053354
yespornplease.com/v/499154740
yespornplease.com/v/960434635
yespornplease.com/v/573269751
yespornplease.com/v/917220905
yespornplease.com/v/344614787
yespornplease.com/v/520514485
yespornplease.com/v/531493540
yespornplease.com/v/348329893
yespornplease.com/v/891432581
yespornplease.com/v/891432581
yespornplease.com/v/270633355
yespornplease.com/v/380212306
yespornplease.com/v/590399535
yespornplease.com/v/662605513
yespornplease.com/v/873511769
yespornplease.com/v/385340328
yespornplease.com/v/349742052
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 107 of 233



yespornplease.com/v/324608325
yespornplease.com/v/194397943
yespornplease.com/v/615908717
yespornplease.com/v/294503937
yespornplease.com/v/166810976
yespornplease.com/v/464988688
yespornplease.com/v/194055213
yespornplease.com/v/435518577
yespornplease.com/v/476391721
yespornplease.com/v/365168558
yespornplease.com/v/466321112
yespornplease.com/v/440337889
yespornplease.com/v/746954402
yespornplease.com/v/881645512
yespornplease.com/v/103104941
yespornplease.com/v/271813428
yespornplease.com/v/200876282
yespornplease.com/v/201644205
yespornplease.com/v/442497608
yespornplease.com/v/317676211
yespornplease.com/v/347390486
yespornplease.com/v/267844338
yespornplease.com/v/148402644
yespornplease.com/v/522024342
yespornplease.com/v/597883824
yespornplease.com/v/497529717
yespornplease.com/v/674100946
yespornplease.com/v/710631909
yespornplease.com/v/427475936
yespornplease.com/v/272802657
yespornplease.com/v/261624485
yespornplease.com/v/721736317
yespornplease.com/v/971011399
yespornplease.com/v/263234430
yespornplease.com/v/142610281
yespornplease.com/v/505274323
yespornplease.com/v/829763607
yespornplease.com/v/244127768
yespornplease.com/v/663174521
yespornplease.com/v/979719132
yespornplease.com/v/678463284
yespornplease.com/v/218147052
yespornplease.com/v/139007436
yespornplease.com/v/294899133
yespornplease.com/v/468169604
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 108 of 233



yespornplease.com/v/115589773
yespornplease.com/v/233448512
yespornplease.com/v/844456696
yespornplease.com/v/651089198
yespornplease.com/v/753322359
yespornplease.com/v/613691174
yespornplease.com/v/845612201
yespornplease.com/v/641741447
yespornplease.com/v/169390977
yespornplease.com/v/645079503
yespornplease.com/v/641297555
yespornplease.com/v/689116219
yespornplease.com/v/405603242
yespornplease.com/v/793006951
yespornplease.com/v/758431966
yespornplease.com/v/379937926
yespornplease.com/v/420458984
yespornplease.com/v/696717274
yespornplease.com/v/829048597
yespornplease.com/v/517121762
yespornplease.com/v/650141589
yespornplease.com/v/965207500
yespornplease.com/v/297258376
yespornplease.com/v/413973483
yespornplease.com/v/479513685
yespornplease.com/v/138133496
yespornplease.com/v/170831721
yespornplease.com/v/633475254
yespornplease.com/v/546643600
yespornplease.com/v/314305012
yespornplease.com/v/300441053
yespornplease.com/v/397080745
yespornplease.com/v/633802143
yespornplease.com/v/232993560
yespornplease.com/v/127682059
yespornplease.com/v/680922951
yespornplease.com/v/506593918
yespornplease.com/v/402474498
yespornplease.com/v/116191382
yespornplease.com/v/814538863
yespornplease.com/v/615848546
yespornplease.com/v/475697021
yespornplease.com/v/262978966
yespornplease.com/v/569070333
yespornplease.com/v/899931292
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 109 of 233



yespornplease.com/v/915082274
yespornplease.com/v/141964198
yespornplease.com/v/412725007
yespornplease.com/v/277479046
yespornplease.com/v/349731830
yespornplease.com/v/464303680
yespornplease.com/v/566292662
yespornplease.com/v/144586958
yespornplease.com/v/460088555
yespornplease.com/v/114157160
yespornplease.com/v/475591151
yespornplease.com/v/670805462
yespornplease.com/v/776999964
yespornplease.com/v/436926647
yespornplease.com/v/284618351
yespornplease.com/v/264482075
yespornplease.com/v/573768620
yespornplease.com/v/828969004
yespornplease.com/v/675782776
yespornplease.com/v/256306220
yespornplease.com/v/746470232
yespornplease.com/v/604746062
yespornplease.com/v/249250756
yespornplease.com/v/325808152
yespornplease.com/v/488943059
yespornplease.com/v/516868300
yespornplease.com/v/601798248
yespornplease.com/v/981336567
yespornplease.com/v/890056712
yespornplease.com/v/861976913
yespornplease.com/v/407377191
yespornplease.com/v/919361524
yespornplease.com/v/550033480
yespornplease.com/v/293787007
yespornplease.com/v/328606980
yespornplease.com/v/328606980
yespornplease.com/v/671843840
yespornplease.com/v/392230984
yespornplease.com/v/347278814
yespornplease.com/v/316211188
yespornplease.com/v/530829643
yespornplease.com/v/390655564
yespornplease.com/v/551466583
yespornplease.com/v/282262009
yespornplease.com/v/667399254
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 110 of 233



yespornplease.com/v/248189501
yespornplease.com/v/156213664
yespornplease.com/v/428906365
yespornplease.com/v/148452613
yespornplease.com/v/358143117
yespornplease.com/v/714118944
yespornplease.com/v/777512364
yespornplease.com/v/512891414
yespornplease.com/v/237448792
yespornplease.com/v/101129858
yespornplease.com/v/181439753
yespornplease.com/v/507205635
yespornplease.com/v/142549660
yespornplease.com/v/918978550
yespornplease.com/v/978213102
yespornplease.com/v/154033989
yespornplease.com/v/356312520
yespornplease.com/v/719669574
yespornplease.com/v/116237811
yespornplease.com/v/659675323
yespornplease.com/v/424741846
yespornplease.com/v/279091453
yespornplease.com/v/417010270
yespornplease.com/v/648674124
yespornplease.com/v/876302664
yespornplease.com/v/904981697
yespornplease.com/v/877424534
yespornplease.com/v/288007082
yespornplease.com/v/811797346
yespornplease.com/v/237750225
yespornplease.com/v/124119018
yespornplease.com/v/355330490
yespornplease.com/v/207350772
yespornplease.com/v/770540620
yespornplease.com/v/770540620
yespornplease.com/v/179735656
yespornplease.com/v/441371035
yespornplease.com/v/704259725
yespornplease.com/v/381985387
yespornplease.com/v/250933872
yespornplease.com/v/976726004
yespornplease.com/v/466269711
yespornplease.com/v/801288942
yespornplease.com/v/885710150
yespornplease.com/v/926141767
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 111 of 233



yespornplease.com/v/195388625
yespornplease.com/v/672990757
yespornplease.com/v/964249623
yespornplease.com/v/236891805
yespornplease.com/v/558621185
yespornplease.com/v/373409071
yespornplease.com/v/190300089
yespornplease.com/v/467944975
yespornplease.com/v/246008153
yespornplease.com/v/313039829
yespornplease.com/v/970685381
yespornplease.com/v/705124596
yespornplease.com/v/999455317
yespornplease.com/v/760009557
yespornplease.com/v/176373703
yespornplease.com/v/182271240
yespornplease.com/v/114088139
yespornplease.com/v/105679239
yespornplease.com/v/181723625
yespornplease.com/v/832996273
yespornplease.com/v/930679096
yespornplease.com/v/111794525
yespornplease.com/v/243682998
yespornplease.com/v/875821490
yespornplease.com/v/825832375
yespornplease.com/v/530533251
yespornplease.com/v/162354405
yespornplease.com/v/795174624
yespornplease.com/v/517120872
yespornplease.com/v/496558765
yespornplease.com/v/132040619
yespornplease.com/v/428938594
yespornplease.com/v/615686754
yespornplease.com/v/456902751
yespornplease.com/v/117646013
yespornplease.com/v/382293671
yespornplease.com/v/597865352
yespornplease.com/v/331448570
yespornplease.com/v/420305686
yespornplease.com/v/147109440
yespornplease.com/v/360731388
yespornplease.com/v/193261781
yespornplease.com/v/332944090
yespornplease.com/v/555946684
yespornplease.com/v/333704079
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 112 of 233



yespornplease.com/v/290925890
yespornplease.com/v/103286949
yespornplease.com/v/219950032
yespornplease.com/v/952290821
yespornplease.com/v/306225761
yespornplease.com/v/107419412
yespornplease.com/v/795129189
yespornplease.com/v/185146702
yespornplease.com/v/461736049
yespornplease.com/v/355326113
yespornplease.com/v/238774125
yespornplease.com/v/374067039
yespornplease.com/v/172341371
yespornplease.com/v/710144340
yespornplease.com/v/789072427
yespornplease.com/v/344579302
yespornplease.com/v/301787153
yespornplease.com/v/298688052
yespornplease.com/v/592439848
yespornplease.com/v/174233230
yespornplease.com/v/335929339
yespornplease.com/v/209879457
yespornplease.com/v/238142384
yespornplease.com/v/315051475
yespornplease.com/v/729239119
yespornplease.com/v/646320475
yespornplease.com/v/918028239
yespornplease.com/v/373018634
yespornplease.com/v/969471449
yespornplease.com/v/420794934
yespornplease.com/v/429428837
yespornplease.com/v/488059824
yespornplease.com/v/476085365
yespornplease.com/v/401133640
yespornplease.com/v/861321875
yespornplease.com/v/495304572
yespornplease.com/v/322160994
yespornplease.com/v/821642481
yespornplease.com/v/465903405
yespornplease.com/v/372834026
yespornplease.com/v/693286755
yespornplease.com/v/188893020
yespornplease.com/v/939985409
yespornplease.com/v/255763998
yespornplease.com/v/878405337
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 113 of 233



yespornplease.com/v/185270346
yespornplease.com/v/769644510
yespornplease.com/v/139487617
yespornplease.com/v/261485392
yespornplease.com/v/446505773
yespornplease.com/v/464766246
yespornplease.com/v/569846511
yespornplease.com/v/649990083
yespornplease.com/v/951491441
yespornplease.com/v/870374382
yespornplease.com/v/870374382
yespornplease.com/v/311359281
yespornplease.com/v/233407416
yespornplease.com/v/999806398
yespornplease.com/v/654868949
yespornplease.com/v/265879556
yespornplease.com/v/265969615
yespornplease.com/v/619817093
yespornplease.com/v/674243525
yespornplease.com/v/674243525
yespornplease.com/v/419804388
yespornplease.com/v/711326203
yespornplease.com/v/695467365
yespornplease.com/v/618499069
yespornplease.com/v/977892399
yespornplease.com/v/326086718
yespornplease.com/v/695851154
yespornplease.com/v/541509755
yespornplease.com/v/209661222
yespornplease.com/v/247992355
yespornplease.com/v/723439720
yespornplease.com/v/422574372
yespornplease.com/v/351178634
yespornplease.com/v/171769631
yespornplease.com/v/404971565
yespornplease.com/v/987791799
yespornplease.com/v/451029483
yespornplease.com/v/499257972
yespornplease.com/v/376313901
yespornplease.com/v/486990050
yespornplease.com/v/664546742
yespornplease.com/v/918685984
yespornplease.com/v/795845478
yespornplease.com/v/860897429
yespornplease.com/v/761277197
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 114 of 233



yespornplease.com/v/336010833
yespornplease.com/v/164714599
yespornplease.com/v/492128387
yespornplease.com/v/182066746
yespornplease.com/v/756005610
yespornplease.com/v/390913466
yespornplease.com/v/816616097
yespornplease.com/v/819358867
yespornplease.com/v/673882229
yespornplease.com/v/974958721
yespornplease.com/v/399497965
yespornplease.com/v/256102206
yespornplease.com/v/335741771
yespornplease.com/v/494669123
yespornplease.com/v/109016850
yespornplease.com/v/988566167
yespornplease.com/v/432683540
yespornplease.com/v/340140569
yespornplease.com/v/440925579
yespornplease.com/v/577655055
yespornplease.com/v/780364589
yespornplease.com/v/592908681
yespornplease.com/v/375191855
yespornplease.com/v/164590322
yespornplease.com/v/183383510
yespornplease.com/v/297143827
yespornplease.com/v/330328603
yespornplease.com/v/471471232
yespornplease.com/v/635464785
yespornplease.com/v/483284432
yespornplease.com/v/483705000
yespornplease.com/v/730441686
yespornplease.com/v/818817893
yespornplease.com/v/705000046
yespornplease.com/v/832999960
yespornplease.com/v/904991746
yespornplease.com/v/536995252
yespornplease.com/v/331658630
yespornplease.com/v/728593960
yespornplease.com/v/888626969
yespornplease.com/v/847585088
yespornplease.com/v/934755242
yespornplease.com/v/155168416
yespornplease.com/v/880547965
yespornplease.com/v/279467165
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 115 of 233



yespornplease.com/v/103624039
yespornplease.com/v/289199736
yespornplease.com/v/335339804
yespornplease.com/v/863859672
yespornplease.com/v/164676100
yespornplease.com/v/409750193
yespornplease.com/v/447613774
yespornplease.com/v/172541785
yespornplease.com/v/383490680
yespornplease.com/v/207344712
yespornplease.com/v/680648404
yespornplease.com/v/267137409
yespornplease.com/v/504813852
yespornplease.com/v/355014987
yespornplease.com/v/319203862
yespornplease.com/v/531831513
yespornplease.com/v/448133468
yespornplease.com/v/216388336
yespornplease.com/v/926440739
yespornplease.com/v/118934875
yespornplease.com/v/408929923
yespornplease.com/v/746275781
yespornplease.com/v/259267949
yespornplease.com/v/937750715
yespornplease.com/v/770001229
yespornplease.com/v/809231006
yespornplease.com/v/514594066
yespornplease.com/v/133702519
yespornplease.com/v/489385970
yespornplease.com/v/335818905
yespornplease.com/v/355228024
yespornplease.com/v/343487400
yespornplease.com/v/902854147
yespornplease.com/v/423220977
yespornplease.com/v/235812679
yespornplease.com/v/139032697
yespornplease.com/v/334198102
yespornplease.com/v/737227258
yespornplease.com/v/175320693
yespornplease.com/v/181749485
yespornplease.com/v/991303611
yespornplease.com/v/503439610
yespornplease.com/v/829644157
yespornplease.com/v/336896566
yespornplease.com/v/118328994
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 116 of 233



yespornplease.com/v/780661706
yespornplease.com/v/760536432
yespornplease.com/v/506639538
yespornplease.com/v/182838997
yespornplease.com/v/327290943
yespornplease.com/v/446217587
yespornplease.com/v/869335184
yespornplease.com/v/462471084
yespornplease.com/v/455178353
yespornplease.com/v/681534616
yespornplease.com/v/393369252
yespornplease.com/v/327146876
yespornplease.com/v/327146876
yespornplease.com/v/368714706
yespornplease.com/v/875997085
yespornplease.com/v/455631942
yespornplease.com/v/480178591
yespornplease.com/v/533373128
yespornplease.com/v/523891596
yespornplease.com/v/383231738
yespornplease.com/v/968366830
yespornplease.com/v/820062162
yespornplease.com/v/109105711
yespornplease.com/v/975192339
yespornplease.com/v/333385027
yespornplease.com/v/561535977
yespornplease.com/v/561535977
yespornplease.com/v/593629115
yespornplease.com/v/265830785
yespornplease.com/v/460951754
yespornplease.com/v/463806737
yespornplease.com/v/292473906
yespornplease.com/v/473336049
yespornplease.com/v/917827203
yespornplease.com/v/847022625
yespornplease.com/v/260340029
yespornplease.com/v/404264908
yespornplease.com/v/782347665
yespornplease.com/v/443308298
yespornplease.com/v/302353820
yespornplease.com/v/498027900
yespornplease.com/v/793213368
yespornplease.com/v/509871182
yespornplease.com/v/733212528
yespornplease.com/v/276744357
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 117 of 233



yespornplease.com/v/316013673
yespornplease.com/v/389125621
yespornplease.com/v/826111722
yespornplease.com/v/574376102
yespornplease.com/v/327028422
yespornplease.com/v/446354212
yespornplease.com/v/461495057
yespornplease.com/v/232670579
yespornplease.com/v/793854359
yespornplease.com/v/843097453
yespornplease.com/v/256656351
yespornplease.com/v/345578208
yespornplease.com/v/303763237
yespornplease.com/v/570652761
yespornplease.com/v/916180898
yespornplease.com/v/771354756
yespornplease.com/v/944769878
yespornplease.com/v/562404313
yespornplease.com/v/612143259
yespornplease.com/v/180577214
yespornplease.com/v/901352648
yespornplease.com/v/510323223
yespornplease.com/v/299370260
yespornplease.com/v/157929341
yespornplease.com/v/875952047
yespornplease.com/v/458243305
yespornplease.com/v/183258986
yespornplease.com/v/991567346
yespornplease.com/v/570198262
yespornplease.com/v/728307054
yespornplease.com/v/280487101
yespornplease.com/v/640588258
yespornplease.com/v/315895743
yespornplease.com/v/822434914
yespornplease.com/v/193431518
yespornplease.com/v/561693473
yespornplease.com/v/280184907
yespornplease.com/v/246867408
yespornplease.com/v/601143895
yespornplease.com/v/263305494
yespornplease.com/v/529721735
yespornplease.com/v/754843399
yespornplease.com/v/339844374
yespornplease.com/v/664840792
yespornplease.com/v/555354808
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 118 of 233



yespornplease.com/v/321971369
yespornplease.com/v/174103771
yespornplease.com/v/491460615
yespornplease.com/v/207699182
yespornplease.com/v/502807553
yespornplease.com/v/719868256
yespornplease.com/v/884341655
yespornplease.com/v/287362223
yespornplease.com/v/340126805
yespornplease.com/v/654256599
yespornplease.com/v/270729916
yespornplease.com/v/280550103
yespornplease.com/v/315237050
yespornplease.com/v/465443665
yespornplease.com/v/271704604
yespornplease.com/v/500686853
yespornplease.com/v/535966428
yespornplease.com/v/895141561
yespornplease.com/v/816496641
yespornplease.com/v/846057597
yespornplease.com/v/788846209
yespornplease.com/v/655123782
yespornplease.com/v/271585389
yespornplease.com/v/195644167
yespornplease.com/v/265879556
yespornplease.com/v/709634052
yespornplease.com/v/958112805
yespornplease.com/v/369912285
yespornplease.com/v/967303192
yespornplease.com/v/967303192
yespornplease.com/v/986853364
yespornplease.com/v/986853364
yespornplease.com/v/387062078
yespornplease.com/v/987504141
yespornplease.com/v/465119530
yespornplease.com/v/636320552
yespornplease.com/v/176391580
yespornplease.com/v/881494038
yespornplease.com/v/799511872
yespornplease.com/v/184306133
yespornplease.com/v/114863577
yespornplease.com/v/654048695
yespornplease.com/v/442515871
yespornplease.com/v/322148704
yespornplease.com/v/417067238
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 119 of 233



yespornplease.com/v/206906002
yespornplease.com/v/419045145
yespornplease.com/v/207257139
yespornplease.com/v/485007230
yespornplease.com/v/169136292
yespornplease.com/v/213490414
yespornplease.com/v/159561085
yespornplease.com/v/871116014
yespornplease.com/v/691953321
yespornplease.com/v/344483550
yespornplease.com/v/281542114
yespornplease.com/v/488582742
yespornplease.com/v/339860031
yespornplease.com/v/319313194
yespornplease.com/v/528945116
yespornplease.com/v/109623909
yespornplease.com/v/961112199
yespornplease.com/v/999354510
yespornplease.com/v/234098161
yespornplease.com/v/350465073
yespornplease.com/v/931532132
yespornplease.com/v/633855306
yespornplease.com/v/900372959
yespornplease.com/v/348743019
yespornplease.com/v/900372959
yespornplease.com/v/809435246
yespornplease.com/v/597479530
yespornplease.com/v/327178286
yespornplease.com/v/310749154
yespornplease.com/v/851610782
yespornplease.com/v/247515977
yespornplease.com/v/313298079
yespornplease.com/v/527063538
yespornplease.com/v/777660178
yespornplease.com/v/465812102
yespornplease.com/v/190559090
yespornplease.com/v/232064564
yespornplease.com/v/618790534
yespornplease.com/v/554848226
yespornplease.com/v/333021607
yespornplease.com/v/438238832
yespornplease.com/v/549049605
yespornplease.com/v/973494278
yespornplease.com/v/529452953
yespornplease.com/v/388169932
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 120 of 233



yespornplease.com/v/976120452
yespornplease.com/v/884057347
yespornplease.com/v/267560235
yespornplease.com/v/513300492
yespornplease.com/v/113727977
yespornplease.com/v/240880484
yespornplease.com/v/315679067
yespornplease.com/v/622515878
yespornplease.com/v/194453601
yespornplease.com/v/212534309
yespornplease.com/v/346819878
yespornplease.com/v/979319773
yespornplease.com/v/777992185
yespornplease.com/v/108358674
yespornplease.com/v/775728270
yespornplease.com/v/384338411
yespornplease.com/v/589689666
yespornplease.com/v/217410810
yespornplease.com/v/438783921
yespornplease.com/v/440122158
yespornplease.com/v/149361683
yespornplease.com/v/126921801
yespornplease.com/v/601569664
yespornplease.com/v/172347149
yespornplease.com/v/653866446
yespornplease.com/v/739330395
yespornplease.com/v/320769981
yespornplease.com/v/478870141
yespornplease.com/v/178700366
yespornplease.com/v/493258980
yespornplease.com/v/803133848
yespornplease.com/v/202202821
yespornplease.com/v/261657733
yespornplease.com/v/928161682
yespornplease.com/v/425883390
yespornplease.com/v/256531638
yespornplease.com/v/388734781
yespornplease.com/v/622115033
yespornplease.com/v/108343000
yespornplease.com/v/251489093
yespornplease.com/v/593855888
yespornplease.com/v/378832780
yespornplease.com/v/115740023
yespornplease.com/v/501400880
yespornplease.com/v/649036332
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 121 of 233



yespornplease.com/v/904285800
yespornplease.com/v/939479501
yespornplease.com/v/261121678
yespornplease.com/v/302971150
yespornplease.com/v/241484733
yespornplease.com/v/118830494
yespornplease.com/v/307769032
yespornplease.com/v/274241374
yespornplease.com/v/320888154
yespornplease.com/v/128701636
yespornplease.com/v/478104813
yespornplease.com/v/968219671
yespornplease.com/v/968219671
yespornplease.com/v/117298235
yespornplease.com/v/462494317
yespornplease.com/v/659481639
yespornplease.com/v/773619334
yespornplease.com/v/393630490
yespornplease.com/v/451685307
yespornplease.com/v/791231687
yespornplease.com/v/756128242
yespornplease.com/v/637848593
yespornplease.com/v/568911722
yespornplease.com/v/582958480
yespornplease.com/v/464104946
yespornplease.com/v/701767128
yespornplease.com/v/559801801
yespornplease.com/v/519180118
yespornplease.com/v/471438602
yespornplease.com/v/710515660
yespornplease.com/v/470271317
yespornplease.com/v/132352048
yespornplease.com/v/505650997
yespornplease.com/v/767735576
yespornplease.com/v/729704013
yespornplease.com/v/810350687
yespornplease.com/v/245863759
yespornplease.com/v/506986812
yespornplease.com/v/401106954
yespornplease.com/v/165035726
yespornplease.com/v/594043998
yespornplease.com/v/694089860
yespornplease.com/v/861870669
yespornplease.com/v/861870669
yespornplease.com/v/669187827
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 122 of 233



yespornplease.com/v/653156665
yespornplease.com/v/947850829
yespornplease.com/v/232967535
yespornplease.com/v/432552167
yespornplease.com/v/977626485
yespornplease.com/v/830083823
yespornplease.com/v/985816476
yespornplease.com/v/354112034
yespornplease.com/v/956037409
yespornplease.com/v/318529418
yespornplease.com/v/213301516
yespornplease.com/v/758714551
yespornplease.com/v/306982009
yespornplease.com/v/613450164
yespornplease.com/v/152145889
yespornplease.com/v/255480284
yespornplease.com/v/916695828
yespornplease.com/v/526426489
yespornplease.com/v/770476234
yespornplease.com/v/307488549
yespornplease.com/v/527660625
yespornplease.com/v/168723853
yespornplease.com/v/558810692
yespornplease.com/v/531242065
yespornplease.com/v/632044984
yespornplease.com/v/399554373
yespornplease.com/v/353301849
yespornplease.com/v/102295048
yespornplease.com/v/640759788
yespornplease.com/v/595310596
yespornplease.com/v/747545253
yespornplease.com/v/871931996
yespornplease.com/v/135695796
yespornplease.com/v/368450353
yespornplease.com/v/176125409
yespornplease.com/v/423439678
yespornplease.com/v/386498110
yespornplease.com/v/929809069
yespornplease.com/v/431814881
yespornplease.com/v/319901157
yespornplease.com/v/288526155
yespornplease.com/v/946472613
yespornplease.com/v/300953550
yespornplease.com/v/511561432
yespornplease.com/v/924817979
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 123 of 233



yespornplease.com/v/171913422
yespornplease.com/v/840182846
yespornplease.com/v/298489674
yespornplease.com/v/201033086
yespornplease.com/v/298471124
yespornplease.com/v/465136304
yespornplease.com/v/278360098
yespornplease.com/v/843296609
yespornplease.com/v/215500736
yespornplease.com/v/119582887
yespornplease.com/v/823427018
yespornplease.com/v/233263870
yespornplease.com/v/644585501
yespornplease.com/v/273120875
yespornplease.com/v/476714012
yespornplease.com/v/409647039
yespornplease.com/v/260781762
yespornplease.com/v/488127973
yespornplease.com/v/190764760
yespornplease.com/v/931974293
yespornplease.com/v/523825734
yespornplease.com/v/707364080
yespornplease.com/v/145377188
yespornplease.com/v/702079252
yespornplease.com/v/383213372
yespornplease.com/v/537177544
yespornplease.com/v/740654065
yespornplease.com/v/497098524
yespornplease.com/v/160250227
yespornplease.com/v/160250227
yespornplease.com/v/746378587
yespornplease.com/v/296445078
yespornplease.com/v/793476602
yespornplease.com/v/769576295
yespornplease.com/v/393691372
yespornplease.com/v/127239566
yespornplease.com/v/326074778
yespornplease.com/v/424108213
yespornplease.com/v/507055384
yespornplease.com/v/885089944
yespornplease.com/v/421729447
yespornplease.com/v/521371336
yespornplease.com/v/253823809
yespornplease.com/v/165138443
yespornplease.com/v/447024916
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 124 of 233



yespornplease.com/v/605678280
yespornplease.com/v/298275999
yespornplease.com/v/410840385
yespornplease.com/v/728072733
yespornplease.com/v/671676456
yespornplease.com/v/368310110
yespornplease.com/v/185544533
yespornplease.com/v/885910557
yespornplease.com/v/961528260
yespornplease.com/v/344902097
yespornplease.com/v/510161029
yespornplease.com/v/632916145
yespornplease.com/v/721194681
yespornplease.com/v/721194681
yespornplease.com/v/900574809
yespornplease.com/v/920638772
yespornplease.com/v/771047294
yespornplease.com/v/547463303
yespornplease.com/v/514669603
yespornplease.com/v/158053177
yespornplease.com/v/205541719
yespornplease.com/v/479973995
yespornplease.com/v/216391441
yespornplease.com/v/957321576
yespornplease.com/v/500028981
yespornplease.com/v/419702894
yespornplease.com/v/326432046
yespornplease.com/v/200897000
yespornplease.com/v/408538064
yespornplease.com/v/451488618
yespornplease.com/v/316169922
yespornplease.com/v/494255091
yespornplease.com/v/487252225
yespornplease.com/v/333846988
yespornplease.com/v/893320411
yespornplease.com/v/372295516
yespornplease.com/v/578795380
yespornplease.com/v/968511821
yespornplease.com/v/579490590
yespornplease.com/v/276456279
yespornplease.com/v/157852049
yespornplease.com/v/396179861
yespornplease.com/v/355540574
yespornplease.com/v/469607162
yespornplease.com/v/635716001
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 125 of 233



yespornplease.com/v/428787619
yespornplease.com/v/213482762
yespornplease.com/v/793037449
yespornplease.com/v/457148133
yespornplease.com/v/243719467
yespornplease.com/v/610572186
yespornplease.com/v/772978366
yespornplease.com/v/749204651
yespornplease.com/v/509904136
yespornplease.com/v/259894013
yespornplease.com/v/357113959
yespornplease.com/v/990116889
yespornplease.com/v/246208703
yespornplease.com/v/471904540
yespornplease.com/v/283166409
yespornplease.com/v/189520193
yespornplease.com/v/875208866
yespornplease.com/v/213464957
yespornplease.com/v/838279717
yespornplease.com/v/838279717
yespornplease.com/v/498347075
yespornplease.com/v/269955770
yespornplease.com/v/222049733
yespornplease.com/v/506447432
yespornplease.com/v/314622518
yespornplease.com/v/461453126
yespornplease.com/v/859289401
yespornplease.com/v/397673215
yespornplease.com/v/256741964
yespornplease.com/v/397251804
yespornplease.com/v/331311280
yespornplease.com/v/128053264
yespornplease.com/v/247335995
yespornplease.com/v/357612046
yespornplease.com/v/229395566
yespornplease.com/v/724200444
yespornplease.com/v/131769699
yespornplease.com/v/281938894
yespornplease.com/v/118311498
yespornplease.com/v/545014117
yespornplease.com/v/736412899
yespornplease.com/v/106342749
yespornplease.com/v/355427156
yespornplease.com/v/636621198
yespornplease.com/v/675361691
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 126 of 233



yespornplease.com/v/223753680
yespornplease.com/v/260673734
yespornplease.com/v/677904902
yespornplease.com/v/209971567
yespornplease.com/v/183601807
yespornplease.com/v/655177144
yespornplease.com/v/715059576
yespornplease.com/v/307405854
yespornplease.com/v/760565213
yespornplease.com/v/815462441
yespornplease.com/v/508716844
yespornplease.com/v/294553888
yespornplease.com/v/240551278
yespornplease.com/v/323378579
yespornplease.com/v/798387856
yespornplease.com/v/577519635
yespornplease.com/v/946122882
yespornplease.com/v/672558073
yespornplease.com/v/145835732
yespornplease.com/v/553227723
yespornplease.com/v/561766772
yespornplease.com/v/244165277
yespornplease.com/v/361910204
yespornplease.com/v/719784802
yespornplease.com/v/959709632
yespornplease.com/v/107851928
yespornplease.com/v/628775836
yespornplease.com/v/166827591
yespornplease.com/v/342300353
yespornplease.com/v/508735813
yespornplease.com/v/591781369
yespornplease.com/v/319983720
yespornplease.com/v/577834072
yespornplease.com/v/204909384
yespornplease.com/v/366722842
yespornplease.com/v/670638931
yespornplease.com/v/909101371
yespornplease.com/v/977254919
yespornplease.com/v/909101371
yespornplease.com/v/171434410
yespornplease.com/v/935547814
yespornplease.com/v/623507407
yespornplease.com/v/761989160
yespornplease.com/v/386780254
yespornplease.com/v/916267880
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 127 of 233



yespornplease.com/v/851563323
yespornplease.com/v/899751706
yespornplease.com/v/380599700
yespornplease.com/v/524583183
yespornplease.com/v/713648640
yespornplease.com/v/261355242
yespornplease.com/v/482593897
yespornplease.com/v/102939599
yespornplease.com/v/279108319
yespornplease.com/v/431569015
yespornplease.com/v/365948442
yespornplease.com/v/969222962
yespornplease.com/v/334881236
yespornplease.com/v/271851042
yespornplease.com/v/333079319
yespornplease.com/v/648929627
yespornplease.com/v/732589333
yespornplease.com/v/200493663
yespornplease.com/v/687504331
yespornplease.com/v/376896392
yespornplease.com/v/778110969
yespornplease.com/v/371965385
yespornplease.com/v/714263361
yespornplease.com/v/256383358
yespornplease.com/v/266570075
yespornplease.com/v/965575199
yespornplease.com/v/833378831
yespornplease.com/v/152889135
yespornplease.com/v/588445035
yespornplease.com/v/118370754
yespornplease.com/v/618707357
yespornplease.com/v/125315176
yespornplease.com/v/456577162
yespornplease.com/v/290218401
yespornplease.com/v/442808099
yespornplease.com/v/700029273
yespornplease.com/v/107289592
yespornplease.com/v/257509552
yespornplease.com/v/826131911
yespornplease.com/v/107289592
yespornplease.com/v/871354214
yespornplease.com/v/286554584
yespornplease.com/v/402609333
yespornplease.com/v/130479365
yespornplease.com/v/410516885
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 128 of 233



yespornplease.com/v/163814562
yespornplease.com/v/363693845
yespornplease.com/v/899763101
yespornplease.com/v/305813262
yespornplease.com/v/597354289
yespornplease.com/v/708071944
yespornplease.com/v/273554067
yespornplease.com/v/144253593
yespornplease.com/v/189509604
yespornplease.com/v/214119812
yespornplease.com/v/785052826
yespornplease.com/v/544191704
yespornplease.com/v/235437117
yespornplease.com/v/996511649
yespornplease.com/v/451052330
yespornplease.com/v/242294071
yespornplease.com/v/109574867
yespornplease.com/v/644804741
yespornplease.com/v/983898978
yespornplease.com/v/255673421
yespornplease.com/v/881923389
yespornplease.com/v/326134289
yespornplease.com/v/326134289
yespornplease.com/v/795102643
yespornplease.com/v/628164162
yespornplease.com/v/635814834
yespornplease.com/v/675462542
yespornplease.com/v/383220195
yespornplease.com/v/591186077
yespornplease.com/v/345265119
yespornplease.com/v/672691888
yespornplease.com/v/714930628
yespornplease.com/v/504639974
yespornplease.com/v/851455177
yespornplease.com/v/100113148
yespornplease.com/v/984298160
yespornplease.com/v/172466531
yespornplease.com/v/398744265
yespornplease.com/v/571097872
yespornplease.com/v/137102610
yespornplease.com/v/761935442
yespornplease.com/v/961840522
yespornplease.com/v/341195235
yespornplease.com/v/338955898
yespornplease.com/v/439683723
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 129 of 233



yespornplease.com/v/140133426
yespornplease.com/v/890759111
yespornplease.com/v/356137872
yespornplease.com/v/285196970
yespornplease.com/v/814872093
yespornplease.com/v/814872093
yespornplease.com/v/861458189
yespornplease.com/v/767996680
yespornplease.com/v/347068704
yespornplease.com/v/544636745
yespornplease.com/v/443993257
yespornplease.com/v/457505678
yespornplease.com/v/184211655
yespornplease.com/v/525444591
yespornplease.com/v/997964066
yespornplease.com/v/608801310
yespornplease.com/v/231023749
yespornplease.com/v/491684601
yespornplease.com/v/185583519
yespornplease.com/v/172418077
yespornplease.com/v/827766549
yespornplease.com/v/566000822
yespornplease.com/v/230069326
yespornplease.com/v/381367261
yespornplease.com/v/278694460
yespornplease.com/v/419768164
yespornplease.com/v/494245966
yespornplease.com/v/802786539
yespornplease.com/v/520440201
yespornplease.com/v/137366633
yespornplease.com/v/996043304
yespornplease.com/v/919246620
yespornplease.com/v/944435841
yespornplease.com/v/452726305
yespornplease.com/v/163030238
yespornplease.com/v/417534326
yespornplease.com/v/133534902
yespornplease.com/v/674909641
yespornplease.com/v/283554181
yespornplease.com/v/661187404
yespornplease.com/v/827928844
yespornplease.com/v/398150357
yespornplease.com/v/234692403
yespornplease.com/v/546875806
yespornplease.com/v/915328169
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 130 of 233



yespornplease.com/v/810453215
yespornplease.com/v/331522815
yespornplease.com/v/680562722
yespornplease.com/v/150260117
yespornplease.com/v/126427826
yespornplease.com/v/502085770
yespornplease.com/v/504309821
yespornplease.com/v/727699199
yespornplease.com/v/499060631
yespornplease.com/v/211261593
yespornplease.com/v/461391889
yespornplease.com/v/176125851
yespornplease.com/v/450137520
yespornplease.com/v/520832197
yespornplease.com/v/793665598
yespornplease.com/v/120897688
yespornplease.com/v/113783747
yespornplease.com/v/189250786
yespornplease.com/v/299566776
yespornplease.com/v/957633845
yespornplease.com/v/247335229
yespornplease.com/v/313599325
yespornplease.com/v/604941379
yespornplease.com/v/437372641
yespornplease.com/v/182900525
yespornplease.com/v/717703081
yespornplease.com/v/304962770
yespornplease.com/v/381704846
yespornplease.com/v/528603809
yespornplease.com/v/540006981
yespornplease.com/v/461439266
yespornplease.com/v/150498710
yespornplease.com/v/457173973
yespornplease.com/v/430438702
yespornplease.com/v/900566715
yespornplease.com/v/579186446
yespornplease.com/v/262652131
yespornplease.com/v/270625960
yespornplease.com/v/132520599
yespornplease.com/v/327487296
yespornplease.com/v/138538591
yespornplease.com/v/697151502
yespornplease.com/v/942083048
yespornplease.com/v/909310426
yespornplease.com/v/413925721
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 131 of 233



yespornplease.com/v/730026551
yespornplease.com/v/441045988
yespornplease.com/v/153899001
yespornplease.com/v/694710308
yespornplease.com/v/122675735
yespornplease.com/v/300006181
yespornplease.com/v/545009773
yespornplease.com/v/130531526
yespornplease.com/v/305960534
yespornplease.com/v/882523898
yespornplease.com/v/829081240
yespornplease.com/v/961327350
yespornplease.com/v/351730187
yespornplease.com/v/409560145
yespornplease.com/v/234508866
yespornplease.com/v/403437954
yespornplease.com/v/538103478
yespornplease.com/v/796788128
yespornplease.com/v/968700429
yespornplease.com/v/246756560
yespornplease.com/v/553364986
yespornplease.com/v/468360302
yespornplease.com/v/958301399
yespornplease.com/v/588849754
yespornplease.com/v/383810890
yespornplease.com/v/745961755
yespornplease.com/v/880857340
yespornplease.com/v/391045791
yespornplease.com/v/515049749
yespornplease.com/v/890986437
yespornplease.com/v/394389881
yespornplease.com/v/373103268
yespornplease.com/v/213891649
yespornplease.com/v/432737235
yespornplease.com/v/877267385
yespornplease.com/v/281196010
yespornplease.com/v/516035091
yespornplease.com/v/265339540
yespornplease.com/v/157490801
yespornplease.com/v/258696838
yespornplease.com/v/232296008
yespornplease.com/v/490817722
yespornplease.com/v/305003749
yespornplease.com/v/672453504
yespornplease.com/v/293159531
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 132 of 233



yespornplease.com/v/440960750
yespornplease.com/v/304154858
yespornplease.com/v/912857843
yespornplease.com/v/806795548
yespornplease.com/v/898442857
yespornplease.com/v/466714332
yespornplease.com/v/455946598
yespornplease.com/v/824184053
yespornplease.com/v/965122800
yespornplease.com/v/325046418
yespornplease.com/v/670942891
yespornplease.com/v/317043247
yespornplease.com/v/359640627
yespornplease.com/v/851680235
yespornplease.com/v/459257928
yespornplease.com/v/527918940
yespornplease.com/v/199319211
yespornplease.com/v/923668560
yespornplease.com/v/295294584
yespornplease.com/v/802661958
yespornplease.com/v/802661958
yespornplease.com/v/590419190
yespornplease.com/v/453278898
yespornplease.com/v/460695965
yespornplease.com/v/476861777
yespornplease.com/v/852206749
yespornplease.com/v/216729223
yespornplease.com/v/370445175
yespornplease.com/v/914588148
yespornplease.com/v/424124935
yespornplease.com/v/758299635
yespornplease.com/v/376215115
yespornplease.com/v/611408079
yespornplease.com/v/887799440
yespornplease.com/v/947555041
yespornplease.com/v/494216820
yespornplease.com/v/346292748
yespornplease.com/v/589343458
yespornplease.com/v/273783478
yespornplease.com/v/133895314
yespornplease.com/v/258829652
yespornplease.com/v/998711205
yespornplease.com/v/601778146
yespornplease.com/v/455617880
yespornplease.com/v/840424118
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 133 of 233



yespornplease.com/v/231037137
yespornplease.com/v/182233412
yespornplease.com/v/346183696
yespornplease.com/v/494593984
yespornplease.com/v/680411875
yespornplease.com/v/680411875
yespornplease.com/v/354566242
yespornplease.com/v/971802947
yespornplease.com/v/674344857
yespornplease.com/v/369020284
yespornplease.com/v/334085373
yespornplease.com/v/551021823
yespornplease.com/v/551021823
yespornplease.com/v/269644684
yespornplease.com/v/188120134
yespornplease.com/v/509860051
yespornplease.com/v/475454302
yespornplease.com/v/776359657
yespornplease.com/v/776359657
yespornplease.com/v/443509534
yespornplease.com/v/393845039
yespornplease.com/v/417399909
yespornplease.com/v/439333214
yespornplease.com/v/309029317
yespornplease.com/v/466539112
yespornplease.com/v/476815584
yespornplease.com/v/687732348
yespornplease.com/v/417375741
yespornplease.com/v/678010216
yespornplease.com/v/488064388
yespornplease.com/v/869256344
yespornplease.com/v/267116749
yespornplease.com/v/480921495
yespornplease.com/v/482171255
yespornplease.com/v/220625465
yespornplease.com/v/977828087
yespornplease.com/v/652444993
yespornplease.com/v/830812139
yespornplease.com/v/484934836
yespornplease.com/v/461397607
yespornplease.com/v/632433217
yespornplease.com/v/560521687
yespornplease.com/v/631486222
yespornplease.com/v/463688574
yespornplease.com/v/454374043
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 134 of 233



yespornplease.com/v/326534244
yespornplease.com/v/331244312
yespornplease.com/v/157464261
yespornplease.com/v/841735470
yespornplease.com/v/682509970
yespornplease.com/v/800691660
yespornplease.com/v/535647401
yespornplease.com/v/666159695
yespornplease.com/v/743540156
yespornplease.com/v/128457312
yespornplease.com/v/399608700
yespornplease.com/v/842096349
yespornplease.com/v/942036803
yespornplease.com/v/399255078
yespornplease.com/v/854124416
yespornplease.com/v/413144874
yespornplease.com/v/471267203
yespornplease.com/v/561033273
yespornplease.com/v/661883182
yespornplease.com/v/895836847
yespornplease.com/v/451381354
yespornplease.com/v/166707343
yespornplease.com/v/896375540
yespornplease.com/v/917076664
yespornplease.com/v/469993101
yespornplease.com/v/184071567
yespornplease.com/v/667286686
yespornplease.com/v/275235778
yespornplease.com/v/466494497
yespornplease.com/v/307879340
yespornplease.com/v/579034998
yespornplease.com/v/510213705
yespornplease.com/v/689994251
yespornplease.com/v/198542563
yespornplease.com/v/813375456
yespornplease.com/v/491500027
yespornplease.com/v/239224284
yespornplease.com/v/472539034
yespornplease.com/v/279686503
yespornplease.com/v/501369431
yespornplease.com/v/641507199
yespornplease.com/v/641507199
yespornplease.com/v/503858599
yespornplease.com/v/424348460
yespornplease.com/v/111763245
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 135 of 233



yespornplease.com/v/365426804
yespornplease.com/v/672464218
yespornplease.com/v/368119163
yespornplease.com/v/128218357
yespornplease.com/v/913585751
yespornplease.com/v/116654356
yespornplease.com/v/521796307
yespornplease.com/v/881113320
yespornplease.com/v/805966045
yespornplease.com/v/605104651
yespornplease.com/v/343880899
yespornplease.com/v/616012453
yespornplease.com/v/509338356
yespornplease.com/v/676753230
yespornplease.com/v/888504890
yespornplease.com/v/765907536
yespornplease.com/v/505820319
yespornplease.com/v/836927123
yespornplease.com/v/993362423
yespornplease.com/v/974922833
yespornplease.com/v/912138297
yespornplease.com/v/142216810
yespornplease.com/v/582227238
yespornplease.com/v/259311442
yespornplease.com/v/187534073
yespornplease.com/v/512728083
yespornplease.com/v/554747198
yespornplease.com/v/302640770
yespornplease.com/v/725804006
yespornplease.com/v/802964456
yespornplease.com/v/640212890
yespornplease.com/v/631947129
yespornplease.com/v/223564277
yespornplease.com/v/134473896
yespornplease.com/v/877953050
yespornplease.com/v/331904899
yespornplease.com/v/344731339
yespornplease.com/v/410328701
yespornplease.com/v/392446038
yespornplease.com/v/521332842
yespornplease.com/v/890750959
yespornplease.com/v/890750959
yespornplease.com/v/769393808
yespornplease.com/v/286869494
yespornplease.com/v/706254120
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 136 of 233



yespornplease.com/v/422174086
yespornplease.com/v/422174086
yespornplease.com/v/524509102
yespornplease.com/v/214865032
yespornplease.com/v/516522668
yespornplease.com/v/254205420
yespornplease.com/v/671013066
yespornplease.com/v/370183437
yespornplease.com/v/439744212
yespornplease.com/v/275286814
yespornplease.com/v/444809055
yespornplease.com/v/491193996
yespornplease.com/v/535877199
yespornplease.com/v/683510149
yespornplease.com/v/485662253
yespornplease.com/v/354168211
yespornplease.com/v/247908106
yespornplease.com/v/745447093
yespornplease.com/v/547305343
yespornplease.com/v/586769849
yespornplease.com/v/978642470
yespornplease.com/v/309617976
yespornplease.com/v/255511970
yespornplease.com/v/434923749
yespornplease.com/v/606891803
yespornplease.com/v/323156495
yespornplease.com/v/225703863
yespornplease.com/v/528721467
yespornplease.com/v/804075469
yespornplease.com/v/156975239
yespornplease.com/v/757610662
yespornplease.com/v/443622347
yespornplease.com/v/919861506
yespornplease.com/v/440336595
yespornplease.com/v/668576826
yespornplease.com/v/668576826
yespornplease.com/v/420248144
yespornplease.com/v/615990756
yespornplease.com/v/412926278
yespornplease.com/v/938317230
yespornplease.com/v/971912932
yespornplease.com/v/785571253
yespornplease.com/v/504629286
yespornplease.com/v/333008727
yespornplease.com/v/379774786
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 137 of 233



yespornplease.com/v/391878774
yespornplease.com/v/469820751
yespornplease.com/v/513913577
yespornplease.com/v/183676898
yespornplease.com/v/485665795
yespornplease.com/v/960821490
yespornplease.com/v/900481061
yespornplease.com/v/758760844
yespornplease.com/v/500278311
yespornplease.com/v/218358893
yespornplease.com/v/572214249
yespornplease.com/v/974369930
yespornplease.com/v/108712465
yespornplease.com/v/567311813
yespornplease.com/v/463427044
yespornplease.com/v/681051785
yespornplease.com/v/168772218
yespornplease.com/v/939840830
yespornplease.com/v/270179591
yespornplease.com/v/567036345
yespornplease.com/v/275180143
yespornplease.com/v/467499157
yespornplease.com/v/224180505
yespornplease.com/v/987420886
yespornplease.com/v/935137852
yespornplease.com/v/516978612
yespornplease.com/v/337725691
yespornplease.com/v/456390301
yespornplease.com/v/534439568
yespornplease.com/v/995913965
yespornplease.com/v/136089822
yespornplease.com/v/332682946
yespornplease.com/v/298476427
yespornplease.com/v/440843551
yespornplease.com/v/495708559
yespornplease.com/v/600023173
yespornplease.com/v/794473344
yespornplease.com/v/440740849
yespornplease.com/v/824181999
yespornplease.com/v/626176553
yespornplease.com/v/307409005
yespornplease.com/v/133818048
yespornplease.com/v/116240162
yespornplease.com/v/430150598
yespornplease.com/v/876634912
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 138 of 233



yespornplease.com/v/888066838
yespornplease.com/v/514407295
yespornplease.com/v/128742740
yespornplease.com/v/211851875
yespornplease.com/v/659284165
yespornplease.com/v/790814349
yespornplease.com/v/368747793
yespornplease.com/v/148579038
yespornplease.com/v/125613898
yespornplease.com/v/469663583
yespornplease.com/v/941407798
yespornplease.com/v/904936425
yespornplease.com/v/233250314
yespornplease.com/v/210346181
yespornplease.com/v/356464426
yespornplease.com/v/485736849
yespornplease.com/v/151009329
yespornplease.com/v/838699863
yespornplease.com/v/218594323
yespornplease.com/v/103783263
yespornplease.com/v/248354517
yespornplease.com/v/892135747
yespornplease.com/v/482455016
yespornplease.com/v/272972198
yespornplease.com/v/598309166
yespornplease.com/v/511302591
yespornplease.com/v/385058959
yespornplease.com/v/476178684
yespornplease.com/v/701474017
yespornplease.com/v/433833265
yespornplease.com/v/236941227
yespornplease.com/v/432951512
yespornplease.com/v/143820741
yespornplease.com/v/962856650
yespornplease.com/v/700124096
yespornplease.com/v/259023877
yespornplease.com/v/683002751
yespornplease.com/v/778000360
yespornplease.com/v/663679754
yespornplease.com/v/344640133
yespornplease.com/v/364285983
yespornplease.com/v/833430767
yespornplease.com/v/641271691
yespornplease.com/v/641271691
yespornplease.com/v/545920731
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 139 of 233



yespornplease.com/v/566059883
yespornplease.com/v/160566404
yespornplease.com/v/510253581
yespornplease.com/v/774943707
yespornplease.com/v/252509290
yespornplease.com/v/599026954
yespornplease.com/v/637189240
yespornplease.com/v/675252227
yespornplease.com/v/686715489
yespornplease.com/v/129894846
yespornplease.com/v/400231335
yespornplease.com/v/405733910
yespornplease.com/v/595332621
yespornplease.com/v/196226080
yespornplease.com/v/620209081
yespornplease.com/v/198797895
yespornplease.com/v/615373604
yespornplease.com/v/353149771
yespornplease.com/v/357596233
yespornplease.com/v/429288870
yespornplease.com/v/723699840
yespornplease.com/v/142989771
yespornplease.com/v/826668292
yespornplease.com/v/561323185
yespornplease.com/v/545485989
yespornplease.com/v/550053031
yespornplease.com/v/123710376
yespornplease.com/v/646328981
yespornplease.com/v/364626624
yespornplease.com/v/231476318
yespornplease.com/v/600223534
yespornplease.com/v/505798743
yespornplease.com/v/281676863
yespornplease.com/v/686099724
yespornplease.com/v/246651508
yespornplease.com/v/439637850
yespornplease.com/v/213852340
yespornplease.com/v/219107492
yespornplease.com/v/222253507
yespornplease.com/v/692160824
yespornplease.com/v/486817079
yespornplease.com/v/209353767
yespornplease.com/v/621293515
yespornplease.com/v/622106783
yespornplease.com/v/390540598
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 140 of 233



yespornplease.com/v/239581688
yespornplease.com/v/926267808
yespornplease.com/v/598687909
yespornplease.com/v/225465350
yespornplease.com/v/386042603
yespornplease.com/v/245440764
yespornplease.com/v/240261452
yespornplease.com/v/812890107
yespornplease.com/v/560966738
yespornplease.com/v/235958131
yespornplease.com/v/823143816
yespornplease.com/v/211862535
yespornplease.com/v/411459290
yespornplease.com/v/314760603
yespornplease.com/v/641674167
yespornplease.com/v/204135275
yespornplease.com/v/957228920
yespornplease.com/v/194885189
yespornplease.com/v/262709413
yespornplease.com/v/470912019
yespornplease.com/v/355493685
yespornplease.com/v/863706893
yespornplease.com/v/303587508
yespornplease.com/v/713720746
yespornplease.com/v/132689687
yespornplease.com/v/371078883
yespornplease.com/v/384167058
yespornplease.com/v/686782106
yespornplease.com/v/291651978
yespornplease.com/v/866630274
yespornplease.com/v/172833100
yespornplease.com/v/883125683
yespornplease.com/v/112434885
yespornplease.com/v/218489747
yespornplease.com/v/331603402
yespornplease.com/v/702470303
yespornplease.com/v/810883498
yespornplease.com/v/810883498
yespornplease.com/v/481290272
yespornplease.com/v/384383688
yespornplease.com/v/584311215
yespornplease.com/v/793453352
yespornplease.com/v/244749191
yespornplease.com/v/141912677
yespornplease.com/v/203298511
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 141 of 233



yespornplease.com/v/727347358
yespornplease.com/v/253752664
yespornplease.com/v/147713493
yespornplease.com/v/162651854
yespornplease.com/v/582251559
yespornplease.com/v/707644310
yespornplease.com/v/153565793
yespornplease.com/v/361781418
yespornplease.com/v/185248897
yespornplease.com/v/812367491
yespornplease.com/v/321525033
yespornplease.com/v/287325074
yespornplease.com/v/859402887
yespornplease.com/v/923443470
yespornplease.com/v/474369415
yespornplease.com/v/228563834
yespornplease.com/v/483174111
yespornplease.com/v/567795195
yespornplease.com/v/277735355
yespornplease.com/v/590767095
yespornplease.com/v/794445055
yespornplease.com/v/708386376
yespornplease.com/v/477290034
yespornplease.com/v/328253457
yespornplease.com/v/805593853
yespornplease.com/v/241838394
yespornplease.com/v/100925554
yespornplease.com/v/548260815
yespornplease.com/v/380903302
yespornplease.com/v/734133390
yespornplease.com/v/296645712
yespornplease.com/v/992775882
yespornplease.com/v/137547432
yespornplease.com/v/408465949
yespornplease.com/v/986886377
yespornplease.com/v/261976731
yespornplease.com/v/271992233
yespornplease.com/v/286740802
yespornplease.com/v/317720512
yespornplease.com/v/981083293
yespornplease.com/v/454166279
yespornplease.com/v/346245386
yespornplease.com/v/359694475
yespornplease.com/v/272351961
yespornplease.com/v/554909418
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 142 of 233



yespornplease.com/v/911852670
yespornplease.com/v/137026988
yespornplease.com/v/206426554
yespornplease.com/v/384599792
yespornplease.com/v/456693299
yespornplease.com/v/396181829
yespornplease.com/v/152609107
yespornplease.com/v/360761326
yespornplease.com/v/443619265
yespornplease.com/v/680060117
yespornplease.com/v/234572563
yespornplease.com/v/528145601
yespornplease.com/v/924005285
yespornplease.com/v/898417259
yespornplease.com/v/451570507
yespornplease.com/v/681121059
yespornplease.com/v/247762293
yespornplease.com/v/832192182
yespornplease.com/v/479443125
yespornplease.com/v/493964827
yespornplease.com/v/472676154
yespornplease.com/v/898553588
yespornplease.com/v/950508833
yespornplease.com/v/917402253
yespornplease.com/v/936950476
yespornplease.com/v/357721498
yespornplease.com/v/238068364
yespornplease.com/v/952267401
yespornplease.com/v/212619077
yespornplease.com/v/435167018
yespornplease.com/v/273422655
yespornplease.com/v/636459303
yespornplease.com/v/658308857
yespornplease.com/v/680534949
yespornplease.com/v/496461738
yespornplease.com/v/311621745
yespornplease.com/v/406975155
yespornplease.com/v/426940733
yespornplease.com/v/893424101
yespornplease.com/v/314921444
yespornplease.com/v/493817192
yespornplease.com/v/812518976
yespornplease.com/v/176347056
yespornplease.com/v/161380228
yespornplease.com/v/435610550
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 143 of 233



yespornplease.com/v/507745412
yespornplease.com/v/642938462
yespornplease.com/v/642938462
yespornplease.com/v/748221737
yespornplease.com/v/673543799
yespornplease.com/v/889312354
yespornplease.com/v/130379041
yespornplease.com/v/823814184
yespornplease.com/v/868225148
yespornplease.com/v/483433799
yespornplease.com/v/317060345
yespornplease.com/v/387275403
yespornplease.com/v/480768090
yespornplease.com/v/754667101
yespornplease.com/v/228359159
yespornplease.com/v/246945604
yespornplease.com/v/664132648
yespornplease.com/v/437676917
yespornplease.com/v/358499291
yespornplease.com/v/161735748
yespornplease.com/v/594742341
yespornplease.com/v/853978307
yespornplease.com/v/853978307
yespornplease.com/v/856381186
yespornplease.com/v/299454628
yespornplease.com/v/732228774
yespornplease.com/v/353484456
yespornplease.com/v/823814184
yespornplease.com/v/762947951
yespornplease.com/v/953787771
yespornplease.com/v/281516860
yespornplease.com/v/344698771
yespornplease.com/v/860500606
yespornplease.com/v/515666883
yespornplease.com/v/143524450
yespornplease.com/v/527784380
yespornplease.com/v/352489241
yespornplease.com/v/916516600
yespornplease.com/v/219069562
yespornplease.com/v/489568878
yespornplease.com/v/673371332
yespornplease.com/v/198123994
yespornplease.com/v/168219617
yespornplease.com/v/812847598
yespornplease.com/v/183487542
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 144 of 233



yespornplease.com/v/377977500
yespornplease.com/v/970023998
yespornplease.com/v/250842709
yespornplease.com/v/825700925
yespornplease.com/v/994719868
yespornplease.com/v/389667944
yespornplease.com/v/830180656
yespornplease.com/v/637210794
yespornplease.com/v/552932793
yespornplease.com/v/630080165
yespornplease.com/v/142816766
yespornplease.com/v/662965582
yespornplease.com/v/286795672
yespornplease.com/v/106588091
yespornplease.com/v/218878523
yespornplease.com/v/480895976
yespornplease.com/v/601930000
yespornplease.com/v/601930000
yespornplease.com/v/465714980
yespornplease.com/v/993837122
yespornplease.com/v/441189898
yespornplease.com/v/851238740
yespornplease.com/v/349794765
yespornplease.com/v/355721896
yespornplease.com/v/901434415
yespornplease.com/v/487584392
yespornplease.com/v/474763660
yespornplease.com/v/331581138
yespornplease.com/v/191122009
yespornplease.com/v/387045265
yespornplease.com/v/234015560
yespornplease.com/v/658904035
yespornplease.com/v/333866195
yespornplease.com/v/491184563
yespornplease.com/v/173205528
yespornplease.com/v/625765416
yespornplease.com/v/677462855
yespornplease.com/v/677462855
yespornplease.com/v/201957741
yespornplease.com/v/132263087
yespornplease.com/v/414499631
yespornplease.com/v/242259691
yespornplease.com/v/467430610
yespornplease.com/v/233553708
yespornplease.com/v/391387661
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 145 of 233



yespornplease.com/v/200813263
yespornplease.com/v/222872682
yespornplease.com/v/846918825
yespornplease.com/v/999840012
yespornplease.com/v/866047126
yespornplease.com/v/175212547
yespornplease.com/v/643902084
yespornplease.com/v/273995793
yespornplease.com/v/505273491
yespornplease.com/v/439882560
yespornplease.com/v/384030260
yespornplease.com/v/731255880
yespornplease.com/v/351379613
yespornplease.com/v/932882926
yespornplease.com/v/317102423
yespornplease.com/v/625644813
yespornplease.com/v/492183581
yespornplease.com/v/928036089
yespornplease.com/v/650098633
yespornplease.com/v/263903379
yespornplease.com/v/275290258
yespornplease.com/v/244378404
yespornplease.com/v/137518805
yespornplease.com/v/590878642
yespornplease.com/v/386426689
yespornplease.com/v/737774067
yespornplease.com/v/713062324
yespornplease.com/v/523022045
yespornplease.com/v/152514694
yespornplease.com/v/170765774
yespornplease.com/v/573147116
yespornplease.com/v/897455291
yespornplease.com/v/897455291
yespornplease.com/v/313488012
yespornplease.com/v/143916901
yespornplease.com/v/859302567
yespornplease.com/v/960546209
yespornplease.com/v/668746726
yespornplease.com/v/317679936
yespornplease.com/v/666832417
yespornplease.com/v/444704235
yespornplease.com/v/449705913
yespornplease.com/v/981744814
yespornplease.com/v/357286789
yespornplease.com/v/319147428
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 146 of 233



yespornplease.com/v/182140339
yespornplease.com/v/583608163
yespornplease.com/v/723947593
yespornplease.com/v/160986557
yespornplease.com/v/603038118
yespornplease.com/v/727804950
yespornplease.com/v/954885646
yespornplease.com/v/265153056
yespornplease.com/v/706606657
yespornplease.com/v/726023826
yespornplease.com/v/581741332
yespornplease.com/v/152597420
yespornplease.com/v/166811168
yespornplease.com/v/630768313
yespornplease.com/v/442795576
yespornplease.com/v/641994998
yespornplease.com/v/196737436
yespornplease.com/v/622242294
yespornplease.com/v/320121487
yespornplease.com/v/259104456
yespornplease.com/v/614478531
yespornplease.com/v/606017418
yespornplease.com/v/476711259
yespornplease.com/v/430416623
yespornplease.com/v/423091433
yespornplease.com/v/778850860
yespornplease.com/v/504421126
yespornplease.com/v/886301287
yespornplease.com/v/921752130
yespornplease.com/v/647232316
yespornplease.com/v/781026701
yespornplease.com/v/782672095
yespornplease.com/v/220456260
yespornplease.com/v/174766841
yespornplease.com/v/456584495
yespornplease.com/v/641897948
yespornplease.com/v/227197412
yespornplease.com/v/239167605
yespornplease.com/v/644112059
yespornplease.com/v/420726351
yespornplease.com/v/773629156
yespornplease.com/v/209979456
yespornplease.com/v/943507870
yespornplease.com/v/900102843
yespornplease.com/v/469698732
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 147 of 233



yespornplease.com/v/665336345
yespornplease.com/v/486370100
yespornplease.com/v/545074280
yespornplease.com/v/834200523
yespornplease.com/v/457345260
yespornplease.com/v/176928656
yespornplease.com/v/132723647
yespornplease.com/v/265922134
yespornplease.com/v/679271447
yespornplease.com/v/421778647
yespornplease.com/v/795496189
yespornplease.com/v/248408585
yespornplease.com/v/268759066
yespornplease.com/v/131879616
yespornplease.com/v/261712769
yespornplease.com/v/457424892
yespornplease.com/v/470128987
yespornplease.com/v/789402635
yespornplease.com/v/304978699
yespornplease.com/v/141427664
yespornplease.com/v/251966170
yespornplease.com/v/268656854
yespornplease.com/v/518088436
yespornplease.com/v/420186901
yespornplease.com/v/279449334
yespornplease.com/v/435092172
yespornplease.com/v/261102016
yespornplease.com/v/944870225
yespornplease.com/v/443359896
yespornplease.com/v/407186615
yespornplease.com/v/462598375
yespornplease.com/v/525352913
yespornplease.com/v/832652712
yespornplease.com/v/813566069
yespornplease.com/v/895430616
yespornplease.com/v/338524655
yespornplease.com/v/203902289
yespornplease.com/v/628631820
yespornplease.com/v/721206555
yespornplease.com/v/218053050
yespornplease.com/v/704281149
yespornplease.com/v/714542784
yespornplease.com/v/413487533
yespornplease.com/v/458413678
yespornplease.com/v/482420970
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 148 of 233



yespornplease.com/v/507182507
yespornplease.com/v/607738137
yespornplease.com/v/381352602
yespornplease.com/v/121179740
yespornplease.com/v/153255012
yespornplease.com/v/985777865
yespornplease.com/v/935359595
yespornplease.com/v/437825724
yespornplease.com/v/143283253
yespornplease.com/v/409525354
yespornplease.com/v/290018899
yespornplease.com/v/800668051
yespornplease.com/v/554335374
yespornplease.com/v/628716551
yespornplease.com/v/628716551
yespornplease.com/v/833051423
yespornplease.com/v/533340369
yespornplease.com/v/654634024
yespornplease.com/v/533340369
yespornplease.com/v/578091396
yespornplease.com/v/629604886
yespornplease.com/v/256371444
yespornplease.com/v/402270722
yespornplease.com/v/379839102
yespornplease.com/v/600461492
yespornplease.com/v/264478198
yespornplease.com/v/483354793
yespornplease.com/v/719296309
yespornplease.com/v/601389681
yespornplease.com/v/201874846
yespornplease.com/v/513179863
yespornplease.com/v/963494456
yespornplease.com/v/442851890
yespornplease.com/v/227243166
yespornplease.com/v/560316307
yespornplease.com/v/477947812
yespornplease.com/v/552149257
yespornplease.com/v/509727603
yespornplease.com/v/538112283
yespornplease.com/v/809475835
yespornplease.com/v/222944276
yespornplease.com/v/384145257
yespornplease.com/v/387389801
yespornplease.com/v/840429072
yespornplease.com/v/389527261
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 149 of 233



yespornplease.com/v/610981969
yespornplease.com/v/660471966
yespornplease.com/v/592563749
yespornplease.com/v/259298280
yespornplease.com/v/487600631
yespornplease.com/v/296083751
yespornplease.com/v/502941971
yespornplease.com/v/296083751
yespornplease.com/v/113501943
yespornplease.com/v/352951576
yespornplease.com/v/738224550
yespornplease.com/v/209617321
yespornplease.com/v/606152930
yespornplease.com/v/314518896
yespornplease.com/v/360688137
yespornplease.com/v/319131860
yespornplease.com/v/420955510
yespornplease.com/v/405793436
yespornplease.com/v/752823927
yespornplease.com/v/196752534
yespornplease.com/v/254410150
yespornplease.com/v/457401757
yespornplease.com/v/301092763
yespornplease.com/v/588529893
yespornplease.com/v/331976128
yespornplease.com/v/513880809
yespornplease.com/v/481335784
yespornplease.com/v/559181471
yespornplease.com/v/639702147
yespornplease.com/v/584529475
yespornplease.com/v/501145986
yespornplease.com/v/180089082
yespornplease.com/v/689088078
yespornplease.com/v/147009424
yespornplease.com/v/596400212
yespornplease.com/v/229933486
yespornplease.com/v/435331894
yespornplease.com/v/433849082
yespornplease.com/v/779902737
yespornplease.com/v/627584495
yespornplease.com/v/901512387
yespornplease.com/v/253161441
yespornplease.com/v/246647696
yespornplease.com/v/251037862
yespornplease.com/v/544292302
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 150 of 233



yespornplease.com/v/667311758
yespornplease.com/v/730747441
yespornplease.com/v/814573351
yespornplease.com/v/446087748
yespornplease.com/v/160586351
yespornplease.com/v/545469362
yespornplease.com/v/746458835
yespornplease.com/v/113389354
yespornplease.com/v/818574285
yespornplease.com/v/235788118
yespornplease.com/v/465184541
yespornplease.com/v/102648807
yespornplease.com/v/362171701
yespornplease.com/v/831282854
yespornplease.com/v/831282854
yespornplease.com/v/419199151
yespornplease.com/v/379788250
yespornplease.com/v/908605276
yespornplease.com/v/285248543
yespornplease.com/v/140919164
yespornplease.com/v/998511228
yespornplease.com/v/694997779
yespornplease.com/v/744613981
yespornplease.com/v/655299719
yespornplease.com/v/970589031
yespornplease.com/v/348983632
yespornplease.com/v/464477320
yespornplease.com/v/828670039
yespornplease.com/v/725245837
yespornplease.com/v/569646573
yespornplease.com/v/550365202
yespornplease.com/v/457496099
yespornplease.com/v/483399321
yespornplease.com/v/204775854
yespornplease.com/v/134151336
yespornplease.com/v/594474398
yespornplease.com/v/191841366
yespornplease.com/v/784177667
yespornplease.com/v/280481283
yespornplease.com/v/441140856
yespornplease.com/v/311325769
yespornplease.com/v/546562960
yespornplease.com/v/838302644
yespornplease.com/v/981095564
yespornplease.com/v/231721643
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 151 of 233



yespornplease.com/v/151727688
yespornplease.com/v/920869737
yespornplease.com/v/311858739
yespornplease.com/v/928713148
yespornplease.com/v/729297468
yespornplease.com/v/271563674
yespornplease.com/v/791177842
yespornplease.com/v/978249173
yespornplease.com/v/935034943
yespornplease.com/v/663710828
yespornplease.com/v/861310764
yespornplease.com/v/655397097
yespornplease.com/v/445860339
yespornplease.com/v/331394326
yespornplease.com/v/535834004
yespornplease.com/v/966919208
yespornplease.com/v/789100631
yespornplease.com/v/512881257
yespornplease.com/v/173897701
yespornplease.com/v/450952872
yespornplease.com/v/191176559
yespornplease.com/v/900021101
yespornplease.com/v/348423812
yespornplease.com/v/909981637
yespornplease.com/v/493806352
yespornplease.com/v/965882459
yespornplease.com/v/539670220
yespornplease.com/v/222226593
yespornplease.com/v/656405625
yespornplease.com/v/289243872
yespornplease.com/v/271000892
yespornplease.com/v/279157060
yespornplease.com/v/803524599
yespornplease.com/v/435999206
yespornplease.com/v/116957128
yespornplease.com/v/192743566
yespornplease.com/v/937296007
yespornplease.com/v/554374267
yespornplease.com/v/249880528
yespornplease.com/v/443365959
yespornplease.com/v/151413796
yespornplease.com/v/215801249
yespornplease.com/v/509135667
yespornplease.com/v/877426794
yespornplease.com/v/240279075
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 152 of 233



yespornplease.com/v/262680899
yespornplease.com/v/625785101
yespornplease.com/v/510730725
yespornplease.com/v/958737835
yespornplease.com/v/168844077
yespornplease.com/v/142536583
yespornplease.com/v/409031448
yespornplease.com/v/313363444
yespornplease.com/v/102557460
yespornplease.com/v/298105020
yespornplease.com/v/806664190
yespornplease.com/v/923520136
yespornplease.com/v/287947823
yespornplease.com/v/474723928
yespornplease.com/v/945492499
yespornplease.com/v/732958987
yespornplease.com/v/118116125
yespornplease.com/v/165214137
yespornplease.com/v/489740452
yespornplease.com/v/431597074
yespornplease.com/v/619488059
yespornplease.com/v/629746958
yespornplease.com/v/474104349
yespornplease.com/v/551523246
yespornplease.com/v/302449659
yespornplease.com/v/841263210
yespornplease.com/v/379541757
yespornplease.com/v/739781226
yespornplease.com/v/468319170
yespornplease.com/v/365254157
yespornplease.com/v/581434806
yespornplease.com/v/251753341
yespornplease.com/v/530689588
yespornplease.com/v/705281301
yespornplease.com/v/588008850
yespornplease.com/v/878362460
yespornplease.com/v/892314471
yespornplease.com/v/483363076
yespornplease.com/v/342733672
yespornplease.com/v/257860590
yespornplease.com/v/112738182
yespornplease.com/v/591746683
yespornplease.com/v/113044216
yespornplease.com/v/840460756
yespornplease.com/v/462215427
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 153 of 233



yespornplease.com/v/680240171
yespornplease.com/v/722686240
yespornplease.com/v/330906348
yespornplease.com/v/129376753
yespornplease.com/v/541520489
yespornplease.com/v/956008174
yespornplease.com/v/576142636
yespornplease.com/v/691470693
yespornplease.com/v/124070688
yespornplease.com/v/490906750
yespornplease.com/v/772615849
yespornplease.com/v/592375568
yespornplease.com/v/199746754
yespornplease.com/v/144752843
yespornplease.com/v/141367584
yespornplease.com/v/416903500
yespornplease.com/v/964453300
yespornplease.com/v/575664678
yespornplease.com/v/885907479
yespornplease.com/v/280853581
yespornplease.com/v/976059478
yespornplease.com/v/934692229
yespornplease.com/v/879728511
yespornplease.com/v/498900221
yespornplease.com/v/537195580
yespornplease.com/v/509689486
yespornplease.com/v/233126835
yespornplease.com/v/932294548
yespornplease.com/v/495272142
yespornplease.com/v/707345656
yespornplease.com/v/736989737
yespornplease.com/v/457803574
yespornplease.com/v/289534333
yespornplease.com/v/569776545
yespornplease.com/v/857804593
yespornplease.com/v/972750219
yespornplease.com/v/946525817
yespornplease.com/v/703185265
yespornplease.com/v/442255590
yespornplease.com/v/661786694
yespornplease.com/v/985370890
yespornplease.com/v/375331706
yespornplease.com/v/878463559
yespornplease.com/v/991880759
yespornplease.com/v/410430624
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 154 of 233



yespornplease.com/v/511675502
yespornplease.com/v/711396040
yespornplease.com/v/711396040
yespornplease.com/v/124801425
yespornplease.com/v/645203636
yespornplease.com/v/994569066
yespornplease.com/v/209014919
yespornplease.com/v/289044920
yespornplease.com/v/266691273
yespornplease.com/v/322545528
yespornplease.com/v/466112569
yespornplease.com/v/396609837
yespornplease.com/v/318453018
yespornplease.com/v/281749923
yespornplease.com/v/529409862
yespornplease.com/v/923664345
yespornplease.com/v/250045127
yespornplease.com/v/663073312
yespornplease.com/v/168251568
yespornplease.com/v/385912344
yespornplease.com/v/718022829
yespornplease.com/v/812615765
yespornplease.com/v/230369207
yespornplease.com/v/182127958
yespornplease.com/v/606440039
yespornplease.com/v/868107846
yespornplease.com/v/289954908
yespornplease.com/v/366774361
yespornplease.com/v/602089252
yespornplease.com/v/215592447
yespornplease.com/v/404313991
yespornplease.com/v/855221914
yespornplease.com/v/482141956
yespornplease.com/v/437360686
yespornplease.com/v/439867601
yespornplease.com/v/188284162
yespornplease.com/v/860033665
yespornplease.com/v/639700143
yespornplease.com/v/886255346
yespornplease.com/v/150314429
yespornplease.com/v/389093715
yespornplease.com/v/489106209
yespornplease.com/v/963621959
yespornplease.com/v/642477561
yespornplease.com/v/784191514
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 155 of 233



yespornplease.com/v/784191514
yespornplease.com/v/811483677
yespornplease.com/v/811483677
yespornplease.com/v/504386113
yespornplease.com/v/504386113
yespornplease.com/v/408977275
yespornplease.com/v/287522478
yespornplease.com/v/744556222
yespornplease.com/v/801861083
yespornplease.com/v/119206953
yespornplease.com/v/262655162
yespornplease.com/v/354101837
yespornplease.com/v/301696416
yespornplease.com/v/990688984
yespornplease.com/v/406776958
yespornplease.com/v/392677851
yespornplease.com/v/367179274
yespornplease.com/v/450925005
yespornplease.com/v/445018471
yespornplease.com/v/177883408
yespornplease.com/v/513375581
yespornplease.com/v/430253303
yespornplease.com/v/170357131
yespornplease.com/v/613385287
yespornplease.com/v/540472360
yespornplease.com/v/595176198
yespornplease.com/v/801792686
yespornplease.com/v/290875920
yespornplease.com/v/404639425
yespornplease.com/v/684866806
yespornplease.com/v/270576374
yespornplease.com/v/208158830
yespornplease.com/v/462835271
yespornplease.com/v/299519360
yespornplease.com/v/124464425
yespornplease.com/v/168140409
yespornplease.com/v/741205514
yespornplease.com/v/561642198
yespornplease.com/v/210273527
yespornplease.com/v/664486869
yespornplease.com/v/430927349
yespornplease.com/v/377919237
yespornplease.com/v/167973941
yespornplease.com/v/100212927
yespornplease.com/v/353269995
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 156 of 233



yespornplease.com/v/477269428
yespornplease.com/v/426028638
yespornplease.com/v/543934856
yespornplease.com/v/547811566
yespornplease.com/v/322452257
yespornplease.com/v/211323119
yespornplease.com/v/991618487
yespornplease.com/v/412129632
yespornplease.com/v/488377776
yespornplease.com/v/163533318
yespornplease.com/v/265958827
yespornplease.com/v/307186002
yespornplease.com/v/498009215
yespornplease.com/v/164782421
yespornplease.com/v/445201986
yespornplease.com/v/276202591
yespornplease.com/v/762198129
yespornplease.com/v/819857934
yespornplease.com/v/866996529
yespornplease.com/v/180243958
yespornplease.com/v/514751780
yespornplease.com/v/669127185
yespornplease.com/v/992360117
yespornplease.com/v/995590693
yespornplease.com/v/140779620
yespornplease.com/v/258332745
yespornplease.com/v/932962001
yespornplease.com/v/932962001
yespornplease.com/v/978426011
yespornplease.com/v/978426011
yespornplease.com/v/567601067
yespornplease.com/v/645866211
yespornplease.com/v/451210812
yespornplease.com/v/363701522
yespornplease.com/v/139535190
yespornplease.com/v/224458099
yespornplease.com/v/241993867
yespornplease.com/v/581712612
yespornplease.com/v/734746470
yespornplease.com/v/183789251
yespornplease.com/v/481212293
yespornplease.com/v/344454945
yespornplease.com/v/193496961
yespornplease.com/v/504591340
yespornplease.com/v/548954807
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 157 of 233



yespornplease.com/v/424001310
yespornplease.com/v/678181530
yespornplease.com/v/900151878
yespornplease.com/v/574852563
yespornplease.com/v/895604285
yespornplease.com/v/552494063
yespornplease.com/v/457780554
yespornplease.com/v/925400234
yespornplease.com/v/146437753
yespornplease.com/v/790345416
yespornplease.com/v/413055836
yespornplease.com/v/322693527
yespornplease.com/v/800827853
yespornplease.com/v/498419314
yespornplease.com/v/994380151
yespornplease.com/v/902886758
yespornplease.com/v/874215263
yespornplease.com/v/209608553
yespornplease.com/v/908917866
yespornplease.com/v/461023286
yespornplease.com/v/582072892
yespornplease.com/v/797984701
yespornplease.com/v/481759423
yespornplease.com/v/138095924
yespornplease.com/v/968454160
yespornplease.com/v/364654490
yespornplease.com/v/122255075
yespornplease.com/v/351521402
yespornplease.com/v/745120314
yespornplease.com/v/599523656
yespornplease.com/v/673111691
yespornplease.com/v/751621632
yespornplease.com/v/924968333
yespornplease.com/v/424511314
yespornplease.com/v/670459667
yespornplease.com/v/753775273
yespornplease.com/v/952482596
yespornplease.com/v/159007722
yespornplease.com/v/515411035
yespornplease.com/v/127639174
yespornplease.com/v/292379134
yespornplease.com/v/375141527
yespornplease.com/v/613196031
yespornplease.com/v/692825156
yespornplease.com/v/165922586
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 158 of 233



yespornplease.com/v/755230424
yespornplease.com/v/922117425
yespornplease.com/v/440676947
yespornplease.com/v/440676947
yespornplease.com/v/448407521
yespornplease.com/v/769500132
yespornplease.com/v/408697691
yespornplease.com/v/931046371
yespornplease.com/v/846613757
yespornplease.com/v/881077137
yespornplease.com/v/881077137
yespornplease.com/v/901401046
yespornplease.com/v/467339807
yespornplease.com/v/553248000
yespornplease.com/v/885961445
yespornplease.com/v/914490637
yespornplease.com/v/302714631
yespornplease.com/v/823210219
yespornplease.com/v/290323812
yespornplease.com/v/910873796
yespornplease.com/v/534029394
yespornplease.com/v/704421316
yespornplease.com/v/336408092
yespornplease.com/v/913889882
yespornplease.com/v/529628692
yespornplease.com/v/301775622
yespornplease.com/v/401091841
yespornplease.com/v/723108018
yespornplease.com/v/168616462
yespornplease.com/v/738293262
yespornplease.com/v/362533459
yespornplease.com/v/772289769
yespornplease.com/v/156477763
yespornplease.com/v/849637389
yespornplease.com/v/746905277
yespornplease.com/v/746905277
yespornplease.com/v/366857155
yespornplease.com/v/111001246
yespornplease.com/v/154991124
yespornplease.com/v/896392241
yespornplease.com/v/246709095
yespornplease.com/v/361788978
yespornplease.com/v/555218979
yespornplease.com/v/889489565
yespornplease.com/v/197442538
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 159 of 233



yespornplease.com/v/264442005
yespornplease.com/v/257554988
yespornplease.com/v/132495927
yespornplease.com/v/865593337
yespornplease.com/v/417888413
yespornplease.com/v/606301353
yespornplease.com/v/592163447
yespornplease.com/v/896023745
yespornplease.com/v/538139635
yespornplease.com/v/949701884
yespornplease.com/v/700774609
yespornplease.com/v/513354126
yespornplease.com/v/859805020
yespornplease.com/v/200760973
yespornplease.com/v/175991787
yespornplease.com/v/179562578
yespornplease.com/v/806828983
yespornplease.com/v/363788776
yespornplease.com/v/916244848
yespornplease.com/v/628244828
yespornplease.com/v/968857436
yespornplease.com/v/478369084
yespornplease.com/v/199142587
yespornplease.com/v/199142587
yespornplease.com/v/845147085
yespornplease.com/v/991284638
yespornplease.com/v/744586095
yespornplease.com/v/887500893
yespornplease.com/v/569492467
yespornplease.com/v/390710865
yespornplease.com/v/115072523
yespornplease.com/v/974163612
yespornplease.com/v/172850227
yespornplease.com/v/345900120
yespornplease.com/v/448494672
yespornplease.com/v/130260214
yespornplease.com/v/419571992
yespornplease.com/v/146977104
yespornplease.com/v/222993194
yespornplease.com/v/316253976
yespornplease.com/v/120817061
yespornplease.com/v/984563135
yespornplease.com/v/985471807
yespornplease.com/v/569436251
yespornplease.com/v/737963225
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 160 of 233



yespornplease.com/v/310357787
yespornplease.com/v/105726012
yespornplease.com/v/683995078
yespornplease.com/v/374702246
yespornplease.com/v/765086497
yespornplease.com/v/363591794
yespornplease.com/v/541470959
yespornplease.com/v/313668914
yespornplease.com/v/541138048
yespornplease.com/v/977246213
yespornplease.com/v/545449234
yespornplease.com/v/771095611
yespornplease.com/v/174677651
yespornplease.com/v/626860575
yespornplease.com/v/776372972
yespornplease.com/v/144017930
yespornplease.com/v/250972911
yespornplease.com/v/639901995
yespornplease.com/v/449381148
yespornplease.com/v/574945334
yespornplease.com/v/894004183
yespornplease.com/v/322191662
yespornplease.com/v/624007062
yespornplease.com/v/319887557
yespornplease.com/v/481100355
yespornplease.com/v/993949973
yespornplease.com/v/702625999
yespornplease.com/v/661725522
yespornplease.com/v/131622611
yespornplease.com/v/494011675
yespornplease.com/v/990000452
yespornplease.com/v/465007834
yespornplease.com/v/752535530
yespornplease.com/v/752535530
yespornplease.com/v/831104201
yespornplease.com/v/394133118
yespornplease.com/v/146743035
yespornplease.com/v/225756814
yespornplease.com/v/261456168
yespornplease.com/v/408946519
yespornplease.com/v/837528387
yespornplease.com/v/448981782
yespornplease.com/v/880957665
yespornplease.com/v/282888274
yespornplease.com/v/519679822
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 161 of 233



yespornplease.com/v/101447993
yespornplease.com/v/422070016
yespornplease.com/v/587016854
yespornplease.com/v/565396547
yespornplease.com/v/330580173
yespornplease.com/v/468889577
yespornplease.com/v/881575414
yespornplease.com/v/944171737
yespornplease.com/v/113804445
yespornplease.com/v/613836951
yespornplease.com/v/948953610
yespornplease.com/v/296631827
yespornplease.com/v/843059438
yespornplease.com/v/410735498
yespornplease.com/v/511660154
yespornplease.com/v/256335206
yespornplease.com/v/984524135
yespornplease.com/v/266315712
yespornplease.com/v/893473283
yespornplease.com/v/376926938
yespornplease.com/v/401333365
yespornplease.com/v/449404658
yespornplease.com/v/333749733
yespornplease.com/v/410937297
yespornplease.com/v/297154702
yespornplease.com/v/495711391
yespornplease.com/v/799577019
yespornplease.com/v/725383426
yespornplease.com/v/351141842
yespornplease.com/v/512267225
yespornplease.com/v/796626682
yespornplease.com/v/762572074
yespornplease.com/v/204436795
yespornplease.com/v/535293309
yespornplease.com/v/448988273
yespornplease.com/v/393775744
yespornplease.com/v/523889308
yespornplease.com/v/726344842
yespornplease.com/v/230912027
yespornplease.com/v/968215946
yespornplease.com/v/439031061
yespornplease.com/v/887643215
yespornplease.com/v/628712878
yespornplease.com/v/320641903
yespornplease.com/v/377536247
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 162 of 233



yespornplease.com/v/516213074
yespornplease.com/v/202984306
yespornplease.com/v/505640944
yespornplease.com/v/857405484
yespornplease.com/v/462976256
yespornplease.com/v/260081273
yespornplease.com/v/981320757
yespornplease.com/v/399178315
yespornplease.com/v/636954615
yespornplease.com/v/437509036
yespornplease.com/v/240790625
yespornplease.com/v/744488820
yespornplease.com/v/733892194
yespornplease.com/v/987849692
yespornplease.com/v/904931104
yespornplease.com/v/929545943
yespornplease.com/v/572995950
yespornplease.com/v/365867882
yespornplease.com/v/126483873
yespornplease.com/v/996371362
yespornplease.com/v/510108765
yespornplease.com/v/657905554
yespornplease.com/v/442676316
yespornplease.com/v/349429073
yespornplease.com/v/877699937
yespornplease.com/v/936689042
yespornplease.com/v/192220048
yespornplease.com/v/902427540
yespornplease.com/v/310204960
yespornplease.com/v/434413499
yespornplease.com/v/562664157
yespornplease.com/v/312638643
yespornplease.com/v/192491161
yespornplease.com/v/317432680
yespornplease.com/v/231740142
yespornplease.com/v/274157980
yespornplease.com/v/409742573
yespornplease.com/v/949117361
yespornplease.com/v/313446590
yespornplease.com/v/735508395
yespornplease.com/v/298034410
yespornplease.com/v/257215182
yespornplease.com/v/760022349
yespornplease.com/v/542871915
yespornplease.com/v/542871915
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 163 of 233



yespornplease.com/v/264814895
yespornplease.com/v/873023493
yespornplease.com/v/760070911
yespornplease.com/v/270492990
yespornplease.com/v/659617784
yespornplease.com/v/659617784
yespornplease.com/v/693817208
yespornplease.com/v/693817208
yespornplease.com/v/468673513
yespornplease.com/v/459685829
yespornplease.com/v/739734738
yespornplease.com/v/734045181
yespornplease.com/v/366768718
yespornplease.com/v/288877061
yespornplease.com/v/428455130
yespornplease.com/v/508839156
yespornplease.com/v/522252727
yespornplease.com/v/988981756
yespornplease.com/v/225264113
yespornplease.com/v/488892065
yespornplease.com/v/407497386
yespornplease.com/v/112318411
yespornplease.com/v/178902074
yespornplease.com/v/615426276
yespornplease.com/v/708464469
yespornplease.com/v/300175828
yespornplease.com/v/871096453
yespornplease.com/v/874958518
yespornplease.com/v/781446770
yespornplease.com/v/371839181
yespornplease.com/v/914215204
yespornplease.com/v/937481044
yespornplease.com/v/181458969
yespornplease.com/v/487113875
yespornplease.com/v/512521736
yespornplease.com/v/512521736
yespornplease.com/v/832455133
yespornplease.com/v/106514700
yespornplease.com/v/870200989
yespornplease.com/v/990481473
yespornplease.com/v/289264656
yespornplease.com/v/589083735
yespornplease.com/v/710296741
yespornplease.com/v/395617524
yespornplease.com/v/735411776
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 164 of 233



yespornplease.com/v/216554119
yespornplease.com/v/873306100
yespornplease.com/v/395958181
yespornplease.com/v/101278471
yespornplease.com/v/110333910
yespornplease.com/v/478314789
yespornplease.com/v/471581519
yespornplease.com/v/366382232
yespornplease.com/v/671294997
yespornplease.com/v/314007019
yespornplease.com/v/564876452
yespornplease.com/v/778920254
yespornplease.com/v/320999846
yespornplease.com/v/615916526
yespornplease.com/v/234795417
yespornplease.com/v/301196798
yespornplease.com/v/423877268
yespornplease.com/v/168915228
yespornplease.com/v/386396897
yespornplease.com/v/365972272
yespornplease.com/v/156510475
yespornplease.com/v/718754822
yespornplease.com/v/379434688
yespornplease.com/v/700205644
yespornplease.com/v/958627935
yespornplease.com/v/728670424
yespornplease.com/v/498694141
yespornplease.com/v/413477138
yespornplease.com/v/498284963
yespornplease.com/v/103825591
yespornplease.com/v/334135667
yespornplease.com/v/290094464
yespornplease.com/v/517124161
yespornplease.com/v/754858170
yespornplease.com/v/465253247
yespornplease.com/v/203134770
yespornplease.com/v/620337300
yespornplease.com/v/140086576
yespornplease.com/v/673284900
yespornplease.com/v/471112624
yespornplease.com/v/666880719
yespornplease.com/v/160648971
yespornplease.com/v/104180956
yespornplease.com/v/491563762
yespornplease.com/v/320688067
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 165 of 233



yespornplease.com/v/470744802
yespornplease.com/v/277444634
yespornplease.com/v/598003481
yespornplease.com/v/927252521
yespornplease.com/v/766543429
yespornplease.com/v/894521933
yespornplease.com/v/706672793
yespornplease.com/v/617658297
yespornplease.com/v/110447358
yespornplease.com/v/254284964
yespornplease.com/v/870043515
yespornplease.com/v/261810225
yespornplease.com/v/340452557
yespornplease.com/v/263070710
yespornplease.com/v/666017187
yespornplease.com/v/350568381
yespornplease.com/v/238580657
yespornplease.com/v/497737961
yespornplease.com/v/485575661
yespornplease.com/v/426107048
yespornplease.com/v/919218735
yespornplease.com/v/831046180
yespornplease.com/v/766594964
yespornplease.com/v/282240172
yespornplease.com/v/705648874
yespornplease.com/v/293146351
yespornplease.com/v/820731214
yespornplease.com/v/687887585
yespornplease.com/v/481635726
yespornplease.com/v/497790949
yespornplease.com/v/664040945
yespornplease.com/v/727616573
yespornplease.com/v/104606533
yespornplease.com/v/241364575
yespornplease.com/v/802677954
yespornplease.com/v/855522124
yespornplease.com/v/453234986
yespornplease.com/v/646880329
yespornplease.com/v/342494369
yespornplease.com/v/449415033
yespornplease.com/v/223589644
yespornplease.com/v/130071888
yespornplease.com/v/586964089
yespornplease.com/v/346435640
yespornplease.com/v/367701682
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 166 of 233



yespornplease.com/v/285075829
yespornplease.com/v/707346652
yespornplease.com/v/202430456
yespornplease.com/v/589385825
yespornplease.com/v/783262347
yespornplease.com/v/936576599
yespornplease.com/v/392451685
yespornplease.com/v/360723942
yespornplease.com/v/811060308
yespornplease.com/v/175738750
yespornplease.com/v/336686247
yespornplease.com/v/865130342
yespornplease.com/v/865130342
yespornplease.com/v/244404878
yespornplease.com/v/804646331
yespornplease.com/v/124668011
yespornplease.com/v/270928227
yespornplease.com/v/508775467
yespornplease.com/v/946338903
yespornplease.com/v/454341374
yespornplease.com/v/114449988
yespornplease.com/v/147477648
yespornplease.com/v/389289341
yespornplease.com/v/376100153
yespornplease.com/v/232758503
yespornplease.com/v/254309202
yespornplease.com/v/220087724
yespornplease.com/v/281751327
yespornplease.com/v/673188592
yespornplease.com/v/329579369
yespornplease.com/v/329579369
yespornplease.com/v/342093552
yespornplease.com/v/560465428
yespornplease.com/v/463213675
yespornplease.com/v/279517032
yespornplease.com/v/338474372
yespornplease.com/v/455525286
yespornplease.com/v/376511191
yespornplease.com/v/604860269
yespornplease.com/v/159262260
yespornplease.com/v/448334262
yespornplease.com/v/475604233
yespornplease.com/v/553705596
yespornplease.com/v/984574367
yespornplease.com/v/735470870
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 167 of 233



yespornplease.com/v/119148473
yespornplease.com/v/439848011
yespornplease.com/v/731240954
yespornplease.com/v/236963690
yespornplease.com/v/831187655
yespornplease.com/v/601309207
yespornplease.com/v/481974087
yespornplease.com/v/880830763
yespornplease.com/v/292786758
yespornplease.com/v/640042896
yespornplease.com/v/921627857
yespornplease.com/v/576578004
yespornplease.com/v/989020441
yespornplease.com/v/678838131
yespornplease.com/v/269777053
yespornplease.com/v/504742915
yespornplease.com/v/277028691
yespornplease.com/v/584906258
yespornplease.com/v/483983476
yespornplease.com/v/935569019
yespornplease.com/v/341633241
yespornplease.com/v/450601722
yespornplease.com/v/798334500
yespornplease.com/v/270272949
yespornplease.com/v/334062971
yespornplease.com/v/380941629
yespornplease.com/v/404870943
yespornplease.com/v/814353435
yespornplease.com/v/291788873
yespornplease.com/v/806435057
yespornplease.com/v/580524210
yespornplease.com/v/678510102
yespornplease.com/v/583980308
yespornplease.com/v/688452989
yespornplease.com/v/992457798
yespornplease.com/v/436150137
yespornplease.com/v/877890042
yespornplease.com/v/184986295
yespornplease.com/v/150456868
yespornplease.com/v/516593180
yespornplease.com/v/752424992
yespornplease.com/v/923036674
yespornplease.com/v/276074814
yespornplease.com/v/765960270
yespornplease.com/v/855312061
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 168 of 233



yespornplease.com/v/675644870
yespornplease.com/v/369198556
yespornplease.com/v/817404783
yespornplease.com/v/908311375
yespornplease.com/v/250487497
yespornplease.com/v/335992234
yespornplease.com/v/433698522
yespornplease.com/v/487673844
yespornplease.com/v/104331964
yespornplease.com/v/337890121
yespornplease.com/v/335760647
yespornplease.com/v/199054962
yespornplease.com/v/163044834
yespornplease.com/v/894543298
yespornplease.com/v/260621790
yespornplease.com/v/282823188
yespornplease.com/v/304139338
yespornplease.com/v/145153543
yespornplease.com/v/852462778
yespornplease.com/v/350342365
yespornplease.com/v/282252218
yespornplease.com/v/842998721
yespornplease.com/v/681334422
yespornplease.com/v/218520703
yespornplease.com/v/444856762
yespornplease.com/v/209561135
yespornplease.com/v/476662934
yespornplease.com/v/808590852
yespornplease.com/v/101413073
yespornplease.com/v/805951698
yespornplease.com/v/443747581
yespornplease.com/v/486164027
yespornplease.com/v/346004952
yespornplease.com/v/707308154
yespornplease.com/v/707308154
yespornplease.com/v/369569768
yespornplease.com/v/360196619
yespornplease.com/v/292716285
yespornplease.com/v/203151375
yespornplease.com/v/444440423
yespornplease.com/v/508837124
yespornplease.com/v/386241814
yespornplease.com/v/152341343
yespornplease.com/v/508932687
yespornplease.com/v/260297799
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 169 of 233



yespornplease.com/v/970967464
yespornplease.com/v/368852628
yespornplease.com/v/168492114
yespornplease.com/v/732508521
yespornplease.com/v/424679531
yespornplease.com/v/568668497
yespornplease.com/v/764017921
yespornplease.com/v/111518021
yespornplease.com/v/317201251
yespornplease.com/v/324209067
yespornplease.com/v/695703425
yespornplease.com/v/832789948
yespornplease.com/v/367613187
yespornplease.com/v/864747489
yespornplease.com/v/361830991
yespornplease.com/v/303773014
yespornplease.com/v/479710219
yespornplease.com/v/301268887
yespornplease.com/v/507184571
yespornplease.com/v/803892066
yespornplease.com/v/900405843
yespornplease.com/v/900405843
yespornplease.com/v/319474639
yespornplease.com/v/311869179
yespornplease.com/v/430388380
yespornplease.com/v/182676757
yespornplease.com/v/184321341
yespornplease.com/v/565766330
yespornplease.com/v/464091574
yespornplease.com/v/328658953
yespornplease.com/v/328658953
yespornplease.com/v/334628556
yespornplease.com/v/762195470
yespornplease.com/v/268848130
yespornplease.com/v/271276073
yespornplease.com/v/273138051
yespornplease.com/v/273362943
yespornplease.com/v/275111959
yespornplease.com/v/281348050
yespornplease.com/v/282824563
yespornplease.com/v/290471717
yespornplease.com/v/293076196
yespornplease.com/v/293566759
yespornplease.com/v/298873333
yespornplease.com/v/299332772
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 170 of 233



yespornplease.com/v/306532060
yespornplease.com/v/306812752
yespornplease.com/v/311955194
yespornplease.com/v/314733756
yespornplease.com/v/315240334
yespornplease.com/v/317006379
yespornplease.com/v/318538294
yespornplease.com/v/318556233
yespornplease.com/v/321547055
yespornplease.com/v/329011239
yespornplease.com/v/336856260
yespornplease.com/v/340946982
yespornplease.com/v/341400714
yespornplease.com/v/364281820
yespornplease.com/v/364467849
yespornplease.com/v/365355365
yespornplease.com/v/366753308
yespornplease.com/v/366996903
yespornplease.com/v/368831979
yespornplease.com/v/370973490
yespornplease.com/v/376144568
yespornplease.com/v/382736142
yespornplease.com/v/392569031
yespornplease.com/v/403232455
yespornplease.com/v/415738860
yespornplease.com/v/417632243
yespornplease.com/v/418622837
yespornplease.com/v/429705085
yespornplease.com/v/431474175
yespornplease.com/v/442731567
yespornplease.com/v/448607416
yespornplease.com/v/454707972
yespornplease.com/v/457236507
yespornplease.com/v/460958627
yespornplease.com/v/462290032
yespornplease.com/v/466989878
yespornplease.com/v/471528561
yespornplease.com/v/477622066
yespornplease.com/v/477703329
yespornplease.com/v/479967218
yespornplease.com/v/481368723
yespornplease.com/v/485630527
yespornplease.com/v/488248143
yespornplease.com/v/496105938
yespornplease.com/v/500277425
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 171 of 233



yespornplease.com/v/502131095
yespornplease.com/v/505962614
yespornplease.com/v/508694774
yespornplease.com/v/511121759
yespornplease.com/v/512449202
yespornplease.com/v/515559339
yespornplease.com/v/517172896
yespornplease.com/v/517514085
yespornplease.com/v/517732238
yespornplease.com/v/517732238
yespornplease.com/v/517803707
yespornplease.com/v/518168614
yespornplease.com/v/518353515
yespornplease.com/v/518517449
yespornplease.com/v/518551607
yespornplease.com/v/518726428
yespornplease.com/v/518760988
yespornplease.com/v/519180118
yespornplease.com/v/519200255
yespornplease.com/v/519200255
yespornplease.com/v/519508136
yespornplease.com/v/519679822
yespornplease.com/v/519679822
yespornplease.com/v/520440201
yespornplease.com/v/520651720
yespornplease.com/v/520752257
yespornplease.com/v/520832197
yespornplease.com/v/520832197
yespornplease.com/v/521242401
yespornplease.com/v/521371336
yespornplease.com/v/521796307
yespornplease.com/v/522024342
yespornplease.com/v/522653092
yespornplease.com/v/522833128
yespornplease.com/v/522833128
yespornplease.com/v/523022045
yespornplease.com/v/523022045
yespornplease.com/v/523051063
yespornplease.com/v/523051063
yespornplease.com/v/523319217
yespornplease.com/v/523461878
yespornplease.com/v/523461878
yespornplease.com/v/523549296
yespornplease.com/v/523630916
yespornplease.com/v/523825734
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 172 of 233



yespornplease.com/v/523825734
yespornplease.com/v/523889308
yespornplease.com/v/523891596
yespornplease.com/v/523891596
yespornplease.com/v/524060607
yespornplease.com/v/524060607
yespornplease.com/v/524497063
yespornplease.com/v/524509102
yespornplease.com/v/524531099
yespornplease.com/v/524959218
yespornplease.com/v/524972980
yespornplease.com/v/525332814
yespornplease.com/v/525524157
yespornplease.com/v/525855147
yespornplease.com/v/526012454
yespornplease.com/v/526050714
yespornplease.com/v/526102626
yespornplease.com/v/526408556
yespornplease.com/v/526408556
yespornplease.com/v/526609261
yespornplease.com/v/527201456
yespornplease.com/v/527212334
yespornplease.com/v/527603449
yespornplease.com/v/527662583
yespornplease.com/v/527745812
yespornplease.com/v/527772062
yespornplease.com/v/527784380
yespornplease.com/v/527802749
yespornplease.com/v/527918940
yespornplease.com/v/528145601
yespornplease.com/v/528233424
yespornplease.com/v/528603809
yespornplease.com/v/529156088
yespornplease.com/v/529159645
yespornplease.com/v/529452953
yespornplease.com/v/529534462
yespornplease.com/v/529628692
yespornplease.com/v/529816261
yespornplease.com/v/530464561
yespornplease.com/v/530464561
yespornplease.com/v/530533251
yespornplease.com/v/530829737
yespornplease.com/v/530978286
yespornplease.com/v/530978286
yespornplease.com/v/531670236
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 173 of 233



yespornplease.com/v/531670236
yespornplease.com/v/531831513
yespornplease.com/v/531831513
yespornplease.com/v/532651312
yespornplease.com/v/532696054
yespornplease.com/v/532807429
yespornplease.com/v/533137621
yespornplease.com/v/533290453
yespornplease.com/v/533340369
yespornplease.com/v/533340369
yespornplease.com/v/533425593
yespornplease.com/v/533555942
yespornplease.com/v/533625208
yespornplease.com/v/533754438
yespornplease.com/v/533754438
yespornplease.com/v/534029394
yespornplease.com/v/534120158
yespornplease.com/v/534462780
yespornplease.com/v/534463021
yespornplease.com/v/535186038
yespornplease.com/v/535293309
yespornplease.com/v/535293309
yespornplease.com/v/535367957
yespornplease.com/v/535376295
yespornplease.com/v/535647401
yespornplease.com/v/535811011
yespornplease.com/v/535811011
yespornplease.com/v/535864133
yespornplease.com/v/535877199
yespornplease.com/v/535956923
yespornplease.com/v/535966428
yespornplease.com/v/536624753
yespornplease.com/v/536797344
yespornplease.com/v/536797344
yespornplease.com/v/536950102
yespornplease.com/v/537195580
yespornplease.com/v/537258580
yespornplease.com/v/537655314
yespornplease.com/v/537750383
yespornplease.com/v/537763645
yespornplease.com/v/538139635
yespornplease.com/v/538224796
yespornplease.com/v/538987207
yespornplease.com/v/539203555
yespornplease.com/v/539232012
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 174 of 233



yespornplease.com/v/539255988
yespornplease.com/v/540006981
yespornplease.com/v/540162151
yespornplease.com/v/540162151
yespornplease.com/v/540217041
yespornplease.com/v/540472360
yespornplease.com/v/540488603
yespornplease.com/v/540530045
yespornplease.com/v/540650434
yespornplease.com/v/540650434
yespornplease.com/v/540737506
yespornplease.com/v/540737506
yespornplease.com/v/540777748
yespornplease.com/v/541138048
yespornplease.com/v/541335173
yespornplease.com/v/541335173
yespornplease.com/v/541359445
yespornplease.com/v/541470959
yespornplease.com/v/541567514
yespornplease.com/v/541567514
yespornplease.com/v/541789858
yespornplease.com/v/541789858
yespornplease.com/v/541836802
yespornplease.com/v/542024075
yespornplease.com/v/542365962
yespornplease.com/v/542718743
yespornplease.com/v/542871915
yespornplease.com/v/542871915
yespornplease.com/v/543196770
yespornplease.com/v/543442249
yespornplease.com/v/543442249
yespornplease.com/v/543498498
yespornplease.com/v/543498498
yespornplease.com/v/543892145
yespornplease.com/v/543934856
yespornplease.com/v/543934856
yespornplease.com/v/544090260
yespornplease.com/v/544090260
yespornplease.com/v/544126654
yespornplease.com/v/544636745
yespornplease.com/v/544636745
yespornplease.com/v/544705329
yespornplease.com/v/545009773
yespornplease.com/v/545074280
yespornplease.com/v/545184122
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 175 of 233



yespornplease.com/v/545184122
yespornplease.com/v/545449234
yespornplease.com/v/545469362
yespornplease.com/v/545469362
yespornplease.com/v/545566886
yespornplease.com/v/546071666
yespornplease.com/v/546084909
yespornplease.com/v/546117256
yespornplease.com/v/546485040
yespornplease.com/v/546485040
yespornplease.com/v/546617837
yespornplease.com/v/546618505
yespornplease.com/v/546850862
yespornplease.com/v/546875806
yespornplease.com/v/547099041
yespornplease.com/v/547261734
yespornplease.com/v/547463303
yespornplease.com/v/547662204
yespornplease.com/v/547767667
yespornplease.com/v/547767667
yespornplease.com/v/547811566
yespornplease.com/v/547811566
yespornplease.com/v/547886295
yespornplease.com/v/548025879
yespornplease.com/v/548025879
yespornplease.com/v/548260815
yespornplease.com/v/548474849
yespornplease.com/v/548610408
yespornplease.com/v/548983709
yespornplease.com/v/549005584
yespornplease.com/v/549065495
yespornplease.com/v/549065495
yespornplease.com/v/549987099
yespornplease.com/v/550033480
yespornplease.com/v/550033480
yespornplease.com/v/550053031
yespornplease.com/v/550093110
yespornplease.com/v/550093110
yespornplease.com/v/550196010
yespornplease.com/v/550385453
yespornplease.com/v/551021823
yespornplease.com/v/551021823
yespornplease.com/v/551466583
yespornplease.com/v/551535782
yespornplease.com/v/551535782
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 176 of 233



yespornplease.com/v/551617010
yespornplease.com/v/551654262
yespornplease.com/v/552043629
yespornplease.com/v/552043629
yespornplease.com/v/552149257
yespornplease.com/v/552149257
yespornplease.com/v/552494063
yespornplease.com/v/552521669
yespornplease.com/v/552521669
yespornplease.com/v/552608273
yespornplease.com/v/553227723
yespornplease.com/v/553227723
yespornplease.com/v/553248000
yespornplease.com/v/553402529
yespornplease.com/v/553705596
yespornplease.com/v/554154595
yespornplease.com/v/554335374
yespornplease.com/v/554409674
yespornplease.com/v/554409674
yespornplease.com/v/554651635
yespornplease.com/v/554651635
yespornplease.com/v/554731445
yespornplease.com/v/554848226
yespornplease.com/v/554909418
yespornplease.com/v/554909418
yespornplease.com/v/555150675
yespornplease.com/v/555151572
yespornplease.com/v/555218979
yespornplease.com/v/555218979
yespornplease.com/v/555353894
yespornplease.com/v/555353894
yespornplease.com/v/555354808
yespornplease.com/v/555440478
yespornplease.com/v/555912866
yespornplease.com/v/555918481
yespornplease.com/v/555918481
yespornplease.com/v/555946684
yespornplease.com/v/557437294
yespornplease.com/v/557437294
yespornplease.com/v/557577970
yespornplease.com/v/557577970
yespornplease.com/v/558398356
yespornplease.com/v/558428256
yespornplease.com/v/558621185
yespornplease.com/v/558810692
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 177 of 233



yespornplease.com/v/559123536
yespornplease.com/v/559176021
yespornplease.com/v/559181471
yespornplease.com/v/559210747
yespornplease.com/v/559316861
yespornplease.com/v/559360845
yespornplease.com/v/559801801
yespornplease.com/v/559935192
yespornplease.com/v/560290374
yespornplease.com/v/560290374
yespornplease.com/v/560465428
yespornplease.com/v/560521687
yespornplease.com/v/560736396
yespornplease.com/v/560899491
yespornplease.com/v/560966738
yespornplease.com/v/561060281
yespornplease.com/v/561535977
yespornplease.com/v/561535977
yespornplease.com/v/561604411
yespornplease.com/v/561604411
yespornplease.com/v/561903889
yespornplease.com/v/562108853
yespornplease.com/v/562366524
yespornplease.com/v/562371182
yespornplease.com/v/562371182
yespornplease.com/v/562559530
yespornplease.com/v/562664157
yespornplease.com/v/562772630
yespornplease.com/v/562985589
yespornplease.com/v/563115067
yespornplease.com/v/564184713
yespornplease.com/v/564210954
yespornplease.com/v/564210954
yespornplease.com/v/564657609
yespornplease.com/v/564926364
yespornplease.com/v/565396547
yespornplease.com/v/565724371
yespornplease.com/v/565783073
yespornplease.com/v/566004393
yespornplease.com/v/566248294
yespornplease.com/v/566292662
yespornplease.com/v/567311813
yespornplease.com/v/567355249
yespornplease.com/v/567365264
yespornplease.com/v/567601067
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 178 of 233



yespornplease.com/v/568846653
yespornplease.com/v/568911722
yespornplease.com/v/568911722
yespornplease.com/v/569072087
yespornplease.com/v/569364083
yespornplease.com/v/569436251
yespornplease.com/v/569776545
yespornplease.com/v/569846511
yespornplease.com/v/570496654
yespornplease.com/v/570496654
yespornplease.com/v/570923135
yespornplease.com/v/571005694
yespornplease.com/v/571097872
yespornplease.com/v/571097872
yespornplease.com/v/571325157
yespornplease.com/v/571394875
yespornplease.com/v/571642875
yespornplease.com/v/571792133
yespornplease.com/v/571931318
yespornplease.com/v/572214249
yespornplease.com/v/572995950
yespornplease.com/v/573021165
yespornplease.com/v/573021165
yespornplease.com/v/573147116
yespornplease.com/v/573768620
yespornplease.com/v/573928880
yespornplease.com/v/574376102
yespornplease.com/v/574376102
yespornplease.com/v/574563409
yespornplease.com/v/574999998
yespornplease.com/v/575165501
yespornplease.com/v/575165501
yespornplease.com/v/575664678
yespornplease.com/v/575818441
yespornplease.com/v/575818441
yespornplease.com/v/576023826
yespornplease.com/v/576102578
yespornplease.com/v/576114237
yespornplease.com/v/576187110
yespornplease.com/v/576305557
yespornplease.com/v/576311220
yespornplease.com/v/576419763
yespornplease.com/v/576578004
yespornplease.com/v/576854387
yespornplease.com/v/576894052
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 179 of 233



yespornplease.com/v/576894052
yespornplease.com/v/577289540
yespornplease.com/v/577289540
yespornplease.com/v/577294506
yespornplease.com/v/577437157
yespornplease.com/v/577539770
yespornplease.com/v/577539770
yespornplease.com/v/577624878
yespornplease.com/v/577739556
yespornplease.com/v/578077160
yespornplease.com/v/578189629
yespornplease.com/v/578223802
yespornplease.com/v/578456297
yespornplease.com/v/578548773
yespornplease.com/v/578795380
yespornplease.com/v/578898206
yespornplease.com/v/579490590
yespornplease.com/v/579510012
yespornplease.com/v/579543253
yespornplease.com/v/579550728
yespornplease.com/v/579675589
yespornplease.com/v/579675589
yespornplease.com/v/579819296
yespornplease.com/v/580154077
yespornplease.com/v/580275392
yespornplease.com/v/580275392
yespornplease.com/v/580589456
yespornplease.com/v/580961545
yespornplease.com/v/581306388
yespornplease.com/v/581668801
yespornplease.com/v/581741332
yespornplease.com/v/581817714
yespornplease.com/v/581996042
yespornplease.com/v/582022535
yespornplease.com/v/583126510
yespornplease.com/v/583590979
yespornplease.com/v/583608163
yespornplease.com/v/583608163
yespornplease.com/v/583980308
yespornplease.com/v/584311215
yespornplease.com/v/584520038
yespornplease.com/v/584994411
yespornplease.com/v/585090245
yespornplease.com/v/585653589
yespornplease.com/v/586284698
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 180 of 233



yespornplease.com/v/586293224
yespornplease.com/v/586753494
yespornplease.com/v/586769849
yespornplease.com/v/586860632
yespornplease.com/v/587016854
yespornplease.com/v/587016854
yespornplease.com/v/587326750
yespornplease.com/v/587326750
yespornplease.com/v/587507968
yespornplease.com/v/587610049
yespornplease.com/v/588008850
yespornplease.com/v/588008850
yespornplease.com/v/588529893
yespornplease.com/v/588602320
yespornplease.com/v/589083735
yespornplease.com/v/589144363
yespornplease.com/v/589343458
yespornplease.com/v/589689666
yespornplease.com/v/590294018
yespornplease.com/v/590344340
yespornplease.com/v/590399535
yespornplease.com/v/590399535
yespornplease.com/v/590419190
yespornplease.com/v/590638398
yespornplease.com/v/590653537
yespornplease.com/v/590767095
yespornplease.com/v/590878642
yespornplease.com/v/591377614
yespornplease.com/v/592013182
yespornplease.com/v/592077215
yespornplease.com/v/592186678
yespornplease.com/v/592563749
yespornplease.com/v/592621467
yespornplease.com/v/592808498
yespornplease.com/v/593042672
yespornplease.com/v/593042672
yespornplease.com/v/593155867
yespornplease.com/v/593629115
yespornplease.com/v/593855888
yespornplease.com/v/594043998
yespornplease.com/v/594147813
yespornplease.com/v/594474398
yespornplease.com/v/594742341
yespornplease.com/v/595310596
yespornplease.com/v/595332621
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 181 of 233



yespornplease.com/v/595614745
yespornplease.com/v/596016714
yespornplease.com/v/596130415
yespornplease.com/v/596138383
yespornplease.com/v/596288334
yespornplease.com/v/596400212
yespornplease.com/v/596411058
yespornplease.com/v/596573282
yespornplease.com/v/596581745
yespornplease.com/v/596581745
yespornplease.com/v/596827742
yespornplease.com/v/597354289
yespornplease.com/v/597359510
yespornplease.com/v/597359510
yespornplease.com/v/597479530
yespornplease.com/v/597776136
yespornplease.com/v/597874293
yespornplease.com/v/597968270
yespornplease.com/v/597968270
yespornplease.com/v/598239995
yespornplease.com/v/598239995
yespornplease.com/v/598267670
yespornplease.com/v/598309166
yespornplease.com/v/598384752
yespornplease.com/v/598449018
yespornplease.com/v/598464582
yespornplease.com/v/598565674
yespornplease.com/v/598687909
yespornplease.com/v/598763285
yespornplease.com/v/598883606
yespornplease.com/v/598928122
yespornplease.com/v/599026954
yespornplease.com/v/599206816
yespornplease.com/v/599421565
yespornplease.com/v/599523656
yespornplease.com/v/600023173
yespornplease.com/v/600052865
yespornplease.com/v/600052865
yespornplease.com/v/600189257
yespornplease.com/v/600223534
yespornplease.com/v/600404542
yespornplease.com/v/600452967
yespornplease.com/v/600473149
yespornplease.com/v/600473149
yespornplease.com/v/600520936
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 182 of 233



yespornplease.com/v/600726774
yespornplease.com/v/600746703
yespornplease.com/v/600746703
yespornplease.com/v/600868134
yespornplease.com/v/601143895
yespornplease.com/v/601257729
yespornplease.com/v/601309207
yespornplease.com/v/601309207
yespornplease.com/v/601471420
yespornplease.com/v/601569664
yespornplease.com/v/601778146
yespornplease.com/v/601930000
yespornplease.com/v/601930000
yespornplease.com/v/602089252
yespornplease.com/v/602684975
yespornplease.com/v/602923118
yespornplease.com/v/602933494
yespornplease.com/v/603038118
yespornplease.com/v/603537580
yespornplease.com/v/603537580
yespornplease.com/v/603855044
yespornplease.com/v/603855044
yespornplease.com/v/603930278
yespornplease.com/v/604515839
yespornplease.com/v/604678062
yespornplease.com/v/604860269
yespornplease.com/v/604941379
yespornplease.com/v/605018552
yespornplease.com/v/605105895
yespornplease.com/v/605105895
yespornplease.com/v/605200139
yespornplease.com/v/605299055
yespornplease.com/v/605646874
yespornplease.com/v/605691081
yespornplease.com/v/605801636
yespornplease.com/v/605958349
yespornplease.com/v/605958349
yespornplease.com/v/606152930
yespornplease.com/v/606250949
yespornplease.com/v/606250949
yespornplease.com/v/606251833
yespornplease.com/v/606440039
yespornplease.com/v/606440039
yespornplease.com/v/606450998
yespornplease.com/v/606891803
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 183 of 233



yespornplease.com/v/606940107
yespornplease.com/v/607000125
yespornplease.com/v/607000125
yespornplease.com/v/607189808
yespornplease.com/v/607559600
yespornplease.com/v/607738137
yespornplease.com/v/607863251
yespornplease.com/v/607979233
yespornplease.com/v/607979233
yespornplease.com/v/608198790
yespornplease.com/v/608801310
yespornplease.com/v/608829147
yespornplease.com/v/609122157
yespornplease.com/v/609227573
yespornplease.com/v/609229596
yespornplease.com/v/609306489
yespornplease.com/v/609361320
yespornplease.com/v/609380614
yespornplease.com/v/609553839
yespornplease.com/v/609589208
yespornplease.com/v/610299827
yespornplease.com/v/610299827
yespornplease.com/v/610507371
yespornplease.com/v/610572186
yespornplease.com/v/611166206
yespornplease.com/v/611391484
yespornplease.com/v/611408079
yespornplease.com/v/611701895
yespornplease.com/v/611772504
yespornplease.com/v/611920020
yespornplease.com/v/612084564
yespornplease.com/v/612143259
yespornplease.com/v/612354291
yespornplease.com/v/612375499
yespornplease.com/v/612479578
yespornplease.com/v/612479578
yespornplease.com/v/612499047
yespornplease.com/v/612499047
yespornplease.com/v/612737999
yespornplease.com/v/613196031
yespornplease.com/v/613381111
yespornplease.com/v/613691174
yespornplease.com/v/614280916
yespornplease.com/v/614547757
yespornplease.com/v/614755236
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 184 of 233



yespornplease.com/v/615089717
yespornplease.com/v/615132852
yespornplease.com/v/615135929
yespornplease.com/v/615137817
yespornplease.com/v/615138484
yespornplease.com/v/615426276
yespornplease.com/v/615446106
yespornplease.com/v/615686754
yespornplease.com/v/615692064
yespornplease.com/v/615916526
yespornplease.com/v/615990756
yespornplease.com/v/615990756
yespornplease.com/v/616256131
yespornplease.com/v/617348861
yespornplease.com/v/617658297
yespornplease.com/v/617658297
yespornplease.com/v/618219066
yespornplease.com/v/618367028
yespornplease.com/v/618790534
yespornplease.com/v/618842673
yespornplease.com/v/619003508
yespornplease.com/v/619256864
yespornplease.com/v/619376040
yespornplease.com/v/619488059
yespornplease.com/v/619488059
yespornplease.com/v/619696889
yespornplease.com/v/619718253
yespornplease.com/v/619817093
yespornplease.com/v/620209081
yespornplease.com/v/620709598
yespornplease.com/v/620709598
yespornplease.com/v/620753353
yespornplease.com/v/620904319
yespornplease.com/v/621170301
yespornplease.com/v/621242170
yespornplease.com/v/621248574
yespornplease.com/v/621248574
yespornplease.com/v/621572777
yespornplease.com/v/621946056
yespornplease.com/v/622115033
yespornplease.com/v/622242294
yespornplease.com/v/622279265
yespornplease.com/v/622325578
yespornplease.com/v/622325578
yespornplease.com/v/622544395
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 185 of 233



yespornplease.com/v/623015179
yespornplease.com/v/623074161
yespornplease.com/v/624388558
yespornplease.com/v/624489602
yespornplease.com/v/624663415
yespornplease.com/v/624925121
yespornplease.com/v/625136809
yespornplease.com/v/625136809
yespornplease.com/v/625619908
yespornplease.com/v/625644813
yespornplease.com/v/625765416
yespornplease.com/v/625785101
yespornplease.com/v/626134301
yespornplease.com/v/627045024
yespornplease.com/v/627170175
yespornplease.com/v/627170175
yespornplease.com/v/627299768
yespornplease.com/v/627321552
yespornplease.com/v/627405773
yespornplease.com/v/627426947
yespornplease.com/v/627584495
yespornplease.com/v/627722502
yespornplease.com/v/627852999
yespornplease.com/v/628164162
yespornplease.com/v/628244828
yespornplease.com/v/628246044
yespornplease.com/v/628303137
yespornplease.com/v/628397314
yespornplease.com/v/628598749
yespornplease.com/v/628667715
yespornplease.com/v/628716551
yespornplease.com/v/628716551
yespornplease.com/v/628782274
yespornplease.com/v/628852125
yespornplease.com/v/628852125
yespornplease.com/v/629417078
yespornplease.com/v/629613505
yespornplease.com/v/629746958
yespornplease.com/v/629947214
yespornplease.com/v/630000799
yespornplease.com/v/630080165
yespornplease.com/v/630080165
yespornplease.com/v/630287304
yespornplease.com/v/630287304
yespornplease.com/v/630768313
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 186 of 233



yespornplease.com/v/630979242
yespornplease.com/v/631079855
yespornplease.com/v/631079855
yespornplease.com/v/631277134
yespornplease.com/v/631444125
yespornplease.com/v/631486222
yespornplease.com/v/631507902
yespornplease.com/v/631507902
yespornplease.com/v/632049782
yespornplease.com/v/632433217
yespornplease.com/v/632433217
yespornplease.com/v/632698732
yespornplease.com/v/632822623
yespornplease.com/v/632877604
yespornplease.com/v/632916145
yespornplease.com/v/632960397
yespornplease.com/v/632996894
yespornplease.com/v/633256454
yespornplease.com/v/633500866
yespornplease.com/v/633500866
yespornplease.com/v/633698699
yespornplease.com/v/633802143
yespornplease.com/v/633855306
yespornplease.com/v/634142568
yespornplease.com/v/634142568
yespornplease.com/v/635228194
yespornplease.com/v/635261328
yespornplease.com/v/635296970
yespornplease.com/v/635805931
yespornplease.com/v/635814834
yespornplease.com/v/636013545
yespornplease.com/v/636459303
yespornplease.com/v/636526984
yespornplease.com/v/636536468
yespornplease.com/v/636621198
yespornplease.com/v/636826755
yespornplease.com/v/636954615
yespornplease.com/v/636987168
yespornplease.com/v/637189240
yespornplease.com/v/637210794
yespornplease.com/v/637235547
yespornplease.com/v/637258098
yespornplease.com/v/637450863
yespornplease.com/v/638076545
yespornplease.com/v/638076545
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 187 of 233



yespornplease.com/v/638191711
yespornplease.com/v/638208304
yespornplease.com/v/638556349
yespornplease.com/v/638658378
yespornplease.com/v/638917576
yespornplease.com/v/639238259
yespornplease.com/v/639455439
yespornplease.com/v/639456768
yespornplease.com/v/639700143
yespornplease.com/v/639901995
yespornplease.com/v/640212890
yespornplease.com/v/640448016
yespornplease.com/v/640448016
yespornplease.com/v/640907674
yespornplease.com/v/641081947
yespornplease.com/v/641271691
yespornplease.com/v/641271691
yespornplease.com/v/641507199
yespornplease.com/v/641507199
yespornplease.com/v/641515309
yespornplease.com/v/641808121
yespornplease.com/v/641994998
yespornplease.com/v/641994998
yespornplease.com/v/642299770
yespornplease.com/v/642477561
yespornplease.com/v/642554367
yespornplease.com/v/642882546
yespornplease.com/v/642938462
yespornplease.com/v/642938462
yespornplease.com/v/642948223
yespornplease.com/v/643097909
yespornplease.com/v/643403230
yespornplease.com/v/643529455
yespornplease.com/v/643529455
yespornplease.com/v/643712927
yespornplease.com/v/643812687
yespornplease.com/v/644478085
yespornplease.com/v/644696470
yespornplease.com/v/644804741
yespornplease.com/v/645079503
yespornplease.com/v/645466689
yespornplease.com/v/645505258
yespornplease.com/v/645674853
yespornplease.com/v/645939133
yespornplease.com/v/646320475
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 188 of 233



yespornplease.com/v/646328981
yespornplease.com/v/646719069
yespornplease.com/v/646908280
yespornplease.com/v/646963323
yespornplease.com/v/647376541
yespornplease.com/v/647376541
yespornplease.com/v/647684748
yespornplease.com/v/648056276
yespornplease.com/v/648056276
yespornplease.com/v/648511998
yespornplease.com/v/648674124
yespornplease.com/v/648929627
yespornplease.com/v/649036332
yespornplease.com/v/649115603
yespornplease.com/v/649670585
yespornplease.com/v/649811264
yespornplease.com/v/650107508
yespornplease.com/v/650124647
yespornplease.com/v/650124647
yespornplease.com/v/651411100
yespornplease.com/v/651411100
yespornplease.com/v/651686221
yespornplease.com/v/652444993
yespornplease.com/v/652592923
yespornplease.com/v/653013280
yespornplease.com/v/653156665
yespornplease.com/v/653326085
yespornplease.com/v/653384773
yespornplease.com/v/653435972
yespornplease.com/v/653435972
yespornplease.com/v/653782744
yespornplease.com/v/653810382
yespornplease.com/v/653866446
yespornplease.com/v/654048695
yespornplease.com/v/654513104
yespornplease.com/v/654896389
yespornplease.com/v/655066328
yespornplease.com/v/655066328
yespornplease.com/v/655123782
yespornplease.com/v/655123782
yespornplease.com/v/655133210
yespornplease.com/v/655299719
yespornplease.com/v/655299719
yespornplease.com/v/655326470
yespornplease.com/v/655424118
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 189 of 233



yespornplease.com/v/655562901
yespornplease.com/v/655589186
yespornplease.com/v/655901856
yespornplease.com/v/656242555
yespornplease.com/v/656405625
yespornplease.com/v/657905554
yespornplease.com/v/658308857
yespornplease.com/v/658407026
yespornplease.com/v/658468137
yespornplease.com/v/658878201
yespornplease.com/v/658878201
yespornplease.com/v/658904035
yespornplease.com/v/659022651
yespornplease.com/v/659464231
yespornplease.com/v/659617784
yespornplease.com/v/659617784
yespornplease.com/v/659675323
yespornplease.com/v/659902417
yespornplease.com/v/660413976
yespornplease.com/v/660688398
yespornplease.com/v/660688398
yespornplease.com/v/660767822
yespornplease.com/v/660950282
yespornplease.com/v/661007611
yespornplease.com/v/661187404
yespornplease.com/v/661209459
yespornplease.com/v/661725522
yespornplease.com/v/661725522
yespornplease.com/v/661883182
yespornplease.com/v/661883182
yespornplease.com/v/662095166
yespornplease.com/v/662095166
yespornplease.com/v/662280472
yespornplease.com/v/662412227
yespornplease.com/v/662425300
yespornplease.com/v/662585278
yespornplease.com/v/662795804
yespornplease.com/v/662795804
yespornplease.com/v/663194541
yespornplease.com/v/663256939
yespornplease.com/v/663294175
yespornplease.com/v/663343273
yespornplease.com/v/663710828
yespornplease.com/v/664018212
yespornplease.com/v/664132648
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 190 of 233



yespornplease.com/v/664486869
yespornplease.com/v/664487158
yespornplease.com/v/665021058
yespornplease.com/v/665021058
yespornplease.com/v/665198769
yespornplease.com/v/665336345
yespornplease.com/v/665550549
yespornplease.com/v/665625073
yespornplease.com/v/665683837
yespornplease.com/v/665706467
yespornplease.com/v/665707138
yespornplease.com/v/665762821
yespornplease.com/v/665762821
yespornplease.com/v/665968716
yespornplease.com/v/666017187
yespornplease.com/v/666159695
yespornplease.com/v/666159695
yespornplease.com/v/666175924
yespornplease.com/v/666251658
yespornplease.com/v/666913127
yespornplease.com/v/667215813
yespornplease.com/v/667215813
yespornplease.com/v/667273178
yespornplease.com/v/667294648
yespornplease.com/v/667294648
yespornplease.com/v/667399254
yespornplease.com/v/667509586
yespornplease.com/v/667827781
yespornplease.com/v/667839381
yespornplease.com/v/668145467
yespornplease.com/v/668576826
yespornplease.com/v/668576826
yespornplease.com/v/668746726
yespornplease.com/v/669013245
yespornplease.com/v/669120205
yespornplease.com/v/669120205
yespornplease.com/v/669187827
yespornplease.com/v/669281999
yespornplease.com/v/669281999
yespornplease.com/v/669596695
yespornplease.com/v/669596695
yespornplease.com/v/669729034
yespornplease.com/v/670041982
yespornplease.com/v/670459667
yespornplease.com/v/670805462
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 191 of 233



yespornplease.com/v/670805462
yespornplease.com/v/670942891
yespornplease.com/v/671422416
yespornplease.com/v/671422416
yespornplease.com/v/671536731
yespornplease.com/v/671676456
yespornplease.com/v/671739589
yespornplease.com/v/671843840
yespornplease.com/v/671987714
yespornplease.com/v/672329252
yespornplease.com/v/672453504
yespornplease.com/v/672453504
yespornplease.com/v/672464218
yespornplease.com/v/672585200
yespornplease.com/v/673188592
yespornplease.com/v/673284900
yespornplease.com/v/673371332
yespornplease.com/v/673488556
yespornplease.com/v/673532224
yespornplease.com/v/673532224
yespornplease.com/v/673831026
yespornplease.com/v/673882229
yespornplease.com/v/673974313
yespornplease.com/v/674100946
yespornplease.com/v/674243525
yespornplease.com/v/674243525
yespornplease.com/v/674252348
yespornplease.com/v/674284950
yespornplease.com/v/674909641
yespornplease.com/v/675252227
yespornplease.com/v/675361691
yespornplease.com/v/675401792
yespornplease.com/v/675644870
yespornplease.com/v/675694746
yespornplease.com/v/675703757
yespornplease.com/v/675948598
yespornplease.com/v/676750794
yespornplease.com/v/677176634
yespornplease.com/v/677341043
yespornplease.com/v/677462855
yespornplease.com/v/677462855
yespornplease.com/v/677509520
yespornplease.com/v/677587395
yespornplease.com/v/677632198
yespornplease.com/v/677632198
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 192 of 233



yespornplease.com/v/678066755
yespornplease.com/v/678066755
yespornplease.com/v/678181530
yespornplease.com/v/678430901
yespornplease.com/v/678460780
yespornplease.com/v/678543871
yespornplease.com/v/678727883
yespornplease.com/v/678838131
yespornplease.com/v/678983492
yespornplease.com/v/679157840
yespornplease.com/v/679437955
yespornplease.com/v/679437955
yespornplease.com/v/679754358
yespornplease.com/v/680000065
yespornplease.com/v/680052114
yespornplease.com/v/680060117
yespornplease.com/v/680060117
yespornplease.com/v/680146547
yespornplease.com/v/680146547
yespornplease.com/v/680411875
yespornplease.com/v/680411875
yespornplease.com/v/680504631
yespornplease.com/v/680534949
yespornplease.com/v/680562722
yespornplease.com/v/680785012
yespornplease.com/v/680922951
yespornplease.com/v/680937755
yespornplease.com/v/681051785
yespornplease.com/v/681051785
yespornplease.com/v/681113157
yespornplease.com/v/681121059
yespornplease.com/v/681334422
yespornplease.com/v/681334422
yespornplease.com/v/681534616
yespornplease.com/v/682336431
yespornplease.com/v/682500975
yespornplease.com/v/682509970
yespornplease.com/v/682970539
yespornplease.com/v/683011493
yespornplease.com/v/683011578
yespornplease.com/v/683011578
yespornplease.com/v/683510149
yespornplease.com/v/683995078
yespornplease.com/v/684019272
yespornplease.com/v/684295316
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 193 of 233



yespornplease.com/v/684295316
yespornplease.com/v/684441793
yespornplease.com/v/684460972
yespornplease.com/v/685239981
yespornplease.com/v/685239981
yespornplease.com/v/685246252
yespornplease.com/v/685403296
yespornplease.com/v/685770818
yespornplease.com/v/686099724
yespornplease.com/v/686132268
yespornplease.com/v/686479770
yespornplease.com/v/686782106
yespornplease.com/v/687079186
yespornplease.com/v/687504331
yespornplease.com/v/687579792
yespornplease.com/v/687815847
yespornplease.com/v/687966839
yespornplease.com/v/688395761
yespornplease.com/v/688412565
yespornplease.com/v/688452989
yespornplease.com/v/688643577
yespornplease.com/v/688682868
yespornplease.com/v/688978642
yespornplease.com/v/688998837
yespornplease.com/v/688998837
yespornplease.com/v/689021828
yespornplease.com/v/689365298
yespornplease.com/v/689737953
yespornplease.com/v/689994251
yespornplease.com/v/690341167
yespornplease.com/v/690688784
yespornplease.com/v/691010252
yespornplease.com/v/691089708
yespornplease.com/v/691654830
yespornplease.com/v/691769701
yespornplease.com/v/691997636
yespornplease.com/v/692167716
yespornplease.com/v/692167716
yespornplease.com/v/692340722
yespornplease.com/v/692532725
yespornplease.com/v/692825156
yespornplease.com/v/693817208
yespornplease.com/v/693817208
yespornplease.com/v/693928917
yespornplease.com/v/694089860
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 194 of 233



yespornplease.com/v/694250430
yespornplease.com/v/694302398
yespornplease.com/v/694302398
yespornplease.com/v/694710308
yespornplease.com/v/694710308
yespornplease.com/v/694776101
yespornplease.com/v/694776101
yespornplease.com/v/694840502
yespornplease.com/v/694961953
yespornplease.com/v/695379043
yespornplease.com/v/695477660
yespornplease.com/v/695851154
yespornplease.com/v/695925143
yespornplease.com/v/696170480
yespornplease.com/v/696624142
yespornplease.com/v/696717274
yespornplease.com/v/697026733
yespornplease.com/v/697151502
yespornplease.com/v/697248473
yespornplease.com/v/697325224
yespornplease.com/v/698307310
yespornplease.com/v/698742978
yespornplease.com/v/700029273
yespornplease.com/v/700082690
yespornplease.com/v/700124096
yespornplease.com/v/700205644
yespornplease.com/v/700205644
yespornplease.com/v/700376346
yespornplease.com/v/700480993
yespornplease.com/v/700666073
yespornplease.com/v/700776428
yespornplease.com/v/701272721
yespornplease.com/v/701272721
yespornplease.com/v/701639771
yespornplease.com/v/701639771
yespornplease.com/v/702045088
yespornplease.com/v/702045088
yespornplease.com/v/702079252
yespornplease.com/v/702186219
yespornplease.com/v/702360779
yespornplease.com/v/702470303
yespornplease.com/v/702470303
yespornplease.com/v/702533412
yespornplease.com/v/703145991
yespornplease.com/v/703281687
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 195 of 233



yespornplease.com/v/703462388
yespornplease.com/v/703829371
yespornplease.com/v/704153005
yespornplease.com/v/704259725
yespornplease.com/v/704290142
yespornplease.com/v/704421316
yespornplease.com/v/704879117
yespornplease.com/v/705281301
yespornplease.com/v/705331574
yespornplease.com/v/705471501
yespornplease.com/v/706278308
yespornplease.com/v/706423766
yespornplease.com/v/706478765
yespornplease.com/v/706482600
yespornplease.com/v/706606657
yespornplease.com/v/706639053
yespornplease.com/v/706672793
yespornplease.com/v/707308154
yespornplease.com/v/707308154
yespornplease.com/v/707644310
yespornplease.com/v/707742056
yespornplease.com/v/707776657
yespornplease.com/v/708159253
yespornplease.com/v/708317307
yespornplease.com/v/708366771
yespornplease.com/v/708386376
yespornplease.com/v/708831952
yespornplease.com/v/708875108
yespornplease.com/v/709143922
yespornplease.com/v/709143922
yespornplease.com/v/709178553
yespornplease.com/v/709236236
yespornplease.com/v/709284549
yespornplease.com/v/709598820
yespornplease.com/v/709938738
yespornplease.com/v/709950607
yespornplease.com/v/710004356
yespornplease.com/v/710738648
yespornplease.com/v/710813427
yespornplease.com/v/711156540
yespornplease.com/v/711206396
yespornplease.com/v/711326203
yespornplease.com/v/711326203
yespornplease.com/v/711396040
yespornplease.com/v/711396040
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 196 of 233



yespornplease.com/v/711417554
yespornplease.com/v/711518712
yespornplease.com/v/711704924
yespornplease.com/v/711734608
yespornplease.com/v/711888373
yespornplease.com/v/712212943
yespornplease.com/v/712572902
yespornplease.com/v/712653286
yespornplease.com/v/712653286
yespornplease.com/v/712784695
yespornplease.com/v/712784695
yespornplease.com/v/712872899
yespornplease.com/v/713062324
yespornplease.com/v/713062324
yespornplease.com/v/713547505
yespornplease.com/v/713672405
yespornplease.com/v/714049558
yespornplease.com/v/714263361
yespornplease.com/v/714309443
yespornplease.com/v/714353566
yespornplease.com/v/714353566
yespornplease.com/v/714443350
yespornplease.com/v/714607218
yespornplease.com/v/714635213
yespornplease.com/v/714635213
yespornplease.com/v/714917928
yespornplease.com/v/714970443
yespornplease.com/v/715026251
yespornplease.com/v/715049658
yespornplease.com/v/715059576
yespornplease.com/v/715070663
yespornplease.com/v/715131236
yespornplease.com/v/715146398
yespornplease.com/v/716068109
yespornplease.com/v/716590287
yespornplease.com/v/716692858
yespornplease.com/v/716967316
yespornplease.com/v/717562263
yespornplease.com/v/717703081
yespornplease.com/v/717765457
yespornplease.com/v/717982078
yespornplease.com/v/718022829
yespornplease.com/v/718255024
yespornplease.com/v/718754822
yespornplease.com/v/718771057
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 197 of 233



yespornplease.com/v/718929333
yespornplease.com/v/718964615
yespornplease.com/v/719293056
yespornplease.com/v/719669574
yespornplease.com/v/719670093
yespornplease.com/v/720424234
yespornplease.com/v/721091880
yespornplease.com/v/721194681
yespornplease.com/v/721194681
yespornplease.com/v/721206555
yespornplease.com/v/721258708
yespornplease.com/v/721379368
yespornplease.com/v/721736317
yespornplease.com/v/722116369
yespornplease.com/v/722271591
yespornplease.com/v/722327288
yespornplease.com/v/722359311
yespornplease.com/v/722359311
yespornplease.com/v/722454022
yespornplease.com/v/722997291
yespornplease.com/v/723108018
yespornplease.com/v/723252366
yespornplease.com/v/723318114
yespornplease.com/v/723318114
yespornplease.com/v/723439720
yespornplease.com/v/723699840
yespornplease.com/v/723707123
yespornplease.com/v/723886212
yespornplease.com/v/723892631
yespornplease.com/v/723944436
yespornplease.com/v/724045711
yespornplease.com/v/724200444
yespornplease.com/v/724390962
yespornplease.com/v/724393638
yespornplease.com/v/724797537
yespornplease.com/v/724902999
yespornplease.com/v/725158731
yespornplease.com/v/725489351
yespornplease.com/v/725561200
yespornplease.com/v/725654679
yespornplease.com/v/725804006
yespornplease.com/v/725941886
yespornplease.com/v/726023826
yespornplease.com/v/726491257
yespornplease.com/v/726721578
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 198 of 233



yespornplease.com/v/726721578
yespornplease.com/v/727253803
yespornplease.com/v/727347358
yespornplease.com/v/727347358
yespornplease.com/v/727616573
yespornplease.com/v/727763422
yespornplease.com/v/728072733
yespornplease.com/v/728072733
yespornplease.com/v/728126651
yespornplease.com/v/728307054
yespornplease.com/v/728593960
yespornplease.com/v/728593960
yespornplease.com/v/728670424
yespornplease.com/v/728670424
yespornplease.com/v/729147268
yespornplease.com/v/729147268
yespornplease.com/v/729322577
yespornplease.com/v/729382033
yespornplease.com/v/729515594
yespornplease.com/v/730116996
yespornplease.com/v/730206132
yespornplease.com/v/730216738
yespornplease.com/v/730441686
yespornplease.com/v/730647267
yespornplease.com/v/730747441
yespornplease.com/v/730747441
yespornplease.com/v/731064405
yespornplease.com/v/731064405
yespornplease.com/v/731240954
yespornplease.com/v/731255880
yespornplease.com/v/731932985
yespornplease.com/v/731961078
yespornplease.com/v/732134828
yespornplease.com/v/732198978
yespornplease.com/v/732518619
yespornplease.com/v/732589333
yespornplease.com/v/732741952
yespornplease.com/v/732766401
yespornplease.com/v/732766401
yespornplease.com/v/732983792
yespornplease.com/v/732983792
yespornplease.com/v/733103792
yespornplease.com/v/733161149
yespornplease.com/v/733287599
yespornplease.com/v/733355059
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 199 of 233



yespornplease.com/v/733405722
yespornplease.com/v/733839227
yespornplease.com/v/733897423
yespornplease.com/v/734045181
yespornplease.com/v/734133390
yespornplease.com/v/734351355
yespornplease.com/v/734746470
yespornplease.com/v/734838606
yespornplease.com/v/735115317
yespornplease.com/v/735115317
yespornplease.com/v/735416690
yespornplease.com/v/736875616
yespornplease.com/v/736946804
yespornplease.com/v/737299108
yespornplease.com/v/737453728
yespornplease.com/v/737457777
yespornplease.com/v/737875632
yespornplease.com/v/737875632
yespornplease.com/v/737963225
yespornplease.com/v/738189210
yespornplease.com/v/738224550
yespornplease.com/v/738455785
yespornplease.com/v/739330395
yespornplease.com/v/739732874
yespornplease.com/v/739734738
yespornplease.com/v/739781226
yespornplease.com/v/740011441
yespornplease.com/v/740806501
yespornplease.com/v/741259086
yespornplease.com/v/741498750
yespornplease.com/v/741896652
yespornplease.com/v/742419230
yespornplease.com/v/742456100
yespornplease.com/v/742472932
yespornplease.com/v/742472932
yespornplease.com/v/742780726
yespornplease.com/v/742780726
yespornplease.com/v/743155266
yespornplease.com/v/743371954
yespornplease.com/v/743447296
yespornplease.com/v/743447296
yespornplease.com/v/743540156
yespornplease.com/v/744253761
yespornplease.com/v/744427230
yespornplease.com/v/744556222
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 200 of 233



yespornplease.com/v/744586095
yespornplease.com/v/744613981
yespornplease.com/v/745207965
yespornplease.com/v/745207965
yespornplease.com/v/745447093
yespornplease.com/v/745483114
yespornplease.com/v/745483114
yespornplease.com/v/745854840
yespornplease.com/v/745912199
yespornplease.com/v/745961755
yespornplease.com/v/746458835
yespornplease.com/v/746461622
yespornplease.com/v/746461622
yespornplease.com/v/746612452
yespornplease.com/v/746905277
yespornplease.com/v/746905277
yespornplease.com/v/746977695
yespornplease.com/v/747096593
yespornplease.com/v/747096593
yespornplease.com/v/748114188
yespornplease.com/v/748221737
yespornplease.com/v/748226631
yespornplease.com/v/748226631
yespornplease.com/v/749169483
yespornplease.com/v/749169483
yespornplease.com/v/749204651
yespornplease.com/v/749716313
yespornplease.com/v/749719166
yespornplease.com/v/749906390
yespornplease.com/v/749906390
yespornplease.com/v/750353625
yespornplease.com/v/750353625
yespornplease.com/v/750380874
yespornplease.com/v/750679437
yespornplease.com/v/751159119
yespornplease.com/v/751266528
yespornplease.com/v/751621632
yespornplease.com/v/751713255
yespornplease.com/v/751890289
yespornplease.com/v/752089361
yespornplease.com/v/752089361
yespornplease.com/v/752154358
yespornplease.com/v/752212671
yespornplease.com/v/752535530
yespornplease.com/v/752535530
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 201 of 233



yespornplease.com/v/752823927
yespornplease.com/v/752980099
yespornplease.com/v/753147220
yespornplease.com/v/753199813
yespornplease.com/v/753199813
yespornplease.com/v/753199813
yespornplease.com/v/753322359
yespornplease.com/v/753336674
yespornplease.com/v/753513189
yespornplease.com/v/753775273
yespornplease.com/v/754238988
yespornplease.com/v/754591206
yespornplease.com/v/754591206
yespornplease.com/v/754667101
yespornplease.com/v/754843399
yespornplease.com/v/754856977
yespornplease.com/v/755590841
yespornplease.com/v/755827899
yespornplease.com/v/755996119
yespornplease.com/v/756153843
yespornplease.com/v/756316893
yespornplease.com/v/756371164
yespornplease.com/v/756592312
yespornplease.com/v/756592312
yespornplease.com/v/757064712
yespornplease.com/v/757598566
yespornplease.com/v/757598566
yespornplease.com/v/757610662
yespornplease.com/v/758344830
yespornplease.com/v/758431966
yespornplease.com/v/758628447
yespornplease.com/v/758628447
yespornplease.com/v/758714551
yespornplease.com/v/759168728
yespornplease.com/v/760009557
yespornplease.com/v/760565213
yespornplease.com/v/760658028
yespornplease.com/v/761277197
yespornplease.com/v/761277197
yespornplease.com/v/761935442
yespornplease.com/v/761989160
yespornplease.com/v/762469252
yespornplease.com/v/762572074
yespornplease.com/v/762572074
yespornplease.com/v/762881910
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 202 of 233



yespornplease.com/v/762947951
yespornplease.com/v/763051157
yespornplease.com/v/763767572
yespornplease.com/v/763831498
yespornplease.com/v/763882500
yespornplease.com/v/764013098
yespornplease.com/v/764047466
yespornplease.com/v/765777669
yespornplease.com/v/765960270
yespornplease.com/v/765960270
yespornplease.com/v/766111178
yespornplease.com/v/766164861
yespornplease.com/v/766509835
yespornplease.com/v/766754061
yespornplease.com/v/766895795
yespornplease.com/v/767235171
yespornplease.com/v/767546252
yespornplease.com/v/767608661
yespornplease.com/v/767626313
yespornplease.com/v/767630150
yespornplease.com/v/767630150
yespornplease.com/v/767745358
yespornplease.com/v/767797357
yespornplease.com/v/767996680
yespornplease.com/v/768853914
yespornplease.com/v/769378001
yespornplease.com/v/769378001
yespornplease.com/v/769500132
yespornplease.com/v/769500132
yespornplease.com/v/769576295
yespornplease.com/v/769644510
yespornplease.com/v/769644510
yespornplease.com/v/769718453
yespornplease.com/v/770208027
yespornplease.com/v/770263550
yespornplease.com/v/770380050
yespornplease.com/v/770386987
yespornplease.com/v/770476234
yespornplease.com/v/770476234
yespornplease.com/v/770540620
yespornplease.com/v/770540620
yespornplease.com/v/771047294
yespornplease.com/v/771354756
yespornplease.com/v/771516163
yespornplease.com/v/771552114
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 203 of 233



yespornplease.com/v/771703003
yespornplease.com/v/771799617
yespornplease.com/v/772053543
yespornplease.com/v/772434946
yespornplease.com/v/772540182
yespornplease.com/v/772615849
yespornplease.com/v/773250858
yespornplease.com/v/773262099
yespornplease.com/v/773283316
yespornplease.com/v/773594015
yespornplease.com/v/774470529
yespornplease.com/v/774474357
yespornplease.com/v/774696156
yespornplease.com/v/774943707
yespornplease.com/v/774943707
yespornplease.com/v/775077840
yespornplease.com/v/775728270
yespornplease.com/v/775775654
yespornplease.com/v/775775654
yespornplease.com/v/776199075
yespornplease.com/v/776199075
yespornplease.com/v/776359657
yespornplease.com/v/776359657
yespornplease.com/v/776372972
yespornplease.com/v/776419295
yespornplease.com/v/776739744
yespornplease.com/v/776829003
yespornplease.com/v/776999964
yespornplease.com/v/777084798
yespornplease.com/v/777219182
yespornplease.com/v/777512364
yespornplease.com/v/777992185
yespornplease.com/v/777992185
yespornplease.com/v/778000360
yespornplease.com/v/778658040
yespornplease.com/v/778658040
yespornplease.com/v/778760164
yespornplease.com/v/778850860
yespornplease.com/v/778850860
yespornplease.com/v/778884108
yespornplease.com/v/778920254
yespornplease.com/v/779183651
yespornplease.com/v/779495527
yespornplease.com/v/779749969
yespornplease.com/v/779940581
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 204 of 233



yespornplease.com/v/780661706
yespornplease.com/v/780713305
yespornplease.com/v/780713305
yespornplease.com/v/781015101
yespornplease.com/v/781026701
yespornplease.com/v/781387156
yespornplease.com/v/781493152
yespornplease.com/v/781813910
yespornplease.com/v/781965208
yespornplease.com/v/782098675
yespornplease.com/v/782122750
yespornplease.com/v/782162628
yespornplease.com/v/782331393
yespornplease.com/v/782422631
yespornplease.com/v/782510673
yespornplease.com/v/782672095
yespornplease.com/v/782970806
yespornplease.com/v/783060468
yespornplease.com/v/783193131
yespornplease.com/v/784032329
yespornplease.com/v/784056395
yespornplease.com/v/784063629
yespornplease.com/v/784191514
yespornplease.com/v/784191514
yespornplease.com/v/784373877
yespornplease.com/v/784656190
yespornplease.com/v/784983264
yespornplease.com/v/785052826
yespornplease.com/v/785323156
yespornplease.com/v/785347717
yespornplease.com/v/785571253
yespornplease.com/v/785571253
yespornplease.com/v/785671940
yespornplease.com/v/785747569
yespornplease.com/v/785747569
yespornplease.com/v/786983294
yespornplease.com/v/787069297
yespornplease.com/v/787396726
yespornplease.com/v/787536160
yespornplease.com/v/787584996
yespornplease.com/v/787584996
yespornplease.com/v/787799674
yespornplease.com/v/787951357
yespornplease.com/v/787994752
yespornplease.com/v/787994752
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 205 of 233



yespornplease.com/v/788375832
yespornplease.com/v/788582936
yespornplease.com/v/788611735
yespornplease.com/v/788806537
yespornplease.com/v/789072427
yespornplease.com/v/789402635
yespornplease.com/v/789402635
yespornplease.com/v/790232873
yespornplease.com/v/790345416
yespornplease.com/v/790389927
yespornplease.com/v/790452470
yespornplease.com/v/790580488
yespornplease.com/v/790580488
yespornplease.com/v/790752565
yespornplease.com/v/790861803
yespornplease.com/v/791177842
yespornplease.com/v/791205305
yespornplease.com/v/791301129
yespornplease.com/v/791842270
yespornplease.com/v/792765170
yespornplease.com/v/793006817
yespornplease.com/v/793206370
yespornplease.com/v/793213368
yespornplease.com/v/793466329
yespornplease.com/v/793665598
yespornplease.com/v/793779296
yespornplease.com/v/793854359
yespornplease.com/v/793971211
yespornplease.com/v/794091087
yespornplease.com/v/794109633
yespornplease.com/v/794327053
yespornplease.com/v/794434273
yespornplease.com/v/794473344
yespornplease.com/v/794684172
yespornplease.com/v/794684172
yespornplease.com/v/795129189
yespornplease.com/v/795129189
yespornplease.com/v/795174624
yespornplease.com/v/795174624
yespornplease.com/v/795215060
yespornplease.com/v/795669775
yespornplease.com/v/795677046
yespornplease.com/v/795677046
yespornplease.com/v/795839533
yespornplease.com/v/795839533
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 206 of 233



yespornplease.com/v/796152445
yespornplease.com/v/796183385
yespornplease.com/v/796788128
yespornplease.com/v/796837827
yespornplease.com/v/796856291
yespornplease.com/v/797023330
yespornplease.com/v/797023330
yespornplease.com/v/797985953
yespornplease.com/v/798019948
yespornplease.com/v/798334500
yespornplease.com/v/798779176
yespornplease.com/v/799214110
yespornplease.com/v/799472747
yespornplease.com/v/799512715
yespornplease.com/v/799577019
yespornplease.com/v/799577019
yespornplease.com/v/799688529
yespornplease.com/v/799688529
yespornplease.com/v/799711578
yespornplease.com/v/799808313
yespornplease.com/v/799808313
yespornplease.com/v/799920800
yespornplease.com/v/800579322
yespornplease.com/v/800668051
yespornplease.com/v/800691660
yespornplease.com/v/800699007
yespornplease.com/v/800704196
yespornplease.com/v/800735090
yespornplease.com/v/800735090
yespornplease.com/v/800827853
yespornplease.com/v/801063006
yespornplease.com/v/801288942
yespornplease.com/v/801416997
yespornplease.com/v/801861083
yespornplease.com/v/802325457
yespornplease.com/v/802361941
yespornplease.com/v/802661958
yespornplease.com/v/802661958
yespornplease.com/v/802677954
yespornplease.com/v/802677954
yespornplease.com/v/802964456
yespornplease.com/v/803133848
yespornplease.com/v/803524599
yespornplease.com/v/803524599
yespornplease.com/v/803892066
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 207 of 233



yespornplease.com/v/804075469
yespornplease.com/v/804202795
yespornplease.com/v/804326041
yespornplease.com/v/804391134
yespornplease.com/v/804393846
yespornplease.com/v/804530195
yespornplease.com/v/804646331
yespornplease.com/v/804748800
yespornplease.com/v/804828115
yespornplease.com/v/804847657
yespornplease.com/v/804869815
yespornplease.com/v/804887339
yespornplease.com/v/805265813
yespornplease.com/v/805306731
yespornplease.com/v/805306731
yespornplease.com/v/805790882
yespornplease.com/v/805823068
yespornplease.com/v/805966045
yespornplease.com/v/805966045
yespornplease.com/v/806212662
yespornplease.com/v/806368863
yespornplease.com/v/806795548
yespornplease.com/v/806828983
yespornplease.com/v/806869677
yespornplease.com/v/806869677
yespornplease.com/v/807746022
yespornplease.com/v/808438870
yespornplease.com/v/808528688
yespornplease.com/v/808927382
yespornplease.com/v/809057224
yespornplease.com/v/809241494
yespornplease.com/v/809241494
yespornplease.com/v/809266429
yespornplease.com/v/809435246
yespornplease.com/v/809740439
yespornplease.com/v/809740439
yespornplease.com/v/809903409
yespornplease.com/v/809903409
yespornplease.com/v/810022583
yespornplease.com/v/810162112
yespornplease.com/v/810177502
yespornplease.com/v/810453215
yespornplease.com/v/810453215
yespornplease.com/v/810542492
yespornplease.com/v/810701458
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 208 of 233



yespornplease.com/v/810711589
yespornplease.com/v/810711589
yespornplease.com/v/810883498
yespornplease.com/v/810883498
yespornplease.com/v/811039016
yespornplease.com/v/811060308
yespornplease.com/v/811227355
yespornplease.com/v/811483677
yespornplease.com/v/811483677
yespornplease.com/v/811781986
yespornplease.com/v/811781986
yespornplease.com/v/811797346
yespornplease.com/v/811797346
yespornplease.com/v/812615765
yespornplease.com/v/812641394
yespornplease.com/v/812641394
yespornplease.com/v/812847598
yespornplease.com/v/813375456
yespornplease.com/v/814032153
yespornplease.com/v/814060562
yespornplease.com/v/814353435
yespornplease.com/v/814573351
yespornplease.com/v/814573351
yespornplease.com/v/814701933
yespornplease.com/v/814701933
yespornplease.com/v/814872093
yespornplease.com/v/814872093
yespornplease.com/v/815065723
yespornplease.com/v/815118454
yespornplease.com/v/815661447
yespornplease.com/v/815873141
yespornplease.com/v/816296652
yespornplease.com/v/816461884
yespornplease.com/v/816548964
yespornplease.com/v/816548964
yespornplease.com/v/816672913
yespornplease.com/v/816672913
yespornplease.com/v/817131065
yespornplease.com/v/817460598
yespornplease.com/v/817489170
yespornplease.com/v/817646552
yespornplease.com/v/817666482
yespornplease.com/v/818436396
yespornplease.com/v/818505185
yespornplease.com/v/818811272
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 209 of 233



yespornplease.com/v/818811272
yespornplease.com/v/818817893
yespornplease.com/v/818905575
yespornplease.com/v/818905575
yespornplease.com/v/819012907
yespornplease.com/v/819186605
yespornplease.com/v/819420777
yespornplease.com/v/819517790
yespornplease.com/v/819517790
yespornplease.com/v/819823239
yespornplease.com/v/819862266
yespornplease.com/v/820292181
yespornplease.com/v/820449347
yespornplease.com/v/820491067
yespornplease.com/v/820667241
yespornplease.com/v/820684777
yespornplease.com/v/820731214
yespornplease.com/v/821330181
yespornplease.com/v/821390248
yespornplease.com/v/821390248
yespornplease.com/v/821642481
yespornplease.com/v/821642481
yespornplease.com/v/822247817
yespornplease.com/v/822320890
yespornplease.com/v/822520644
yespornplease.com/v/822957167
yespornplease.com/v/823143816
yespornplease.com/v/823210219
yespornplease.com/v/823814184
yespornplease.com/v/823814184
yespornplease.com/v/823883642
yespornplease.com/v/823946260
yespornplease.com/v/823946260
yespornplease.com/v/824083985
yespornplease.com/v/824083985
yespornplease.com/v/824161980
yespornplease.com/v/824161980
yespornplease.com/v/824181999
yespornplease.com/v/824181999
yespornplease.com/v/824184053
yespornplease.com/v/824294893
yespornplease.com/v/824517570
yespornplease.com/v/824591561
yespornplease.com/v/824591561
yespornplease.com/v/824876979
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 210 of 233



yespornplease.com/v/825110338
yespornplease.com/v/825700925
yespornplease.com/v/825832375
yespornplease.com/v/825880943
yespornplease.com/v/826111722
yespornplease.com/v/826131911
yespornplease.com/v/826400419
yespornplease.com/v/826400419
yespornplease.com/v/826438469
yespornplease.com/v/826940711
yespornplease.com/v/827520865
yespornplease.com/v/827520865
yespornplease.com/v/827667150
yespornplease.com/v/827766549
yespornplease.com/v/827766549
yespornplease.com/v/827784161
yespornplease.com/v/827784161
yespornplease.com/v/827876835
yespornplease.com/v/827928844
yespornplease.com/v/827928844
yespornplease.com/v/828271012
yespornplease.com/v/828378917
yespornplease.com/v/828378917
yespornplease.com/v/828462644
yespornplease.com/v/828501281
yespornplease.com/v/828670039
yespornplease.com/v/828773226
yespornplease.com/v/828774473
yespornplease.com/v/829119312
yespornplease.com/v/829151695
yespornplease.com/v/829174579
yespornplease.com/v/829401529
yespornplease.com/v/829569792
yespornplease.com/v/829569792
yespornplease.com/v/829636827
yespornplease.com/v/829636827
yespornplease.com/v/829763607
yespornplease.com/v/830083823
yespornplease.com/v/830180656
yespornplease.com/v/830180656
yespornplease.com/v/830400450
yespornplease.com/v/830400450
yespornplease.com/v/830812139
yespornplease.com/v/830874833
yespornplease.com/v/830960998
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 211 of 233



yespornplease.com/v/831046180
yespornplease.com/v/831104201
yespornplease.com/v/831119121
yespornplease.com/v/831119121
yespornplease.com/v/831187655
yespornplease.com/v/831282854
yespornplease.com/v/831282854
yespornplease.com/v/831415024
yespornplease.com/v/831934615
yespornplease.com/v/832192182
yespornplease.com/v/832487438
yespornplease.com/v/832720152
yespornplease.com/v/832720152
yespornplease.com/v/832894683
yespornplease.com/v/832981440
yespornplease.com/v/833051423
yespornplease.com/v/833171157
yespornplease.com/v/833251557
yespornplease.com/v/833251557
yespornplease.com/v/833696198
yespornplease.com/v/833696198
yespornplease.com/v/833945970
yespornplease.com/v/834028933
yespornplease.com/v/834028933
yespornplease.com/v/834143596
yespornplease.com/v/834143596
yespornplease.com/v/834353732
yespornplease.com/v/834763169
yespornplease.com/v/835101175
yespornplease.com/v/835101175
yespornplease.com/v/835974059
yespornplease.com/v/836104918
yespornplease.com/v/836265480
yespornplease.com/v/837650416
yespornplease.com/v/837651468
yespornplease.com/v/837651468
yespornplease.com/v/838279717
yespornplease.com/v/838279717
yespornplease.com/v/838699863
yespornplease.com/v/838916317
yespornplease.com/v/839019927
yespornplease.com/v/839801409
yespornplease.com/v/839877287
yespornplease.com/v/840269276
yespornplease.com/v/840429072
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 212 of 233



yespornplease.com/v/840669097
yespornplease.com/v/840725565
yespornplease.com/v/841735470
yespornplease.com/v/841812888
yespornplease.com/v/842096349
yespornplease.com/v/842129172
yespornplease.com/v/842129172
yespornplease.com/v/842671776
yespornplease.com/v/842671776
yespornplease.com/v/842749743
yespornplease.com/v/842998721
yespornplease.com/v/843059438
yespornplease.com/v/843097453
yespornplease.com/v/843097453
yespornplease.com/v/843294682
yespornplease.com/v/843294682
yespornplease.com/v/843296609
yespornplease.com/v/843296609
yespornplease.com/v/843320540
yespornplease.com/v/843649426
yespornplease.com/v/844169560
yespornplease.com/v/844667208
yespornplease.com/v/844727726
yespornplease.com/v/844727726
yespornplease.com/v/844780420
yespornplease.com/v/844780420
yespornplease.com/v/845236438
yespornplease.com/v/845236438
yespornplease.com/v/845714993
yespornplease.com/v/845933607
yespornplease.com/v/845933607
yespornplease.com/v/846175939
yespornplease.com/v/846175939
yespornplease.com/v/846228985
yespornplease.com/v/846228985
yespornplease.com/v/846706532
yespornplease.com/v/846772575
yespornplease.com/v/846918825
yespornplease.com/v/847022625
yespornplease.com/v/847022625
yespornplease.com/v/847068545
yespornplease.com/v/847389613
yespornplease.com/v/847389613
yespornplease.com/v/847585088
yespornplease.com/v/847585088
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 213 of 233



yespornplease.com/v/847725409
yespornplease.com/v/847832034
yespornplease.com/v/848180445
yespornplease.com/v/848251454
yespornplease.com/v/848251454
yespornplease.com/v/848278698
yespornplease.com/v/848341345
yespornplease.com/v/848341345
yespornplease.com/v/848528726
yespornplease.com/v/848697165
yespornplease.com/v/848697165
yespornplease.com/v/848769932
yespornplease.com/v/848887617
yespornplease.com/v/848887617
yespornplease.com/v/849540427
yespornplease.com/v/849637389
yespornplease.com/v/849637389
yespornplease.com/v/849965115
yespornplease.com/v/850051668
yespornplease.com/v/850051668
yespornplease.com/v/850068569
yespornplease.com/v/850247756
yespornplease.com/v/850367644
yespornplease.com/v/850367644
yespornplease.com/v/850728309
yespornplease.com/v/850769856
yespornplease.com/v/851221071
yespornplease.com/v/851238740
yespornplease.com/v/851399745
yespornplease.com/v/851455177
yespornplease.com/v/851485671
yespornplease.com/v/851610782
yespornplease.com/v/851674286
yespornplease.com/v/851674286
yespornplease.com/v/851680235
yespornplease.com/v/851865587
yespornplease.com/v/852186473
yespornplease.com/v/852186473
yespornplease.com/v/852300803
yespornplease.com/v/852453078
yespornplease.com/v/852461018
yespornplease.com/v/852461018
yespornplease.com/v/852462778
yespornplease.com/v/852678629
yespornplease.com/v/852727815
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 214 of 233



yespornplease.com/v/853015889
yespornplease.com/v/853030833
yespornplease.com/v/853030833
yespornplease.com/v/853850967
yespornplease.com/v/853850967
yespornplease.com/v/853951955
yespornplease.com/v/853978307
yespornplease.com/v/853978307
yespornplease.com/v/854124416
yespornplease.com/v/854281478
yespornplease.com/v/854281478
yespornplease.com/v/854433592
yespornplease.com/v/854433592
yespornplease.com/v/854607291
yespornplease.com/v/854607291
yespornplease.com/v/855429884
yespornplease.com/v/855429884
yespornplease.com/v/855522124
yespornplease.com/v/855634431
yespornplease.com/v/855963472
yespornplease.com/v/855971276
yespornplease.com/v/856014784
yespornplease.com/v/856381186
yespornplease.com/v/856406210
yespornplease.com/v/857405484
yespornplease.com/v/857528080
yespornplease.com/v/857528080
yespornplease.com/v/857627423
yespornplease.com/v/857718200
yespornplease.com/v/857804593
yespornplease.com/v/857804593
yespornplease.com/v/857997580
yespornplease.com/v/857997580
yespornplease.com/v/858181418
yespornplease.com/v/858308241
yespornplease.com/v/858308241
yespornplease.com/v/858391612
yespornplease.com/v/858391612
yespornplease.com/v/858784944
yespornplease.com/v/859302567
yespornplease.com/v/859402887
yespornplease.com/v/859753156
yespornplease.com/v/859932884
yespornplease.com/v/860033665
yespornplease.com/v/860033665
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 215 of 233



yespornplease.com/v/860044763
yespornplease.com/v/860500606
yespornplease.com/v/861321875
yespornplease.com/v/861397334
yespornplease.com/v/861458189
yespornplease.com/v/861870669
yespornplease.com/v/861870669
yespornplease.com/v/861885947
yespornplease.com/v/861885947
yespornplease.com/v/861962920
yespornplease.com/v/861962920
yespornplease.com/v/862505767
yespornplease.com/v/862965906
yespornplease.com/v/862965906
yespornplease.com/v/863145771
yespornplease.com/v/863683614
yespornplease.com/v/863683614
yespornplease.com/v/863859672
yespornplease.com/v/864700915
yespornplease.com/v/864747489
yespornplease.com/v/864747489
yespornplease.com/v/865032984
yespornplease.com/v/865032984
yespornplease.com/v/865130342
yespornplease.com/v/865130342
yespornplease.com/v/865505644
yespornplease.com/v/865593337
yespornplease.com/v/865593337
yespornplease.com/v/865872336
yespornplease.com/v/866268276
yespornplease.com/v/866268276
yespornplease.com/v/866465347
yespornplease.com/v/866612891
yespornplease.com/v/866630274
yespornplease.com/v/866942697
yespornplease.com/v/866942697
yespornplease.com/v/867065414
yespornplease.com/v/867159249
yespornplease.com/v/867262843
yespornplease.com/v/867262843
yespornplease.com/v/867477944
yespornplease.com/v/867550476
yespornplease.com/v/867656019
yespornplease.com/v/867656019
yespornplease.com/v/868260266
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 216 of 233



yespornplease.com/v/868379689
yespornplease.com/v/868468924
yespornplease.com/v/868468924
yespornplease.com/v/868704657
yespornplease.com/v/868945046
yespornplease.com/v/868945046
yespornplease.com/v/869451431
yespornplease.com/v/869940319
yespornplease.com/v/870043515
yespornplease.com/v/870374382
yespornplease.com/v/870374382
yespornplease.com/v/870475189
yespornplease.com/v/870475189
yespornplease.com/v/870670312
yespornplease.com/v/870963210
yespornplease.com/v/870963210
yespornplease.com/v/871116014
yespornplease.com/v/871657073
yespornplease.com/v/871931996
yespornplease.com/v/872716509
yespornplease.com/v/872823311
yespornplease.com/v/873023493
yespornplease.com/v/873023493
yespornplease.com/v/873103644
yespornplease.com/v/873306100
yespornplease.com/v/873361960
yespornplease.com/v/873511769
yespornplease.com/v/873733920
yespornplease.com/v/873733920
yespornplease.com/v/873734371
yespornplease.com/v/874215263
yespornplease.com/v/874504974
yespornplease.com/v/874523143
yespornplease.com/v/874523143
yespornplease.com/v/874637597
yespornplease.com/v/874849317
yespornplease.com/v/875208866
yespornplease.com/v/875277934
yespornplease.com/v/875591242
yespornplease.com/v/875655173
yespornplease.com/v/875997085
yespornplease.com/v/876302664
yespornplease.com/v/876352032
yespornplease.com/v/876634912
yespornplease.com/v/876753250
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 217 of 233



yespornplease.com/v/877084644
yespornplease.com/v/877424534
yespornplease.com/v/878362460
yespornplease.com/v/878539967
yespornplease.com/v/878539967
yespornplease.com/v/878634429
yespornplease.com/v/878634429
yespornplease.com/v/879127363
yespornplease.com/v/879179330
yespornplease.com/v/879179330
yespornplease.com/v/879473901
yespornplease.com/v/879473901
yespornplease.com/v/879538710
yespornplease.com/v/879619012
yespornplease.com/v/879619012
yespornplease.com/v/879630187
yespornplease.com/v/879630187
yespornplease.com/v/879707474
yespornplease.com/v/879707474
yespornplease.com/v/879728511
yespornplease.com/v/879728511
yespornplease.com/v/880410748
yespornplease.com/v/880410748
yespornplease.com/v/880547965
yespornplease.com/v/880816553
yespornplease.com/v/880816553
yespornplease.com/v/880830763
yespornplease.com/v/880857340
yespornplease.com/v/880953400
yespornplease.com/v/880957665
yespornplease.com/v/881077137
yespornplease.com/v/881077137
yespornplease.com/v/881113320
yespornplease.com/v/881322624
yespornplease.com/v/881322624
yespornplease.com/v/881465043
yespornplease.com/v/881465043
yespornplease.com/v/881575414
yespornplease.com/v/881729196
yespornplease.com/v/881729196
yespornplease.com/v/882285060
yespornplease.com/v/882285060
yespornplease.com/v/882460640
yespornplease.com/v/882549124
yespornplease.com/v/882864282
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 218 of 233



yespornplease.com/v/883123171
yespornplease.com/v/883347954
yespornplease.com/v/883347954
yespornplease.com/v/883481445
yespornplease.com/v/883801968
yespornplease.com/v/883801968
yespornplease.com/v/884106466
yespornplease.com/v/884162550
yespornplease.com/v/884341655
yespornplease.com/v/884341655
yespornplease.com/v/884888929
yespornplease.com/v/884888929
yespornplease.com/v/884980851
yespornplease.com/v/885078069
yespornplease.com/v/885078069
yespornplease.com/v/885089944
yespornplease.com/v/885089944
yespornplease.com/v/885254366
yespornplease.com/v/885284147
yespornplease.com/v/885336541
yespornplease.com/v/885710150
yespornplease.com/v/885710150
yespornplease.com/v/885777246
yespornplease.com/v/885777246
yespornplease.com/v/885907479
yespornplease.com/v/885910557
yespornplease.com/v/886068508
yespornplease.com/v/886255346
yespornplease.com/v/886721367
yespornplease.com/v/886721367
yespornplease.com/v/886895774
yespornplease.com/v/886958711
yespornplease.com/v/887014839
yespornplease.com/v/887014839
yespornplease.com/v/887022882
yespornplease.com/v/887252108
yespornplease.com/v/887500893
yespornplease.com/v/887545589
yespornplease.com/v/887643215
yespornplease.com/v/888066838
yespornplease.com/v/888611702
yespornplease.com/v/888885239
yespornplease.com/v/889058324
yespornplease.com/v/889058324
yespornplease.com/v/889174536
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 219 of 233



yespornplease.com/v/889201682
yespornplease.com/v/889201682
yespornplease.com/v/889312354
yespornplease.com/v/889489565
yespornplease.com/v/889489565
yespornplease.com/v/889753501
yespornplease.com/v/889753501
yespornplease.com/v/890372489
yespornplease.com/v/890623843
yespornplease.com/v/890623843
yespornplease.com/v/890713228
yespornplease.com/v/890750959
yespornplease.com/v/890750959
yespornplease.com/v/890759111
yespornplease.com/v/890796907
yespornplease.com/v/890796907
yespornplease.com/v/890861431
yespornplease.com/v/890861431
yespornplease.com/v/890986437
yespornplease.com/v/890986437
yespornplease.com/v/891142187
yespornplease.com/v/891284203
yespornplease.com/v/891286166
yespornplease.com/v/891432581
yespornplease.com/v/891432581
yespornplease.com/v/891995198
yespornplease.com/v/892073478
yespornplease.com/v/892135747
yespornplease.com/v/892166356
yespornplease.com/v/892314471
yespornplease.com/v/892350096
yespornplease.com/v/892350096
yespornplease.com/v/893473283
yespornplease.com/v/893473283
yespornplease.com/v/893622623
yespornplease.com/v/894551894
yespornplease.com/v/894551894
yespornplease.com/v/894972023
yespornplease.com/v/894972023
yespornplease.com/v/895334421
yespornplease.com/v/895334421
yespornplease.com/v/895604285
yespornplease.com/v/895843413
yespornplease.com/v/896023745
yespornplease.com/v/896288881
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 220 of 233



yespornplease.com/v/896375540
yespornplease.com/v/896567995
yespornplease.com/v/896621311
yespornplease.com/v/896621311
yespornplease.com/v/896634994
yespornplease.com/v/897011374
yespornplease.com/v/897170778
yespornplease.com/v/897252967
yespornplease.com/v/897409654
yespornplease.com/v/897451015
yespornplease.com/v/897451015
yespornplease.com/v/897455291
yespornplease.com/v/897455291
yespornplease.com/v/897683099
yespornplease.com/v/898138636
yespornplease.com/v/898138636
yespornplease.com/v/898235835
yespornplease.com/v/898417259
yespornplease.com/v/898417259
yespornplease.com/v/898553588
yespornplease.com/v/898553588
yespornplease.com/v/898749097
yespornplease.com/v/899001430
yespornplease.com/v/899034891
yespornplease.com/v/899034891
yespornplease.com/v/899307677
yespornplease.com/v/899715335
yespornplease.com/v/899931292
yespornplease.com/v/899931292
yespornplease.com/v/900021101
yespornplease.com/v/900021101
yespornplease.com/v/900022684
yespornplease.com/v/900022684
yespornplease.com/v/900151878
yespornplease.com/v/900151878
yespornplease.com/v/900372959
yespornplease.com/v/900372959
yespornplease.com/v/900405843
yespornplease.com/v/900405843
yespornplease.com/v/900481061
yespornplease.com/v/900513753
yespornplease.com/v/900566715
yespornplease.com/v/900566715
yespornplease.com/v/901019639
yespornplease.com/v/901352648
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 221 of 233



yespornplease.com/v/901410187
yespornplease.com/v/901468844
yespornplease.com/v/901512387
yespornplease.com/v/901512387
yespornplease.com/v/901525959
yespornplease.com/v/901609987
yespornplease.com/v/901609987
yespornplease.com/v/901936953
yespornplease.com/v/901936953
yespornplease.com/v/902380591
yespornplease.com/v/902808552
yespornplease.com/v/902886758
yespornplease.com/v/903125277
yespornplease.com/v/903827115
yespornplease.com/v/904285800
yespornplease.com/v/904285800
yespornplease.com/v/904353697
yespornplease.com/v/904613492
yespornplease.com/v/904755930
yespornplease.com/v/904936425
yespornplease.com/v/905194452
yespornplease.com/v/905194452
yespornplease.com/v/905366203
yespornplease.com/v/905401725
yespornplease.com/v/905401725
yespornplease.com/v/905654817
yespornplease.com/v/905869279
yespornplease.com/v/905869279
yespornplease.com/v/907097161
yespornplease.com/v/907097161
yespornplease.com/v/907411306
yespornplease.com/v/907653833
yespornplease.com/v/907653833
yespornplease.com/v/908007799
yespornplease.com/v/908143313
yespornplease.com/v/908562614
yespornplease.com/v/908562614
yespornplease.com/v/908837970
yespornplease.com/v/908855464
yespornplease.com/v/908926517
yespornplease.com/v/908926517
yespornplease.com/v/908942960
yespornplease.com/v/909068673
yespornplease.com/v/909981637
yespornplease.com/v/910188438
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 222 of 233



yespornplease.com/v/910879005
yespornplease.com/v/910913966
yespornplease.com/v/910990476
yespornplease.com/v/911248112
yespornplease.com/v/911432250
yespornplease.com/v/911846412
yespornplease.com/v/912729001
yespornplease.com/v/913022503
yespornplease.com/v/913514410
yespornplease.com/v/913565851
yespornplease.com/v/913875848
yespornplease.com/v/915687384
yespornplease.com/v/915929722
yespornplease.com/v/915943557
yespornplease.com/v/917019473
yespornplease.com/v/917220905
yespornplease.com/v/917645322
yespornplease.com/v/917648370
yespornplease.com/v/918135633
yespornplease.com/v/918143435
yespornplease.com/v/918277228
yespornplease.com/v/918656798
yespornplease.com/v/918656798
yespornplease.com/v/918797130
yespornplease.com/v/919223898
yespornplease.com/v/919231508
yespornplease.com/v/919303306
yespornplease.com/v/919732221
yespornplease.com/v/920069389
yespornplease.com/v/920498428
yespornplease.com/v/920731410
yespornplease.com/v/920944640
yespornplease.com/v/921584676
yespornplease.com/v/921627857
yespornplease.com/v/922244307
yespornplease.com/v/922537478
yespornplease.com/v/922722502
yespornplease.com/v/922816494
yespornplease.com/v/922931520
yespornplease.com/v/923245161
yespornplease.com/v/923443470
yespornplease.com/v/923493038
yespornplease.com/v/923525255
yespornplease.com/v/923864585
yespornplease.com/v/923879019
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 223 of 233



yespornplease.com/v/924327160
yespornplease.com/v/924458697
yespornplease.com/v/924502927
yespornplease.com/v/925234673
yespornplease.com/v/925277658
yespornplease.com/v/925369768
yespornplease.com/v/925400234
yespornplease.com/v/925402279
yespornplease.com/v/925759037
yespornplease.com/v/926069909
yespornplease.com/v/926114143
yespornplease.com/v/926148172
yespornplease.com/v/926148172
yespornplease.com/v/926148172
yespornplease.com/v/926601293
yespornplease.com/v/927385508
yespornplease.com/v/927636276
yespornplease.com/v/928279602
yespornplease.com/v/929382226
yespornplease.com/v/929776514
yespornplease.com/v/930704274
yespornplease.com/v/931232434
yespornplease.com/v/931615528
yespornplease.com/v/931696596
yespornplease.com/v/931717286
yespornplease.com/v/931920791
yespornplease.com/v/932150590
yespornplease.com/v/932247101
yespornplease.com/v/932543051
yespornplease.com/v/932642898
yespornplease.com/v/932674985
yespornplease.com/v/932768621
yespornplease.com/v/933360445
yespornplease.com/v/933676073
yespornplease.com/v/933726377
yespornplease.com/v/933726756
yespornplease.com/v/933756623
yespornplease.com/v/934691023
yespornplease.com/v/935352413
yespornplease.com/v/935359595
yespornplease.com/v/935359595
yespornplease.com/v/935547814
yespornplease.com/v/935569019
yespornplease.com/v/935684634
yespornplease.com/v/936043508
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 224 of 233



yespornplease.com/v/936180539
yespornplease.com/v/936838863
yespornplease.com/v/937208339
yespornplease.com/v/937870169
yespornplease.com/v/937940637
yespornplease.com/v/938199971
yespornplease.com/v/938428167
yespornplease.com/v/938429275
yespornplease.com/v/939343399
yespornplease.com/v/939515361
yespornplease.com/v/939541609
yespornplease.com/v/940299932
yespornplease.com/v/940515916
yespornplease.com/v/940551977
yespornplease.com/v/940663471
yespornplease.com/v/940814742
yespornplease.com/v/940820982
yespornplease.com/v/940838895
yespornplease.com/v/940967972
yespornplease.com/v/941328873
yespornplease.com/v/942036803
yespornplease.com/v/942213473
yespornplease.com/v/942431600
yespornplease.com/v/942646489
yespornplease.com/v/942869362
yespornplease.com/v/943193483
yespornplease.com/v/943619201
yespornplease.com/v/943653331
yespornplease.com/v/943848273
yespornplease.com/v/944153625
yespornplease.com/v/944769878
yespornplease.com/v/945251632
yespornplease.com/v/945651288
yespornplease.com/v/945880642
yespornplease.com/v/945952717
yespornplease.com/v/945992981
yespornplease.com/v/946121034
yespornplease.com/v/946944881
yespornplease.com/v/947116217
yespornplease.com/v/947597545
yespornplease.com/v/947703240
yespornplease.com/v/947835911
yespornplease.com/v/947862973
yespornplease.com/v/947900935
yespornplease.com/v/948127621
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 225 of 233



yespornplease.com/v/948620932
yespornplease.com/v/948953610
yespornplease.com/v/948953610
yespornplease.com/v/949067390
yespornplease.com/v/949342369
yespornplease.com/v/949701884
yespornplease.com/v/949825398
yespornplease.com/v/949852281
yespornplease.com/v/949960995
yespornplease.com/v/950264040
yespornplease.com/v/950264040
yespornplease.com/v/950522281
yespornplease.com/v/950554745
yespornplease.com/v/950616113
yespornplease.com/v/951736534
yespornplease.com/v/951931401
yespornplease.com/v/952051327
yespornplease.com/v/952270699
yespornplease.com/v/952752497
yespornplease.com/v/953612290
yespornplease.com/v/954036637
yespornplease.com/v/954722350
yespornplease.com/v/955060843
yespornplease.com/v/955508641
yespornplease.com/v/955935150
yespornplease.com/v/956037409
yespornplease.com/v/956148003
yespornplease.com/v/956608720
yespornplease.com/v/957145949
yespornplease.com/v/957254229
yespornplease.com/v/957760670
yespornplease.com/v/958131088
yespornplease.com/v/958416317
yespornplease.com/v/958627935
yespornplease.com/v/958629944
yespornplease.com/v/958897509
yespornplease.com/v/959240442
yespornplease.com/v/959244341
yespornplease.com/v/959497963
yespornplease.com/v/959559307
yespornplease.com/v/959622703
yespornplease.com/v/959702311
yespornplease.com/v/959709632
yespornplease.com/v/959826168
yespornplease.com/v/959896205
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 226 of 233



yespornplease.com/v/960145670
yespornplease.com/v/960155135
yespornplease.com/v/960356343
yespornplease.com/v/960550239
yespornplease.com/v/960694202
yespornplease.com/v/961052808
yespornplease.com/v/961263055
yespornplease.com/v/961331810
yespornplease.com/v/961455017
yespornplease.com/v/962161864
yespornplease.com/v/962869679
yespornplease.com/v/963245905
yespornplease.com/v/963349651
yespornplease.com/v/963681479
yespornplease.com/v/963739356
yespornplease.com/v/964249623
yespornplease.com/v/964791732
yespornplease.com/v/964862986
yespornplease.com/v/964981175
yespornplease.com/v/965368608
yespornplease.com/v/965681708
yespornplease.com/v/965875726
yespornplease.com/v/966096568
yespornplease.com/v/966619871
yespornplease.com/v/966768413
yespornplease.com/v/966901297
yespornplease.com/v/966906665
yespornplease.com/v/967770432
yespornplease.com/v/967970670
yespornplease.com/v/968094027
yespornplease.com/v/968638163
yespornplease.com/v/969027351
yespornplease.com/v/969456206
yespornplease.com/v/969482463
yespornplease.com/v/969764251
yespornplease.com/v/969907971
yespornplease.com/v/970038564
yespornplease.com/v/970139732
yespornplease.com/v/970521130
yespornplease.com/v/970653216
yespornplease.com/v/970734208
yespornplease.com/v/970773706
yespornplease.com/v/971429311
yespornplease.com/v/971544165
yespornplease.com/v/972761770
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 227 of 233



yespornplease.com/v/973074801
yespornplease.com/v/973219875
yespornplease.com/v/973232329
yespornplease.com/v/973248464
yespornplease.com/v/973371231
yespornplease.com/v/974891223
yespornplease.com/v/975051379
yespornplease.com/v/975192339
yespornplease.com/v/975230987
yespornplease.com/v/975409690
yespornplease.com/v/975499900
yespornplease.com/v/975601367
yespornplease.com/v/975791742
yespornplease.com/v/975965093
yespornplease.com/v/976134616
yespornplease.com/v/978015834
yespornplease.com/v/978069149
yespornplease.com/v/978413247
yespornplease.com/v/978416549
yespornplease.com/v/978917399
yespornplease.com/v/979110742
yespornplease.com/v/980328766
yespornplease.com/v/980417593
yespornplease.com/v/981077200
yespornplease.com/v/981731498
yespornplease.com/v/981731498
yespornplease.com/v/981751056
yespornplease.com/v/982545005
yespornplease.com/v/982898515
yespornplease.com/v/982957411
yespornplease.com/v/982957411
yespornplease.com/v/984497487
yespornplease.com/v/984537969
yespornplease.com/v/984563135
yespornplease.com/v/984563577
yespornplease.com/v/984574367
yespornplease.com/v/984745671
yespornplease.com/v/985778558
yespornplease.com/v/986056671
yespornplease.com/v/986274536
yespornplease.com/v/986291584
yespornplease.com/v/986527854
yespornplease.com/v/986612174
yespornplease.com/v/986651423
yespornplease.com/v/986699829
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 228 of 233



yespornplease.com/v/987112038
yespornplease.com/v/987810973
yespornplease.com/v/988211048
yespornplease.com/v/988267099
yespornplease.com/v/988267099
yespornplease.com/v/988598759
yespornplease.com/v/988764909
yespornplease.com/v/988961837
yespornplease.com/v/989656099
yespornplease.com/v/989663019
yespornplease.com/v/989663019
yespornplease.com/v/990061553
yespornplease.com/v/990481473
yespornplease.com/v/991096126
yespornplease.com/v/991096126
yespornplease.com/v/991336577
yespornplease.com/v/991668309
yespornplease.com/v/991819406
yespornplease.com/v/992633424
yespornplease.com/v/992708610
yespornplease.com/v/993683366
yespornplease.com/v/993805696
yespornplease.com/v/993896690
yespornplease.com/v/994505058
yespornplease.com/v/994695059
yespornplease.com/v/994900396
yespornplease.com/v/995712301
yespornplease.com/v/996773530
yespornplease.com/v/997009826
yespornplease.com/v/997213131
yespornplease.com/v/997213131
yespornplease.com/v/997566631
yespornplease.com/v/997875409
yespornplease.com/v/997894031
yespornplease.com/v/997910718
yespornplease.com/v/998118315
yespornplease.com/v/998128706
yespornplease.com/v/998195072
yespornplease.com/v/998437438
yespornplease.com/v/998567426
yespornplease.com/v/998922028
yespornplease.com/v/998985370
yespornplease.com/v/999166849
yespornplease.com/v/999917933
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 229 of 233



https://1ded719d2cdb62af6806.ezcgwym5xp7ty.com/s,128-1000-22-1-1523923-
ublszxtued/186775/184758/185659/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
18be8de1ce9ca5abfc926d7bba43ff99f57b78aa,5d57041c,34d1955_360.mp4
https://1ded719d2cdb62af6806.ezcgwym5xp7ty.com/s,128-1000-22-1-1612464-
gbklkououv/186915/184758/185659/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
36b58a6cd78187b8bd75f731b10e9b3da317aa06,5d698d0b,0eb5291_360.mp4
https://1ded719d2cdb62af6806.ezcgwym5xp7ty.com/s,128-1000-22-1-1698578-
qehypzlsdt/187018/184758/185659/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
55d1141f529381113b23a255f4a2076ae01928bf,5d55e8fd,51527ba_360.mp4
https://1ded719d2cdb62af6806.ezcgwym5xp7ty.com/s,128-1000-23-1-2310939-
tqwqdodiwj/186863/184758/185659/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
3df222a5c9a2fc756e4639137d6decc0a7c94acb,5d55ff82,abfd799_360.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-13762659-
tglgxxodgl/197283/184758/185154/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
35157d4bd9c42074771128e07ab6d40f603f0f12,5d570123,33e49ac_360.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-1699847-
fvvkbnajdh/186305/325165/185154/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
e9bf40e40ee513835b817cfa6ffee7a781b5ba9b,5d560171,49c984b_480.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-1735899-
yvfytsphxl/187015/331664/185154/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
1aa46708b1de9606060cea75b9dffa28779b949c,5d55f6c6,1afda5b_480.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-1770367-
jotmdlmcgo/187313/185059/185154/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
94341c49096593905cf52579d2275e25f354d3c1,5d55e868,4c9b67f_480.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-1795747-
zqqxzksgid/186388/325204/185154/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
328d12d21f85128defd1b3146511ec00abf480eb,5d55f7fa,097629c_480.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-1815587-
zmyeykszaq/186408/184758/185154/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
d8b3c6eccfd9c0768c390d091aa62b796c169c90,5d55fe20,da6c99a_480.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-2010266-
rqdxypomjh/186593/184758/185154/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
abda058ed7fa733d7b4083e0ba600ca2a39f8f32,5d55f745,06de47c_480.mp4
https://2348c8da931c3e2cce68.ezcgwym5xp7ty.com/s,128-1000-6-1-2499555-
hghcsmdbam/187032/185059/185154/306a442fe4f898960900b0b6092365fd134f404891b7bd
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 230 of 233



c773b9d898c0de29a3-
adcd8726c922cbb091732d16e774b7ab2738099b,5d55ffc8,0ef557f_480.mp4
https://42d617e1a4ed650616ec.ezcgwym5xp7ty.com/s,128-1000-6-1-1363279-
iypvzbngxf/186726/333183/185067/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
b9ebd795b5d632a61264e9250c0f04ff6d4a3898,5d55e8c0,8ae6474_480.mp4
https://42d617e1a4ed650616ec.ezcgwym5xp7ty.com/s,128-1000-6-1-1386111-
ycuglmeujg/186560/331664/185067/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
a28b727f8da0bfe009f1b418e901b9baed399ed5,5d56020d,85a4c38_480.mp4
https://42d617e1a4ed650616ec.ezcgwym5xp7ty.com/s,128-1000-6-1-1806074-
zommajicye/186396/184758/185067/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
64404590f0a5141b7958ced9730c266142f1b124,5d57036c,4f93308_360.mp4
https://4c87d88a786a0811e59c.ezcgwym5xp7ty.com/s,128-1000-6-1-2182298-
haxdifupsm/186720/184758/184966/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
119f5c875e9268d5beb625bbc7ce4a98df23f818,5d570351,a5121ce_360.mp4
https://4c87d88a786a0811e59c.ezcgwym5xp7ty.com/s,128-1000-7-1-1310047-
bftdzbsxyk/185950/184758/184966/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
8ad184279d1f3094f003206cd0787a7c4e3a6038,5d56036a,15b0be1_360.mp4
https://4c87d88a786a0811e59c.ezcgwym5xp7ty.com/s,128-1000-7-1-1930063-
fegwkyqszc/186518/184758/184966/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
dcd4d8cd4a3f4ecc9ecbe2eb0591d2e86da87b6f,5d55e9a3,8a37eb6_360.mp4
https://4c87d88a786a0811e59c.ezcgwym5xp7ty.com/s,128-1000-8-1-2199814-
lzbzstkecc/186746/184758/184966/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-4a5c2ff95db8801066a04f3b6200ce25f6a7e6bf,5d55ffe6,6b38cad_360.mp4
https://57395b0d64d424a14db6.ezcgwym5xp7ty.com/s,128-1000-6-1-2027714-
lznbvetaky/186602/184758/185677/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
8a375c690e724813f367ccbe1c7d6e4cd9bf5bcc,5d5704e5,6c1b36c_480.mp4
https://57395b0d64d424a14db6.ezcgwym5xp7ty.com/s,128-1000-6-1-2307079-
uzfystyefw/186853/184758/185677/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
511610d9091c7a112ebdd3fdc4c831fffcea85a6,5d5704a1,34c3707_480.mp4
https://57395b0d64d424a14db6.ezcgwym5xp7ty.com/s,128-1000-7-1-2043571-
nkppgrvbxn/186615/184758/185677/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
b45618a3eab7d1689cc93f680fc5d302cca090bf,5d55f76a,eaf536c_480.mp4
https://57395b0d64d424a14db6.ezcgwym5xp7ty.com/s,128-1000-7-1-2170621-
rtkhpenqtp/186760/479537/185677/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
79a48fce6488edc2315efa9d51675e160f02b5ca,5d68573a,0csxh16_480.mp4
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 231 of 233



https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-1285899-
tayfulaicg/186617/185059/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
98e63260f38906c72508895c07b13e93a157d5da,5d55ffac,7af494f_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-1413575-
muevtsxrru/186797/185059/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
00775c8107a32d783b3b88c6ed41372ef5bc06f4,5d5703e9,1d0f0cf_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-1620235-
hvidiytlpl/187095/308661/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
2a88d071e198d9da9cb4b755a3ada49abf9e8a12,5d5704d0,e63954a_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-1995611-
cmxyazwswq/187354/331664/185137/306a442fe4f898960900b0b6092365fd134f404891b7bd
c773b9d898c0de29a3-
dc81490565e826a562aa2a7b0d71416a746140ce,5d55f723,aa4d7d5_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-2017906-
sopterqrlm/186592/184758/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
66e3aff3a7d83480e6d13b46346ef8c0faacccf2,5d55e938,07e638b_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-2086827-
ssecvrkzte/186669/184758/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
b61c86452800dcf8ff038139c1f7ae34e6c210f4,5d560346,bd25c8a_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-2779158-
bhjdscnmfe/187315/333249/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
59df42fa3c537d9b53402c3e0ffda81f03fe7429,5d64495f,cc2c05f_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-2779158-
xuovwtmhbu/187315/333249/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
3640232617c302be29529153c0656a1552e52e44,5d55e84a,cc2c05f_480.mp4
https://5c91267bcc76ea4d4b28.ezcgwym5xp7ty.com/s,128-1000-6-1-3071659-
emtjgcmves/187551/184758/185137/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
21f160805171c0991bdb2ecdda95acfea8aec01e,5d570402,68c1fb6_480.mp4
https://d9c16c260d683263c927.ezcgwym5xp7ty.com/s,128-1000-6-1-944727-
unqujhjhug/186119/308661/185105/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
0c9c210473d2951986abfb8d56b0d52db127347d,5d55e9c9,4d27733_480.mp4
https://de22d6a592eb431daad9.ezcgwym5xp7ty.com/s,128-1000-22-1-1453751-
djqvabvrpm/186683/184758/185662/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
396d116e00e7d811a7ad678daca7aad183279048,5d570388,7b11846_360.mp4
https://de22d6a592eb431daad9.ezcgwym5xp7ty.com/s,128-1000-22-1-2211959-
lqqoyafpwt/186768/184758/185662/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 232 of 233



73b9d898c0de29a3-
ff961889f8268bece89ca17af56d231ae0227025,5d55e89b,e88f9ee_480.mp4
https://de22d6a592eb431daad9.ezcgwym5xp7ty.com/s,128-1000-23-1-1185131-
ppdmhznxnq/186466/325204/185662/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
42cd5e980d018a22c8d19a26fea59cb943aa0936,5d55f6ea,59812dd_480.mp4
https://de22d6a592eb431daad9.ezcgwym5xp7ty.com/s,128-1000-23-1-2239418-
yoaelkjxrk/186806/184758/185662/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
fa4323961e403145067e47fa97505a675dffc5eb,5d570187,20d30f9_360.mp4
https://de915fd9c2145ab196ee.ezcgwym5xp7ty.com/s,128-1000-6-1-4238683-
azwhxejttq/188632/185059/184798/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
56b32038da95813e732efb3c08f21eb1deb7cd7d,5d570438,52c88ef_480.mp4
https://f459d7927a5f68ed40df.ezcgwym5xp7ty.com/s,110-1000-6-0-2661588-
nckkxzgixx/187176/184758/184964/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
f1cc9cf230fa42a1a9e19bfcaa8504ed9b74f608,5d55e6c7,061f9fa_360.mp4
https://f459d7927a5f68ed40df.ezcgwym5xp7ty.com/s,128-1000-6-1-1466051-
jbdpcoaoti/186876/184758/184964/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
d3faab4203836edba737bebbb4a98c9a4e170587,5d55f81e,80750e2_480.mp4
https://f459d7927a5f68ed40df.ezcgwym5xp7ty.com/s,128-1000-6-1-1830971-
metywhcmzb/187416/331664/184964/306a442fe4f898960900b0b6092365fd134f404891b7bd
c773b9d898c0de29a3-
c3841407d98253cfac8c26867863d71addcec02e,5d560388,f66f32a_480.mp4
https://f459d7927a5f68ed40df.ezcgwym5xp7ty.com/s,128-1000-6-1-1874018-
yjycxehjxl/186459/184758/184964/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
d24c66715720d912eb0a517f1fd9d6308ce5de08,5d56026f,817f419_360.mp4
https://f459d7927a5f68ed40df.ezcgwym5xp7ty.com/s,128-1000-6-1-1896526-
xtikmlcmle/186485/184758/184964/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
a5690674ed2f2bee748d847bad8673eb04b1876e,5d55fd6d,9f637bd_360.mp4
https://f459d7927a5f68ed40df.ezcgwym5xp7ty.com/s,128-1000-6-1-2635519-
memrtinbnq/187167/184758/184964/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
609519a751177c97761b35e38359ba7a60a373b3,5d5703b8,f90ea7b_480.mp4
https://s204.vshare.io/s,110-1000-6-0-1272307-
gouhxbgdiz/186592/325204/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
27688a37d67486dcbcddf5e94ff37bf8755334b6,5d5703d2,8669267_480.mp4
https://s204.vshare.io/s,128-1000-6-1-1056451-
uiebpgxuyb/186283/185059/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
693164aaa197b23965e462b157654973abfe26f7,5d5703a0,a96ddf1_480.mp4
     Case 3:20-cv-05134-BHS Document 1 Filed 02/14/20 Page 233 of 233



https://s204.vshare.io/s,128-1000-6-1-1329783-
iymkfvzwjf/186518/184758/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
08e76afe63e02e70cd76dc5d42a3583e82606403,5d57044f,c341e55_360.mp4
https://s204.vshare.io/s,128-1000-6-1-1463942-
rpnbaltequ/186868/185059/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
fb2434e818a9d4132321253449c8a6b19899a62a,5d55f784,7ea9f9a_480.mp4
https://s204.vshare.io/s,128-1000-6-1-1558851-
pwvahzizae/186785/323836/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
809ea7db1ee22b5365220035e0b9478967c6ef81,5d55f837,52885a4_480.mp4
https://s204.vshare.io/s,128-1000-6-1-1558851-
vstzbfvuml/186785/323836/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
3f5ffa43ce8d5c1cfc5bd00dc42c338bb558d9ac,5d685679,52885a4_480.mp4
https://s204.vshare.io/s,128-1000-6-1-1805980-
eovkrpipmk/187125/308369/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
889b45a20b20110c5ef57b5a1476fbca79239b3b,5d6990d7,c3c658e_480.mp4
https://s204.vshare.io/s,128-1000-6-1-1885539-
tfnsbqvwwo/187216/319801/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
a13efa8ed71c528251a6ee4f18c3a44d1944e694,5d56015b,f858ee9_480.mp4
https://s204.vshare.io/s,128-1000-6-1-1944637-
jgpizztfzz/187563/185059/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc77
3b9d898c0de29a3-
efd69591afdc920da1f2cbe6cfb3743d41ba257d,5d55f705,d3ae4e0_480.mp4
https://s204.vshare.io/s,128-1000-6-1-2159495-
ncpyvgycae/186724/185059/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
97b4397265d02a251889cbb418ae2ed85498201f,5d5704bb,0c2585e_480.mp4
https://s204.vshare.io/s,128-1000-6-1-2361919-
exbyhtujac/186904/184758/184960/306a442fe4f898960900b0b6092365fd134f404891b7bdc7
73b9d898c0de29a3-
b8d02fcddf4a0f3e10ff4f75e7dac3823a18fe50,5d570108,7acb712_480.mp4
https://s205.vshare.io/s,128-1000-6-1-2948363-
miuoqxuoap/187436/308661/184961/306a442fe4f898960900b0b6092365fd134f404891b7bdc
773b9d898c0de29a3-
933463b97e4c2d6f1786d609c07282d180fc439d,5d55fdb5,fd5c92b_480.mp4
